--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
LOAN AGREEMENT


dated as of


August 18, 2008


among


DOUGLAS EMMETT 2008, LLC,
a Delaware limited liability company,
as Borrower,


the LENDERS Party Hereto


and




EUROHYPO AG, NEW YORK BRANCH,
as Administrative Agent


───────────────────
$365,000,000
───────────────────


EUROHYPO AG, NEW YORK BRANCH,
as Lead Arranger and Sole Bookrunner
 




 

--------------------------------------------------------------------------------

 
 
 
ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS

 
 
1.01
Certain Defined Terms

 
1.02
Accounting Terms and Determinations

 
1.03
Types of Loans

 
1.04
Terms Generally

 
 
 
ARTICLE IICOMMITMENTS, LOANS, NOTES AND PREPAYMENTS

 
 
2.01
Loans

 
2.02
Funding of Loans

 
2.03
Several Obligations

 
2.04
Notes

 
2.05
Conversions or Continuations of Loans

 
2.06
Prepayment

 
2.07
Mandatory Prepayments

 
2.08
Interest and Other Charges on Prepayment

 
2.09
Release of Projects

 
 
ARTICLE IIIPAYMENTS OF PRINCIPAL AND INTEREST

 
 
3.01
Repayment of Loans

 
3.02
Interest

 
3.03
Project-Level Account

 
 
ARTICLE IVPAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC

 
 
4.01
Payments

 
4.02
Pro Rata Treatment

 
4.03
Computations

 
4.04
Minimum Amounts

 
4.05
Certain Notices

 
4.06
Non-Receipt of Funds by the Administrative Agent

 
4.07
Sharing of Payments, Etc

 
 
ARTICLE VYIELD PROTECTION, ETC

 
 
5.01
Additional Costs

 
5.02
Limitation on Eurodollar Loans

 
5.03
Illegality

 
5.04
Treatment of Affected Loans

 
5.05
Compensation

 
5.06
Taxes

 
5.07
Replacement of Lenders

 
 
ARTICLE VICONDITIONS PRECEDENT

 
 
6.01
Conditions Precedent to Effectiveness of Loan Commitments

 
 
ARTICLE VIIREPRESENTATIONS AND WARRANTIES

 
 
7.01
Organization; Powers

 
7.02
Authorization; Enforceability

 
7.03
Government Approvals; No Conflicts

 
7.04
Financial Condition

 
7.05
Litigation

 
7.06
ERISA

 
7.07
Taxes

 
7.08
Investment and Holding Company Statu

 
7.09
Environmental Matters

 
7.10
Organizational Structure

 
7.11
Subsidiaries

 
7.12
Title

 
7.13
No Bankruptcy Filing

 
7.14
Executive Offices; Places of Organization

 
7.15
Compliance; Government Approvals

 
7.16
Condemnation; Casualty

 
7.17
Utilities and Public Access; No Shared Facilities

 
7.18
Solvency

 
7.19
Foreign Person

 
7.20
No Joint Assessment; Separate Lots

 
7.21
Security Interests and Liens

 
7.22
Leases

 
7.23
Insurance

 
7.24
Physical Condition

 
7.25
Flood Zone

 
7.26
Management Agreement

 
7.27
Boundaries

 
7.28
Illegal Activity

 
7.29
Permitted Liens

 
7.30
Foreign Assets Control Regulations, Etc

 
7.31
Defaults

 
7.32
Other Representations

 
7.33
True and Complete Disclosure

 
7.34
Reserved

 
7.35
For Own Account

 
7.36
Non-Foreign Status

 
 
ARTICLE VIIIAFFIRMATIVE COVENANTS OF THE BORROWER

 
 
8.01
Information

 
8.02
Notices of Material Events

 
8.03
Existence, Etc

 
8.04
Compliance with Laws; Adverse Regulatory Changes

 
8.05
Insurance

 
8.06
Real Estate Taxes and Other Charges

 
8.07
Maintenance of the Projects; Alterations

 
8.08
Further Assurances

 
8.09
Performance of the Loan Documents

 
8.10
Books and Records; Inspection Rights

 
8.11
Environmental Compliance

 
8.12
Management of the Projects

 
8.13
Leases

 
8.14
Tenant Estoppels

 
8.15
Subordination, Non-Disturbance and Attornment Agreements

 
8.16
Operating Plan and Budget

 
8.17
Operating Expenses

 
8.18
Margin Regulations

 
8.19
Hedge Agreements

 
8.20
Reserved

 
8.21
Required Work

 
 
ARTICLE IXNEGATIVE COVENANTS OF THE BORROWER

 
 
9.01
Fundamental Change

 
9.02
Limitation on Liens

 
9.03
Due on Sale; Transfer; Pledge

 
9.04
Indebtedness

 
9.05
Investment2

 
9.06
Restricted Payments

 
9.07
Change of Organization Structure; Location of Principal Office

 
9.08
Reserved

 
9.09
Leases

 
9.10
[Reserved]

 
9.11
No Joint Assessment; Separate Lots

 
9.12
Zoning

 
9.13
ERISA

 
9.14
Reserved

 
9.15
Property Management

 
9.16
Foreign Assets Control Regulations

 
 
ARTICLE XINSURANCE AND CONDEMNATION PROCEEDS

 
 
10.01Casualty Events

 
10.02Condemnation Awards

 
10.03Restoration

 
 
ARTICLE XICASH TRAP ACCOUNT

 
 
11.01Low DSCR Trigger Event

 
 
ARTICLE XIIEVENTS OF DEFAULT

 
 
12.01Events of Default

 
12.02Remedies

 
 
ARTICLE XIIITHE ADMINISTRATIVE AGENT

 
 
13.01Appointment, Powers and Immunities

 
13.02Reliance by Administrative Agent

 
13.03Defaults

 
13.04Rights as a Lender

 
13.05Indemnification

 
13.06Non-Reliance on Administrative Agent and Other Lenders

 
13.07Failure to Act

 
13.08Resignation of Administrative Agent

 
13.09Consents under Loan Documents

 
13.10Authorization

 
13.11Amendments Concerning Agency Function

 
13.12Liability of the Administrative Agent

 
13.13Transfer of Agency Function

 
13.14Documentation Agents

 
 
ARTICLE XIVMISCELLANEOUS

 
 
14.01Non-Waiver; Remedies Cumulative

 
14.02Notices

 
14.03Expenses, Etc

 
14.04Indemnification

 
14.05Amendments, Etc

 
14.06Successors and Assigns

 
14.07Assignments and Participations

 
14.08Survival

 
14.09Reserved

 
14.10Right of Set-off

 
14.11Remedies of Borrower

 
14.12Brokers

 
14.13Estoppel Certificates

 
14.14Preferences

 
14.15Certain Waivers

 
14.16Entire Agreement

 
14.17Severability

 
14.18Captions

 
14.19Counterparts

 
14.20GOVERNING LAW

 
14.21SUBMISSION TO JURISDICTION

 
14.22WAIVER OF JURY TRIAL; COUNTERCLAIM

 
14.23Limitation of Liability

 
14.24Confidentiality

 
14.25Usury Savings Clause

 
14.26Cooperation with Syndication

 
14.27[Reserved]

 
14.29Financing Statements

 
14.30Severance of Loan

 
14.31 Additional REIT Provisions

 
SCHEDULES:


Schedule 1A
-
List of Projects

Schedule 1B
-
Legal Descriptions of Projects

Schedule 1.01(1)
-
Allocated Loan Amounts

Schedule 1.01(2)
-
List of Applicable Lending Offices

Schedule 1.01(3)
-
Appraised Values

Schedule 1.01(4)
-
List of Commitments and Proportionate Shares

Schedule 1.01(5)
-
Certain Eligible Assignees

Schedule 1.01(6)
-
List of Environmental Reports

Schedule 1.01(7)
-
List of Property Condition Reports

Schedule 1.01(8)
-
List of Property Management Agreements

Schedule 1.01(9)
-
Title Companies

Schedule 1.01(10)
Permitted Fund Transfer

Schedule 7.04
-
Financial Condition Events

Schedule 7.05
-
Pending Litigation

Schedule 7.09
-
Environmental Matters

Schedule 7.11
-
Subsidiaries

Schedule 7.22
-
Rent Roll

Schedule 8.11
-
List of Underground Storage Tanks

Schedule 8.21
-
Required Work

Schedule 9.02
-
Existing Liens

Schedule 9.04
-
Existing Indebtedness

Schedule 9.12
-
Existing Non-conforming Uses


 
EXHIBITS:



 
Exhibit A
-
Form of Assignment and Assumption

 
Exhibit B
-
Form of Limited Indemnity and Guarantee

Exhibit C
-
Form of Cash Trap Account Security Agreement

Exhibit D
-
Form of Deed of Trust

Exhibit E
-
Form of Environmental Indemnity

Exhibit F
-
Form of General Assignment

Exhibit G-1
-
Form of Hedge Agreement Pledge (Required)

Exhibit G-2
-
Form of Hedge Agreement Pledge (Optional)

 
Exhibit H
-
Form of Notes

Exhibit I                      -           Form of Project-Level Account
Security Agreement
Exhibit J                      -           Form of Property Manager’s Consent
Exhibit K                      -           Form of Subordination,
Non-Disturbance and Attornment Agreement
Exhibit L                      -           Notice of Conversion or Continuation
Exhibit M
-
Form of Survey Certification

 
Exhibit N
-
Form of Lease Information Summary

 
Exhibit O
-
Form of Controlled Account Agreement

 
 

--------------------------------------------------------------------------------

 




LOAN AGREEMENT
 
LOAN AGREEMENT dated as of August 18, 2008 by Douglas Emmett 2008, LLC, a
Delaware limited liability company (the “Borrower”); each of the lenders
(including Eurohypo (as hereinafter defined) in its capacity as a lender) that
is a signatory hereto identified under the caption “LENDERS” on the signature
pages hereto and each lender that becomes a “Lender” after the date hereof
pursuant to Section 14.07(b) (individually, a “Lender” and, collectively, the
“Lenders”); and EUROHYPO AG, NEW YORK BRANCH, as agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).
 
RECITALS:
 
A.           Borrower is the owner of (a) a fee simple interest in and to that
certain office building listed in Schedule 1A attached hereto known as 2001
Wilshire, in the City of Santa Monica, County of Los Angeles, State of
California, on certain land more fully described in Schedule 1B-1 attached
hereto (the “2001 Wilshire Project”), (b) a fee simple interest in and to that
certain office building listed in Schedule 1A attached hereto known as 8383
Wilshire, in the City of Beverly Hills, County of Los Angeles, State of
California, on certain land more fully described in Schedule 1B-2 attached
hereto (the “8383 Wilshire Project”) (c) a fee simple interest in and to that
certain office building listed in Schedule 1A attached hereto known as 9100
Wilshire, in the City of Beverly Hills, County of Los Angeles, State of
California, on certain land more fully described in Schedule 1B-3 attached
hereto (the “9100 Wilshire Project”), (d) a fee simple interest in and to that
certain office building listed in Schedule 1A attached hereto known as 15250
Ventura, in the City of Los Angeles, County of Los Angeles, State of California,
on certain land more fully described in Schedule 1B-4 attached hereto (the
“15250 Ventura Project”), (e) a fee simple interest in and to that certain
office building listed in Schedule 1A attached hereto known as 16000 Ventura, in
the City of Los Angeles, County of Los Angeles, State of California, on certain
land more fully described in Schedule 1B-5 attached hereto (the “16000 Ventura
Project”) and (f) a fee simple interest in and to that certain office building
listed in Schedule 1A attached hereto known as Warner Corporate Center, in the
City of Los Angeles, County of Los Angeles, State of California, on certain land
more fully described in Schedule 1B-6 attached hereto (the “Warner Corporate
Center Project”) (each of the 2001 Wilshire Project, the 8383 Wilshire Project,
the 9100 Wilshire Project, the 15250 Ventura Project, the 16000 Ventura Project
and the Warner Corporate Center Project and the Borrower’s rights to the land on
which such office building projects are located, together with any air rights
and other rights, privileges, easements, hereditaments and appurtenances
thereunto relating or appertaining thereto, all Improvements (as hereinafter
defined) thereon, together with all fixtures and equipment required for the
operation thereof, all personal property related to the foregoing and the rights
of the Borrower with respect to all other items described in the granting clause
of the Deed of Trust relating to such office building and interest in land is
referred to herein individually as a “Project” and collectively as the
“Projects”).
 
B.           The Projects consist of six (6) improved office buildings
containing approximately 1,397,182 rentable square feet (each such Project and
all other improvements constructed on each Project being, individually and
collectively, the “Improvements”).
 
C.           The Borrower has requested and applied to the Lenders for a loan in
the aggregate principal amount of $365,000,000 in connection with the Projects
for the purposes provided herein.
 
D.           The Lenders are willing to make such loans on and subject to the
terms and conditions hereinafter set forth.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
 
ARTICLE I                                
 
 
 
 
 
DEFINITIONS AND ACCOUNTING MATTERS
 
1.01   Certain Defined Terms. As used herein, the following terms shall have the
following meanings:
 
“2001 Wilshire Project” shall have the meaning assigned to such term in Recital
A.
 
“8383 Wilshire Project” shall have the meaning assigned to such term in Recital
A.
 
“9100 Wilshire Project” shall have the meaning assigned to such term in Recital
A.
 
“15250 Ventura Project” shall have the meaning assigned to such term in Recital
A.
 
“16000 Ventura Project” shall have the meaning assigned to such term in Recital
A.
 
“Additional Costs” shall have the meaning assigned to such term in Section 5.01.
 
“Adjusted LIBO Rate” shall mean, for any Eurodollar Loan for any Interest Period
therefor, a rate per annum (expressed as a percentage and rounded upwards, if
necessary, to the nearest 1/10000 of 1%) determined by the Administrative Agent
to be equal to a fraction, the numerator of which is equal to the LIBO Rate for
such Eurodollar Loan for such Interest Period and the denominator of which is
equal to (x) 1 minus (y) the Reserve Requirement (if any) for such Eurodollar
Loan for such Interest Period.
 
“Adjusted Net Operating Income” shall mean Net Operating Income, exclusive of
any income from tenants subject to any proceeding or case under the Bankruptcy
Code (except to the extent such income has been actually received).
 
“Administrative Agent” shall have the meaning assigned to such term in the
preamble.
 
“Administrative Agent’s Account” shall mean the account maintained by the
Administrative Agent and of which the Borrower shall have been notified, with
such bank as may from time to time be specified by the Administrative Agent.
 
“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.
 
“Advance Date” shall have the meaning assigned to such term in Section 4.06.
 
“Affiliate” shall mean, with respect to any Person, another Person that directly
or indirectly controls, or is under common control with, or is controlled by,
such Person and, if such Person is an individual, any member of the immediate
family (including parents, spouse, children and siblings) of such individual and
any trust whose principal beneficiary is such individual or one or more members
of such immediate family and any Person who is controlled by any such member or
trust.  As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise), provided that, in any
event, any Person that owns directly or indirectly securities having 10% or more
of the voting power for the election of directors or other governing body of a
publicly traded corporation or 10% or more of the partnership, membership or
other ownership interests of any other publicly traded Person (other than as a
limited partner of such other Person) shall be deemed to control such
corporation or other Person.
 
“Aggregate Notional Amount” shall have the meaning assigned to such term in
Section 8.19(a).
 
“Agreement” shall mean this Loan Agreement, as the same may from time to time
hereafter be Modified and in effect from time to time.
 
“All-in-Rate” shall mean, for any period, an annual interest rate equal to the
weighted average of the following rates: (i) as to any portions of the
Outstanding Principal Amount which are covered by one or more Hedge Agreements
(including any Excess Hedge Agreement for which a Hedge Agreement Pledge has
been executed and delivered to the Administrative Agent and remains in effect)
which are in effect during such period (collectively, the “Hedged Principal
Amount”), an imputed rate equal to the sum of all interest payments due with
respect to such period on the Hedged Principal Amount, plus all payments due by
the Borrower or Other Swap Pledgor with respect to such period under all Hedge
Agreements maintained pursuant to Section 8.19 (including any Excess Hedge
Agreement for which a Hedge Agreement Pledge has been executed and delivered to
the Administrative Agent and remains in effect), minus all payments due to the
Borrower or Other Swap Pledgor with respect to such period under all Hedge
Agreements maintained pursuant to Section 8.19 (including any Excess Hedge
Agreement for which a Hedge Agreement Pledge has been executed and delivered to
the Administrative Agent and remains in effect) (with all such interest and
other payments to be annualized), divided by the Hedged Principal Amount and
(ii) as to any portion of the Outstanding Principal Amount which is not covered
by any Hedge Agreement (or Excess Hedge Agreement for which a Hedge Agreement
Pledge has been executed and delivered to the Administrative Agent and remains
in effect) during such period, the weighted average annual interest rate
actually payable hereunder on such Loans during such period.  For purposes of
this calculation, the notional amount provided for in any Hedge Agreement (or
Excess Hedge Agreement) in effect during any period shall be deemed to “cover” a
portion of the Outstanding Principal Amount outstanding during such period in
proportion to the amount which the notional amount provided for in such Hedge
Agreement (or Excess Hedge Agreement) bears to the entire Outstanding Principal
Amount outstanding during such period.  If this Agreement requires the
calculation of  the “All-in-Rate” based upon any monthly or quarterly periods,
and the period during which any Hedge Agreement (or Excess Hedge Agreement)
covering any portion of the Outstanding Principal Amount is in effect is less
than the entirety of the relevant month or quarter, the calculation required
under this definition shall be made separately with respect to the different
periods during such month or quarter during which such portion of the
Outstanding Principal Amount is covered by such Hedge Agreement (or Excess Hedge
Agreement), and such calculations shall be aggregated, on a weighted average
basis, for the relevant period of one month or quarter.
 
“Allocated Loan Amount” shall mean, solely for the purposes of performing
certain calculations hereunder: for any Project, the portion of the Loans
allocated to such Project in Schedule 1.01(1) attached hereto.  The Allocated
Loan Amount of a Project suffering a Casualty Event or a Taking shall be reduced
by the amount of any Net Proceeds attributable to such Project applied by the
Administrative Agent in prepayment of the Outstanding Principal Amount pursuant
to Section 2.07.
 
“Allocated Loan Percentage” means at any time with respect to any Project a
percentage determined by multiplying one hundred percent (100%) by a fraction,
the numerator of which is the Allocated Loan Amount for such Project and the
denominator of which is the Allocated Loan Amounts for all Projects which, at
such time, are collateral for the Loans.  The Allocated Loan Percentage for all
Projects which, at such time, are collateral for the Loans shall always equal
one hundred percent (100%).
 
“Annual Budget” shall have the meaning assigned to such term in Section 8.16(a).
 
“Anti-Terrorism Order” shall mean Executive Order No. 13,224, 66 Fed. Reg.
49,079 (2001), issued by the President of the United States of America
(Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism).
 
“Applicable Law” shall mean any statute, law (including Environmental Laws),
regulation, ordinance, rule, judgment, rule of common law, order, decree,
Government Approval, approval, concession, grant, franchise, license, agreement,
directive, guideline, policy, requirement, or other governmental restriction or
any similar form of decision of, or determination by, or any interpretation or
administration of any of the foregoing by, any Governmental Authority, whether
now or hereinafter in effect and, in each case, as amended (including any
thereof pertaining to land use, zoning and building ordinances and codes).
 
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan on Schedule 1.01(2) or such other office of
such Lender (or of an Affiliate of such Lender) as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office by which
its Loans of such Type are to be made and maintained.
 
“Applicable Margin” shall mean (a) for Base Rate Loans, 200 basis points per
annum; and (b) for Eurodollar Loans, 165 basis points per annum.
 
“Appraisal” shall mean an appraisal of each Project prepared by an Appraiser,
each such Appraisal must comply in all respects with the standards for real
estate appraisal established pursuant to Title XI of the Financial Institutions
Reform, Recovery, and Enforcement Act of 1989, as amended, and otherwise in form
and substance satisfactory to the Administrative Agent.
 
“Appraised Value” shall mean, for any Project, the appraised value indicated as
such for that Project in Schedule 1.01(3) attached hereto, as determined by the
Appraisal.
 
“Appraiser” shall mean CB Richard Ellis, or any other “state certified general
appraiser” as such term is defined and construed under applicable regulations
and guidelines issued pursuant to Title XI of the Financial Institutions Reform,
Recovery, and Enforcement Act of 1989, as amended, which appraiser must have
been licensed and certified by the applicable Governmental Authority having
jurisdiction in the State of California, and which appraiser shall have been
selected by the Administrative Agent.
 
“Approved Annual Budget” shall have the meaning assigned to such term in Section
8.16(a).
 
“Approved Capital Expenditures” shall have the meaning assigned to such term in
Section 11.01(b).
 
“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business (and which is not
engaged in the business of acquiring direct or indirect ownership interests in
commercial real estate projects) and that is administered or managed by (a) a
Lender, or (b) a Person that meets the requirements in clauses (i), (ii), (iii)
or (iv) of the definition of “Eligible Assignee.”
 
“Approved Lease” shall mean (a) each existing Lease as of the Closing Date as
set forth in the Leasing Affidavit and (b) each Lease entered into after the
Closing Date in accordance with the terms and conditions contained in Section
9.09 as such leases and related documents shall be Modified as permitted
pursuant to the terms of this Agreement.
 
“Approved Leasing Expenditures” shall have the meaning assigned to such term in
Section 11.01(b).
 
“Arranger” shall mean EUROHYPO AG, NEW YORK BRANCH as lead arranger and sole
bookrunner of the lending syndicate.
 
“Assignment and Assumption” shall mean an Assignment and Assumption, duly
executed by the parties thereto, in substantially the form of Exhibit A attached
hereto and, if required pursuant to Section 14.07(b) consented to by the
Borrower and the Administrative Agent.
 
“Authorized Officer” shall mean, with respect to the Borrower, any Borrower
Party, or the Borrower’s Member, as applicable, any of the individual officers
serving as the Chief Executive Officer, President, Vice President, Chief
Financial Officer, Secretary, Treasurer, Assistant Treasurer or Chief Accounting
Officer of Borrower’s Manager, in its respective capacity as the manager,
general partner or manager of the general partner or manager of such Person, and
whose name appears on a certificate of incumbency executed by the Secretary of
Borrower’s Manager, and delivered concurrently with the execution of this
Agreement, (or concurrently with, or following, the Permitted Fund Transfer), as
such certificate of incumbency may be amended from time to time to identify the
names of the individuals then holding such offices and certified by the
Secretary of Borrower’s Manager.
 
“Bankruptcy Code” shall mean the Federal Bankruptcy Code of 1978, as amended
from time to time.
 
“Bankruptcy Party” shall mean any of the Borrower Parties while such Person
qualifies as a “Borrower Party” under the definition of such term, the REIT, its
Operating Partnership, and any REIT Subsidiary that holds direct or indirect
interests in and controls the Borrower.  “Bankruptcy Party” shall also mean any
Subsidiary of the Borrower while such Person remains a Subsidiary of the
Borrower, other than an Immaterial Subsidiary.
 
“Base Rate” shall mean, for any day, a rate per annum equal to the Federal Funds
Rate for such day.  Each change in any interest rate provided for herein based
upon the Base Rate resulting from a change in the Base Rate shall take effect at
the time of such change in the Base Rate.
 
“Base Rate Loans” shall mean the portions of the Outstanding Principal Amount
that bear interest at rates based upon the Base Rate.
 
“Basel II” means that certain revised at-risk capital framework published by the
Basel Committee on Banking Supervision in its paper entitled “International
Convergence of Capital Measurement and Capital Standards: a Comprehensive
Framework" in June, 2006, as amended, modified and in effect from time to time.
 
“Borrower” shall mean the Borrower named in the preamble to this Agreement until
such time (if any) as a Qualified Successor Entity shall acquire any of the
Projects owned by the Borrower and assume the obligations of the Borrower under
the Loan Documents and the originally named Borrower shall be released from its
obligations under the Loan Documents, in accordance with Section 9.03(a)(iii),
at which time the term “Borrower” shall include such Qualified Successor Entity.
 
“Borrower Party” shall mean the Borrower and its general partner or manager, but
shall not include any other REIT Subsidiary or any other Person owning a direct
or indirect Equity Interest in the Borrower (unless it is the general partner or
manager of the Borrower) and shall not include the Operating Partnership or the
REIT (regardless of whether the Operating Partnership or the REIT is the general
partner or manager of the Borrower). Upon the acquisition of any of the
Projects, but not of direct or indirect Equity Interests in the Borrower, by a
Qualified Successor Entity, “Borrower Party” shall also mean and include such
Qualified Successor Entity and the general partner or manager thereof (except
that if the general partner or manager of such Qualified Successor Entity is the
REIT or the Operating Partnership, the term “Borrower Party” shall not include
the REIT or the Operating Partnership ) and, unless the Borrower, the Borrower’s
Manager or any other Person constitutes the general partner or manager of the
Qualified Successor Entity, shall no longer include the original Borrower, the
original Borrower’s Manager or such other Person (and in any event shall not
include any such Person that is not the general partner or manager of the
Qualified Successor Entity).
 
“Borrower’s Account” shall mean an account maintained by the Borrower with such
bank as may from time to time be specified by or approved by the Administrative
Agent to accept the deposit of funds in accordance with this Agreement.
 
“Borrower’s Manager” shall mean Douglas Emmett Management, Inc., a Delaware
corporation, or any successor thereto permitted under this Agreement.  It is
understood that, notwithstanding anything to the contrary contained in this
Agreement, any covenants, representations or warranties that are required to be
observed under this Agreement by the “Borrower’s Manager” shall not be required
to be observed by any manager of the Borrower consisting of the REIT or the
Operating Partnership.
 
“Borrower’s Member” shall mean the Operating Partnership; provided that from and
after the occurrence of the Permitted Fund Transfer, Borrower’s Member shall be
Douglas Emmett Fund X REIT, Inc., a Maryland corporation.  It is understood
that, notwithstanding anything to the contrary contained in this Agreement, any
covenants, representations or warranties that are required to be observed under
this Agreement by the “Borrower’s Member” shall not be required to be observed
by any member or partner of the Borrower consisting of the REIT, the Operating
Partnership, any REIT Subsidiary or any other Person that is not the general
partner or manager of the Borrower including, without limitation, the Borrower’s
Member as of the date hereof or Douglas Emmett Fund X REIT, Inc., a Maryland
corporation, if it is not the general partner or manager of the Borrower.
 
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City (or, with respect only to payments to be
made by the Borrower, in California) are authorized or required by law to remain
closed; provided that, when used in connection with a borrowing, or Continuation
of, a Conversion into, a payment or prepayment of principal of or interest on,
or an Interest Period for, a Eurodollar Loan, or a notice by the Borrower with
respect to any such borrowing, Continuation, Conversion, payment, prepayment or
Interest Period, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.
 
“Business Interruption Insurance” shall mean rental and/or business income
insurance required pursuant to Section 8.05(a)(iii) or otherwise maintained in
accordance with this Agreement.
 
“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) property to the extent such obligations would
generally be classified and accounted for as a capital lease on a balance sheet
of such Person under GAAP, and, for purposes of this Agreement, the amount of
such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.
 
“Cash Trap Account Security Agreement” shall mean a Cash Trap Account Security
Agreement, among the Borrower, the Administrative Agent (on behalf of the
Lenders) and the Depository Bank, substantially in the form of Exhibit C
attached hereto, and which is established and maintained in accordance with
Section 11.01.
 
“Cash Trap Account” shall have the meaning assigned to such term in the Cash
Trap Account Security Agreement.
 
“Casualty Event” shall mean any loss of or damage to, any portion of any Project
by fire or other casualty.
 
“Change of Control” shall mean, with respect to the REIT, any event or series of
events by which any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding (i) any
person or group consisting of Named Principals or Related Parties, (ii) any
“person” or “group” which is controlled by one or more Named Principals or
Related Parties, (iii) the Depository Trust Company or its nominees, (iv) any
“dealer” (as defined in the Securities Act of 1933) who acquires securities of
the REIT with a view to, or in connection with, (A) the distribution of such
securities, (B) the resale of such securities in accordance with the provisions
of Rule 144A(d) promulgated under the Securities Act of 1933 or (C) the resale
of such securities in accordance with the provisions of Rule 904 (promulgated
under the Securities Act) applicable to "Distributors" as defined in Rule 902
(promulgated under the Securities Act), (v) any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership ” of all securities that such person or group has the
right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of forty percent (40%) or more of the equity securities of the REIT
entitled to vote for members of the board of directors or equivalent governing
body of the REIT on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right).
 
“Closing Date” shall mean the date of this Agreement, which date shall be the
initial funding date of the Loans pursuant to Section 2.02.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Commitment” shall mean, as to each Lender, the obligation of such Lender to
make a Loan in a principal amount up to but not exceeding the amount set
opposite the name of such Lender on Schedule 1.01(4) attached hereto under the
caption “Commitment” or, in the case of a Person that becomes a Lender pursuant
to an assignment permitted under Section 14.07(b), as specified in the
respective Assignment and Assumption pursuant to which such assignment is
effected, as such percentage may be modified by any Assignment and Assumption.
 
“Condemnation Awards” shall mean all compensation, awards, damages, rights of
action and proceeds awarded to the Borrower by reason of a Taking.
 
“Consumer Price Index” shall mean the “Consumer Price Index -- For all Items”
for the Los Angeles-Riverside-Orange County Consolidated Metropolitan
Statistical Area, published monthly in the “Monthly Labor Review” of the Bureau
of Labor Statistics of the United States Department of Labor.  If at any time
the Consumer Price Index is no longer available, then the term “Consumer Price
Index” shall be an index selected by the Administrative Agent which, in the
opinion of the Administrative Agent, is comparable to the Consumer Price Index.
 
“Continue”, “Continuation” and “Continued” shall refer to the continuation
pursuant to Section 2.05 of (a) a Eurodollar Loan from one Interest Period to
the next Interest Period or (b) Base Rate Loan at the Base Rate.
 
“Controlled Account” shall mean one or more deposit accounts established by the
Administrative Agent (for the benefit of the Lenders) at a depository bank or
financial institution that is acceptable to the Administrative Agent, and which
is established and maintained in accordance with Section 14.28 hereof.
 
“Controlled Account Agreement” shall have the meaning assigned to such term in
Section 14.28(a)(i).
 
“Controlled Account Collateral” shall have the meaning assigned to such term in
Section 14.28(c)(i).
 
“Convert”, “Conversion” and “Converted” shall refer to a conversion pursuant to
Section 2.05 of one Type of Loan into another Type of Loan, which may be
accompanied by the transfer by a Lender (at its sole discretion) of a Loan from
one Applicable Lending Office to another.
 
“Debt Service Coverage Ratio” shall mean, with respect to any period being
measured, the ratio of (a) Adjusted Net Operating Income for such period to (b)
DSCR Debt Service for such period.  For purposes of calculating Debt Service
Coverage Ratio pursuant to Section 2.09(a), Adjusted Net Operating Income and
DSCR Debt Service shall be calculated on an annualized basis, and the Debt
Service Coverage Ratio for such purposes shall be as determined by the
Administrative Agent, based upon the quarterly results reflected in the most
recent reports submitted by Borrower pursuant to Section 8.01 (or, if the most
recent report has not been submitted pursuant to such section, based on such
other information as the Administrative Agent shall determine in its reasonable
discretion), which determination shall be conclusive in the absence of manifest
error.  Such calculations shall be adjusted, for any periods following a release
of a Project in accordance with Section 2.09, to exclude from such calculation
the Adjusted Net Operating Income attributable to the Project which was released
and the DSCR Debt Service attributable to the portion of the Outstanding
Principal Amount paid in connection with the release of such Project.  For
purposes of calculating Debt Service Coverage Ratio pursuant to Section
10.03(c), Adjusted Net Operating Income and DSCR Debt Service shall be projected
for a period of one year in accordance with Section 10.03(c)(iv).
 
“Deed of Trust” shall mean each Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing and substantially in the form of Exhibit D
attached hereto, to be executed, dated and delivered by a Borrower to the
Administrative Agent (on behalf of the Lenders) on the Closing Date, securing
the obligations identified therein, as each such deed of trust may be Modified
and in effect from time to time.
 
“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.
 
“Depository Bank” shall mean, at any time, the depository bank which is party to
the Cash Trap Account Security Agreement, the Project-Level Account Security
Agreement or a Controlled Account Agreement.
 
“Disbursement Request” shall have the meaning assigned to such term in Section
11.01(c)(iii).
 
“Dollars” and “$” shall mean lawful money of the United States of America.
 
“DSCR Debt Service” shall mean, for any period, an amount equal to the payment
of interest which would be required under the Notes delivered by the Borrower
based on the Outstanding Principal Amounts under such Notes as of the end of
such period and the All-in-Rate at such time.  All such calculations shall be
subject to the approval of the Administrative Agent.  For purposes of Section
10.03, the calculation of DSCR Debt Service shall be projected for a one year
period in accordance with Section 10.03(c)(iv).
 
“Eligible Assignee” means any of (i) a commercial bank organized under the Laws
of the United States, or any state thereof, and having (x) total assets in
excess of $25,000,000,000 and (y) a combined capital and surplus of at least
$1,000,000,000; (ii) a commercial bank organized under the laws of any other
country which is a member of the Organization of Economic Cooperation and
Development (“OECD”), or a political subdivision of any such country, and having
(x) total assets in excess of $25,000,000,000 and (y) a combined capital and
surplus of at least $1,000,000,000, provided that such bank is acting through a
branch or agency located in the United States or in the country in which it is
organized or another country which is also a member of OECD; (iii) a life
insurance company organized under the Laws of any state of the United States, or
organized under the Laws of any country which is a member of OECD and licensed
as a life insurer by any state within the United States and having (x) admitted
assets of at least $25,000,000,000 and (y) a combined capital and surplus of at
least $1,000,000,000; (iv) any Person described in Schedule 1.01(5); or (v) an
Approved Fund having (1) total assets of at least $25,000,000,000 and (2) a net
worth of at least $1,000,000,000; provided that any such Person meeting the
requirements of (i) through (v) (or its holding company) shall also have a
long-term senior unsecured indebtedness rating of BBB- or better by S&P (if
rated by S&P) and Baa3 or better by Moody’s (if rated by Moody’s) at the time an
interest in the Loans is assigned to it.
 
“Environmental Claim” shall mean, with respect to any Person, any written
request for information by a Governmental Authority, or any written notice,
notification, claim, administrative, regulatory or judicial action, suit,
judgment, demand or other written communication by any Person or Governmental
Authority alleging or asserting liability with respect to the Borrower or the
Projects, whether for damages, contribution, indemnification, cost recovery,
compensation, injunctive relief, investigatory, response, Remediation, damages
to natural resources, personal injuries, fines or penalties arising out of,
based on or resulting from (i) the presence, Use or Release into the environment
of any Hazardous Substance originating at or from, or otherwise affecting, the
Projects, (ii) any fact, circumstance, condition or occurrence forming the basis
of any violation, or alleged violation, of any Environmental Law by the Borrower
or otherwise affecting the health, safety or environmental condition of the
Projects or (iii) any alleged injury or threat of injury to the environment by
the Borrower or otherwise affecting the Projects.
 
“Environmental Indemnity” means that certain Environmental Indemnity Agreement
covering the Projects by the Borrower and Guarantor in favor of the
Administrative Agent and each of the Lenders substantially in the form of
Exhibit E attached hereto, to be executed, dated and delivered to the
Administrative Agent (on behalf of the Lenders) on the Closing Date, as the same
may be Modified and in effect from time to time.
 
“Environmental Laws” shall mean any and all Applicable Laws relating to the
regulation or protection of the environment or the Release or threatened Release
of Hazardous Substances into the indoor or outdoor environment, including
ambient air, soil, surface water, ground water, wetlands, land or subsurface
strata, or otherwise relating to the Use of Hazardous Substances; provided,
however, that solely for purposes of the Environmental Indemnity, “Environmental
Laws” shall not include the California Environmental Quality Act or statutes,
laws, regulations or orders which relate to zoning or otherwise regulating the
permissible uses of land or permissible structures to be developed thereon.
 
“Environmental Liens” shall have the meaning assigned thereto in Section
8.11(a).
 
“Environmental Losses” shall mean any losses, damages, costs, fees, expenses,
claims, suits, judgments, awards, liabilities (including, but not limited to,
strict liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, reasonable attorneys’ fees and expenses, engineers’ fees,
environmental consultants’ fees, and investigation costs (including, but not
limited to, costs for sampling, testing and analysis of soil, water, air,
building materials, and other materials and substances whether solid, liquid or
gas), of whatever kind or nature, and whether or not incurred in connection with
any judicial or administrative proceedings, actions, claims, suits, judgments or
awards relating to Hazardous Substances, Environmental Claims, Environmental
Liens and violation of Environmental Laws.  Notwithstanding the foregoing,
“Environmental Losses” shall not include any loss resulting from diminution in
value of any Project suffered by any Lender if the Lenders shall have been paid
in full all amounts payable by the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party or shall have otherwise realized
all such amounts upon or prior to foreclosure of the collateral for the Loans;
provided, that, subject to the provisions of Section 8 of the Environmental
Indemnity, nothing contained in this sentence shall limit any claim for a loss
(otherwise included within the term “Environmental Losses” as defined herein)
suffered by the Administrative Agent, any Lender or any Affiliate as a result of
a claim for the diminution in value of the interest of any Person (other than
the interest of the Administrative Agent, any Lender or any Affiliate of the
Administrative Agent or any Lender) in any Project (including the interest of
any ground lessor, tenant, easement holder or other third party, but excluding
any Person who has purchased or acquired the Borrower’s interest in such Project
by foreclosure or deed-in-lieu of foreclosure or any time thereafter) or the
diminution in value of any other property made against the Administrative Agent,
any such Lender or any Affiliate by any other Person as a result of the
Administrative Agent, any Lender or any Affiliate succeeding to the ownership of
any Project through foreclosure or other exercise of remedies (but not as a
result of any contractual obligation incurred by the Administrative Agent, any
Lender or any Affiliate subsequent to or in connection with its acquisition of
the ownership of a Project).
 
“Environmental Reports” shall mean, collectively, each environmental survey and
assessment report prepared for the Administrative Agent relating to each Project
listed on Schedule 1.01(6) attached hereto; each such environmental report shall
include a certification by the engineer (i) that such engineer has obtained and
examined the list of prior owners, (ii) has made an on-site physical examination
of the applicable Project and (iii) has made a visual observation of the
surrounding areas and has found no evidence of the presence of toxic or
Hazardous Substances, or of past or present Hazardous Substances activities that
have not been remediated or are not subject to an operation and maintenance
program.  The Administrative Agent acknowledges receipt of copies of the
Environmental Reports.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Borrower Party or the Operating Partnership, is treated
as a single employer under Section 414(b) or (c) of the Code, or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 (b), (c), (m) or (o) of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan which is
subject to Title IV of ERISA (other than an event for which the thirty (30) day
notice period is waived); (b) the existence with respect to any Plan subject to
Section 412 of the Code or Section 302 of ERISA of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan subject to Section 412 of the Code or Section
302 of ERISA; (d) the incurrence by a Borrower Party or the Operating
Partnership or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan which is subject to Title IV
of ERISA; (e) the receipt by any Borrower Party or the Operating Partnership or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans which are subject to Title IV of
ERISA or to appoint a trustee to administer any such Plan; (f) the incurrence by
a Borrower Party or the Operating Partnership or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
which is subject to Title IV of ERISA or Multiemployer Plan; or (g) the receipt
by a Borrower Party or the Operating Partnership or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from a Borrower Party or the
Operating Partnership or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.
 
“Eurodollar Loans” shall mean the portions of the Outstanding Principal Amount
that bear interest based on a “LIBO Rate”.
 
“Eurohypo” shall mean Eurohypo AG, New York Branch.
 
“Event of Default” shall have the meaning assigned to such term in Article XII.
 
“Excess Cash” shall mean with respect to any calendar month, the amount by which
the sum of Operating Income actually received during such calendar month plus
amounts actually paid during such month to or for the account of the Borrower or
Other Swap Pledgor by the counterparty under and pursuant to the Hedge Agreement
(but only on account of any “regular” payments due thereunder (and not on
account of any default or termination thereunder or any obligation to deliver
collateral pursuant thereto)) exceeds the sum of (i) Operating Expenses actually
paid during such month plus (ii) the sum of interest payments on the Loans and
other amounts due and payable under the Loan Documents plus amounts actually
paid during such month by the Borrower or Other Swap Pledgor to the counterparty
under and pursuant to the Hedge Agreement (but only on account of any “regular”
payments due thereunder (and not on account of any default or termination
thereunder or any obligation to deliver collateral pursuant thereto)) in each
case, to the extent actually paid during such month; provided, however, that for
purposes of determining Excess Cash, Operating Expenses shall exclude any
amounts due or accrued for Insurance Premiums, Real Estate Taxes, Approved
Capital Expenditures or Approved Leasing Expenditures, except for amounts
actually paid in cash during the relevant month for Insurance Premiums, Real
Estate Taxes and, if approved in accordance with the provisions of Article XI,
Approved Capital Expenditures or Approved Leasing Expenditures (and the Borrower
may utilize its Operating Income in such month to pay for Insurance Premiums,
Real Estate Taxes and, if approved in accordance with the provisions of Article
XI, Approved Capital Expenditures or Approved Leasing Expenditures).  For the
avoidance of doubt, it is understood that the calculation of Excess Cash for any
month shall be based upon the cash method of accounting notwithstanding
references to GAAP or the imputation of any income or expense item that is not
actually received or paid in such month in the definitions of “Operating Income”
and “Operating Expenses.”  Notwithstanding the provisions set forth in the
definition of “Operating Expenses” relating to the treatment of reserves
specifically required under this Agreement and amounts paid from such reserves
for purposes of that definition, for purposes of the calculation of Excess Cash,
the deposit of sums into any such specifically-required reserve (but not the
expenditure and release of sums from any such reserve) shall be treated as an
expense.
 
“Excess Hedge Agreement” shall have the meaning assigned to such term in Section
8.19(a).
 
“Excluded Project” shall mean (a) any of the Properties owned by any Borrower on
the Closing Date other than the Projects which are identified on Schedule 1A,
(b) any Qualified Real Estate Interest that is acquired after the Closing Date
by any Borrower or by a wholly-owned Subsidiary or Qualified Sub-Tier Entity,
and (c) any Project which has been released from the Liens of the Loan Documents
in accordance with Section 2.09.
 
“Excluded Taxes” shall mean, with respect to the Administrative Agent and any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 5.07), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 5.06(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation, to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 5.06(a).
 
“Extraordinary Capital or Leasing Expenditures” shall have the meaning assigned
to such term in Section 11.01(b).
 
“Federal Funds Rate” shall mean, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/1000 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or if such day is not a
Business Day, for the immediately preceding Business Day) on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/1000 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Fee Letter” means that certain letter agreement, dated as of the date of this
Agreement, between the Borrower and the Administrative Agent with respect to
certain fees payable by the Borrower in connection with the Commitments, as the
same may be Modified from time to time.
 
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Fund X” shall mean Douglas Emmett Fund X, LLC, a Delaware limited liability
company.
 
“Fund-Related Entities” shall mean DEIX, LLC, a Delaware limited liability
company, and Douglas Emmett Fund X REIT, Inc., a Maryland corporation.
 
“GAAP” shall mean generally accepted accounting principles applied on a basis
consistent with those that, in accordance with Section 1.02(a) and, except as
otherwise provided in this Agreement, are to be used in making the calculations
for purposes of determining compliance with this Agreement.
 
“General Assignment” shall mean that certain Assignment of Contracts, Government
Approvals and Other Project Documents substantially in the form of Exhibit F
attached hereto, to be executed, dated and delivered by the Borrower to the
Administrative Agent (on behalf of the Lenders) on the Closing Date, as the same
may be Modified and in effect from time to time.
 
“Government Approval” shall mean any action, authorization, consent, approval,
license, ruling, permit, tariff, rate, certification, exemption, filing or
registration by or with any Governmental Authority, including all licenses,
permits, allocations, authorizations, approvals and certificates obtained by or
in the name of, or assigned to, the Borrower and used in connection with the
ownership, construction, operation, use or occupancy of the Projects, including
building permits, certificates of occupancy, zoning and planning approvals,
business licenses, licenses to conduct business, and all such other permits,
licenses and rights.
 
“Governmental Authority” shall mean any governmental department, commission,
board, bureau, agency, regulatory authority, instrumentality, judicial or
administrative body, federal, state or local, foreign or domestic, having
jurisdiction over the matter or matters in question.
 
“Guarantee” shall mean a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) Property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including
causing a bank or other financial institution to issue a letter of credit or
other similar instrument for the benefit of another Person, but excluding
endorsements for collection or deposit in the ordinary course of business.  The
terms “Guarantee” and “Guaranteed” used as a verb shall have a correlative
meaning.
 
“Guaranteed Line of Credit” shall have the meaning set forth in Section 9.04(h).
 
“Guarantor” shall mean Douglas Emmett Properties, LP, a Delaware limited
partnership.
 
“Guarantor Documents” shall mean the Limited Indemnity and Guarantee and, to the
extent the Guarantor is obligated thereunder, the Environmental Indemnity.
 
“Hazardous Substance” shall mean, collectively, (a) any petroleum or petroleum
products, flammable materials, explosives, radioactive materials, asbestos, urea
formaldehyde foam insulation, Mold, and transformers or other equipment that
contain polychlorinated biphenyls (“PCB’s”), (b) any chemicals or other
materials or substances that are now or hereafter become defined as or included
in the definition of “hazardous substances”, “hazardous wastes”, “hazardous
materials”, “extremely hazardous wastes”, “restricted hazardous wastes”, “toxic
substances”, “toxic pollutants”, “contaminants”, “pollutants” or words of
similar import under any Environmental Law and (c) any other chemical or other
material or substance, exposure to which is now or hereafter prohibited, limited
or regulated under any Environmental Law.
 
“Hedge Agreement” shall mean any Swap Agreement or Swap Agreements between the
Borrower or Other Swap Pledgor and one or more financial institutions providing
for the transfer or mitigation of interest risks with respect to the Loans,
either generally or under specific contingencies, as the same may be Modified
and in effect from time to time in accordance with Section 8.19.
 
“Hedge Agreement Pledge” shall mean that certain Assignment, Pledge and Security
Agreement substantially in the form of Exhibit G-1 or G-2, as applicable,
attached hereto, to be executed, dated and delivered by the Borrower or Other
Swap Pledgor to the Administrative Agent (on behalf of the Lenders) in
accordance with Section 8.19 and at any other time the Borrower elects or is
required to enter into, or cause to be delivered, a Hedge Agreement, covering
the Borrower’s or Other Swap Pledgor’s right, title and interest in and to any
such Hedge Agreement, as the same may be Modified and in effect from time to
time.
 
“Hedging Termination Date” shall mean the date which is the fourth (4th)
anniversary of the Closing Date.
 
“Immaterial Subsidiary” shall mean any Subsidiary of the Borrower which has
incurred no Indebtedness other than (i) Indebtedness which is non-recourse to
such Subsidiary and the Bankruptcy Parties (except for “carve-outs” (or
Guarantees guarantying the debtor’s liability with respect to “carve-outs”) for
fraud, misrepresentation, misappropriation and other
exceptions-from-non-recourse customary in the real estate finance industry and
not materially more favorable to such lender than the
exceptions-from-non-recourse set forth in the second sentence of
Sections 14.23(a) (and which shall in no event include any recourse obligation
of the Borrower on account of the occurrence with respect to such Subsidiary or
any other Person of any event of the type described in Sections 12.01(d), (e) or
(f) hereof)) and (ii) Indebtedness which, in the aggregate for all such
Immaterial Subsidiaries, does not exceed ten percent (10%) of the aggregate
Indebtedness of the Borrower and all Subsidiaries of the Borrower.
 
“Improvements” shall have the meaning assigned to such term in the Recitals.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others or
performance of obligations, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations
under or in respect of Swap Agreements and (k) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Parties” shall mean the Administrative Agent, the Arranger, the
Affiliates of the Administrative Agent, the Arranger, and each Lender and each
of the foregoing parties’ respective directors, officers, employees, attorneys,
agents, successors and assigns.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Information” has the meaning assigned to such term in Section 14.24.
 
“Insurance Premiums” shall have the meaning assigned to such term in Section
8.05(b).
 
“Insurance Proceeds” shall mean all insurance proceeds, damages, claims and
rights of action and the right thereto under any insurance policies relating to
the Projects.
 
“Insurance Threshold Amount” shall have the meaning assigned to such term in
Section 10.01(b).
 
“Interest Period” shall mean, at all times following the Stub Interest Period,
with respect to any Eurodollar Loan, each period commencing on the date such
Eurodollar Loan is made or Converted from a Base Rate Loan or (in the event of a
Continuation) the last day of the immediately preceding Interest Period for such
Loan and ending on the numerically corresponding day in the first, second,
third, sixth or (but only if available from all Lenders) twelfth calendar month
thereafter, as the Borrower may select as provided in Section 4.05; provided
that, (i) except for the Stub Interest Period, each Interest Period that
commences on the last Business Day of a calendar month (or on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last Business Day of the appropriate subsequent calendar
month; (ii) each Interest Period that would otherwise end on a day that is not a
Business Day shall end on the next succeeding Business Day (or, if such next
succeeding Business Day falls in the next succeeding calendar month, on the
immediately preceding Business Day); (iii) except for the Stub Interest Period,
no Interest Period shall have a duration of less than one month and, if the
Interest Period for any Eurodollar Loan would otherwise be a shorter period
(other than for the Stub Interest Period), such Loan shall bear interest at the
Base Rate plus the Applicable Margin for Base Rate Loans; (iv) in no event shall
any Interest Period extend beyond the Maturity Date; and (v) there may be no
more than seven (7) separate Interest Periods in respect of Eurodollar Loans
outstanding from each Lender at any one time.  The first Interest Period shall
be the Stub Interest Period.
 
“Interest Rate Hedge Period” shall have the meaning assigned to such term in
Section 8.19(a).
 
“Investment” shall mean, for any Person:  (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale); (b) the making of any deposit with, or
advance, loan or other extension of credit to, any other Person (including the
purchase of Property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such Property to such Person), but
excluding any such advance, loan or extension of credit having a term not
exceeding ninety (90) days arising in connection with the sale of inventory or
supplies by such Person in the ordinary course of business; (c) the entering
into of any Guarantee of, or other contingent obligation with respect to,
Indebtedness or other liability of any other Person and (without duplication)
any amount committed to be advanced, lent or extended to such Person; or (d) the
entering into of any Swap Agreement (other than the Hedge Agreement or any
Excess Hedge Agreement).
 
“Lease Approval Package” shall have the meaning assigned to such term in Section
9.09(b)(iii).
 
“Lease Information Summary” shall have the meaning assigned to such term in
Section 9.09(b)(iii).
 
“Leases” shall mean, collectively, all leases and other agreements or
arrangements with or assumed by the Borrower as landlord for the use or
occupancy of all or any portion of any of the Projects, including any signage
thereat, now in effect or hereafter entered into (including lettings, subleases,
licenses, concessions, tenancies and other occupancy agreements with or assumed
by the Borrower as landlord covering or encumbering all or any portion of any of
the Projects), together with any Guarantees, Modifications of the same, and all
additional remainders, reversions and other rights and estates appurtenant
thereto.
 
“Leasing Affidavit” shall have the meaning assigned to such term in Section
6.01(p).
 
“Lender” shall have the meaning assigned to such term in the preamble.
 
“LIBO Rate” shall mean, for any Interest Period for any Eurodollar Loan, the
rate per annum appearing on Reuters Screen LIBOR01 Page (formerly operated as
Page 3750 of the Dow Jones Markets Service (Telerate)) (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market) at approximately 11:00 a.m.
London time on the date two (2) Business Days prior to the first day of such
Interest Period as the rate for Dollar deposits having a term comparable to such
Interest Period and in an amount comparable to the amount of the applicable
Eurodollar Loan, provided that if such rate does not appear on such page as of
the date of determination, or if such page shall cease to be publicly available
at such time, or if the information contained on such page, in the sole judgment
of the Administrative Agent shall cease accurately to reflect the rate offered
by leading banks in the London interbank market or if the information contained
on such page, in the sole but reasonable judgment of the Administrative Agent
shall cease accurately to reflect the rate offered by leading banks in the
London interbank market, the LIBO Rate shall be based on the rate reported by
any publicly available source of similar market data selected by the
Administrative Agent that, in its sole but reasonable judgment, accurately
reflects such rate offered by leading banks in the London interbank market. The
LIBO Rate for the Stub Interest Period shall be 2.4657% per annum.
 
“Lien” shall mean, with respect to any Property (including the Projects), any
mortgage, deed of trust, lien, pledge, charge, security interest or encumbrance
of any kind in respect of such Property.  For purposes of this Agreement and the
other Loan Documents, a Person shall be deemed to own subject to a Lien any
Property that it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement (other than an operating lease) relating to such Property.
 
“Limited Indemnity and Guarantee” shall mean that certain Limited Indemnity and
Guarantee in the form of Exhibit B attached hereto, to be executed, dated and
delivered by Guarantor to the Administrative Agent (on behalf of the Lenders) on
the Closing Date as the same may be Modified and in effect from time to time.
 
“Limiting Regulation” shall mean any law or regulation of any Governmental
Authority, or any interpretation, directive or request under any such law or
regulation (whether or not having the force of law and whether or not failure to
comply therewith would be unlawful) by any court or Governmental Authority or
monetary authority charged with the interpretation or administration thereof, or
any internal bank policy resulting therefrom (applicable to loans made in the
United States of America) which would or could in any way require a Lender to
have the approval right contained in the last paragraph of Section 9.03.
 
“Loan” and “Loans” shall have the respective meanings assigned to such terms in
Section 2.01 with reference to the extensions of credit provided to the Borrower
hereunder.
 
“Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Security Documents, the Environmental Indemnity, the Guarantor Documents and
each other agreement, instrument or document (excluding any Hedge Agreement or
Excess Hedge Agreement) required to be executed and delivered in connection with
the Loans, together with any Modifications thereof.
 
“Loan-to-Value Ratio” means, for each Project, the ratio of the Allocated Loan
Amount for such Project divided by the appraised value of such Project, as
determined by the Appraisal indicating an "as-is" value for such Project and
approved by the Administrative Agent.
 
“Loan Transactions” shall have the meaning assigned to such term in Section
4.04.
 
“Losses” shall have the meaning assigned to such term in Section 14.04.
 
“Low DSCR Release Event” shall mean, at any time after the occurrence of a Low
DSCR Trigger Event, that the Debt Service Coverage Ratio shall be at or above
1.20:1.00 for a period of at least two (2) consecutive calendar quarters.
 
“Low DSCR Trigger Event” shall mean, commencing as of the second calendar
quarter in 2009 and continuing at any time prior to the Maturity Date, that the
Debt Service Coverage Ratio measured as of the end of any calendar quarter is
less than 1.15:1.00.
 
“Low DSCR Trigger Period” shall mean the period of time after a Low DSCR Trigger
Event until the occurrence of a Low DSCR Release Event.
 
“Major Default” shall mean (i) any Event of Default; (ii) any Default arising
from the failure to make any payment on account of interest to any Lender
required under the Loan Documents or any fees payable to the Administrative
Agent under the Fee Letter, in each case on or before the due date therefor; and
(iii) any other Default written notice of which has been delivered by the
Administrative Agent to the Borrower unless, in the case of this clause (iii),
the Borrower has provided written notice to the Administrative Agent, within
seven (7) days after notice of such Default has been delivered to the Borrower,
stating that the Borrower shall undertake to cure such Default on or prior to
the expiration of the applicable cure period therefor, if any, set forth in the
definition of the term “Event of Default” (and setting forth the steps that the
Borrower intends to take in order to effectuate such cure), and the
Administrative Agent shall not have provided notice to the Borrower within five
(5) Business Days after receipt of such notice from the Borrower, setting forth
the Administrative Agent’s determination, in its reasonable discretion, that the
steps set forth in the notice from the Borrower are not likely to result in the
timely cure of such default.  Notwithstanding the foregoing, for purposes of
Sections 13.08, 14.07(b)(i)(A) and 14.07(b)(ii)(A), a Major Default of the type
described in clause (ii) above shall not be deemed to “exist” unless the
Borrower has received notice of such Major Default and has failed to cure such
Major Default within five (5) Business Days.
 
“Major Lease” shall mean one or more Leases to the same tenant or its Affiliates
covering an aggregate of either (i) 20% of the rentable square footage of any
Project or (ii) 30,000 rentable square feet or more.
 
“Material Adverse Effect” shall mean a material adverse effect, as determined by
the Administrative Agent, in its reasonable judgment and discretion, on (a) any
Project or the business, operations, financial condition, liabilities or
capitalization of the Borrower, (b) the ability of the Borrower or any other
Borrower Party or the Operating Partnership to pay or perform (or cause to be
performed) its respective material obligations under any of the Loan Documents
to which it is a party, including the timely payment of the principal of or
interest on the Loans or other amounts payable in connection therewith, (c) the
Administrative Agent’s Liens in any of the collateral securing the Loans or the
priority of any such Liens, (d) the validity or enforceability of any of the
Loan Documents or (e) the rights and remedies of the Lenders and the
Administrative Agent under any of the Loan Documents.
 
“Maturity Date” shall mean the earliest of (a) the Stated Maturity Date or (b)
the date as to any Loans on which the Outstanding Principal Amounts under the
Notes evidencing such Loans are accelerated or automatically become due and
payable pursuant to the terms of the Notes or any other Loan Document.
 
“Maximum Rate” shall have the meaning assigned to such term in Section 14.25.
 
“Modifications” shall mean any amendments, supplements, modifications, renewals,
replacements, consolidations, severances, substitutions and extensions thereof
from time to time; “Modify”, “Modified”, or related words shall have meanings
correlative thereto.
 
“Mold” shall mean any microbial or fungus contamination or infestation in any
Project of a type which could reasonably be anticipated (after due inquiry and
investigation) to pose a risk to human health or the environment or could
reasonably be anticipated (after due inquiry and investigation) to negatively
impact the value of such Project in any material respect.
 
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“Named Principals” shall mean Dan A. Emmett, Christopher H. Anderson, Kenneth M.
Panzer and Jordan L. Kaplan.
 
“Net Operating Income” shall mean, for any period, the excess, if any, of
Operating Income for such period over Operating Expenses for such period.
 
“Net Proceeds” shall have the meaning assigned to such term in Section 10.03(b).
 
“Net Proceeds Deficiency” shall have the meaning assigned to such term in
Section 10.03(h).
 
“Notes” shall mean, collectively, each Note and each other promissory note
hereafter executed by the Borrower to the order of any of the Lenders evidencing
such Lender’s respective Commitment and Loans, as such notes may be Modified or
substituted and in effect from time to time.  Subject to such modifications
thereto as may be deemed necessary by the Administrative Agent to reflect the
Applicable Margin applicable to such Notes, and subject to the provisions of
Section 14.30, each of the Notes shall be substantially in the form of Exhibit H
attached hereto.
 
“Obligations” means all obligations, liabilities and indebtedness of every
nature of the Borrower from time to time owing to the Administrative Agent or
any Lender under or in connection with this Agreement, the Notes or any other
Loan Document to which it is a party, including principal, interest, fees
(including fees of counsel), and expenses whether now or hereafter existing
under the Loan Documents to which it is a party.
 
“OECD” has the meaning assigned to such term in the definition of “Eligible
Assignee”.
 
“Operating Expenses” shall mean, for any period, all expenditures, computed in
accordance with GAAP, of whatever kind or nature relating to the ownership,
operation, maintenance, repair or leasing of the Projects that are incurred on a
regular monthly or other periodic basis, including (a) allocated amounts on
account of Insurance Premiums and Real Estate Taxes, prorated on an annual
basis, (b) management fees at an imputed rate of 1.5% of Operating Income for
such period and (c) imputed capital expenditure in an amount equal to a prorated
portion of an annual amount equal to $0.20 per square foot; provided, however,
that Operating Expenses shall not include (i) depreciation, amortization and
other non-cash charges or capital expenditures (except as provided above), (ii)
leasing commissions, tenant improvement allowances or other expenditures
incurred for tenant improvements, (iii) any deposits to cash reserves (if any)
required to be maintained under the Loan Documents (except if and to the extent
any sums are withdrawn therefrom to pay (and are actually used to pay) expenses
which otherwise constitute Operating Expenses without duplication), (iv) any
payment or expense for which the Borrower was or is to be reimbursed by any
third party if the receipt of the related reimbursement payment is required to
be excluded in the calculation of Operating Income, (v) any payment payable by
the Borrower or any Other Swap Pledgor under the Hedge Agreement, (vi) any
changes in value of derivative contracts or of the Projects, and (vii) any
principal, interest or other debt service payable with respect to the
Loans.  Operating Expenses shall be determined on an annualized basis based on
the relevant quarterly results for purposes of Section 2.09(a), and on a
projected annual basis for purposes of Section 10.03(c)(iv); provided, however,
that Operating Expenses annualized based on relevant quarterly results will be
normalized to fairly present such annualized expenses.
 
“Operating Income” shall mean, for any period, all regular ongoing income,
computed in accordance with GAAP (but without taking into account any treatment
of Rent on a straight-line amortization basis over the term of a lease that
would otherwise be required by GAAP), during such period from the ownership or
operation, or otherwise arising in respect, of the Projects, including (a) all
amounts payable to the Borrower by any Person as Rents under Approved Leases,
(b) business interruption proceeds and rent loss insurance proceeds (except with
respect to any Leases that have been terminated as of the date of computation as
a result of any Casualty Event or Taking) and (c) all other amounts which are
included in the Borrower’s financial statements as operating income of the
Projects, including, receipts from leases and parking agreements, concession
fees and charges, other miscellaneous operating revenues, but excluding any
extraordinary income, including (i) any Condemnation Awards or Insurance
Proceeds (other than business interruption and rent loss proceeds as
aforementioned), (ii) any item of income otherwise includable in Operating
Income but paid directly to a Person other than the Borrower, its representative
or its Affiliate (except, in each case, to the extent the Borrower receives
monetary credit for such payment from the recipient thereof or such item is
treated as an income item to the Borrower, in accordance with GAAP),
(iii) security deposits and earnest money deposits received from tenants until
forfeited or applied in accordance with their Leases, (iv) lease buyout payments
made by tenants in connection with any surrender, cancellation or termination of
their Leases, (v) any disbursements to the Borrower from the Cash Trap Account
(it being understood that nothing set forth in this clause (v) shall prevent the
receipt of funds that have been deposited into the Cash Trap Account from being
treated as Operating Income when received to the extent such receipt otherwise
constitutes Operating Income as provided in the definition thereof), (vi) any
changes in value of derivative contracts or of the Projects, and (vii) any
payment payable to the Borrower or any Other Swap Pledgor under the Hedge
Agreement.  Operating Income shall be determined on an annualized basis based on
the relevant quarterly results for purposes of Section 2.09(a), and on a
projected annual basis for purposes of Section 10.03(c).
 
“Operating Partnership” shall mean Douglas Emmett Properties LP, a Delaware
limited partnership.
 
“Organizational Documents” shall mean (a) for any corporation, the certificate
or articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and any amendments thereto, (b) for any
limited liability company, the articles of organization and any certificate
relating thereto and the limited liability company (or operating) agreement of
such limited liability company, and any amendments thereto, and (c) for any
partnership (general or limited), the certificate of limited partnership or
other certificate pertaining to such partnership and the partnership agreement
of such partnership (which must be a written agreement), and any amendments
thereto.
 
“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Real Estate Taxes, and any other charges, including vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the
Projects, now or hereafter levied or assessed or imposed against the Projects or
any part thereof, other than Excluded Taxes.
 
“Other Swap Pledgor” shall mean (i) Borrower’s Member, (ii) any Qualified
Successor Entity to whom a Project is transferred pursuant to
Section 9.03(a)(iii), (iii) any entity that qualifies under clause (I) of the
definition of Qualified Successor Entity, (iv) in the event of a Permitted Fund
Transfer, Fund X; and/or (v) the REIT, the Operating Partnership or any REIT
Subsidiary.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery, ownership
or enforcement of, or otherwise with respect to, any Loan Document.
 
“Outstanding Principal Amount” shall mean the outstanding principal amount of
the Loans at any point in time after giving effect to any repayment thereof
pursuant to Sections 2.06, 2.07, 2.09 and 3.01 or other applicable provisions of
this Agreement.
 
“Participant” shall have the meaning assigned to such term in Section
14.07(c)(i).
 
“Payment Date” shall mean the first Business Day of each calendar month.  The
first Payment Date shall be September 1, 2008.
 
“Payor” shall have the meaning assigned to such term in Section 4.06.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
 
“Permitted Fund Transfer” shall mean a transfer of certain direct and indirect
ownership interests in the Borrower to Fund X and the Fund-Related Entities, as
more fully depicted on Schedule 1.01(10) attached hereto.
 
“Permitted Investments” shall mean:  (a) direct obligations of the United States
of America, or of any agency thereof, or obligations guaranteed as to principal
and interest by the United States of America, or by any agency thereof, in
either case maturing not more than ninety (90) days from the date of acquisition
thereof; (b) certificates of deposit issued by any bank or trust company
organized under the laws of the United States of America or any state thereof
and having capital, surplus and undivided profits of at least $500,000,000,
maturing not more than ninety (90) days from the date of acquisition thereof;
and (c) commercial paper rated A-1 or P-1 or better by S&P or Moody’s,
respectively, maturing not more than ninety (90) days from the date of
acquisition thereof; in each case so long as the same (i) provide for the
payment of principal and interest (and not principal alone or interest alone)
and (ii) are not subject to any contingency regarding the payment of principal
or interest.
 
“Permitted Liens” shall mean for each Project: (a) any Lien created by the Loan
Documents, (b) Liens for Real Estate Taxes not yet delinquent and Liens for
Other Charges imposed by any Governmental Authority not yet due or delinquent,
(c) rights of existing and future tenants under Approved Leases as tenants only,
(d) Permitted Title Exceptions that constitute Liens, (e) utility and other
easements entered into by the Borrower in the ordinary course of business having
no adverse impact on the occupation, use, enjoyment, operation, value or
marketability of any Project and approved in advance in writing by the
Administrative Agent in its reasonable discretion, (f) any Lien for the
performance of work or the supply of materials affecting any Project unless the
Borrower fails to discharge such Lien by payment or bonding (in accordance with
statutory bonding requirements the effect of which is to release such Lien from
the affected Project and to limit the Lien claimant’s rights to a recovery on
the bond) on or prior to the date that is the earlier of (i) thirty (30) days
after the date of filing of such Lien and (ii) the date on which the Project or
the Borrower’s interest therein is subject to risk of sale, forfeiture,
termination, cancellation or loss, (g) any Lien consisting of the rights of a
lessor under equipment leases which are entered into in compliance with Sections
9.02(h) and 9.04(d), and (h) any other title and survey exceptions (not referred
to in clauses (a) through (g) above) affecting the Projects as the
Administrative Agent may approve in advance in writing and in its sole
discretion.
 
“Permitted Title Exceptions” shall mean as to any Project, the outstanding
liens, easements, restrictions, security interests and other exceptions to title
set forth in the policy of title insurance insuring the lien of the Deed of
Trust encumbering such Project approved by the Administrative Agent.
 
“Person” shall mean any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government (or any agency, instrumentality or political
subdivision thereof).
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) as defined in Section 3(2) of ERISA, and in respect of which any Borrower
Party or its ERISA Affiliates or the Operating Partnership is (or, if such plan
were terminated, would, if the Plan were subject to Title IV of ERISA, under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
 
“Policy” and “Policies” shall have the respective meanings assigned to such
terms in Section 8.05(b).
 
“Post-Default Rate” shall mean a rate per annum equal to 5% plus the Base Rate
as in effect from time to time plus the Applicable Margin for Base Rate Loans,
provided that, with respect to principal of a Eurodollar Loan, the “Post-Default
Rate” shall be the greater of (a) 5% plus the interest rate for such Loan as
provided in Section 3.02(a)(ii) and (b) the rate provided for above in this
definition; provided, however, that in no event shall the Post-Default Rate
exceed the Maximum Rate.
 
“Primary Credit Facility” means, the primary revolving credit facility under
which the REIT (directly or through its Operating Partnership or another REIT
Subsidiary) obtains financing for its general purposes.
 
“Principal Office” shall mean the office of Eurohypo, located on the date hereof
at 1114 Avenue of the Americas, 29th Floor, New York, New York, or such other
office as the Administrative Agent shall designate upon ten (10) days’ prior
notice to the Borrower and the Lenders.
 
“Principals” shall mean any other Person holding ten percent (10%) or more of
the shares, partnership interests, membership interests, or other voting or
beneficial interests in Borrower’s Manager.
 
“Project” shall have the meaning assigned to such term in the Recitals.
 
“Project-Level Account” shall have the meaning assigned to such term in the
Project-Level Account Security Agreement.
 
“Project-Level Account Security Agreement” shall mean the Project-Level Account
Security Agreement, by and among the Borrower, the Administrative Agent (on
behalf of the Lenders) and the Depository Bank, substantially in the form of
Exhibit I attached hereto, delivered on the Closing Date, as the same may be
Modified and in effect from time to time.
 
“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
 
“Property Condition Report” shall mean, collectively, those certain property
condition reports for each Project prepared for the Administrative Agent and
listed on Schedule 1.01(7) attached hereto.  The Administrative Agent
acknowledges receipt of copies of the foregoing Property Condition Reports.
 
“Property Management Agreement” shall mean, collectively, (a) each Property
Management Agreement between the Borrower and the Property Manager listed on
Schedule 1.01(8) attached hereto and (b) any other property management and/or
leasing agreement entered into with a Property Manager appointed in accordance
with the definition of Property Manager contained in this Section 1.01, as the
same shall be Modified in accordance with the provisions of this Agreement.
 
“Property Manager” shall mean Douglas Emmett Management, LLC, a Delaware limited
liability company, or such successor manager and/or leasing agent as shall be
reasonably approved by the Administrative Agent or otherwise permitted without
such approval pursuant to Section 9.15 or Section 14.31.
 
“Property Manager’s Consent” shall mean a Property Manager’s Consent and
Subordination of Property Management Agreement substantially in the form of
Exhibit J attached hereto, to be executed, dated and delivered by (a) the
Property Manager and the Borrower to the Administrative Agent (on behalf of the
Lenders) on the Closing Date and (b) any other Property Manager to the
Administrative Agent (on behalf of the Lenders) prior to its appointment as
Property Manager, as such agreements may be Modified and in effect from time to
time.
 
“Proportionate Share” shall mean, with respect to each Lender, the percentage
set forth opposite such Lender’s name on Schedule 1.01(4) attached hereto under
the caption “Proportionate Share” or in the Assignment and Assumption (in
accordance with the terms of this Agreement) pursuant to which such Lender
became a party hereto, in any case, as such percentage may be Modified in the
most recent Assignment and Assumption (in accordance with the terms of this
Agreement) to which such Lender is a party.  The aggregate Proportionate Shares
of all Lenders shall equal one hundred percent (100%).
 
“Proposed Lender” shall have the meaning assigned to such term in Section 5.07.
 
“Qualified Real Estate Interest” shall mean any real estate asset of a type and
quality, located in markets, consistent with the Projects as of the date this
Agreement is entered into or which is otherwise consistent with the investment
practices prior to the date hereof of the Operating Partnership and its
Subsidiaries taken as a whole and which is acquired after the Closing Date
directly by the Borrower or by a Qualified Sub-Tier Entity.
 
“Qualified Successor Entity” shall have the meaning set forth in Section
9.03(a)(iii).
 
“Qualified Sub-Tier Entity” means an entity wholly- or majority-owned and
controlled by the Borrower.
 
“Real Estate Taxes” shall mean all real estate taxes and all general and special
assessments, levies, permits, inspection and license fees, all water and sewer
rents and charges, all charges for utilities and all other public charges
whether of a like kind or different nature, imposed upon or assessed against the
Borrower, the Projects or any part thereof or upon the revenues, rents, issues,
income and profits of the Projects or arising in respect of the occupancy, use
or possession thereof.
 
“Register” shall have the meaning assigned to such term in Section 14.07(b)(iv).
 
“Regulations A, D, T, U and X” shall mean, respectively, Regulations A, D, T, U
and X of the Board of Governors of the Federal Reserve System (or any
successor), as the same may be Modified and in effect from time to time.
 
“Regulatory Change” shall mean, with respect to any Lender, any change after the
Closing Date in federal, state or foreign law or regulations (including
Regulation D) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks including such Lender of or
under any federal, state or foreign law or regulations (whether or not having
the force of law and whether or not failure to comply therewith would be
unlawful) by any Governmental Authority or monetary authority charged with the
interpretation or administration thereof.
 
“REIT” shall mean Douglas Emmett, Inc., a Maryland corporation.
 
“REIT Subsidiary” shall mean any directly or indirectly wholly-owned Subsidiary
of the REIT or the Operating Partnership.
 
“Rejecting Lender” shall have the meaning set forth in Section 9.03(c).
 
“Related Entity” shall mean, as to any Person, (a) any other Person which
directly or indirectly owns fifty-one percent (51%) or more of the partnership,
membership or other ownership interests of such Person and directly or
indirectly controls such Person; (b) any other Person into which, or with which,
such Person is merged, consolidated or reorganized, or which is otherwise a
successor to such Person by operation of law, or which acquires all or
substantially all of the assets of such Person; (c) any other Person which is a
successor to the business operations of such Person and engages in substantially
the same activities; or (d) any other Person in which a Person described in
clauses (b) and (c) of this definition directly or indirectly owns fifty-one
(51%) or more of the partnership, membership or other ownership interests of
such Person and directly or indirectly controls such Person.  As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) shall mean possession, directly or indirectly,
of power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).
 
“Related Party” shall mean:
 
(i)           any family member of any Named Principal; or
 
(ii)           any trust, corporation, partnership, limited liability company or
other entity, in which any Named Principal and/or such other persons referred to
in the immediately preceding clause (i) have a controlling interest.
 
“Release” shall mean any release, spill, emission, leaking, pumping, injection,
pouring, dumping, deposit, disposal, discharge, dispersal, leaching, seeping or
migration into the indoor or outdoor environment, including the movement of
Hazardous Substances through ambient air, soil, surface water, ground water,
wetlands, land or subsurface strata.
 
“Remediation” shall mean, without limitation, any investigation, site
monitoring, response, remedial, removal, or corrective action, any activity to
cleanup, detoxify, decontaminate, contain or otherwise remediate any Hazardous
Substance, any actions to prevent, cure or mitigate any Release of any Hazardous
Substance, any action to comply with any Environmental Laws or with any permits
issued pursuant thereto, any inspection, investigation, study, monitoring,
assessment, audit, sampling and testing, laboratory or other analysis, or
evaluation relating to any Hazardous Substances.  “Remediate” shall have a
correlative meaning.
 
“Rents” shall mean all rents (whether denoted as base rent, advance rent,
minimum rent, percentage rent, additional rent or otherwise), issues, income,
royalties, profits, revenues, proceeds, bonuses, deposits (whether denoted as
security deposits or otherwise), termination fees, rejection damages, buy-out
fees and any other fees made or to be made in lieu of rent to the Borrower, any
award made hereafter to the Borrower in any court proceeding involving any
tenant, lessee, licensee or concessionaire under any of the Leases in any
bankruptcy, insolvency or reorganization proceedings in any state or federal
court, and all other payments, rights and benefits of whatever nature from time
to time due to the Borrower under the Leases (including any Leases with respect
to signage), including (i) rights to payment earned under the Leases, (ii) any
payments or rights to payment with respect to parking facilities or other
facilities in any way contained within or associated with the Projects, and
(iii) all other income, consideration, issues, accounts, profits or benefits of
any nature arising from the possession, use and operation of the Projects.
 
“Requesting Lender” shall have the meaning assigned to such term in Section
5.07.
 
“Required Lenders” shall mean the Lenders holding at least 66.67% of the
aggregate Outstanding Principal Amount of the Loans.
 
“Required Payment” shall have the meaning assigned to such term in Section 4.06.
 
“Reserve Requirement” shall mean, for any Interest Period for any Eurodollar
Loan, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the Federal Reserve System
in New York City with deposits exceeding one billion Dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D).  Without
limiting the effect of the foregoing, the Reserve Requirement shall include any
other reserves required to be maintained by such member banks by reason of any
Regulatory Change with respect to (i) any category of liabilities that includes
deposits by reference to which the LIBO Rate is to be determined as provided in
the definition of “LIBO Rate” in this Section 1.01 or (ii) any category of
extensions of credit or other assets that includes Eurodollar Loans.
 
“Restoration” shall have the meaning assigned to such term in Section 10.01(a).
 
“Restoration Consultant” shall have the meaning assigned to such term in Section
10.03(e).
 
“Restoration Retainage” shall have the meaning assigned to such term in Section
10.03(f).
 
“Restricted Payment” shall mean all distributions of the Borrower (in cash,
Property or other obligations) on, or other payments or distributions on account
of (or the setting apart of money for a sinking or other analogous fund for) the
purchase, redemption, retirement or other acquisition of, any portion of any
Equity Interest in the Borrower or of any warrants, options or other rights to
acquire any such Equity Interest.
 
“Rollover Breakage Costs” shall have the meaning assigned to such term in
Section 2.08.
 
“Security Accounts” shall mean, collectively, the Cash Trap Account, the
Project-Level Account and any Controlled Account.
 
“Security Documents” shall mean, collectively, the Deed of Trust, the Hedge
Agreement Pledge, the Cash Trap Account Security Agreement, the Project-Level
Account Security Agreement, the Controlled Account Agreement, the General
Assignment and such other security documents as the Administrative Agent may
reasonably request and all Uniform Commercial Code financing statements required
by this Agreement, the Deed of Trust, the Hedge Agreement Pledge, the Cash Trap
Account Security Agreement, the Project-Level Account Security Agreement, the
Controlled Account Agreement, the General Assignment or any other security
document the Administrative Agent may reasonably request to be filed with
respect to the applicable security interests.
 
“Significant Casualty Event” shall have the meaning assigned to such term in
Section 10.01(b).
 
“SNDA Agreement” shall mean (i) the form of Subordination, Non-Disturbance, and
Attornment Agreement attached hereto as Exhibit K, (ii) any form attached to a
Major Lease currently in effect or which has been approved by the Administrative
Agent pursuant to the terms of this Agreement or (iii) such other form as is
reasonably satisfactory to the Administrative Agent.
 
“Solvent” shall mean, when used with respect to any Person, that at the time of
determination: (i) the fair saleable value of its assets is in excess of the
total amount of its liabilities (including contingent liabilities); (ii) the
present fair saleable value of its assets is greater than its probable liability
on its existing debts as such debts become absolute and matured; (iii) it is
then able and expects to be able to pay its debts (including contingent debts
and other  commitments) as they mature; and (iv) it has capital sufficient to
carry on its business  as conducted and as proposed to be conducted.
 
“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.
 
“Stated Maturity Date” shall mean the date that is five (5) years from the
Closing Date.
 
“Stub Interest Period” shall mean the period commencing on the Closing Date and
ending on (but not including) the first calendar day of the first month
following the Closing Date (or if such day is not a Business Day, the next
Business Day thereafter).
 
“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, partnership or other entity of which at least a majority of
the securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, limited liability company,
partnership or other entity (irrespective of whether or not at the time
securities or other ownership interests of any other class or classes of such
corporation, limited liability company, partnership or other entity shall have
or might have voting power by reason of the happening of any contingency) is at
the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person.
 
“Swap Agreement” means any agreement (whether one or more) with respect to any
swap, forward, future or derivative transaction or option or similar agreement
(including, without limitation, any cap or collar) involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.  For purposes hereof, the credit exposure
at any time of any Person under a Swap Agreement to which such Person is a party
shall be determined at such time in accordance with the standard methods of
calculating credit exposure under similar arrangements as reasonably prescribed
from time to time by the Administrative Agent, taking into account (a) potential
interest rate movements, (b) the respective termination provisions, (c) the
notional principal amount and term of such Swap Agreement and (d) any provisions
providing for the netting of amounts  payable by and to a Person thereunder (or
simultaneous payments of amounts by and to such Person).
 
“Syndication” shall have the meaning assigned to such term in Section 14.26.
 
“Taking” means a taking or voluntary conveyance during the term hereof of all or
part of any Project or any interest therein or right accruing thereto or use
thereof, as the result of, or in settlement of, any condemnation or other
eminent domain proceeding by any Governmental Authority affecting such project
or any portion thereof whether or not the same shall have actually been
commenced.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Third Party Counterparty” shall have the meaning assigned to such term in
Section 8.19(a).
 
“Third Party Hedge Agreement” shall have the meaning assigned to such term in
Section 8.19(c).
 
“Title Company” shall mean Chicago Title Insurance Company and any one or more
reinsurers identified on Schedule 1.01(9) attached hereto; provided, however,
that (i) in no event shall the amount insured by any such title insurer exceed
the limits shown on Schedule 1.01(9) and (ii) any reinsurance shall be subject
to direct access agreements from such reinsurers.
 
“Title Policy” shall have the meaning assigned to such term in Section 6.01(k).
 
“Trading with the Enemy Act” shall mean 50 U.S.C. App. 1 et seq.
 
“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Borrower of this Agreement and the other Loan Documents to
which it is a party, the borrowing of the Loans and the use of the proceeds
thereof and (b) the execution, delivery and performance by the other Borrower
Parties of the other Loan Documents to which they are a party and the
performance of their obligations thereunder.
 
“Transfer” shall mean any transfer, sale, assignment, mortgage, encumbrance,
pledge or conveyance, whether voluntary or involuntary.
 
“Type” shall have the meaning assigned to such term in Section 1.03.
 
“Uniform Commercial Code” shall mean the Uniform Commercial Code of the State of
California, except with respect to those circumstances in which the Uniform
Commercial Code of the State of California shall require the application of the
Uniform Commercial Code of another state, in which case, for purposes of such
circumstances, the “Uniform Commercial Code” shall mean the Uniform Commercial
Code of such other state.
 
“Use” shall mean, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, use, treatment, recycling or
storage of such Hazardous Substance or transportation to or from the property of
such Person of such Hazardous Substance.
 
“Warner Corporate Center Project” shall have the meaning assigned to such term
in the Recital A.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan.
 
1.02   Accounting Terms and Determinations.
 
(a)   Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time.
 
(b)   Without first obtaining the Administrative Agent’s consent, the Borrower
will not change the last day of its fiscal year from December 31, or the last
days of the first three fiscal quarters in each of its fiscal years.
 
1.03   Types of Loans.  Loans hereunder are distinguished by “Type”.  The “Type”
of a Loan refers to whether such Loan is a Base Rate Loan or a Eurodollar Loan,
each of which constitutes a Type.
 
1.04   Terms Generally.  The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time Modified (subject
to any restrictions on such Modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) whenever this
Agreement provides that any consent or approval will not be “unreasonably
withheld” or words of like import, the same shall be deemed to include within
its meaning that such consent or approval will not be unreasonably delayed or
conditioned.
 
 
ARTICLE II 
 
COMMITMENTS, LOANS, NOTES AND PREPAYMENTS
 
2.01   Loans.  Each Lender severally agrees, on the terms and conditions of this
Agreement, to make a loan (each such loan being a “Loan” and collectively, the
“Loans”) on a non-revolving basis to the Borrower in Dollars on the Closing Date
in a principal amount equal to but not exceeding the amount of the Commitment of
such Lender.  After the Closing Date, the Borrower may Convert all or a portion
of the Outstanding Principal Amount of one Type of Loan into another Type of
Loan (as provided in Section 2.05) or Continue one Type of Loan as the same Type
of Loan (as provided in Section 2.05), subject in all cases to the limit on the
number of Interest Periods that may be outstanding at any one time as set forth
in the definition of “Interest Period”.
 
2.02   Funding of Loans.  On the Closing Date, each Lender shall make available
from its Applicable Lending Office the amount of the Loan to be made by it on
such date to the Administrative Agent as specified by the Administrative Agent,
in immediately available funds, for account of the Borrower.  The amount so
received by the Administrative Agent shall, subject to the terms and conditions
of this Agreement, be made available to the Borrower in immediately available
funds, for the uses and purposes identified on a sources and uses statement
approved by the Administrative Agent and the Borrower.  
 
2.03   Several Obligations.  The failure of any Lender to make any Loan to be
made by it on the date specified therefor shall not relieve any other Lender of
its obligation to make its Loan on such date, but neither any Lender nor the
Administrative Agent shall be responsible for the failure of any other Lender to
make a Loan to be made by such other Lender.  The amounts payable by the
Borrower at any time hereunder and under the Note to each Lender shall be a
separate and independent debt.  It is understood and agreed that the Closing
hereunder shall not occur unless each of the Lenders shall have funded the
amount of the Loan to be made by it.  
 
2.04   Notes.
 
(a)   Notes.  The Loan made by each Lender shall be evidenced by its Note.
 
(b)   Substitution, Exchange and Subdivision of Notes.  No Lender shall be
entitled to have its Note substituted or exchanged for any reason, or subdivided
for promissory notes of lesser denominations, except (i) in connection with a
permitted assignment of all or any portion of such Lender’s Commitment, Loan and
Note pursuant, and subject to the terms and conditions of, Section 14.07(b)
(and, if requested by any Lender in connection with such permitted assignment,
the Borrower agrees to so exchange any such Note provided the original Note
subject to such exchange has been delivered to the Borrower) or (ii) as provided
in Section 14.30 with respect to severance of Notes if elected by Eurohypo,
provided the original Note severed, split, divided or otherwise replaced
pursuant to Section 14.30 has been delivered to the Borrower.
 
(c)   Loss, Theft, Destruction or Mutilation of Notes.  In the event of the
loss, theft or destruction of any Note, upon the Borrower’s receipt of a
reasonably satisfactory indemnification agreement executed in favor of the
Borrower by the holder of such Note, or in the event of the mutilation of any
Note, upon the surrender of such mutilated Note by the holder thereof to the
Borrower, the Borrower shall execute and deliver to such holder a replacement
Note in lieu of the lost, stolen, destroyed or mutilated Note.
 
2.05   Conversions or Continuations of Loans.  
 
(a)   Subject to Section 4.04, the Borrower shall have the right to Convert
Loans of one Type into Loans of another Type or Continue Loans of one Type as
Loans of the same Type, at any time or from time to time; provided that:  (i)
the Borrower shall give the Administrative Agent notice of each such Conversion
or Continuation as provided in Section 4.05; (ii) Eurodollar Loans may be
Converted only on the last day of an Interest Period for such Loans unless the
Borrower complies with the terms of Section 5.05 and (iii) subject to
Sections 5.01(a) and 5.03, any Conversion or Continuation of Loans shall be pro
rata among the Lenders.  Notwithstanding the foregoing, and without limiting the
rights and remedies of the Administrative Agent and the Lenders under Article
XII, in the event that any Event of Default exists, the Administrative Agent may
(and at the request of the Required Lenders shall) suspend the right of the
Borrower to Convert any Loan into a Eurodollar Loan, or to Continue any Loan as
a Eurodollar Loan for so long as such Event of Default exists, in which event
all Loans shall be Converted (on the last day(s) of the respective Interest
Periods therefor) into, or Continued as, as the case may be, Base Rate
Loans.  In connection with any such Conversion, a Lender may (at its sole
discretion) transfer a Loan from one Applicable Lending Office to another.
 
(b)   Notwithstanding anything to the contrary contained in this Agreement, at
any time that a Hedge Agreement is in effect, the Borrower shall have the right
to choose only an Interest Period which is the same as the Interest Rate Hedge
Period, provided that the foregoing shall only apply to a Hedge Agreement that
is required by Section 8.19(a) of this Agreement.
 
2.06   Prepayment.  
 
(a)   Prepayment of the Loans.  Upon not less than ten (10) days’ prior written
notice to the Administrative Agent, the Borrower may prepay the Loans, in whole
or in part, in minimum increments of One Million Dollars ($1,000,000) except as
otherwise provided by Section 2.06(c), subject to the following:
 
(i)           any such prepayment shall be accompanied by the amount of interest
theretofore accrued but unpaid in respect of the principal amount so prepaid, in
accordance with Section 2.08;
 
(ii)           except as provided below, any such prepayment (except as a result
of a Casualty Event or Taking or any prepayment made pursuant to
Section 10.03(j) or Section 14.25)) shall be accompanied by a prepayment premium
equal to the following percentage of the principal amount so prepaid:
 
If the prepayment occurs during the following period:
The percentage is as follows:
During the period from the Closing Date to and including the date which occurs
six (6) months after the Closing Date
1.00%
During the period from the day immediately following the date which occurs six
(6) months after the Closing Date to and including the date which occurs twelve
(12) months after the Closing Date
0.50%
Thereafter
0.00%

 
and
 
(iii)           such prepayment shall be accompanied by any amounts payable to a
Lender pursuant to Section 5.05 as a result of such prepayment while a
Eurodollar Loan is in effect, in accordance with Section 2.08.
 
If the Loans are paid or prepaid in whole or in part for any reason (including
acceleration of the Loans or because the Loans automatically become due and
payable in accordance with Section 12.02(a)), other than by a Casualty Event or
Taking or any prepayment made pursuant to Section 10.03(j) or Section 14.25) at
any time, the Borrower shall pay to the Administrative Agent (on behalf of the
Lenders) the amount(s) described in clauses (i), (ii), as applicable, and (iii),
of the immediately preceding sentence.
 
(b)   Treatment of Prepayments.  Except for any mandatory prepayment made
pursuant to Section 2.07 and any prepayment made under Sections 2.06(c) and
2.09, and notwithstanding when such prepayment is made, each partial prepayment
of the Loans shall be deemed to reduce the Allocated Loan Amounts pro-rata in
accordance with the Allocated Loan Amount for each Project.
 
(c)   Prepayment Upon Release of Projects.  Notwithstanding anything to the
contrary contained in this Section 2.06, any prepayment made in connection with
the release in accordance with the terms contained in Section 2.09 of any one or
more of the Projects may be made at any time upon not less than ten (10) days’
prior written notice to the Administrative Agent, and without reference to the
minimum One Million Dollars ($1,000,000) increment requirements of Section
2.06(a), but subject to payment of any applicable prepayment premium under
clause (ii) of Section 2.06(a) and compliance with the provisions set forth in
clause (iii) of Section 2.06(a) above, and the applicable provisions set forth
in Section 2.09.
 
(d)   Acknowledgments Regarding Prepayment Premium.  The prepayment premiums
required by this Section 2.06 are acknowledged by the Borrower to be partial
compensation to the Lenders for the costs of reinvesting the proceeds of the
Loans and for the loss of the contracted rate of return on the Loans and shall
be due in accordance with the terms of this Section 2.06 upon any prepayment of
the Loans, including any prepayment occurring after an acceleration resulting
from a violation of the provisions restricting Transfers set forth in this
Agreement.  Furthermore, the Borrower acknowledges that the loss that may be
sustained by the Lenders as a result of such a prepayment by the Borrower is not
susceptible of precise calculation, and the prepayment premium represents the
good faith effort of the Borrower and the Lenders to compensate the Lenders for
such loss and the parties’ reasonable estimate of such loss, and is not a
penalty.  By initialing this provision where indicated below, the Borrower
waives any rights it may have under California Civil Code Section 2954.10, or
any successor statute, and the Borrower confirms that the Lenders’ agreement to
make the Loans at the interest rate and on the other terms set forth herein
constitutes adequate and valuable consideration, given individual weight by the
Borrower, for the prepayment provisions set forth in this Section 2.06.

Borrower’s Initials
 
 
 
2.07   Mandatory Prepayments.  If a Casualty Event or Taking shall occur with
respect to any Project, the Borrower, upon the Borrower’s or the Administrative
Agent’s receipt of the applicable Insurance Proceeds or Condemnation Awards,
shall prepay the Loan, if required by the provisions of Article X, on the dates
and in the amounts specified therein without premium (but subject to the
provisions of Sections 2.08 and 5.05) or, at the instruction of the Borrower
(provided no Event of Default is then continuing), shall be held in a Controlled
Account by the Administrative Agent and applied to prepayment of the Loan on the
next Payment Date (in which case the amount so held shall continue to bear
interest at the rate(s) provided in this Agreement until so applied to prepay
the Loan).  Nothing in this Section 2.07 shall be deemed to limit any obligation
of the Borrower under the Deeds of Trust or any other Security Document,
including any obligation to remit to the Cash Trap Account, Project-Level
Account, or a Controlled Account pursuant to the Deeds of Trust or any of the
other Security Documents the Insurance Proceeds, Condemnation Awards or other
compensation received in respect of any Casualty Event or Taking.
 
2.08   Interest and Other Charges on Prepayment.  If the Loans are prepaid, in
whole or in part, pursuant to Section 2.06 or 2.07, each such prepayment shall
be made together with (a) the accrued and unpaid interest on the principal
amount prepaid, and (b) any amounts payable to a Lender pursuant to Section 5.05
as a result of such prepayment while an Adjusted LIBO Rate is in effect
(provided the Borrower is notified of such amount or an estimate thereof),
including, without limitation, any such amounts that may result from a
prepayment other than on the last day of an Interest Period for a Eurodollar
Loan the Interest Period of which has been automatically Continued pursuant to
Section 4.05 during any period on which a prepayment date has been postponed in
accordance with the provisions set forth below in this Section 2.08; provided,
however, that any such prepayment shall be applied first, to the prepayment of
any portions of the Outstanding Principal Amount that are Base Rate Loans and,
second, to the prepayment of any portions of the Outstanding Principal Amount
that are Eurodollar Loans applying such sums first to Eurodollar Loans of the
shortest maturity so as to minimize Rollover Breakage Costs (as defined below);
provided further, however, that if an Event of Default exists, the
Administrative Agent may distribute such payment to the Lenders for application
in such manner as it or the Required Lenders, subject to Section 4.02, may
determine to be appropriate.  Each prepayment pursuant to Section 2.06 shall be
made on the prepayment date specified in the notice of prepayment delivered
pursuant to Section 4.05, unless such notice is revoked (or the date of
prepayment is postponed) by a further written notice (which may be delivered by
the Borrower by facsimile to the Administrative Agent).  Any notice revoking a
notice of prepayment (or postponing a previously-specified prepayment date)
shall be delivered not less than one (1) Business Day prior to the date of
prepayment specified in the notice of prepayment; provided, however, in the
event that the Borrower revokes or postpones such notice during the last three
(3) Business Days of any Interest Period for a Eurodollar Loan, and provided
that the Borrower has not elected to Convert such Eurodollar Loan into a Base
Rate Loan pursuant to Section 2.05, the Borrower acknowledges that losses, costs
and expenses for which the Borrower is responsible pursuant to Section 5.05(b)
shall include, without limitation, losses, costs and expenses that may
subsequently result from the early repayment, termination, cancellation or
failure of the Borrower to borrow any Eurodollar Loan that was to have been
automatically continued pursuant to Section 4.05 (“Rollover Breakage Costs”).  
 
2.09   Release of Projects.  Except as set forth in this Section 2.09, or unless
the Obligations have been paid in full, the Borrower shall have no right to
obtain the release of any Project from the Lien of the Loan Documents, and no
repayment or prepayment of any portion of the Loans shall cause, give rise to a
right to require, or otherwise result in, the release of the Lien of the Deed of
Trust on any Project or any other collateral securing the Loans.  Any release
upon payment of the Obligations in full shall be in accordance with the
provisions of the Deeds of Trust governing releases.
 
(a)   Release of Projects.  At any time following the Closing Date, the Borrower
on one or more occasions may obtain, and the Administrative Agent shall take
such actions as are necessary to effectuate pursuant to this Section 2.09(a),
the release of the entirety of any Project from the Lien of the applicable Deed
of Trust (and related Loan Documents) thereon and the release of the Borrower’s
obligations under the Loan Documents with respect to such Project (other than
those which expressly survive repayment, including, but not limited to, those
set forth in the Environmental Indemnity), upon satisfaction of each of the
following conditions:
 
(i) The Borrower shall submit to the Administrative Agent (on behalf of the
Lenders), by 3:00 P.M., New York City time, at least ten (10) days prior to the
date of the proposed release, written notice of its election to obtain such
release (which notice shall include a certification by an Authorized Officer of
the Borrower that the proposed release complies with all of the conditions set
forth in this Section 2.09(a)), together with the form or forms for a release of
Lien and related Loan Documents (or, in the case of a Deed of Trust, a request
for reconveyance) for such Project for execution by the Administrative Agent,
which the Administrative Agent shall execute and deliver to the Borrower for
recordation upon satisfaction of all conditions set forth in this
Section 2.09(a).  Such release shall be in a form appropriate in each
jurisdiction in which the applicable Project is located and reasonably
satisfactory to the Administrative Agent and its counsel.  Any notice of a
proposed release of a Project pursuant to this Section 2.09(a) may be revoked
(or the date proposed for such release may be postponed) by a further written
notice (which may be delivered by the Borrower by facsimile to the
Administrative Agent).  Any notice revoking a proposed release (or postponing
the date for a proposed release) shall be delivered not less than one (1)
Business Day prior to the date of such release specified in the notice of
release; provided, however, in the event that the Borrower revokes or postpones
such notice during the last three (3) Business Days of the Interest Period for
any Eurodollar Loan, and provided that the Borrower has not elected to Convert
such Eurodollar Loan into a Base Rate Loan pursuant to Section 2.05, the
Borrower acknowledges that the losses, costs and expenses for which the Borrower
shall be responsible under Section 5.05(b) shall include applicable Rollover
Breakage Costs, if any;
 
(ii) The Borrower shall remit to the Administrative Agent an amount equal to one
hundred ten percent (110%) of the Allocated Loan Amount for the applicable
Project (for application to the principal balance of the Loans), plus any
applicable prepayment premium payable in connection with such prepayment
pursuant to clause (ii) of Section 2.06(a).  The minimum One Million Dollar
($1,000,000) increment requirements of Section 2.06(a) shall not apply to a
prepayment of the Loans made in accordance with this Section 2.09(a);
 
(iii) The Borrower shall pay to the Administrative Agent all sums, including,
but not limited to, interest payments and principal payments, if any, that are
then due and payable under the Notes, this Agreement, the applicable Deed of
Trust and the other Loan Documents, and all costs due pursuant to Section 5.05
and clause (viii) of this Section 2.09(a) (it being agreed that accrued interest
on the principal amount to be paid pursuant to clause (ii) of this Section
2.09(a) shall not be due and payable in connection with such release (unless
such accrued interest is otherwise due and payable), but shall be due and
payable on the next Payment Date);
 
(iv) The release of such Project is being made upon the sale of the Project to a
purchaser not affiliated with the Borrower pursuant to an arm’s length sale
transaction;
 
(v) Immediately prior to such release, the Debt Service Coverage Ratio as
calculated for all of the Projects then securing the Loans other than the
Project proposed to be released (and assuming for purposes of the calculation of
the DSCR Debt Service that the principal of the Loans shall have been reduced by
the principal amount payable with respect to the Project to be released in
accordance with clause (ii) of this Section 2.09(a)) shall be equal to or
greater than 1.35-to-1.00;
 
(vi) After giving effect to such release and the payment of principal required
to be made in connection therewith, the Outstanding Principal Amount of the
Loans (unless the Loans shall be repaid in full) shall not be less than
$250,000,000.
 
(vii) No Default or Event of Default exists at the time of the Borrower’s
request or on the date of the proposed release or after giving effect thereto
(other than a Default or Event of Default that would be cured by effectuating
such release); and
 
(viii) The Borrower shall pay all costs and expenses (including, but not limited
to, reasonable legal fees and disbursements, escrow and trustee fees, costs for
title insurance endorsements required by the Administrative Agent to confirm the
continued priority of the Liens in favor of the Lenders on the Projects not
being released and other out-of-pocket costs and expenses) incurred by the
Administrative Agent in connection with such release.
 
It is understood and agreed that no such release shall impair or otherwise
adversely affect the Liens, security interests and other rights of the
Administrative Agent or the Lenders under the Loan Documents not being released
(or as to the parties to the Loan Documents and Projects subject to the Loan
Documents not being released).
 
(b)   Any Project released from the Lien of a Deed of Trust and the other Loan
Documents pursuant to this Section 2.09 shall, effective upon such release, no
longer be considered a “Project” for purposes of this Agreement or the other
Loan Documents, except for purposes of those indemnification obligations and
other covenants which, by their terms, expressly survive any such release.
 
 
ARTICLE III
 
 


 
 
PAYMENTS OF PRINCIPAL AND INTEREST
 
3.01   Repayment of Loans.  The Borrower hereby promises to pay to the
Administrative Agent for the account of each Lender the principal amount of such
Lender’s outstanding Loans to the Borrower, together with accrued and unpaid
interest, any applicable fees and all other amounts due under the Loan Documents
with respect to such Loans, which amounts, to the extent not previously paid,
shall, without notice, demand or other action, be due and payable on the
Maturity Date.
 
3.02   Interest.
 
(a)   The Borrower hereby promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan
(which may be Base Rate Loans and/or Eurodollar Loans) made by such Lender for
the period from and including the date of such Loan to but excluding the date
such Loan shall be paid in full if paid in the time and manner provided for in
Section 4.01, at the following rates per annum:
 
(i) during such periods as such Loan is a Base Rate Loan, the Base Rate plus the
Applicable Margin; and
 
(ii) during such periods as such Loan is a Eurodollar Loan, for each Interest
Period relating thereto, the Adjusted LIBO Rate for such Loan for such Interest
Period plus the Applicable Margin.
 
(b)   Accrued interest on each Loan shall be payable (i) monthly in arrears on
each Payment Date for all interest accrued through but not including the
relevant Payment Date and (ii) in the case of any Loan, upon the payment or
prepayment thereof (except as expressly provided in Section 2.09(a)(iii)) or the
Conversion of such Loan to a Loan of another Type (but only on the principal
amount so paid, prepaid or Converted), except that interest payable hereunder at
the Post-Default Rate shall be payable from time to time on demand.
 
(c)   Notwithstanding anything to the contrary contained herein, after the
Maturity Date and during any period when an Event of Default exists, the
Borrower shall pay to the Administrative Agent for the account of each Lender
interest at the applicable Post-Default Rate on the outstanding principal amount
of any Loan made by such Lender, any interest payments thereon not paid when due
and on any other amount due and payable by the Borrower hereunder, under the
Notes and any other Loan Documents.
 
(d)   Promptly after the determination of any interest rate provided for herein
or any change therein, the Administrative Agent shall give notice thereof to the
Lenders to which such interest is payable and to the Borrower, but the failure
of the Administrative Agent to provide such notice shall not affect the
Borrower’s obligation for the payment of interest on the Loans.
 
(e)     In addition to any sums due under this Section 3.02, the Borrower shall
pay to the Administrative Agent for the account of the Lenders a late payment
premium in the amount of four percent (4%) of (i) any payments of principal
under the Loans not made when due, and (ii) any payments of interest or other
sums under the Loans not made when due, provided, in each case, that such
payments are not made within the earlier of (A) two (2) Business Days after the
Borrower receives written notice from the Administrative Agent of Borrower’s
failure to make such payment when due and (B) five (5) days after the date the
same became due, which late payment premium shall be due with any such late
payment or upon demand by the Administrative Agent.  Such late payment charge
represents the reasonable estimate of the Borrower, the Administrative Agent and
the Lenders of a fair average compensation for the loss that may be sustained by
the Lenders due to the failure of the Borrower to make timely payments.  Such
late charge shall be paid without prejudice to the right of the Administrative
Agent and the Lenders to collect any other amounts provided herein or in the
other Loan Documents to be paid or to exercise any other rights or remedies
under the Loan Documents.
 
(f)   Reserved.
 
3.03   Project-Level Account.  The Borrower shall, and shall cause the Property
Manager to (a) deposit all Rents from the Projects, and all amounts received by
the Borrower or the Property Manager constituting Rent or other revenue or sums
of any kind from the Projects, into the applicable Project-Level Account for
such Project in accordance with the Project-Level Account Security Agreement and
(b) upon an Event of Default, and upon written request of the Administrative
Agent, deliver irrevocable written instructions to all tenants under Leases to
deliver all Rents payable thereunder directly to the applicable Project-Level
Account for such Project.  The Borrower shall not maintain any checking, money
market or other deposit accounts for the deposit and holding of any revenues or
sums derived from the ownership or operation of the Projects other than the
Project-Level Account (except for such replacement or additional deposit
accounts in which the Administrative Agent shall have been granted, pursuant to
a written instrument in form and substance satisfactory to the Administrative
Agent, a first priority security interest on the terms provided herein, in which
case the “Project-Level Account” referred to herein shall include such
replacement or additional account), other than (i) accounts into which funds
initially deposited in a Project-Level Account have been, or may be, transferred
in compliance with the Project-Level Account Security Agreement and (ii) any
Cash Trap Account or Controlled Account required hereunder.
 
 
ARTICLE IV
 
 


 
 
PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.
 
4.01   Payments.
 
(a)   Payments by the Borrower.  Except to the extent otherwise provided herein,
all payments of principal, interest and other amounts to be made by the Borrower
under this Agreement, the Notes and any other Loan Document, shall be made in
Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to the Administrative Agent at the Administrative Agent’s Account,
not later than 3:00 p.m., New York City time, on the date on which such payment
shall become due (each such payment made after such time on such due date to be
deemed to have been made on the next succeeding Business Day).
 
(b)   Application of Payments.  The Borrower may, at the time of making each
payment under this Agreement, any Note or any other Loan Document for the
account of any Lender (if such payment is not comprised solely of interest),
specify to the Administrative Agent (which shall so notify the intended
recipient(s) thereof) the Loans or other amounts to which such payment is to be
applied (and in the event that the Borrower fails to so specify, or if an Event
of Default exists, the Administrative Agent may apply such payment to amounts
then due to the Lenders, subject to Section 4.02, pro rata in accordance with
their Proportionate Share and, thereafter, may apply any remaining portion of
such payment in such manner as it or the Required Lenders, subject to Section
4.02, may determine to be appropriate).  To the extent that the Borrower has the
right pursuant to this Section 4.01(b) to designate the obligations to which a
payment made by the Borrower under the Loan Documents is to be applied, the
Borrower shall exercise such rights in such a manner as shall result in the
application of such payment to the designated obligation in a manner that will
result in each Lender receiving its pro rata share of the amount so paid by the
Borrower on account of the designated obligation in proportion to the respective
amounts then due and payable on account of the designated obligation to all
Lenders entitled to payment of the designated obligation.  Notwithstanding the
foregoing and to avoid any potential ambiguity between this provision and
Section 2.06, nothing in the foregoing sentence is intended to modify or
supersede Section 2.06.
 
(c)   Payments Received by the Administrative Agent.  Each payment received by
the Administrative Agent under this Agreement, any Note or any other Loan
Document for account of any Lender shall be paid by the Administrative Agent
promptly to such Lender (and in any event, the Administrative Agent shall use
commercially reasonable efforts to pay such sums to such Lender on the same
Business Day such sums are received by the Administrative Agent provided the
Administrative Agent has actually received such sums prior to 3:00 p.m. on such
Business Day), in immediately available funds, for account of such Lender’s
Applicable Lending Office for the Loan or other obligation in respect of which
such payment is made.  In the event that the Administrative Agent fails to make
such payment to such Lender within two (2) Business Days of receipt, subject to
any delays resulting from force majeure, then such Lender shall be entitled to
interest from the Administrative Agent at the Federal Funds Rate from the date
that such payment should have been paid by the Administrative Agent to such
Lender until the Administrative Agent makes such payment.
 
(d)   Extension to Next Business Day.  If the due date of any payment under this
Agreement or any Note would otherwise fall on a day that is not a Business Day,
such date shall be extended to the next succeeding Business Day, and interest
shall be payable for any principal so extended for the period of such extension.
 
4.02   Pro Rata Treatment.  Except to the extent otherwise provided
herein:  (a) each borrowing from the Lenders under Section 2.01 shall be made
from the Lenders on a pro rata basis according to the amounts of their
respective Commitments; (b) except as otherwise provided in Section 5.04,
Eurodollar Loans having the same Interest Period shall be allocated pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of the making of Loans) or their respective Loans (in the case of
Conversions and Continuations of Loans); (c) each payment or prepayment of
principal of Loans by the Borrower shall be made for account of the Lenders on a
pro rata basis in accordance with the respective unpaid principal amounts of the
Loans held by them; and (d) each payment of interest on Loans by the Borrower
shall be made for the account of the Lenders on a pro rata basis in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders.  Notwithstanding anything to the contrary contained in this
Agreement or in any of the other Loan Documents, all payments received by the
Administrative Agent on account of interest, principal (including, without
limitation, prepayments), fees or other amounts which are required under this
Agreement to be paid to the Lenders pro rata, or in accordance with their
respective Proportionate Shares, shall be paid to the Lenders pro rata in
proportion to the respective amounts of interest, principal, fees or other
amounts, as applicable, then due and payable to all Lenders pursuant to the Loan
Documents.
 
4.03   Computations.  Interest on all Loans shall be computed on the basis of a
year of 360 days and actual days elapsed (including the first day but excluding
the last day) occurring in the period for which payable.
 
4.04   Minimum Amounts.  Except for (a) mandatory prepayments made pursuant to
Section 2.07, 8.19(g), 10.03(j) or 14.25 of this Agreement or Section 7.08 of
the Deed of Trust, (b) Conversions or prepayments made pursuant to Section 5.04,
and (c) prepayments made pursuant to Section 2.06 or Section 2.09 (which shall
be governed by such Sections) each borrowing, Conversion, Continuation and
partial prepayment of principal other than made pursuant to Section 2.09
(collectively, “Loan Transactions”) of Loans shall be in an aggregate amount at
least equal to $1,000,000 (Loan Transactions of or into Loans of different Types
or Interest Periods at the same time hereunder shall be deemed separate Loan
Transactions for purposes of the foregoing, one for each Type or Interest
Period); provided that if any Loans or borrowings would otherwise be in a lesser
principal amount for any period, such Loans shall be Base Rate Loans during such
period.  Notwithstanding the foregoing, the minimum amount of $1,000,000 shall
not apply to Conversions of lesser amounts into a tranche of Loans that has (or
will have upon such Conversion) an aggregate principal amount exceeding such
minimum amount and one Interest Period.
 
4.05   Certain Notices.  Notices by the Borrower to the Administrative Agent
regarding Loan Transactions and the selection of Types of Loans and/or of the
duration of Interest Periods shall be effective only if received by the
Administrative Agent not later than 3:00 PM, New York City time, on the date
which is the number of calendar days or Business Days, as applicable, prior to
the date of the proposed Loan Transaction specified immediately below:
 
Notice
Number of Days Prior
Optional Prepayment
10 calendar days
Conversions into, Continuations as, or borrowings in Base Rate Loans
3 Business Days
Conversions into, Continuations as, borrowings in, or changes in duration of
Interest Periods for, Eurodollar Loans
3 Business Days (prior to first day of next applicable Interest Period for such
Conversion Continuation or change)



Notices of the selection of Types of Loans and/or of the duration of Interest
Periods shall be irrevocable.  Each notice of a Loan Transaction shall specify
the amount (subject to Section 4.04), Type, and Interest Period of such proposed
Loan Transaction, and the date (which shall be a Business Day) of such proposed
Loan Transaction.  Notices for Conversions and Continuations shall be in the
form of Exhibit L attached hereto.  Each such notice specifying the duration of
an Interest Period shall specify the portion of the Loans to which such Interest
Period is to relate.  The Administrative Agent shall promptly notify the Lenders
of the contents of each such notice.  If the Borrower fails to select (i) the
Type of Loan or (ii) the duration of any Interest Period for any Eurodollar Loan
within the time period (i.e., three (3) Business Days prior to the first day of
the next applicable Interest Period) and otherwise as provided in this
Section 4.05, such Loan (if outstanding as a Eurodollar Loan) will automatically
be continued as a Eurodollar Loan as of the last day of the then current
Interest Period for such Loan, with such Eurodollar Loan having an Interest
Period of one month, and the Borrower shall be deemed to have provided to the
Administrative Agent three (3) Business Days prior to the first day of such
Interest Period a duly completed and unqualified notice requesting such
Continuation in the form of Exhibit L.
 
4.06   Non-Receipt of Funds by the Administrative Agent.  Unless the
Administrative Agent shall have been notified by a Lender or the Borrower (each,
for purposes of this Section 4.06, a “Payor”) prior to the date on which such
Payor is to make payment to the Administrative Agent of (in the case of a
Lender) the proceeds of a Loan to be made by such Payor hereunder or (in the
case of the Borrower) a payment to the Administrative Agent for the account of
one or more of the Lenders hereunder (such payment being herein called a
“Required Payment”), which notice shall be effective upon receipt, that such
Payor does not intend to make such Required Payment to the Administrative Agent,
the Administrative Agent may assume that such Required Payment has been made and
may, in reliance upon such assumption (but shall not be required to), make the
amount thereof available to the intended recipient(s) on such date; and, if such
Payor has not in fact made the Required Payment to the Administrative Agent, the
recipient(s) of such payment from the Administrative Agent shall, on demand,
repay to the Administrative Agent the amount so made available together with
interest thereon in respect of each day during the period commencing on the date
(the “Advance Date”) such amount was so made available by the Administrative
Agent until the date the Administrative Agent recovers such amount at a rate per
annum equal to (a) the Federal Funds Rate for such day in the case of payments
returned to the Administrative Agent by any of the Lenders or (b) the applicable
interest rate due hereunder with respect to payments returned by the Borrower to
the Administrative Agent and, if such recipient(s) shall fail to promptly make
such payment, the Administrative Agent shall be entitled to recover such amount,
on demand, from such Payor, together with interest at the same rates as
aforesaid; provided that if neither the recipient(s) nor such Payor shall return
the Required Payment to the Administrative Agent within three (3) Business Days
(five (5) days in the case the Borrower is the Payor) of the Advance Date, then,
retroactively to the Advance Date, such Payor and the recipient(s) shall each be
obligated to pay interest on the Required Payment as follows:
 
(i) if the Required Payment shall represent a payment to be made by the Borrower
to the Administrative Agent for the benefit of the Lenders, the Borrower and the
recipient(s) shall each be obligated to pay interest retroactively to the
Advance Date in respect of the Required Payment at the Post-Default Rate
(without duplication of the obligation of the Borrower under Section 3.02 to pay
interest on the Required Payment at the Post-Default Rate), it being understood
that the return by the recipient(s) of the Required Payment to the
Administrative Agent shall not limit such obligation of the Borrower under
Section 3.02 to pay interest at the Post-Default Rate in respect of the Required
Payment, and it being further understood that to the extent the Administrative
Agent actually receives from the Borrower any such interest at the Post-Default
Rate on such Required Payment, such amount so received shall be credited against
the amount of interest (if any) payable by the applicable recipient(s), and
 
(ii) if the Required Payment shall represent proceeds of a Loan to be made by
the Lenders to the Borrower, such Payor and the Borrower shall each be obligated
retroactively to the Advance Date to pay interest in respect of the Required
Payment pursuant to whichever of the rates specified in Section 3.02 is
applicable to the Type of such Loan, it being understood that the return by the
Borrower of the Required Payment to the Administrative Agent shall not limit any
claim that the Borrower may have against such Payor in respect of such Required
Payment and shall not relieve such Payor of any obligation it may have hereunder
or under any other Loan Documents to the Borrower and no advance by the
Administrative Agent to the Borrower under this Section 4.06 shall release any
Lender of its obligation to fund such Loan except as set forth in the following
sentence.  If any such Lender shall thereafter advance any such Required Payment
to the Administrative Agent, together with interest on such Required Payment as
provided herein, such Required Payment shall be deemed such Lender’s applicable
Loan to the Borrower and shall be advanced by the Administrative Agent to the
Borrower to the extent the Borrower has remitted the Required Payment and such
interest to the Administrative Agent.
 
4.07   Sharing of Payments, Etc.
 
(a)   Sharing.  If any Lender shall obtain payment of any principal of or
interest on any Loan owing to it or payment of any other amount under this
Agreement or any other Loan Document through the exercise (subject to the
provisions of Section 14.10) of any right of set-off, banker’s lien or
counterclaim or similar right or otherwise (other than from the Administrative
Agent as provided herein), and, as a result of such payment, such Lender shall
have received a greater percentage of the principal of or interest on the Loans
or such other amounts then due hereunder or thereunder by the Borrower to such
Lender than the percentage received by any other Lender, it shall promptly
purchase from such other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans or such other amounts,
respectively, owing to such other Lenders (or in interest due thereon, as the
case may be) in such amounts, and make such other adjustments from time to time
as shall be equitable, to the end that all the Lenders shall share the benefit
of such excess payment (net of any expenses that may be incurred by such Lender
in obtaining or preserving such excess payment) pro rata in accordance with the
unpaid principal of and/or interest on the Loans or such other amounts,
respectively, owing to each of the Lenders.  To such end all the Lenders shall
make appropriate adjustments among themselves (by the resale of participations
sold or otherwise) if such payment is rescinded or must otherwise be
restored.  Each Lender agrees that it shall turn over to the Administrative
Agent (for distribution by the Administrative Agent to the other Lenders in
accordance with the terms of this Agreement) any payment (whether voluntary or
involuntary, through the exercise of any right of setoff or otherwise) on
account of the Loans held by it in excess of its ratable portion of payments on
account of the Loans obtained by all the Lenders.
 
(b)   Consent by the Borrower.  The Borrower agrees that any Lender so
purchasing such a participation (or direct interest) may exercise (subject, as
among the Lenders, to Section 14.10) all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans or other amounts (as the case may be)
owing to such Lender in the amount of such participation.
 
(c)   Rights of Lenders; Bankruptcy.  Nothing contained herein shall require any
Lender to exercise any right of set-off, banker’s lien or counterclaim or
similar right or otherwise or shall affect the right of any Lender to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.  If, under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a set-off to which this Section 4.07 applies, then such Lender shall,
to the extent practicable, exercise its rights in respect of such secured claim
in a manner consistent with the rights of the Lenders entitled under this
Section 4.07 to share in the benefits of any recovery on such secured claim.
 
 
ARTICLE V
 
 


 
 
YIELD PROTECTION, ETC.
 
5.01   Additional Costs.
 
(a)   Costs of Making or Maintaining Eurodollar Loans.  The Borrower shall pay
directly to each Lender from time to time such amounts as such Lender may
determine to be necessary to compensate such Lender for any costs that such
Lender determines are attributable to its making or maintaining of any
Eurodollar Loans, or its obligation to make any Eurodollar Loans, hereunder, or,
subject to the following provisions of this Article V, any reduction in any
amount receivable by such Lender hereunder in respect of any of such Eurodollar
Loans or such obligation (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), provided such Additional
Costs result from any Regulatory Change that:
 
(i) shall subject any Lender (or its Applicable Lending Office for any of such
Eurodollar Loans) to any tax, duty or other charge in respect of such Eurodollar
Loans or its Note or changes the basis of taxation of any amounts payable to
such Lender under this Agreement or its Note in respect of any of such
Eurodollar Loans (other than Excluded Taxes); or
 
(ii) imposes or Modifies any reserve, special deposit or similar requirements
(other than the Reserve Requirement utilized in the determination of the
Adjusted LIBO Rate for such Eurodollar Loan) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, any
Lender (including any of such Eurodollar Loans or any deposits referred to in
the definition of “LIBO Rate” in Section 1.01), or any commitment of such Lender
(including the Commitment of such Lender hereunder); or
 
(iii) imposes any other condition affecting this Agreement or the Note of any
Lender (or any of such extensions of credit or liabilities) or its Commitment.
 
If any Lender requests compensation from the Borrower under this Section 5.01(a)
or Section 5.01(b), the Borrower may, by notice to such Lender (with a copy to
the Administrative Agent), suspend the obligation of such Lender thereafter to
make or Continue Eurodollar Loans, or to Convert Base Rate Loans into Eurodollar
Loans, until the Regulatory Change giving rise to such request ceases to be in
effect or until the Borrower notifies such Lender that the Borrower is lifting
such suspension (in which case the provisions of Section 5.04 shall be
applicable), provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested for so long as any Eurodollar
Loan remains in effect.
 
(b)   Costs Attributable to Regulatory Change or Risk-Based Capital
Guidelines.  Without limiting the effect of the provisions of this Section 5.01
(but without duplication), the Borrower shall pay to each Lender from time to
time on request such amounts as such Lender may determine to be necessary to
compensate such Lender (or, without duplication, the bank holding company or
other legal entity of which such Lender is a subsidiary) for any costs that it
determines are attributable to the maintenance of its Eurodollar Loans hereunder
by such Lender (or any Applicable Lending Office or such bank holding company or
other legal entity), pursuant to any law or regulation or any interpretation,
directive or request (whether or not having the force of law and whether or not
failure to comply therewith would be unlawful) of any Governmental Authority
(i) following any Regulatory Change with respect to such law, regulation,
interpretation, directive or request resulting in such costs or
(ii) implementing any risk-based capital guideline or other requirement of
capital (whether or not having the force of law and whether or not the failure
to comply therewith would be unlawful) hereafter issued by any Governmental
Authority implementing at the national level Basel II, in respect of its
Commitment or its Eurodollar Loans (such compensation to include an amount equal
to any reduction of the rate of return on assets or equity of such Lender (or
any Applicable Lending Office or such bank holding company or other legal
entity) to a level below that which such Lender (or any Applicable Lending
Office or such bank holding company or other legal entity) could have achieved
but for such law, regulation, interpretation, directive or request).
 
(c)   Notification and Certification.  Each Lender shall notify the Borrower of
any event occurring after the date hereof entitling such Lender to compensation
under subsections (a) or (b) of this Section 5.01 (setting forth in reasonable
detail the basis of such determination) as promptly as practicable, but in any
event within sixty (60) days, after such Lender obtains actual knowledge
thereof; provided that (i) if any Lender fails to give such notice within sixty
(60) days after it obtains actual knowledge of such an event, such Lender shall,
with respect to compensation payable pursuant to this Section 5.01 in respect of
any costs resulting from such event, be entitled to payment under this
Section 5.01 only for costs incurred from and after the date sixty (60) days
prior to the date that such Lender does give such notice and (ii) each Lender
shall designate a different Applicable Lending Office (if applicable) for the
Eurodollar Loans of such Lender affected by such event if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the sole opinion of such Lender, be disadvantageous to such Lender.  Each Lender
shall furnish to the Borrower a certificate setting forth the basis and amount
of each request by such Lender for compensation under subsection (a) or (b) of
this Section 5.01.  Determinations and allocations by any Lender for purposes of
this Section 5.01 of the effect of any Regulatory Change pursuant to subsection
(a) or (b) of this Section 5.01, or of the effect of capital maintained pursuant
to subsection (b) of this Section 5.01, on its costs or rate of return of
maintaining Eurodollar Loans or its obligation to make Eurodollar Loans, or on
amounts receivable by it in respect of Eurodollar Loans, and of the amounts
required to compensate such Lender under this Section 5.01, as set forth in the
certificate of the Lender, shall be prima facie evidence of the accuracy of the
determinations and calculations contained or asserted therein.  Notwithstanding
anything to the contrary contained herein, it shall be a condition to the
Borrower’s obligation to pay compensation under subsections (a) or (b) of this
Section 5.01 that such compensation requirements are also being imposed on
substantially all other similar classes or categories of commercial loans or
commitments of such Lender similarly affected by the Regulatory Change and the
other guidelines and requirements referred to in this Section 5.01.
 
5.02   Limitation on Eurodollar Loans.  Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any LIBO Rate for any
Interest Period for any Eurodollar Loan:
 
(a)   after making reasonable efforts, the Administrative Agent determines,
which determination shall be conclusive absent manifest error, that quotations
of interest rates for the relevant deposits referred to in the definition of
“LIBO Rate” in Section 1.01 are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
Eurodollar Loans as provided herein; or
 
(b)   the Administrative Agent determines, which determination shall be
conclusive absent manifest error, that, as a result of circumstances arising
after the Closing Date, the relevant rates of interest referred to in the
definition of “LIBO Rate” in Section 1.01 upon the basis of which the rate of
interest for Eurodollar Loans for such Interest Period is to be determined are
not likely adequately to cover the cost to such Lenders of making or maintaining
Eurodollar Loans for such Interest Period;
 
 then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to make additional Eurodollar Loans, to Continue
Eurodollar Loans or to Convert Base Rate Loans into Eurodollar Loans, and the
Borrower shall, on the last day(s) of the then current Interest Period(s) for
the outstanding Eurodollar Loans, either prepay such Eurodollar Loans in
accordance with Sections 2.06 and 2.07 or, in accordance with Section 2.05,
Convert such Eurodollar Loans into Base Rate Loans or other Eurodollar Loans in
amounts and maturities which are still being provided.  Notwithstanding the
foregoing, (i) if the applicable conditions under clauses (a) or (b) of this
Section 5.02 affect only a portion of the Eurodollar Loans, the balance of the
Eurodollar Loans may continue as Eurodollar Loans and (ii) if the applicable
conditions under clauses (a) and (b) of this Section 5.02 only affect certain
Interest Periods, the Borrower, subject to the terms and conditions of this
Agreement, may elect to have Eurodollar Loans with such other Interest Periods.
 
5.03   Illegality.  Notwithstanding any other provision of this Agreement, if it
becomes unlawful for any Lender or its Applicable Lending Office to honor its
obligation to make or maintain Eurodollar Loans hereunder (and, in the sole
opinion of such Lender, the designation of a different Applicable Lending Office
would either not avoid such unlawfulness or would be disadvantageous to such
Lender), then such Lender shall promptly notify the Borrower thereof (with a
copy to the Administrative Agent) and such Lender’s obligation to make or
Continue, or to Convert portions of its Loan of any other Type into, Eurodollar
Loans shall be suspended until such time as such Lender may again make and
maintain Eurodollar Loans (in which case the provisions of Section 5.04 shall be
applicable).
 
5.04   Treatment of Affected Loans.  If the obligation of any Lender to make
Eurodollar Loans or to Continue, or to Convert Base Rate Loans into, Eurodollar
Loans shall be suspended pursuant to Sections 5.01 or 5.03, then such Lender’s
Eurodollar Loans shall be automatically Converted into Base Rate Loans on the
last day(s) of the then current Interest Period(s) for Eurodollar Loans (or, in
the case of a Conversion resulting from a circumstance described in
Section 5.03, on such earlier date as such Lender may specify to the Borrower
with a copy to the Administrative Agent) and, unless and until either (a) such
Lender gives notice as provided below that the circumstances specified in
Sections 5.01 or 5.03 that gave rise to such Conversion no longer exist or (b)
the Borrower, in the case of Section 5.01, ends any suspension by the Borrower:
 
(a)   to the extent that such Lender’s Eurodollar Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s Eurodollar Loans shall be applied instead to its Base Rate Loans;
and
 
(b)   all portions of its Loan that would otherwise be made or Continued by such
Lender as Eurodollar Loans shall be made or Continued instead as Base Rate
Loans, and all Base Rate Loans of such Lender that would otherwise be Converted
into Eurodollar Loans shall remain as Base Rate Loans.
 
If such Lender gives notice to the Borrower with a copy to the Administrative
Agent that the circumstances specified in Section 5.01 or 5.03 that gave rise to
the Conversion of such Lender’s Eurodollar Loans pursuant to this Section 5.04
no longer exist (which notice such Lender agrees to give promptly upon such
circumstances ceasing to exist) or the Borrower terminates its applicable
suspension at a time when Eurodollar Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically Converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurodollar Loans, to the extent necessary so that, after giving effect thereto,
all Base Rate and Eurodollar Loans are allocated among the Lenders ratably (as
to principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.
 
5.05   Compensation.  The Borrower shall pay to the Administrative Agent for
account of each Lender, upon the request of such Lender through the
Administrative Agent, such amount as shall be sufficient to compensate it for
any loss, cost or expense that such Lender reasonably determines is attributable
to:
 
(a)   any payment, mandatory or optional prepayment or Conversion of a
Eurodollar Loan made by such Lender for any reason (including the acceleration
of the Loans pursuant to Article XII) on a date other than the last day of the
Interest Period for such Loan;
 
(b)   any failure by the Borrower for any reason to prepay a Eurodollar Loan
pursuant to a notice of prepayment given in accordance with Section 2.06 (or any
notice timely given postponing the date for prepayment given in accordance with
Section 2.08), unless such notice is timely revoked pursuant to a notice of
revocation given in accordance with Section 2.08; or
 
(c)   the assignment of any Eurodollar Loan other than on the last day of the
applicable Interest Period as a result of a request by the Borrower pursuant to
Section 5.07.
 
Without limiting the effect of the preceding provisions, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
that otherwise would have accrued on the principal amount so paid, prepaid,
Converted or not borrowed for the period from the date of such payment,
prepayment, Conversion or failure to borrow to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, the
Interest Period for such Loan that would have commenced on the date specified
for such borrowing) at the applicable Adjusted LIBO Rate for such Loan provided
for herein over (ii) the amount of interest that such Lender would earn on such
principal amount for such period if such Lender would have bid in the London
interbank market for Dollar deposits of leading banks in amounts comparable to
such principal amount and with maturities comparable to such period (as
reasonably determined by such Lender), or if such Lender shall not, or shall
cease to, make such bids, the equivalent rate, as reasonably determined by such
Lender, derived from Reuters Screen LIBOR01 Page (formerly operated as Page 3750
of the Dow Jones Markets Service (Telerate)) or other publicly available source
as described in the definition of “LIBO Rate” in Section 1.01, plus, in the case
of Section 5.05(c), the amount of interest for such period paid to such Lender
pursuant to Section 5.07.  A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section 5.05
shall be delivered to the Borrower and shall be prima facie evidence of the
accuracy of the determinations and calculations contained or asserted
therein.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.  Any payment due to any
of the Lenders pursuant to this Section 5.05 shall be deemed additional interest
under such Lender’s Note.
 
5.06   Taxes.
 
(a)   Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 5.06) the
Administrative Agent and each Lender (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrower shall make such deductions and (iii) the Borrower shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
(b)   Payment of Other Taxes by the Borrower.  In addition, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
 
(c)   Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.06) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
prima facie evidence of the accuracy of the determinations and calculations
contained or asserted therein.
 
(d)   Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)   Foreign Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.  Until such documentation is
provided, the Borrower shall be entitled to take all actions that are required
to comply with Applicable Laws with respect to payments payable hereunder on
account of Loans made to the Borrower by any Foreign Lender who has not complied
with the requirements of this Section 5.06(e), and such actions shall not
constitute a Default or an Event of Default.
 
(f)   Refunds.  If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 5.06, provided no
Major Default or Event of Default exists, it shall pay over such refund to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 5.06 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This Section 5.06(f) shall not be construed to require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
 
5.07   Replacement of Lenders.  If any Lender requests compensation pursuant to
Section 5.01 or 5.06, or any Lender’s obligation to Continue Loans of any Type,
or to Convert Loans of any Type into the other Type of Loan, shall be suspended
pursuant to Section 5.01 or 5.03 (any such Lender requesting such compensation,
or whose obligations are so suspended, being herein called a “Requesting
Lender”), the Borrower, upon five (5) Business Days notice to such Requesting
Lender and the Administrative Agent, may require that such Requesting Lender
transfer all of its right, title and interest under this Agreement and such
Requesting Lender’s Note and its interest in the other Loan Documents to an
Eligible Assignee (a “Proposed Lender”) identified by the Borrower that is
satisfactory to the Administrative Agent in its sole discretion (i) if such
Proposed Lender agrees to assume all of the obligations of such Requesting
Lender hereunder, and to purchase all of such Requesting Lender’s Loan hereunder
for consideration equal to the aggregate outstanding principal amount of such
Requesting Lender’s Loan, together with interest thereon to the date of such
purchase (to the extent not paid by the Borrower), and satisfactory arrangements
are made for payment to such Requesting Lender of all other amounts accrued and
payable hereunder to such Requesting Lender as of the date of such transfer
(including any fees accrued hereunder and any amounts that would be payable
under Section 5.05 as if all of such Requesting Lender’s Loan were being prepaid
in full on such date) and (ii) if such Requesting Lender has requested
compensation pursuant to Section 5.01 or 5.06, such Proposed Lender’s aggregate
requested compensation, if any, pursuant to Section 5.01 or 5.06 with respect to
such Requesting Lender’s Loan is lower than that of the Requesting
Lender.  Subject to the provisions of Section 14.07(b), such Proposed Lender
shall be a “Lender” for all purposes hereunder.  Without prejudice to the
survival of any other agreement of the Borrower hereunder the agreements of the
Borrower contained in Sections 5.01, 5.06, 14.03 and 14.04 (without duplication
of any payments made to such Requesting Lender by the Borrower or the Proposed
Lender) shall survive for the benefit of such Requesting Lender under this
Section 5.07 with respect to the time prior to such replacement.
 
 
ARTICLE VI
 
 


 
 
CONDITIONS PRECEDENT
 
6.01   Conditions Precedent to Effectiveness of Loan Commitments.  The
effectiveness of the Commitments and the obligation of the Lenders to make the
Loans are subject to the conditions precedent that, on or prior to the Closing
Date, (i) the Administrative Agent shall have received each of the documents
(duly executed and completed by the part(y)(ies) thereto and acknowledged when
applicable) referred to below in this Section 6.01, (ii) each of the other
conditions listed below in this Section 6.01 is satisfied, the satisfaction of
each of such conditions to be satisfactory to the Administrative Agent (and to
the extent specified below, to each Lender) in form and substance (or any such
condition shall have been waived in accordance with Section 14.05), (iii) all of
the representations and warranties of the Borrower (without giving effect to any
qualification therein which limits any such representations and warranties to
the “knowledge” or “best knowledge” of the Borrower or any other Borrower Party)
shall be true and correct on the Closing Date, (iv) the Liens granted by the
Security Documents shall have attached and been perfected, with the priority as
required pursuant to the terms hereof or thereof (or, in the case of the Liens
encumbering the Projects, the Title Policies insuring the effectiveness and
priority of such Liens shall have been unconditionally delivered to the
Administrative Agent in accordance with the closing instructions delivered on
its behalf), and (v) no Default or Event of Default shall exist or shall result
therefrom.  
 
(a)   Agreement.  From each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
 
(b)   Notes.  The Notes for each Lender.
 
(c)   Deed of Trust.  Each Deed of Trust, in form for recording.
 
(d)   Environmental Indemnity.  The Environmental Indemnity.
 
(e)   Project-Level Account Security Agreement.  The Project-Level Account
Security Agreement.
 
(f)   General Assignment.  The General Assignment.
 
(g)   Property Manager’s Consent.  Each Property Manager’s Consent.
 
(h)   Other Loan Documents.  The Guarantor Documents and all other Loan
Documents.
 
(i)   Opinion of Counsel to the Borrower Parties.  A favorable written opinion,
dated the Closing Date, of Cox, Castle & Nicholson LLP, counsel to the Borrower
and furnishing such opinions at the Borrower’s request on behalf of the other
Borrower Parties, and covering such matters relating to the Borrower Parties,
this Agreement, the other Loan Documents, and the Transactions as the
Administrative Agent shall reasonably request.  The Borrower hereby requests
such counsel to deliver such opinion to the Lenders and the Administrative
Agent.
 
(j)   Organizational Documents.  Copies of (i) the Certificate of Incorporation,
Certificate of Formation, Certificate of Limited Partnership or similar
formation document of each of the Borrower Parties, certified by the Secretary
of State of the state of formation of such Person as of a recent date, (ii) the
other Organizational Documents of each of the Borrower Parties certified by any
Authorized Officer on behalf of such Borrower Party, (iii) the applicable
resolutions of each of the Borrower Parties authorizing the execution and
delivery of the Loan Documents to which they are a party, in each case certified
by an Authorized Officer on behalf of such Borrower Party as of the date of this
Agreement as being accurate and complete, all in form and substance satisfactory
to the Administrative Agent and its counsel, (iv) certificates signed by an
Authorized Officer on behalf of the applicable Person certifying the name,
incumbency and signature of each individual authorized to execute the Loan
Documents to which such Person is a party and the other documents or
certificates to be delivered pursuant hereto or thereto, on which the
Administrative Agent and the Lenders may conclusively rely unless a revised
certificate is similarly so delivered in the future, and (v) good standing
certificates with respect to each Borrower Party that is organized under the
laws of any state of the United States of America from such state and good
standing certificates and authority to conduct business with respect to the
Borrower, the Borrower’s Member and the Borrower’s Manager from the State of
California.
 
(k)   Title Insurance; Priority. An ALTA policy or policies (or pro forma policy
or policies) of title insurance for each Project satisfactory to the
Administrative Agent (collectively, the “Title Policy”), together with evidence
of the payment of all premiums due thereon, issued by the Title Company (i) each
insuring the Administrative Agent for the benefit of the Lenders in an amount
equal to the aggregate amount of the Commitments (to the extent advanced) in
effect on the Closing Date (with a tie-in endorsement satisfactory to the
Administrative Agent) that the Borrower is lawfully seized and possessed of a
valid and subsisting fee simple interest in each of the Projects subject to no
Liens other than Permitted Title Exceptions and (ii) providing such other
affirmative insurance and endorsements as the Administrative Agent may require
in each case as approved by the Administrative Agent.  In addition, the Borrower
shall have paid to the Title Company all expenses and premiums of the Title
Company in connection with the issuance of such policies and all recording and
filing fees payable in connection with recording the Deeds of Trust and the
filing of the Uniform Commercial Code financing statements related thereto in
the appropriate offices.
 
(l)   Survey.  An “as-built” survey of each Project, each satisfactory to the
Administrative Agent in form and content and made by a registered land surveyor
satisfactory to the Administrative Agent, each survey showing, among other
things through the use of course bearings and distances, (i) all easements and
roads or rights of way (including all access to public roads) and setback lines,
if any, affecting the Improvements and that the same are unobstructed or any
such obstructions are acceptable to the Administrative Agent; (ii) the
dimensions of all existing buildings and distance of all material Improvements
from the lot lines; (iii) no encroachments by improvements located on adjoining
property that are not acceptable to the Administrative Agent; and (iv) such
additional information which may be reasonably required by the Administrative
Agent.  Each said survey shall be dated a date reasonably satisfactory to the
Administrative Agent, bear a proper certificate substantially in the form of
Exhibit M attached hereto by the surveyor in favor of the Administrative Agent
(on behalf of the Lenders) and the Title Company and include the legal
description of the relevant Project.
 
(m)   Certificates of Occupancy.  Copies of permanent and unconditional
certificates of occupancy permitting the fully functioning operation and
occupancy of the Projects and of such other permits necessary for the use and
operation of the Projects issued by the respective Governmental Authorities
having jurisdiction over the Projects, together with such other evidence as may
be requested by the Administrative Agent with respect to the compliance of the
Projects with zoning requirements.
 
(n)   Insurance.  A copy of the insurance policies required by Section 8.05 or
certificates of insurance with respect thereto, such policies or certificates,
as the case may be, to be in form and substance, and issued by companies,
acceptable to the Administrative Agent and otherwise in compliance with the
terms of Section 8.05, together with evidence of the payment of all premiums
therefor.
 
(o)   Environmental Report.  The Environmental Reports.
 
(p)   Leases.  (i) An affidavit for each Project (collectively, the “Leasing
Affidavit”) of an Authorized Officer of the Borrower certifying that except as
disclosed in the estoppel certificates delivered to the Administrative Agent
prior to the Closing Date, that certain Aged Delinquencies report dated July 31,
2008 provided to the Administrative Agent for such Project, or the rent rolls
delivered to the Administrative Agent pursuant to Section 7.22, (A) each tenant
lease listed in the Leasing Affidavit is in full force and effect; (B) the
tenant lease summaries provided by the Borrower to the Administrative Agent are
true and correct and, as to all matters contained therein relating to rent,
term, termination rights, options to renew, extend or expand, rights of first
refusal or offer, tenant improvement allowances, security deposits and other
credit enhancements, insurance, tax and operating expense recovery, and
obligations with respect to subordination, non-disturbance and attornment,
complete in all material respects, and such summaries do not fail to disclose
any material term of any Lease which would adversely affect the obligation of
the tenant thereunder to pay rent or perform any of its other material
obligations for the entire term thereof consistent with the terms disclosed in
such summary and the rent rolls delivered to the Administrative Agent pursuant
to Section 7.22; (C) no defaults exist under any of the Leases (other than the
Major Leases) by any party (including any guarantor) thereto that, individually
or in the aggregate with respect to all such defaults, would result in a
Material Adverse Effect and, to the knowledge of the Borrower, no material
default exists under any of the Major Leases; and (D) to the Borrower’s
knowledge, no event which would result in a material adverse change in the
financial condition, operations or business of one or more tenants under Major
Leases has occurred which the Borrower has determined would adversely affect the
ability of such tenant to pay its rent and perform its other material
obligations under such Major Lease and (ii) the standard office lease form (as
approved by the Administrative Agent) to be used for the Projects.
 
(q)   Estoppels.   Estoppel certificates in form and substance satisfactory to
the Administrative Agent from tenants covering at least fifty percent (50%) of
all the leased space in the Projects.  For purposes of this requirement, it is
agreed that the form tenant estoppels required by any applicable Approved Lease
shall be acceptable to the Administrative Agent.
 
(r)   Minimum Net Operating Income.  Borrower shall have demonstrated to the
Administrative Agent’s satisfaction that the Projects will generate Adjusted Net
Operating Income in a minimum annual amount equal to $25,600,000 during the
twelve (12) calendar month period following the Closing Date.  For these
purposes, the Adjusted Net Operating Income shall be calculated based on
annualized revenue based on executed leases, executed lease renewals, and
contractual rent increases for leases in-place during calendar year 2008 only.
 
(s)   Non-Foreign Status.  A certificate by an Authorized Officer certifying the
Borrower’s tax identification number and the fact that Borrower is not a foreign
person under the Code.
 
(t)   UCC Searches.  Uniform Commercial Code searches with respect to the
Borrower, the Borrower’s Member and the Borrower’s Manager as required by the
Administrative Agent.
 
(u)   Appraisal.  The Appraisals for each Project (i) indicating an “as-is”
value for each of the Projects, such that the Allocated Loan Amount for each
Project shall not exceed sixty-five percent (65%) of such “as-is” value of such
Project, and (ii) indicating a “stabilized” value for each of the Projects, such
that the Allocated Loan Amount for each Project shall not exceed sixty percent
(60%) of the “stabilized” value of such Project.
 
(v)   Property Management and Leasing Agreements.  The Property Management
Agreement and all brokerage and/or leasing agreements affecting the Projects and
certified by an Authorized Officer to be true, correct and complete in all
respects.
 
(w)   Financial Statements.  Copies of the most recent publicly available Form
10-K and Form 10-Q of the REIT and unaudited quarterly balance sheet, income
statements and cash flow projections for the Borrower, and a certificate dated
the Closing Date and signed by an Authorized Officer on behalf of the Borrower
stating that (i) such financial statements are true, complete and correct in all
material respects and (ii) no event that could reasonably be expected to have a
Material Adverse Effect has occurred since the date of such financial
statements, all of the foregoing to be satisfactory to the Administrative Agent
and each Lender in their reasonable discretion.
 
(x)   Approved Annual Budget.  A copy of the Annual Budget for each Project for
the current calendar year or other budgetary information for each Project (e.g.,
ARGUS runs) satisfactory to Administrative Agent.
 
(y)   Property Condition Report.  A survey of the physical condition of the
Projects prepared by a licensed engineer selected by the Administrative Agent
and in accordance with the Administrative Agent’s scope.
 
(z)   Project-Level Accounts.  The Project-Level Account shall have been
established pursuant to the terms of this Agreement and any other Loan Document.
 
(aa)   Seismic Report.  A seismic report for each Project prepared by a firm of
licensed engineers selected by the Administrative Agent and prepared in
accordance with the Administrative Agent’s scope for such reports and otherwise
acceptable to the Administrative Agent in all respects.
 
(bb)   Fees and Expenses.  The Borrower shall have paid (i) all fees then due
and payable to the Administrative Agent pursuant to the Fee Letter, (ii) any
other fees then due to the Administrative Agent, Eurohypo or the Arranger and
(iii) any fees and expenses due to the Administrative Agent or the Arranger
pursuant to Section 14.03, including the reasonable fees and expenses of
Morrison & Foerster LLP, counsel to the Administrative Agent and Eurohypo.
 
(cc)   Organizational Chart and Background Checks.  The Borrower shall have
delivered to the Administrative Agent an organizational chart reflecting the
ownership of the direct and indirect equity interests in the Borrower and
Guarantor, including the percentage of ownership interest of the Persons shown
thereon.  The Administrative Agent shall have obtained satisfactory background
and “know-your-customer” checks of the Borrower and the Operating Partnership.
 
(dd)   Other Documents.  Such other documents as the Administrative Agent may
reasonably request.
 
 
ARTICLE VII
 
 


 
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
as of the date hereof that:
 
7.01   Organization; Powers.  Each of the Borrower Parties is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.  The Borrower Parties are
each qualified to do business and in good standing in the State of California.  
 
7.02   Authorization; Enforceability.  The Transactions applicable to each
Borrower Party or the Guarantor are within such Borrower Party’s or the
Guarantor’s respective organizational powers and have been duly authorized by
all necessary organizational action under their respective Organizational
Documents.  This Agreement and the other Loan Documents have been duly executed
and delivered by the Borrower Parties party thereto and each of the Loan
Documents to which a Borrower Party is a party when delivered will constitute, a
legal, valid and binding obligation of the applicable Borrower Party,
enforceable against the applicable Borrower Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  Each of the Guarantor Documents has been
duly executed and delivered by Guarantor and each of the Guarantor Documents
when delivered will constitute, a legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
 
7.03   Government Approvals; No Conflicts.  The Transactions (a) do not require
any Government Approvals of, registration or filing with, or any other action
by, any Governmental Authority, except for (i) such as have been obtained or
made and are in full force and effect and (ii) filings and recordings in respect
of the Liens created pursuant to the Security Documents, (b) will not violate
any Applicable Law applicable to the Borrower Parties or the Organizational
Documents of any of the Borrower Parties, (c) will not violate or result in a
default under any material indenture, agreement or other instrument binding upon
any of the Borrower Parties, or give rise to a right thereunder to require any
payment to be made by any of the Borrower Parties, and (d) except for the Liens
created pursuant to the Security Documents, will not result in the creation or
imposition of any Lien on any asset of any of the Borrower Parties.
 
7.04   Financial Condition.  The Borrower has heretofore furnished to the
Administrative Agent certain financial statements of the REIT and of the
Borrower.  All such financial statements of the REIT are complete and correct in
all material respects and fairly present the financial condition of the REIT as
of the applicable respective dates of such financial statements, all in
accordance with GAAP.  All such financial statements of the Borrower are
complete and correct in all material respects and fairly present the financial
condition of the Borrower, as of the applicable respective dates of such
financial statements, all in accordance with GAAP.  Except as disclosed on
Schedule 7.04 attached hereto, Borrower, on the date hereof, has no Indebtedness
(other than security deposits and tenant improvement allowances under the Leases
that are described in the tenant lease summaries provided by the Borrower to the
Administrative Agent and that are in amounts and on terms consistent with market
terms and in the ordinary course of business), material contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in said financial statements as of said dates and
except for Real Estate Taxes and Other Charges that are not yet
delinquent.  Since the applicable dates of such financial statements, except as
disclosed in Schedule 7.04 attached hereto, there has been no event that could
reasonably be expected to have a Material Adverse Effect.
 
7.05   Litigation.  Except as disclosed in Schedule 7.05 hereto, there are no
legal or arbitral proceedings, or any proceedings by or before any Governmental
Authority or agency of which the Borrower, Borrower’s Member or Borrower’s
Manager has received written notice, now pending or (to the knowledge of the
Borrower) threatened in writing against the Borrower, the Projects, the
Borrower’s Member or Borrower’s Manager except for those which (a) (subject to
applicable deductibles or self-insurance) are fully covered by insurance
maintained by or for the Borrower, the Borrower’s Member or the Borrower’s
Manager or (b) involve uninsured claims that do not exceed $75,000 individually,
or in the aggregate for all such claims.  
 
7.06   ERISA.  Neither the Borrower nor Borrower’s Member has established any
Plan which would cause the Borrower or the Borrower’s Member to be subject to
ERISA and none of the Borrower’s or the Borrower’s Member’s assets constitutes
or will constitute “plan assets” of one or more Plans.  No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect.  Each Plan
established by a Borrower Party or the Operating Partnership and, to the
knowledge of the Borrower Parties or the Operating Partnership, each of its
ERISA Affiliates and each Multiemployer Plan, is in compliance with, the
applicable provisions of ERISA, the Code and any other Applicable Law.  
 
7.07   Taxes.  Each of the Borrower Parties or the Operating Partnership has
timely filed or timely caused to be filed (or obtained effective extensions for
filing) all tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except Taxes that
are being contested in good faith by appropriate proceedings and (a) for which
such Borrower Party, the REIT or the Operating Partnership has set aside on its
books adequate reserves in accordance with GAAP or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.  
 
7.08   Investment and Holding Company Status.  None of the Borrower Parties is
(a) an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a “holding company”, or an “affiliate” of
a “holding company” or a “subsidiary company” of a “holding company”, as defined
in, or subject to regulation under, the Public Utility Holding Company Act of
1935.
 
7.09   Environmental Matters.  Except for matters expressly and specifically set
forth in the Environmental Reports or the Property Condition Reports or matters
disclosed in Schedule 7.09 or Schedule 8.11 attached hereto, to the Borrower’s
knowledge:
 
(a)   The Borrower and each Project is in compliance with all applicable
Environmental Laws, except where the failure to comply with such laws is not
reasonably likely to result in a Material Adverse Effect.
 
(b)   There is no Environmental Claim of which the Borrower has received written
notice pending, or to the Borrower’s knowledge, threatened in writing, and no
penalties arising under Environmental Laws have been assessed, against the
Borrower, any Project or, to the Borrower’s knowledge, against any Person whose
liability for any Environmental Claim the Borrower or the Borrower’s Member has
or may have retained or assumed either contractually or by operation of law, and
the Borrower has received no written notice of any investigation or review
relating to any Project which is pending or, to the knowledge of the Borrower,
threatened in writing by any Governmental Authority, citizens group, employee or
other Person with respect to any alleged failure by the Borrower, the Borrower’s
Member or any Project to have any environmental, health or safety permit,
license or other authorization required under, or to otherwise comply with, any
Environmental Law or with respect to any alleged liability of the Borrower or
the Borrower’s Member for any Use or Release of any Hazardous Substances.
 
(c)   There have been no past, and there are no present, Releases of any
Hazardous Substance that could reasonably be anticipated to form the basis of
any Environmental Claim against the Borrower, the Borrower’s Member, any Project
or, to the knowledge of the Borrower, against any Person whose liability for any
Environmental Claim the Borrower or the Borrower’s Member has or may have
retained or assumed either contractually or by operation of law.
 
(d)   To the Borrower’s knowledge, there is no Release of Hazardous Substances
migrating to any Project which could require Remediation or require the Borrower
to provide notice to any Governmental Authority.
 
(e)   There is not present at, on, in or under any Project, PCB-containing
equipment, asbestos or asbestos containing materials, underground storage tanks
or surface impoundments for Hazardous Substances, lead in drinking water (except
in concentrations that comply with all Environmental Laws), or lead-based paint
(except in compliance with all applicable Environmental Laws).
 
(f)   No Liens are presently recorded with the appropriate land records under or
pursuant to any Environmental Law with respect to any Project and, to the
Borrower’s knowledge no Governmental Authority has been taking or is in the
process of taking any action that could subject any Project to Liens under any
Environmental Law.
 
(g)   The Borrower has provided to the Administrative Agent’s environmental
consultant prior to the Closing Date true and correct copies of all materials,
environmental reports and other documents pertaining to the Projects requested
by the consultant and in the Borrower’s possession or control.
 
7.10   Organizational Structure.  The Borrower has heretofore delivered to the
Administrative Agent a true and complete copy of the Organizational Documents of
each Borrower Party.  The sole member of the Borrower is Douglas Emmett
Properties, LP, a Delaware limited partnership.
 
7.11   Subsidiaries.  The Borrower does not have any Subsidiaries except those
specifically disclosed on Schedule 7.11.  
 
7.12   Title.  On the Closing Date, the Borrower will own and on such date will
have good, indefeasible and insurable fee simple title to the portion of the
Projects consisting of real property free and clear of all Liens, other than
Permitted Title Exceptions.  On the Closing Date, the Borrower will own or (in
compliance with Section 9.04(d)) lease and will have good title to all other
portions of the Project free and clear of all Liens, other than Permitted Title
Exceptions and rights of equipment lessors under equipment leases currently in
effect which comply with the requirements set forth in Sections 9.02(h) and
9.04(d).  There are no outstanding options to purchase or rights of first
refusal to purchase affecting the Projects.
 
7.13   No Bankruptcy Filing.  Neither the Borrower, the Borrower’s Member nor
the Operating Partnership is contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
all or a major portion of its assets or property, and neither the Borrower, the
Borrower’s Member nor the Operating Partnership has knowledge of any Person
contemplating the filing of any such petition against the Borrower, the
Borrower’s Member, the Operating Partnership or the Borrower’s Manager.  
 
7.14   Executive Offices; Places of Organization.  The location of the
Borrower’s, the Borrower’s Member’s and the Borrower’s Manager’s principal place
of business and chief executive office is the address identified in the “Address
for Notices” area beneath the Borrower’s name on the Borrower’s signature page
to this Agreement, except to the extent changed in accordance with
Section 9.07.  The Borrower was organized in the State of Delaware.  The
Borrower’s Member was organized in the State of Delaware and the Borrower’s
Manager was organized in the State of Delaware.
 
7.15   Compliance; Government Approvals.  Except as expressly set forth in the
Property Condition Report for each Project, the Environmental Reports, or the
seismic reports delivered for the Projects pursuant to Section 6.01(aa), the
Borrower, each Project and the Borrower’s use thereof and operations thereat
comply in all material respects with all Applicable Laws.  All material
Government Approvals necessary under Applicable Law in connection with the
operation of the Projects as contemplated by the Loan Documents have been duly
obtained, are in full force and effect, are not subject to appeal, are held in
the name of the Borrower (or Borrower’s Member for the benefit of the Borrower)
and are free from conditions or requirements compliance with which could
reasonably be expected to have a Material Adverse Effect or which the Borrower
does not reasonably expect to be able to satisfy.  To the best knowledge of the
Borrower, there is no proceeding pending or threatened in writing that seeks, or
may reasonably be expected, to rescind, terminate, Modify or suspend any such
Government Approval.  Except for business licenses and other licenses or permits
that are not specifically applicable to the Projects, the Borrower has no reason
to believe that the Administrative Agent, acting for the benefit of the Lenders,
will not be entitled, without undue expense or delay, to the benefit of each
such Government Approval upon the exercise of remedies under the Security
Documents.
 
7.16   Condemnation; Casualty.  To the Borrower’s knowledge, no Taking has been
commenced or is presently contemplated with respect to all or any portion of any
Project or for the relocation of roadways providing access to any Project.  No
Casualty Event of any material nature that has not been substantially repaired
has occurred with respect to any Project.
 
7.17   Utilities and Public Access; No Shared Facilities.  Each Project has
adequate rights of access to public ways and is served by adequate electric,
gas, water, sewer, sanitary sewer and storm drain facilities.  All public
utilities necessary to the use and enjoyment of each Project as intended to be
used and enjoyed are located in the public right-of-way abutting each Project
except as otherwise shown on the survey of such Project provided to the
Administrative Agent.  
 
7.18   Solvency.  On the Closing Date and after and giving effect to the Loans
occurring on the Closing Date, and the disbursement of the proceeds of such
Loans pursuant to the Borrower’s instructions, each Borrower Party is and will
be Solvent.
 
7.19   Foreign Person.  None of the Borrower, the Operating Partnership nor the
Borrower’s Member is a “foreign person” within the meaning of Section 1445(f)(3)
of the Code.
 
7.20   No Joint Assessment; Separate Lots.  The Borrower has not suffered,
permitted or initiated the joint assessment of any Project with any other real
property constituting a separate tax lot.
 
7.21   Security Interests and Liens.  The Security Documents create (and upon
recordation of the Deeds of Trust, filing of the applicable financing statements
in the appropriate filing offices and the execution and delivery by the
Depository Bank of control agreements with respect to any pledged deposit
accounts there will be perfected as to any portion of such collateral consisting
of the deposit account itself and the securities entitlements thereto), as
security for the Obligations, valid, enforceable, perfected and first priority
security interests in and Liens on all of the respective collateral intended to
be covered thereunder, in favor of the Administrative Agent as administrative
agent for the ratable benefit of the Lenders, subject to no Liens other than the
Permitted Title Exceptions and rights of equipment lessors under equipment
leases currently in effect which comply with the requirements set forth in
Sections 9.02(h) and 9.04(d), except as enforceability may be limited by
applicable insolvency, bankruptcy, reorganization, moratorium or other laws
affecting creditors’ rights generally, or general principles of equity, whether
such enforceability is considered in a proceeding in equity or at law.  Other
than in connection with any future change in the Borrower’s or Other Swap
Pledgor’s name or the location in which the Borrower or Other Swap Pledgor is
organized or registered, no further recordings or filings are or will be
required in connection with the creation, perfection or enforcement of such
security interests and Liens, other than the filing of continuation statements
and Notices of Intent to Preserve Security Interests in accordance with the
Uniform Commercial Code and the California Civil Code.  A financing statement
covering all property covered by any Security Document that is subject to a
Uniform Commercial Code financing statement has been filed and/or recorded, as
appropriate, (or irrevocably delivered to the Administrative Agent or a title
agent for such recordation or filing) in all places necessary to perfect a valid
first priority security interest with respect to the rights and property that
are the subject of such Security Document to the extent governed by the Uniform
Commercial Code and to the extent such security can be perfected by such
filing.  
 
7.22   Leases.  Except as disclosed in the estoppel certificates delivered to
the Administrative Agent prior to the Closing Date, in those certain Aged
Delinquencies reports for each Project dated July 31, 2008 provided to the
Administrative Agent prior to the Closing Date, or (as to items (2) through (10)
below) the rent rolls for each Project attached hereto as Schedule 7.22, with
respect to the Leases (which term, for the purposes of this Section 7.22 is
limited to tenant leases): (1) the rent rolls attached hereto as Schedule 7.22
are true, correct and complete and the Leases referred to thereon are all valid
and in full force and effect; (2) the Leases (including Modifications thereto)
are in writing, and there are no oral agreements with respect thereto; (3) the
copies of each of the Leases (if any) delivered to the Administrative Agent are
true, correct and complete in all material respects and have not been Modified
(or further Modified); (4) the lease summaries delivered to the Administrative
Agent are true and correct in all material respects and, as to all matters
contained therein relating to rent, term, termination rights, options to renew,
extend or expand, rights of first refusal or offer, tenant improvement
allowances, security deposits and other credit enhancements, insurance, tax and
operating expense recovery, and obligations with respect to subordination,
non-disturbance and attornment, complete in all material respects, and such
summaries do not fail to disclose any material term of any Lease which would
materially impact the obligation of the tenant thereunder to pay rent or perform
any of its other material obligations for the entire term thereof as disclosed
in such summary and the rent rolls attached hereto as Schedule 7.22; (5) to the
Borrower’s knowledge, no defaults exist under any of the Leases (other than the
Major Leases) by any party (including any guarantor) thereto that, individually
or in the aggregate with respect to all such defaults would result in a Material
Adverse Effect and, to the knowledge of the Borrower, no material default exists
under any of the Major Leases; (6) the Borrower has no knowledge of any
presently effective notice of termination or notice of default given by any
tenant with respect to any Major Lease or under any other Leases that
individually or in the aggregate could be reasonably expected to result in a
Material Adverse Effect; (7) the Borrower has not made any presently effective
assignment or pledge of any of the Leases, the rents or any interests therein
except to the Administrative Agent; (8) no tenant or other party has an option
or right of first refusal to purchase all or any portion of any Project;
(9) except as disclosed in the lease summaries delivered by the Borrower to the
Administrative Agent, no tenant has the right to terminate its lease prior to
expiration of the stated term of such Lease (except as a result of a casualty or
condemnation); and (10) no tenant has prepaid more than one month’s rent in
advance (except for bona fide security deposits and estimated payments of
operating expenses, taxes and other pass-throughs paid by tenants pursuant to
their Leases not prepaid more than one month prior to the date such estimated
payments are due).
 
7.23   Insurance.  The Borrower has in force, and has paid (in each case to the
extent now due and payable) the Insurance Premiums in respect of all of the
insurance required by Section 8.05.
 
7.24   Physical Condition.  Except as expressly and specifically described and
disclosed in the Property Condition Reports for the Projects, the seismic
reports delivered for the Projects pursuant to Section 6.01(aa), the
Environmental Reports for the Projects and the capital improvement schedules
contained in the 2008 budgets for the Projects previously delivered to the
Administrative Agent, and except for the work described in Schedule 8.21, to the
Borrower’s knowledge, each Project, including all buildings, improvements,
parking facilities, sidewalks, storm drainage systems, roofs, plumbing systems,
HVAC systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, is in good condition, order and repair in all material respects; to
the Borrower’s knowledge, there exists no structural or other material defects
or damages in any Project, whether latent or otherwise, and the Borrower has not
received written notice from any insurance company or bonding company of any
defects or inadequacies in any Project, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.  Notwithstanding the provisions
of Section 12.01(c), if any representation or warranty contained in this Section
7.24 is untrue at any time with respect to any Project, such Default or Event of
Default may be cured if the Borrower, within the cure period set forth in
Section 12.01(r), performs such acts as are sufficient to cause this
representation and warranty to be true by the end of such cure period.  
 
7.25   Flood Zone.  Except as may be disclosed on the survey of the Project, or
any flood zone certification delivered by the Borrower to the Administrative
Agent prior to the Closing Date, no portion of any Project is located in a flood
hazard area as designated by the Federal Emergency Management Agency or, if in a
flood zone, flood insurance is maintained therefor in full compliance with the
provisions of Section 8.05(a)(i).
 
7.26   Management Agreement.  The Property Management Agreement is the only
management and/or leasing agreement related to each Project, and is in full
force and effect with no default or event of default existing thereunder, and
the copy of the Property Management Agreement delivered to the Administrative
Agent is a true, correct and complete copy.
 
7.27   Boundaries.  Except as may be disclosed on the surveys delivered pursuant
to Section 6.01(l) and in the Title Policy, to the Borrower’s knowledge:
(i) none of the Improvements is outside the boundaries of any Project (or
building restriction or setback lines applicable thereto); (ii) no improvements
on adjoining properties encroach upon any Project; and (iii) no Improvements
encroach upon or violate any easements or (in any respect which would have a
Material Adverse Effect) any other encumbrance upon any Project.
 
7.28   Illegal Activity.  No portion of any Project has been purchased with
proceeds of any illegal activity and no part of the proceeds of the Loans will
be used in connection with any illegal activity.
 
7.29   Permitted Liens.  None of the Permitted Title Exceptions or Permitted
Liens individually or in the aggregate will have a Material Adverse Effect.  
 
7.30   Foreign Assets Control Regulations, Etc.  Neither the execution and
delivery of the Notes and the other Loan Documents by the Borrower Parties or
the Operating Partnership nor the use of the proceeds of the Loan, will violate
the Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or the Anti-Terrorism Order or any enabling legislation
or executive order relating to any of the same.  Without limiting the generality
of the foregoing, no Borrower Party or the Operating Partnership or any of their
respective Subsidiaries (a) is or will become a blocked person described in
Section 1 of the Anti-Terrorism Order or (b) knowingly engages or will engage in
any dealings or transactions or be otherwise associated with any person who is
known or who (after such inquiry as may be required by Applicable Law) should be
known to such Borrower Party or the Operating Partnership or such Subsidiary to
be such a blocked person.
 
7.31   Defaults.  No Default exists under any of the Loan Documents.
 
7.32   Other Representations.  All of the representations in this Agreement and
the other Loan Documents by the Borrower and its Affiliates are true, correct
and complete in all material respects as of the date hereof.  
 
7.33   True and Complete Disclosure.  The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Borrower Parties or the Operating Partnership to the Administrative Agent or any
Lender in connection with the negotiation, preparation or delivery of this
Agreement and the other Loan Documents or included herein or therein or
delivered pursuant hereto or thereto, do not contain any untrue statement of
material fact or omit to state any material fact known to the Borrower necessary
to make the statements herein or therein, in light of the circumstances under
which they were made, not misleading.  All written information furnished after
the date hereof by any Borrower Party or the Operating Partnership to the
Administrative Agent and the Lenders in connection with this Agreement and the
other Loan Documents and the Transactions will, to the Borrower’s knowledge, be
true, complete and accurate in every material respect, or (in the case of
projections) based on reasonable estimates, on the date as of which such
information is stated or certified.  There is no fact presently known to the
Borrower or the Borrower’s Manager that could reasonably be anticipated to have
a Material Adverse Effect that has not been disclosed herein, in the other Loan
Documents or in a report, financial statement, exhibit, schedule, disclosure
letter or other writing furnished to the Administrative Agent or the Lenders for
use in connection with the Transactions.
 
7.34   Reserved.
 
7.35   For Own Account.  The Loans have been requested by the Borrower, and the
proceeds of the Loans shall be utilized by the Borrower, for its own account.
 
7.36   Non-Foreign Status.  The Borrower represents and warrants to the Lenders
that under the Code the Borrower’s tax identification number is 80-0158245 and
(b) the Operating Partnership’s tax identification number is 20-3213411.
 


 
 
ARTICLE VIII
 
 


 
 
AFFIRMATIVE COVENANTS OF THE BORROWER
 
The Borrower covenants and agrees with the Lenders and the Administrative Agent
that, so long as any Commitment or Loan is outstanding and until payment in full
of all amounts payable by the Borrower hereunder:
 
8.01   Information.  The Borrower shall deliver to the Administrative Agent:
 
(a)   Within the earlier of (x) one hundred (100) days after the end of each
fiscal year of the Borrower's operation of the Project or (y) five (5) Business
Days after the annual Form 10-K of the REIT becomes publicly available, the
Borrower shall furnish to the Administrative Agent the following:  (i) the
annual Form 10-K of the REIT, (ii) an annual summary of operating results for
each of the Projects for such year, (iii) a comparison of actual results to
budget for each of the Projects for such year, (iv) the operating budget for
each of the Projects for the fiscal year then under way, (v) an unaudited
balance sheet and income statement for such year for the Borrower (which may be
consolidated provided that such financial statements contain notes identifying
each item on such financial statements that is attributable to the Borrower or
the Projects) and (vi) an updated rent roll for each of the Projects;
 
(b)   Within the earlier of (x) fifty (50) days after the end of each calendar
quarter (which shall instead be based on the REIT’s fiscal quarter) or (y) five
(5) Business Days after the Form 10-Q of the REIT for such fiscal quarter
becomes publicly available (or, in the case of the fourth quarter of each fiscal
year, within the time period required by Section 8.01(a) above), the Borrower
shall furnish to the Administrative Agent the following:  (i) the most recent
Form 10-Q of the REIT, (ii) a summary of operating results for each of the
Projects as of the end of the current quarter for the year-to-date, (iii) a
comparison of actual results to budget for each of the Projects as of the end of
the current quarter for the year-to-date, (iv) an unaudited balance sheet and
income statement for the Borrower as of the end of the current quarter for the
year-to-date (which may be consolidated provided that such financial statements
contain notes identifying each item on such financial statements that is
attributable to the Borrower or the Projects) and (v) an updated rent roll for
each of the Projects;
 
(c)   at the time of the delivery of each of the financial statements provided
for in subsection (a) and subsection (b) of this Section 8.01, a certificate of
an Authorized Officer on behalf of the Borrower, certifying (i) such respective
financial statements and reports as being true, correct, and complete in all
material respects; (ii) that such officer has no knowledge, except as
specifically stated, of any Default or if a Default has occurred, specifying the
nature thereof in reasonable detail and the action which the Borrower is taking
or proposes to take with respect thereto; (iii) that the Borrower is in
compliance with the restrictions on Indebtedness set forth in Section 9.04; and
(iv) containing a calculation in such reasonable detail as is acceptable to the
Administrative Agent setting forth the Operating Income, Operating Expenses, Net
Operating Income, Adjusted Net Operating Income, DSCR Debt Service, and Debt
Service Coverage Ratio of the Borrower (collectively with respect to the
Projects and the Loans) for the most recent calendar quarter;
 
(d)   from time to time, within fifteen (15) days after request therefor, such
other information regarding the financial condition, operations, business or
prospects of the Borrower, the Projects, the other Borrower Parties, or the
Bankruptcy Parties as the Administrative Agent may reasonably request,
including, without limitation, if there is a material variation in the
application of accounting principles as further described herein (i) a
description in reasonable detail of any material variation between the
application of accounting principles employed in the preparation of any annual
or quarterly financial statement under Section 8.01 and the application of
accounting principles employed in the preparation of the immediately preceding
annual or quarterly financial statements and (ii) reasonable estimates of the
difference between such statements arising as a consequence thereof;
 
(e)   within ten (10) Business Days after the end of each calendar month during
a Low DSCR Trigger Period, (i) an operating statement (showing monthly
activity), with such detail and in a form reasonably satisfactory to the
Administrative Agent, showing Operating Income, Operating Expenses, Net
Operating Income, Adjusted Net Operating Income, DSCR Debt Service, and the
Borrower’s calculation of Excess Cash for such month; (ii) the computations of
Debt Service Coverage Ratio as calculated as of the end of the most recent
calendar month; and (iii) a reconciliation of the results for such month and
year-to-date as compared to the Approved Annual Budget for such period;
 
(f)   [reserved]; and
 
(g)   within forty-five (45) days of the commencement of the third anniversary
of the expiration of the Stub Interest Period (solely for the purpose to comply
with Basel II or another banking regulation applicable to the Administrative
Agent and/or any Lender), new Appraisals of each Project, which Appraisals shall
be obtained at the Borrower’s sole cost and expenses; provided, however, that
the Administrative Agent shall endeavor to minimize the costs of such
Appraisals.  The Administrative Agent may, at its option, commission one or more
new and/or updated Appraisals of each Project from time to time after the
Closing Date; provided, however, that Borrower shall only be required to
reimburse the Administrative Agent for such new and updated Appraisals if an
Event of Default exists or if required by applicable banking laws.
 
Any reports, statements or other information required to be delivered under this
Agreement (other than the Form 10-K and Form 10-Q of the REIT, which may be
delivered in paper or electronic form) shall be delivered (1) in paper form, (2)
on a diskette, and (3) if requested by the Administrative Agent and within the
capabilities of the Borrower’s data systems without change or modification
thereto, in electronic form and prepared using a Microsoft Word for Windows or
WordPerfect for Windows files (which files may be prepared using a spreadsheet
program and saved as word processing files).
 
8.02   Notices of Material Events.  The Borrower shall give to the
Administrative Agent prompt written notice after becoming aware of any of the
following:
 
(a)   the occurrence of any Default or Event of Default, including a description
of the same in reasonable detail;
 
(b)   the commencement (or threatened commencement in writing) of all material
legal or arbitral proceedings whether or not covered by insurance policies
maintained by or for the Borrower, the Borrower’s Member or the Borrower’s
Manager in accordance herewith (it being understood that any monetary claims
asserted in any proceeding which, individually or in the aggregate, exceeds
$3,000,000 shall be deemed material), and of all proceedings by or before any
Governmental Authority of a material nature, and any material development in
respect of such legal or other proceedings, affecting any of the Borrower
Parties or any Project;
 
(c)   the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower Parties in an aggregate amount exceeding $250,000;
 
(d)   promptly after the Borrower knows or has reason to believe any default has
occurred by the Borrower or tenant under any Major Lease or the Borrower has
received a written notice of default from the tenant under any Major Lease, a
notice of such default;
 
(e)   copies of any material notices or documents pertaining to or related to
the Projects or the Borrower received from any Governmental Authority; and, with
respect to Major Leases only, any notices received asserting a material default
by the landlord under such lease, or relating to an assignment of the lease by
the tenant, or a subletting of all or substantially all of the premises
thereunder, or the vacation of all or a material portion of the premises by the
tenant, or a change in control of the tenant, or an election by the tenant to
terminate the lease or any other event or condition which, as reasonably
determined by the Borrower, would impact the obligation of the tenant thereunder
to pay rent or perform any of its other material obligations for the entire term
thereof as previously disclosed to the Administrative Agent;
 
(f)   notice of any Taking threatened in writing; or the occurrence of any
Casualty Event resulting in damage or loss in excess of $500,000; and
 
(g)   any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of an Authorized Officer of the Borrower setting forth, in reasonable
detail, the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.
 
8.03   Existence, Etc.  The Borrower will, and will cause each other Borrower
Party and the Operating Partnership to, preserve and maintain its legal
existence and all material rights, privileges, licenses and franchises necessary
for the maintenance of its existence and the conduct of its affairs.
 
8.04   Compliance with Laws; Adverse Regulatory Changes.
 
(a)   The Borrower shall comply in all material respects (subject to such more
stringent requirements as may be set forth elsewhere herein) with all Applicable
Laws.  The Borrower shall maintain in full force and effect all required
Government Approvals and shall from time to time obtain all Government Approvals
as shall now or hereafter be necessary under Applicable Law in connection with
the operation or maintenance of the Projects and shall comply, in all material
respects, with all such Government Approvals and keep them in full force and
effect.  Upon request from time to time, the Borrower shall promptly furnish a
true, correct and complete copy of each such Government Approval to the
Administrative Agent.  The Borrower shall, unless otherwise approved by the
Administrative Agent in writing, use its reasonable efforts to contest any
proceedings before any Governmental Authority and to resist any proposed adverse
changes in Applicable Law to the extent that such proceedings or changes are
directed specifically toward any Project or could reasonably be expected to have
a Material Adverse Effect, but only to the extent that Borrower deems such
action to be in the best interests of the affected Project in the exercise of
its business judgment.
 
(b)   [Reserved.]
 
(c)   The Borrower, at its own expense, may contest by appropriate legal
proceedings promptly initiated and conducted in good faith and with due
diligence, the validity or application of any Applicable Law, and shall provide
the Administrative Agent with notice of any such contest of a material nature,
provided that:
 
(i) [Reserved];
 
(ii) the Borrower shall pay any outstanding fines, penalties or other payments
under protest unless such proceeding shall suspend the collection of such items;
 
(iii) such proceeding shall be permitted under and be conducted in accordance
with the applicable provisions of any other instrument governing the contest of
such Applicable Laws to which the Borrower or any such Project is subject and
shall not constitute a default thereunder;
 
(iv) no part of or interest in any Project (or the Borrower’s interest therein)
will be in danger of being sold, forfeited, terminated, canceled or lost during
the pendency of the proceeding;
 
(v) such proceeding shall not subject the Borrower, the Administrative Agent or
any Lender to criminal or civil liability (other than civil liability of the
Borrower as to which adequate security has been provided pursuant to clause (vi)
below);
 
(vi) unless paid under protest, the Borrower shall have furnished such security
as may be required in the proceeding, or as may be reasonably requested by the
Administrative Agent, to insure the payment of any such items, together with all
interest and penalties thereon, which shall not be less than 110% of the maximum
liability of the Borrower as reasonably determined by the Administrative Agent;
and
 
(vii) the Borrower shall promptly upon final determination thereof pay the
amount of such items, together with all costs, interest and penalties.
 
8.05   Insurance.
 
(a)   The Borrower shall obtain and maintain, or cause to be maintained, for the
benefit of the Borrower, the Administrative Agent and the Lenders, insurance for
each Project providing at least the following coverages:
 
(i)           comprehensive all risk insurance (A) in an amount equal to one
hundred percent (100%) of the full replacement cost (less deductible amounts
provided for herein), which for purposes of this Agreement shall mean actual
replacement value (exclusive of costs of excavations, foundations, underground
utilities and footings) with a waiver of depreciation; (B) containing an agreed
amount endorsement with respect to the Improvements and personal property at
each Project waiving all co-insurance provisions (if applicable); (C) providing
for no deductible in excess of Seventy-Five Thousand Dollars ($75,000) for all
such insurance coverage; and (D) containing an “Ordinance or Law Coverage” or
“Enforcement” endorsement if any of the Improvements or the use of each Project
shall at any time constitute legal non-conforming structures or uses.  In
addition, the Borrower shall obtain: (y) if any portion of the Improvements is
currently or at any time in the future located in a federally designated
“special flood hazard area”, flood hazard insurance in an amount equal to the
lesser of (1) the Outstanding Principal Amount of the Notes or (2) the maximum
amount of such insurance available under the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973 or the National Flood Insurance
Reform Act of 1994, as each may be amended or such greater amount as the
Administrative Agent shall require; and (z) subject to Sections 8.05(a)(xi) and
(xii), coverage for terrorism, terrorist acts and earthquake; provided that the
insurance pursuant to clauses (y) and (z) hereof shall be on terms (other than
with respect to deductibles and self-insurance) consistent with the
comprehensive all risk insurance policy required under this subsection (i);
 
(ii)           commercial general liability insurance against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Project, such insurance (A) to be on the so-called “occurrence” form
with an occurrence limit of not less than One Million and No/100 Dollars
($1,000,000) and an aggregate limit of not less than Two Million and No/100
Dollars ($2,000,000); (B) to continue at not less than the aforesaid limit until
required to be changed by the Administrative Agent by reason of changed economic
conditions making such protection inadequate; and (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all legal contracts; and (5) contractual liability
covering the indemnities contained in the Loan Documents to the extent the same
is available;
 
(iii)           business income insurance (A) with loss payable to the
Administrative Agent (on behalf of the Lenders); (B) covering all risks required
to be covered by the insurance provided for in subsection (i) above for a period
commencing at the time of loss for such length of time as it takes to repair or
replace with the exercise of due diligence and dispatch; (C) containing an
extended period of indemnity endorsement which provides that after the physical
loss to the Improvements and personal property has been repaired, the continued
loss of income will be insured until such income either returns to the same
level it was at prior to the loss, or the expiration of twelve (12) months from
the date that the Project is repaired or replaced and operations are resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period; and (D) if there is a separate sublimit for business
income insurance, such sublimit shall be not less than one hundred percent
(100%) of the projected gross income from the Project for a period of eighteen
(18) months.  The amount of such business income insurance shall be determined
prior to the date hereof and at least once each year thereafter based on the
Borrower’s reasonable estimate of the gross income from the Project for the
succeeding eighteen (18) month period.  All proceeds payable to the
Administrative Agent pursuant to this subsection (iii) shall be held by the
Administrative Agent and shall be applied to debt service that is due and
payable under the Notes with the amount in excess of such debt service during
the period of business interruption held in a Controlled Account and available
for release to the Borrower upon the completion of the restoration of the
Project provided no Major Default or Event of Default then exists; provided,
however, that nothing herein contained shall be deemed to relieve the Borrower
of its obligations to pay the obligations secured by the Loan Documents on the
respective dates of payment provided for in the Notes and the other Loan
Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance;
 
(iv)           at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if or to
the extent the coverage specified herein is not provided through the other
insurance maintained by or for the benefit of the Borrower, (A) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the above mentioned commercial general
liability insurance policy; and (B) the insurance provided for in subsection (i)
above written in a so-called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to
subsection (i) above, (3) including permission to occupy the Project, and (4)
with an agreed amount endorsement waiving co-insurance provisions;
 
(v)           workers’ compensation, subject to the statutory limits of the
state in which the Project is located, and employer’s liability insurance with a
limit of at least One Million and No/100 Dollars ($1,000,000) per accident and
per disease per employee, and One Million and No/100 Dollars ($1,000,000) for
disease aggregate in respect of any work or operations on or about the Project,
or in connection with the Project or its operation (if applicable);
 
(vi)           comprehensive boiler and machinery insurance, if applicable, in
amounts as shall be reasonably required by the Administrative Agent on terms
consistent with the commercial property insurance policy required under
subsection (i) above;
 
(vii)           umbrella liability insurance in addition to primary coverage in
an amount not less than One Hundred Million and No/100 Dollars ($100,000,000)
per occurrence on terms consistent with the commercial general liability
insurance policy required under subsection (ii) above and subsections (viii) and
(ix) below and if the general liability policy does not contain a per location
aggregate endorsement, the umbrella liability shall contain a drop down
provision in the event the underlying aggregates are reduced or exhausted;
 
(viii)                      motor vehicle liability coverage for all owned and
non-owned vehicles, including rented and leased vehicles containing minimum
limits per occurrence of One Million and No/100 Dollars ($1,000,000) (if
applicable);
 
(ix)           if applicable to a particular Project, so-called “dramshop”
insurance or other liability insurance required in connection with the sale by
the Borrower of alcoholic beverages;
 
(x)           insurance against employee dishonesty in an amount not less than
one (1) month of Operating Income from the Project and with a deductible not
greater than Ten Thousand and No/100 Dollars ($10,000.00) (if applicable);
 
(xi)           such coverages with respect to terrorism and terrorist acts as
are then being maintained by prudent owners of institutionally owned “Class A”
office buildings in the market where the Projects are located as reasonably
determined by the Borrower and the Administrative Agent; it being acknowledged
and agreed that the Administrative Agent and the Lenders have accepted the
Borrower’s existing coverages, deductibles and self-insurance limits in effect
on the Closing Date with respect to terrorism and terrorist acts;
 
(xii)           such coverages with respect to earthquake as are then being
maintained by prudent owners of institutionally owned “Class A” office buildings
in the market where the Projects are located as reasonably determined by the
Borrower and the Administrative Agent; it being acknowledged and agreed that the
Administrative Agent and the Lenders have accepted the Borrower’s existing
coverages, deductibles and self-insurance limits in effect on the Closing Date
with respect to earthquake; and
 
(xiii)                      upon sixty (60) days’ notice, such other reasonable
insurance and in such reasonable amounts as the Administrative Agent from time
to time may reasonably request against such other insurable hazards which at the
time are commonly insured against for property similar to the Project located in
or around the region in which the Project is located.
 
(b)   All insurance provided for in Section 8.05(a) shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”) and, to the extent not specified above, shall be subject to the
approval of the Administrative Agent as to deductibles, loss payees and
insureds.  Not less than fifteen (15) days prior to the expiration dates of the
Policies theretofore furnished to the Administrative Agent, certificates of
insurance evidencing the Policies accompanied by evidence satisfactory to the
Administrative Agent of payment of the premiums then due thereunder (the
“Insurance Premiums”), shall be delivered by the Borrower to the Administrative
Agent; provided, however, that no Event of Default shall result from the
Borrower’s failure to deliver or cause to be delivered such certificates or
other evidence unless (i) on or prior to the expiration date of the applicable
Policy, the Administrative Agent shall not have obtained certificates or other
evidence satisfactory to it confirming that the Policies required hereunder
shall have been extended for an additional period or shall have been replaced
for an additional period with replacement Policies that comply with the
requirements set forth in this Section 8.05 and (ii) on or prior to the fifth
(5th) Business Day after the expiration of such expiring Policy, the
Administrative Agent shall not have received certificates of insurance
evidencing the extension of the existing Policies or replacement Policies for an
additional period accompanied by evidence satisfactory to the Administrative
Agent of payment of the Insurance Premiums then due thereunder.
 
(c)   Each Policy shall (i) include permission by the insurer for the parties to
the transaction to waive all rights of subrogation against each other; (ii) to
the extent such provisions are reasonably obtainable, provide that such
insurance shall not be impaired or invalidated by virtue of (1) any act, failure
to act or negligence of, or violation of declarations, warranties or conditions
contained in such policy by, the Borrower, the Administrative Agent, the Lenders
or any other named insured, additional insured, or loss payee, except for the
willful misconduct of the Administrative Agent or the Lenders knowingly in
violation of the conditions of such Policy or (2) any foreclosure or other
proceeding or notice of sale relating to the Projects; (iii) be subject to a
deductible, if any, not greater than $10,000 (except as otherwise specifically
provided in or permitted by Section 8.05(a)); (iv) contain an endorsement
providing that none of the Administrative Agent, the Lenders or the Borrower
shall be, or shall be deemed to be, a co-insurer with respect to any risk
insured by such Policy; (v) include effective waivers by the insurer of all
claims  for insurance premiums against any loss payees, additional insureds and
named insureds (other than the Borrower Parties); (vi) provide that if all or
any part of such Policy shall be canceled or terminated, or shall expire, the
insurer will forthwith give notice thereof to each named insured, additional
insured and loss payee and that no cancellation, termination, expiration,
reduction in amount of, or material change (other than an increase) in, coverage
thereof shall be effective until at least thirty (30) days after receipt by each
named insured, additional insured and loss payee of written notice thereof; and
(vii) provide that the Administrative Agent shall not be liable for any
Insurance Premiums thereon or subject to any assessments thereunder.
 
(d)   If any such Insurance Proceeds required to be paid to the Administrative
Agent are instead made payable to the Borrower, the Borrower hereby appoints the
Administrative Agent as its attorney-in-fact, irrevocably and coupled with an
interest, to endorse and/or transfer any such payment to the Administrative
Agent (on behalf of the Lenders).
 
(e)   Except as otherwise provided by the terms of the blanket insurance
policies maintained by the Borrower and/or its Affiliates with respect to the
Borrower and the Projects as of the Closing Date, or comparable blanket policies
that may be obtained by the Borrower and/or its Affiliates after the Closing
Date, any blanket insurance Policy shall specifically allocate to the Projects
the amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Projects in compliance with the provisions of Section 8.05(a).
 
(f)   All Policies of insurance provided for or contemplated by Section 8.05(a)
shall be primary coverage and, except for the Policy referenced in
Section 8.05(a)(v), shall name the Borrower as the insured and the
Administrative Agent (on behalf of the Lenders) and its successors and/or
assigns as the additional insured (or in the case of property insurance, as the
“mortgagee”), as its interests may appear, and in the case of property damage,
boiler and machinery, flood, earthquake and terrorism insurance, shall contain a
standard non-contributing mortgagee endorsement in favor of the Administrative
Agent providing that the loss thereunder shall be payable to the Administrative
Agent.  The Borrower shall not procure or permit any of its constituent entities
to procure any other insurance coverage which would be on the same level of
payment as the Policies or would adversely impact in any way the ability of the
Administrative Agent or the Borrower to collect any proceeds under any of the
Policies.  All polices must EXACTLY state the following: Eurohypo AG, New York
Branch, its successors and assigns, 1114 Avenue of the Americas 29th Floor New
York, NY 10036 Attn: Director of Portfolio Operations.
 
(g)   Without limiting the obligations of the Borrower under the foregoing
provisions of this Section 8.05, if at any time the Administrative Agent is not
in receipt of written evidence that all insurance required hereunder is in full
force and effect, the Administrative Agent shall have the right, without notice
to the Borrower, to take such action as the Administrative Agent deems necessary
to protect its interest in the Projects, including, without limitation, the
obtaining of such insurance coverage as the Administrative Agent in its sole
discretion deems appropriate and all premiums incurred by the Administrative
Agent in connection with such action or in obtaining such insurance and keeping
it in effect shall be paid by the Borrower to the Administrative Agent upon
demand and until paid shall be secured by the Deed of Trust and shall bear
interest at the Post-Default Rate.
 
(h)   In the event of foreclosure of the Deed of Trust or other transfer of
title to any Project in extinguishment in whole or in part of the obligations
thereunder, all right, title and interest of the Borrower in and to the Policies
that are not blanket Policies then in force concerning such Project and all
proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or the Administrative Agent or other transferee in the event of such
other transfer of title.
 
(i)   The Polices shall be issued by financially sound and responsible insurance
companies authorized to do business in the state in which the Projects are
located and be approved by the Administrative Agent.  The insurance companies
shall have (i) a general policy and claims paying ability rating of A or better
and a financial class of IX or better (and, as to the coverages for terrorism,
terrorist acts and earthquake, except with respect to earthquake insurance
coverage which is in place and approved by the Administrative Agent as of the
Closing Date, a general policy and claims paying ability rating of A minus or
better and a financial class of VII or better) by A.M. Best Company, Inc.;
provided, however, that the Borrower shall be permitted to maintain (at levels
other than the primary layer of insurance) up to twenty percent (20%) of the
total required all-risk insurance coverage required under subsection 8.05(a)(i)
with insurance companies having a general policy and claims paying ability
rating of less than A and a financial class of less than IX provided such
companies have at least a general policy and claims paying ability rating of A
minus or better and a financial class of VII or better, provided such insurance
companies are also issuing earthquake coverage to the Borrower or (ii) an
investment grade rating for claims paying ability of “AA” by S&P or the
equivalent rating by one or more credit rating agencies approved by the
Administrative Agent.
 
8.06   Real Estate Taxes and Other Charges.
 
(a)   Subject to the provisions of subsection (b) of this Section 8.06, and the
last sentence of this subsection (a), the Borrower shall pay all Real Estate
Taxes and Other Charges now or hereafter levied or assessed or imposed against
each Project or any part thereof before fine, penalty, interest or cost attaches
thereto.  Subject to the provisions of subsection (b) of this Section 8.06, upon
the request of the Administrative Agent, the Borrower shall furnish to the
Administrative Agent receipts for, or other evidence reasonably satisfactory to
the Administrative Agent of, the payment of Real Estate Taxes and Other Charges
in compliance with this Section 8.06.
 
(b)   After prior written notice to the Administrative Agent, the Borrower, at
its own expense, may contest by appropriate legal proceedings or other
appropriate actions, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any Real
Estate Taxes and Other Charges, provided that:
 
(i) Reserved;
 
(ii) the Borrower shall pay the Real Estate Taxes and Other Charges under
protest unless such proceeding shall suspend the collection of the Real Estate
Taxes and Other Charges;
 
(iii) such proceeding shall be permitted under and be conducted in accordance
with the applicable provisions of any other instrument governing the contest of
Real Estate Taxes or Other Charges to which the Borrower or the Projects is
subject and shall not constitute a default thereunder;
 
(iv) such proceeding shall be conducted in accordance with all Applicable Laws;
 
(v) neither the Projects nor any part thereof or interest therein will, in the
reasonable opinion of the Administrative Agent, be in danger of being sold,
forfeited, terminated, cancelled or lost during the pendency of the proceeding;
 
(vi) unless paid under protest, the Borrower shall have furnished such security
as may be required in the proceeding, or as may be reasonably requested by the
Administrative Agent (but in no event less than 110% of the Real Estate Taxes or
Other Charges being contested), to insure the payment of any such Real Estate
Taxes and Other Charges, together with all interest and penalties thereon; and
 
(vii) the Borrower shall promptly upon final determination thereof or upon the
failure of the existence of (ii), (iii), (iv) or (v) above pay the amount of
such Real Estate Taxes or Other Charges, together with all costs, interest and
penalties.
 
8.07   Maintenance of the Projects; Alterations.  The Borrower shall:
 
(i) maintain or cause to be maintained each Project in good condition and repair
in a manner consistent with a Class-A office building located in the relevant
submarket in which such Project is located in Los Angeles County, California,
and make all reasonably necessary repairs or replacements thereto;
 
(ii) except for work that constitutes required work under Section 8.21, not
remove, demolish or structurally alter, or permit or suffer the removal,
demolition or structural alteration of, any of the Improvements or make any
alteration that may have a Material Adverse Effect or involve a cost in the
aggregate for such alteration and all other alterations involving a single work
of improvement (or related group of improvements) which is anticipated to exceed
the lesser of (A) $5,000,000 or (B) ten percent (10%) of the Appraised Value of
such Project, without the prior consent of the Administrative Agent; provided,
however, that the Administrative Agent’s consent shall not be required for
tenant improvement work performed pursuant to the terms and provisions of an
Approved Lease which (upon completion of such work) does not adversely affect
any structural component of any Improvements, any utility or HVAC system
contained in any Improvements or the exterior of any building (excluding signage
or other alterations that would not otherwise require the consent of the
Administrative Agent under this Section 8.07(ii) in the absence of this proviso)
constituting a part of any Improvements at any Project; and provided, further,
that the Administrative Agent’s consent shall not be unreasonably withheld for
any alterations that are required by Applicable Law and otherwise require the
consent of the Administrative Agent under this Section 8.07(ii);
 
(iii) complete promptly and in a good and workmanlike manner any Improvements
which may be hereafter constructed and, subject to the terms of the Loan
Documents (including, without limitation, Section 10.03), promptly restore (in
compliance with Section 10.03) in like manner any portion of the Improvements
which may be damaged or destroyed thereon from any cause whatsoever, and pay
when due all claims for labor performed and material furnished therefor, subject
to the Borrower’s right to contest any such claims (as long as, with respect to
any claim for which a mechanic’s lien has been filed, such contested claims have
been bonded over to the satisfaction of the Administrative Agent within thirty
(30) days of the date of filing);
 
(iv) not commit, or permit, any waste of the Projects; and
 
(v) not remove any item from the Projects without replacing it with a comparable
item of equal quality, value and usefulness, except that the Borrower may sell
or dispose of in the ordinary course of the Borrower’s business any property
which is obsolete.
 
8.08   Further Assurances.  The Borrower will, and will cause each of the other
Borrower Parties to, promptly upon request by the Administrative Agent, execute
any and all further documents, agreements and instruments, and take all such
further actions which may be required under any applicable law, or which the
Administrative Agent may reasonably request, to effectuate the Transactions, all
at the sole cost and expense of the Borrower.  The Borrower, at its sole cost
and expense, shall take or cause to be taken all action required or requested by
the Administrative Agent to maintain and preserve the Liens of the Security
Documents and the priority thereof.  The Borrower shall from time to time
execute or cause to be executed any and all further instruments, and register
and record such instruments in all public and other offices, and shall take all
such further actions, as may be necessary or requested by the Administrative
Agent for such purposes, including timely filing or refiling all continuations
and any assignments of any such financing statements, as appropriate, in the
appropriate recording offices.
 
8.09   Performance of the Loan Documents.  The Borrower shall observe, perform
and satisfy all the terms, provisions, covenants and conditions required to be
observed, performed or satisfied by it under the Loan Documents, and shall pay
when due all costs, fees and expenses required to be paid by it under the Loan
Documents.
 
8.10   Books and Records; Inspection Rights.  The Borrower will, and will cause
each of the other Borrower Parties to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each of the other Borrower Parties to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties (subject to the proviso set forth in
Section 8.11(a)), to examine and make extracts from its books and records, and
to discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times (during normal business hours) and as
often as reasonably requested.
 
8.11   Environmental Compliance.
 
(a)   Environmental Covenants.  The Borrower covenants and agrees that:
 
(i) all uses and operations on or of each Project, whether by the Borrower or
any other Person, shall be in compliance with all Environmental Laws and permits
issued pursuant thereto;
 
(ii) except for Releases incidental to the Use of Hazardous Substances permitted
by clause (iii) below and in compliance with all Applicable Laws, the Borrower
shall not permit a Release of Hazardous Substances in, on, under or from any
Project;
 
(iii) the Borrower shall not knowingly permit Hazardous Substances in, on, or
under any Project, except those that are in compliance with all Environmental
Laws and of types and in quantities customarily used in the ownership, operation
and maintenance of buildings similar to the Projects (i.e., materials used in
cleaning and other building operations) and shall undertake to supervise and
inspect activities occurring on the Projects as may be reasonably prudent to
comply with the foregoing obligation;
 
(iv) except as disclosed in Schedule 8.11 or as specifically described in the
Environmental Reports, the Borrower shall not permit any underground storage
tanks to be in, on, or under any Project, and shall operate, maintain, repair
and replace any such underground storage tank so disclosed in compliance with
all Applicable Laws;
 
(v) Reserved;
 
(vi) the Borrower shall keep each Project free and clear of all Liens and other
encumbrances imposed pursuant to any Environmental Law, whether due to any act
or omission of the Borrower or any other Person  (collectively, “Environmental
Liens”);
 
(vii) notwithstanding clause (iii) above, the Borrower shall not, or knowingly
permit any other Person to, install any asbestos or asbestos containing
materials on any Project, and shall upon and following the Closing Date
implement, comply with and maintain in effect an operations and maintenance
program with respect to any existing asbestos or asbestos containing materials
located at any Project;
 
(viii) the Borrower shall cause the Remediation of  Hazardous Substances present
on, under or emanating from any Project, or migrating onto or into any Project,
in accordance with this Agreement and applicable Environmental Laws subject to
the right to contest such Remediation in accordance with Section 7(a) of the
Environmental Indemnity; and
 
(ix) the Borrower shall provide the Administrative Agent, the Lenders and their
representatives (A) with access, upon prior reasonable notice, at reasonable
times (during normal business hours) to all or any portion of any Project for
purposes of inspection; provided that such inspections shall not unreasonably
interfere with the operation of such Project or the tenants or occupants
thereof, and shall be subject to the rights of tenants under their Leases, and
the Borrower shall cooperate with the Administrative Agent, the Lenders and
their representatives in connection with such inspections, including, but not
limited to, providing all relevant information and making knowledgeable persons
available for interviews and (B) promptly upon request, copies of all
environmental investigations, studies, audits, reviews or other analyses
conducted by or that are in the possession or control of the Borrower in
relation to any Project, whether heretofore or hereafter obtained.
 
Nothing contained in this Section 8.11 shall limit the rights of the
Administrative Agent or any Lender for indemnification under the terms of the
Environmental Indemnity Agreement.
 
(b)   Environmental Notices.  The Borrower shall promptly provide notice to the
Administrative Agent of:
 
(i) all Environmental Claims asserted or threatened against the Borrower or any
other Person occupying any Project or any portion thereof or against any Project
which become known to the Borrower;
 
(ii) the discovery by the Borrower of any occurrence or condition on any Project
or on any real property adjoining or in the vicinity of any Project which could
reasonably be expected to lead to an Environmental Claim against the Borrower,
any Project, the Administrative Agent or any of the Lenders;
 
(iii) the commencement or completion of any Remediation at any Project; and
 
(iv) any Environmental Lien filed against any Project.
 
In connection therewith, the Borrower shall transmit to the Administrative Agent
copies of any citations, orders, notices or other written communications
received from any Person and any notices, reports or other written
communications and copies of any future Environmental Reports whether or not
submitted to any Governmental Authority with respect to the matters described
above.
 
8.12   Management of the Projects.
 
(a)   The Borrower shall (i) cause each Project to be managed by the Property
Manager in accordance with the Property Management Agreement, (ii) promptly
perform and observe all of the material covenants required to be performed and
observed by the Borrower under the Property Management Agreement and do all
things necessary to preserve and to keep unimpaired its material rights
thereunder, (iii) promptly notify the Administrative Agent of any material
default under the Property Management Agreement of which it is aware and (iv)
promptly enforce the performance and observance of all of the material covenants
required to be performed and observed by the Property Manager under the Property
Management Agreement.
 
(b)   If (i) an Event of Default exists, (ii) the Property Manager is insolvent,
or (iii) the Property Manager is in default of any material covenant or
obligation under the Property Management Agreement beyond the expiration of any
applicable grace period set forth therein, the Borrower shall, at the request of
the Administrative Agent, promptly terminate the Property Management Agreement
and replace the Property Manager with a property manager approved by the
Administrative Agent pursuant to a Property Management Agreement on terms and
conditions reasonably satisfactory to the Administrative Agent.
 
8.13   Leases.  The Borrower shall (a) upon the Closing Date, assign to the
Administrative Agent (on behalf of the Lenders) any and all Leases and/or all
Rents payable thereunder, including, but not limited to, any Lease which is now
in existence or which may be executed after the Closing Date, (b) promptly
perform and fulfill, or cause to be performed and fulfilled, each and every
material term and provision of the Borrower’s obligations under the Leases,
including the performance of any tenant improvement work required with respect
thereto, (c) give to the Administrative Agent a copy of each notice of default
given to any tenant under a Major Lease or sent by any tenant thereunder to the
Borrower, (d) consistent with good business practices and in the best interests
of the affected Project, enforce its rights with regard to all Leases unless
otherwise approved by the Administrative Agent, (e) use its commercially
reasonable efforts to lease the Projects, (f) diligently enforce the terms of
each Lease with respect to any construction work to be performed by the tenant
thereunder so that such work is performed in a manner which will cause a minimum
amount of disruption to the tenants then in occupancy at any such Project and in
a manner so as not to cause a default by the Borrower under any other tenants’
Leases or provide the basis for any abatement or set off by any other tenant of
the rent payable under any such Lease, or a claim by any other tenant for breach
of warranty of habitability or similar claim, and (g) prior to entering into any
new Lease with a retail tenant provide a copy of the Borrower’s standard form of
retail lease to the Administrative Agent for review and approval, which approval
shall not be unreasonably withheld or delayed.
 
8.14   Tenant Estoppels.  If and to the extent not obtained and delivered to the
Administrative Agent as of the Closing Date, Borrower shall use commercially
reasonable efforts to obtain estoppel certificates in form and substance
satisfactory to the Administrative Agent from tenants covering at least
seventy-five percent (75%) of all the leased space in the Projects as promptly
as possible following the Closing Date.  Without limiting the foregoing, at the
Administrative Agent’s request, at any time while an Event of Default exists and
otherwise from time to time upon the joint agreement of the Borrower and the
Administrative Agent, with each acting reasonably, the Borrower shall request
and use commercially reasonable efforts to obtain and furnish to the
Administrative Agent written estoppels in form and substance satisfactory to the
Administrative Agent, executed by tenants under Leases in any Project and
confirming the term, rent, and other provisions and matters relating to the
Leases.  Borrower further hereby agrees that, while an Event of Default exists,
the Administrative Agent may exercise all rights of the Borrower under the
Leases to request the delivery of estoppels from the tenants thereunder.  
 
8.15   Subordination, Non-Disturbance and Attornment Agreements.  The Borrower
shall use commercially reasonable efforts to provide to the Administrative Agent
SNDA Agreements executed by each tenant under a Major Lease prior to the Closing
Date; provided, however, that in addition to the obligations set forth in
Section 9.09(c), if the Borrower does not obtain all such SNDA Agreements by the
Closing Date, the Borrower shall continue to use commercially reasonable efforts
to obtain such SNDA Agreements after the Closing Date.
 
8.16   Operating Plan and Budget.
 
(a)   Commencing with the budget for the calendar year 2009 and then annually
thereafter, the Borrower shall submit to the Administrative Agent an annual
budget for each Project (each an “Annual Budget”), in form and substance
reasonably satisfactory to the Administrative Agent setting forth in detail
budgeted monthly Operating Income and monthly Operating Expenses for each such
Project (which may be in the form of the calendar year 2008 budget for each
Project provided to the Administrative Agent prior to the Closing Date).  The
Annual Budget for each year shall be delivered together with the annual
financial statement for the preceding year pursuant to Section 8.01(a).  During
any Low DSCR Trigger Period but not otherwise, the Administrative Agent shall
have the right to approve such Annual Budget (including, without limitation, the
Annual Budget for the portions of the calendar year in which such Low DSCR
Trigger Period occurs following after the commencement of such Low DSCR Trigger
Period).  Within fifty (50) days following the end of any calendar quarter which
comprises a Low DSCR Trigger Period, the Borrower shall deliver to the
Administrative Agent for its approval the Annual Budget (in the format as
described above) for the calendar year in which such Low DSCR Trigger Period
occurs (together with a reconciliation to that Annual Budget of actual revenues
and expenses year-to-date), and shall thereafter deliver to Administrative Agent
for its approval the Annual Budget (in the format as described above) proposed
by the Borrower for the succeeding calendar year, by no later than the November
15 preceding such calendar year.  The Administrative Agent shall not
unreasonably withhold its approval of any Annual Budget as required hereunder;
provided, however, that if during any Low DSCR Trigger Period the actual monthly
Operating Expenses exceed budgeted Operating Expenses in any month during any
period by more than ten percent (10%), the Administrative Agent shall have the
right to require the Borrower to submit for its approval a revised Annual Budget
for review and approval by the Administrative Agent in its sole discretion.  If
the Administrative Agent objects to any proposed Annual Budget for which
approval is required hereunder, the Administrative Agent shall advise the
Borrower of such objections within fifteen (15) Business Days after receipt
thereof (and deliver to the Borrower a reasonably detailed description of such
objections), and the Borrower shall within five (5) days after receipt of notice
of any such objections revise such Annual Budget and resubmit the same to the
Administrative Agent (such procedure to be repeated until such time as the
Administrative Agent shall approve such Annual Budget).  Each such Annual Budget
submitted to and (to the extent that such approval is required hereunder)
approved by the Administrative Agent in accordance with terms hereof, as well as
the budget for the current calendar year approved by the Administrative Agent on
the Closing Date, shall hereinafter be referred to as an “Approved Annual
Budget”.  Until such time that the Administrative Agent has approved a proposed
Annual Budget for which its approval is required hereunder, the most recently
Approved Annual Budget shall apply for purposes of this Section 8.16; provided
that such Approved Annual Budget shall be adjusted to reflect actual increases
in real estate taxes, insurance premiums, utilities expenses and other fixed
costs and shall otherwise be adjusted to reflect any change during the preceding
year in the Consumer Price Index.  Notwithstanding the foregoing, the
Administrative Agent and the Lenders acknowledge that the Borrower is not
required to operate under the terms of an Approved Annual Budget during any
period other than a Low DSCR Trigger Period.
 
(b)   During any Low DSCR Trigger Period, the Borrower may at any time propose
an amendment to an Approved Annual Budget for any Project for the remainder of
the calendar year in which such Low DSCR Trigger Period has occurred, and, when
approved as provided below, such amended Approved Annual Budget for such Project
shall be deemed to be and shall be effective as the Approved Annual Budget for
such Project for such calendar year.  Prior to making any expenditures not
reflected in any current Approved Annual Budget in excess of ten percent (10%)
of the budgeted amount therefor, the Borrower shall propose an amendment to such
Approved Annual Budget to the Administrative Agent for its approval in
accordance with the standards for the granting or withholding of consent to
Annual Budgets set forth in Section 8.16(a).  The Administrative Agent shall
have fifteen (15) Business Days after receipt of any proposed amendment to such
Approved Annual Budget to approve or disapprove such proposed amendment.
 
8.17   Operating Expenses.  The Borrower shall pay all known costs and expenses
of operating, maintaining, leasing and otherwise owning the Projects on a
current basis and before the same become delinquent (subject however to the
other provisions of this Agreement and the other Loan Documents), including all
interest, principal (when due) and other sums required to be paid under this
Agreement, the other Loan Documents and the Hedge Agreement, before utilizing
any revenues derived or to be derived from or in respect of the Projects for any
other purpose, including distributions or other payments to the Borrower’s
Member.
 
8.18   Margin Regulations.  No part of the proceeds of the Loans will be used
for the purpose of purchasing or acquiring any “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System or for
any other purpose which would be inconsistent with such Regulation T, U, X or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements.
 
8.19   Hedge Agreements.
 
(a)   The Borrower shall obtain, or cause to be obtained by an Other Swap
Pledgor, no later than thirty (30) days after the Closing Date and will at all
times thereafter maintain, or cause to be maintained by an Other Swap Pledgor,
in full force and effect, one or more Hedge Agreements in the aggregate notional
amount equal to at least seventy-five percent (75%) of the Outstanding Principal
Amount of the Loans at such time (the “Aggregate Notional Amount”), which Hedge
Agreement(s) shall be approved by the Administrative Agent in its reasonable
discretion with (A) Eurohypo or its Affiliates or (B) one or more other banks or
insurance companies as counterparties (each a “Third-Party Counterparty”), which
is effective to cause the All-in-Rate as to the applicable Aggregate Notional
Amount commencing no later than the date that is thirty (30) days after the
Closing Date (or, if such day is not a Business Day, the first Business Day
thereafter) to be not in excess of 6.09% per annum through the Hedging
Termination Date.  Upon the Closing Date, the Borrower shall deliver, or cause
to be delivered by an Other Swap Pledgor, a Hedge Agreement Pledge,
substantially in the form of Exhibit G-1 attached hereto, together with, within
thirty (30) days after the Closing Date the applicable bid package, confirmation
and other documentation for such Hedge Agreement (including, without limitation,
a certificate from an Authorized Officer of the Borrower certifying that a Hedge
Agreement has been entered into on the terms set forth in the confirmation) as
may be reasonably acceptable to the Administrative Agent evidencing compliance
with the Borrower’s obligations under the provisions of this Section 8.19, and
within the thirty (30) day period referred to above shall deliver the applicable
counterparty acknowledgment.  Any Hedge Agreement shall require monthly fixed
rate and floating rate payments and be based on a LIBO Rate of interest having,
at the Borrower’s option, successive Interest Periods (an “Interest Rate Hedge
Period”) of one, two, three, six or twelve months or such other Interest Periods
satisfactory to the Administrative Agent in its reasonable
discretion.  Notwithstanding anything to the contrary contained in this Section
8.19, the Borrower or any Other Swap Pledgor shall be entitled to enter into one
or more Hedge Agreements in excess of the Aggregate Notional Amount, up to the
total amount of the Commitments or providing interest rate protection for
periods that extend beyond the Hedging Termination Date (each such agreement,
but only to the extent that it, after giving effect to all other Hedge
Agreements maintained pursuant to this Section 8.19(a), relates to a notional
amount in excess of the Aggregate Notional Amount or provides interest rate
protection for periods that extend beyond the Hedging Termination Date, is
referred to herein as an “Excess Hedge Agreement”) on terms acceptable to the
Borrower or such Other Swap Pledgor; provided, however, that Borrower shall
deliver, or cause to be delivered by an Other Swap Pledgor, upon the
Administrative Agent’s request in accordance with the time requirements set
forth in this Section 8.19(a), a Hedge Agreement Pledge with respect to each
Excess Hedge Agreement, substantially in the form of Exhibit G-2 attached
hereto, together with the counterparty’s acknowledgment and other instruments
provided to be delivered thereunder.
 
(b)   The Borrower’s obligations under any Hedge Agreement shall not be secured
by the Deeds of Trust and shall not be secured by any Lien on or in all or any
portion of the collateral under the Security Documents, any direct or indirect
interest in the Borrower or any other Property (other than as permitted pursuant
to Section 9.02(i)).
 
(c)   Any Hedge Agreement with a Third-Party Counterparty is herein called a
“Third-Party Hedge Agreement.”  With respect to each Third-Party Hedge Agreement
maintained with respect to the Aggregate Notional Amount and each Excess Hedge
Agreement pledged to the Administrative Agent pursuant to Section 8.19(a):  (i)
the Third-Party Counterparty providing such Third-Party Hedge Agreement must
have a long term credit rating no lower than “A” from S&P or “A2” from Moody’s
at the time of entry into such Third-Party Hedge Agreement; provided, however,
if there is a difference in the then current S&P rating and the Moody’s rating,
the lesser rating shall be applicable; (ii) the form and substance thereof must
be satisfactory to the Administrative Agent in its reasonable discretion and in
all respects and (iii) each counterparty thereunder shall have delivered to the
Administrative Agent a counterparty’s acknowledgment in the form attached to the
Hedge Agreement Pledge applicable thereto (or in such other form as may be
acceptable to the Administrative Agent in its reasonable discretion).
 
(d)   Reserved.
 
(e)   If the Borrower fails for any reason or cause whatsoever to secure and
maintain, or cause to be secured and maintained by an Other Swap Pledgor, a
Hedge Agreement with respect to the Aggregate Notional Amount as and when
required to do so hereunder, such failure shall constitute an Event of Default
and the Administrative Agent shall be entitled to exercise all rights and
remedies available to it under this Agreement (for the benefit of the Lenders)
and the other Loan Documents or otherwise, including the right (but not the
obligation) of the Administrative Agent to secure or otherwise enter into one or
more Hedge Agreements with respect to the Aggregate Notional Amount with a
Lender for and on behalf of the Borrower without such action constituting a cure
of such Event of Default and without waiving the Administrative Agent’s or the
Lenders’ rights arising out of or in connection with such Event of Default.  If
the Administrative Agent shall enter into a Hedge Agreement with a Lender in
accordance with its right to do so pursuant to this subsection (e), then (i) the
terms and provisions of any such Hedge Agreement, including the term thereof,
shall be determined by the Administrative Agent in its sole discretion (except
that the maximum notional amount of all such Hedge Agreements shall not exceed
the Aggregate Notional Amount) and (ii) the Borrower shall pay all of the
Administrative Agent’s costs and expenses in connection therewith, including any
fees charged by the applicable counterparty, attorneys’ fees and disbursements,
and the cost of additional title insurance in an amount determined by the
Administrative Agent to be necessary to protect the Administrative Agent and the
Lenders from potential funding losses under any Hedge Agreement provided by a
Lender.
 
(f)   Reserved.
 
(g)   If the Borrower or Other Swap Pledgor is entitled to receive a payment
upon the termination of any Hedge Agreement required by this Section 8.19, or,
while any Event of Default exists, under any Excess Hedge Agreement pledged to
the Administrative Agent pursuant to Section 8.19(a) (it being understood that
any termination payment paid with respect to any Excess Hedge Agreement shall be
delivered to the Borrower or Other Swap Pledgor at any time while an Event of
Default does not exist) such payment shall be delivered to the Administrative
Agent and applied by the Administrative Agent to any amounts due to the
Administrative Agent or the Lenders under the Loan Documents evidencing the
Loans (it being understood that any such payment applied to the principal of the
Loans shall be deemed a prepayment of such principal, and shall be accompanied
by any applicable prepayment premium resulting from such prepayment, or such
termination payment shall be applied in part to pay such principal and in part
to pay such prepayment premium) in such order and priority as the Administrative
Agent shall determine in its sole discretion.  Notwithstanding the foregoing, if
(i) at any time upon or following any principal prepayment made pursuant to
Section 2.06 the Outstanding Principal Amount is reduced and the Borrower or
Other Swap Pledgor elects at its option to terminate or partially to terminate,
or to reduce the notional amount of, any Hedge Agreement (or is required under
the terms of such Hedge Agreement to do so) in a notional amount (in either such
case) not exceeding, respectively, the amount by which the aggregate notional
amount in effect under the Hedge Agreements then maintained pursuant hereto
(other than Excess Hedge Agreements unless pledged pursuant to the Hedge
Agreement Pledge substantially in the form of Exhibit G-1 attached hereto)
exceeds the Aggregate Notional Amount then required to be hedged pursuant hereto
or (ii) the Borrower or Other Swap Pledgor elects, in full compliance with the
terms of each Hedge Agreement Pledge, to deliver to the Administrative Agent, in
substitution for a Hedge Agreement, a substitute Hedge Agreement, then the
Borrower or Other Swap Pledgor shall have the right to do so, and if the
Borrower or Other Swap Pledgor is entitled (in the case of either (i) or (ii)
above) to receive a termination payment from the counterparty in connection
therewith, then, provided that no Event of Default then exists, the Borrower or
Other Swap Pledgor shall have the right to receive and retain such termination
payment free and clear of the Lien of the Hedge Agreement Pledge, provided,
that, after giving effect to any such termination or substitution, the Borrower
remains in compliance with its obligations under Section 8.19(a) with respect to
the maintenance of Hedge Agreements with respect to the Aggregate Notional
Amount then required to be hedged pursuant hereto and has complied (or caused
the Other Swap Pledgor to comply) with the applicable conditions precedent set
forth in Section 6(e) of the Hedge Agreement Pledge and the certification
obligations with respect thereto set forth in the applicable Hedge Agreement
Pledge and the Acknowledgment of Security Interest delivered pursuant
thereto.  The Borrower or Other Swap Pledgor shall have the right to terminate,
reduce the notional amount of or modify any Excess Hedge Agreement and to
receive any payments from the counterparty thereunder resulting therefrom,
provided that if an Event of Default exists and such Excess Hedge Agreement has
been pledged to the Administrative Agent, then the rights and obligations of the
Borrower (or Other Swap Pledgor) and the Administrative Agent with respect
thereto shall be the same as their respective rights and obligations with
respect to Hedge Agreements maintained with respect to the Aggregate Notional
Amount.
 
(h)   Upon securing any Hedge Agreement required under this Section 8.19, or any
Excess Hedge Agreement pledged to the Administrative Agent pursuant to Section
8.19(a) the Borrower agrees that the economic and other benefits of such Hedge
Agreement and all of the other rights of the Borrower or Other Swap Pledgor
thereunder shall be collaterally assigned to the Administrative Agent as
additional security for the Loans for the ratable benefit of the Lenders,
pursuant to a Hedge Agreement Pledge.  All Hedge Agreement Pledges shall be
accompanied by (i) Uniform Commercial Code financing statements, in duplicate,
with respect to such pledges and (ii) within ten (10) days after delivery of the
applicable Hedge Agreement Pledge (or within such longer period as provided in
Section 8.19(a) above), a counterparty’s acknowledgment in the form attached to
the Hedge Agreement Pledge applicable thereto (or in such other form as may be
acceptable to the Administrative Agent in its reasonable discretion) from each
counterparty under each Hedge Agreement.
 
(i)   Notwithstanding the provisions of Section 8.19(a), following the delivery
of any notice of full or partial prepayment delivered by the Borrower pursuant
to Section 2.06(a) or any notice of a proposed release of a Project pursuant to
Section 2.06(c), Borrower’s obligation to maintain, or cause to be maintained,
any Hedge Agreement required under Section 8.19(a) shall be suspended with
respect to the full Aggregate Notional Amount (in the case of a notice of full
prepayment) or the portion of the Aggregate Notional Amount equal to the amount
to be prepaid in the case of a partial prepayment or pursuant to Section
2.09(a)(ii) in connection with the release of a Project (in the case of a notice
of partial prepayment or notice of the release of a Project), and Borrower or
the Other Swap Pledgor may terminate or reduce the notional amount of any Hedge
Agreement theretofore entered into with respect to such suspended portion of the
Aggregate Notional Amount; provided, however, that if such notice of prepayment
or release is subsequently revoked, or if such prepayment or release does not
occur on or prior to the date identified in such notice of prepayment or release
(as such date may be postponed in accordance with the provisions of this
Agreement), then the suspension of such obligation shall terminate, and Borrower
shall be obligated to enter into and thereafter maintain, or to cause an Other
Swap Pledgor to enter into and thereafter maintain, one or more Hedge Agreements
at an agreed upon strike rate and otherwise in full compliance with Section
8.19(a) by not later than the end of a cumulative period during which the Hedge
Agreements otherwise required under Section 8.19(a) are not being maintained
(with respect to all such notices of prepayment or release in the aggregate)
which shall not exceed (60) days in the aggregate.
 
(j)   If any Hedge Agreement delivered by the Borrower or Other Swap Pledgor to
the Administrative Agent shall, by its terms, expire during any period in which
Borrower remains obligated to maintain a Hedge Agreement in effect pursuant to
Section 8.19(a), and as a result thereof the Borrower would not be in compliance
with its obligations under Section 8.19(a) with respect to the maintenance of
Hedge Agreements covering the Aggregate Notional Amount, then, subject to the
provisions of Section 8.19(i), the Borrower shall deliver, or cause an Other
Swap Pledgor to deliver, to the Administrative Agent a replacement Hedge
Agreement at least ten (10) Business Days prior to the expiration date of the
then current Hedge Agreement (so as to remain in compliance with its obligations
under Section 8.19(a) with respect to the maintenance of Hedge Agreements) which
replacement Hedge Agreement shall be acceptable to the Administrative Agent in
its reasonable discretion and otherwise satisfy the requirements of this Section
8.19.
 
8.20   Reserved.  
 
8.21   Required Work.  The Borrower shall cause the work described on Schedule
8.21 attached hereto to be completed on or before the applicable dates set forth
on said schedule.  Such work shall be completed in a good and workmanlike
manner, lien-free and in accordance with all Applicable Laws.  The
Administrative Agent shall have the right to inspect such work and the
reasonable costs of such inspection shall be paid by the Borrower.  In addition,
the Borrower acknowledges receipt of the Environmental Reports and the Property
Condition Reports and agrees to address in its prudent business judgment the
recommendations contained in such reports.    
 
 
ARTICLE IX
 
 


 
 
NEGATIVE COVENANTS OF THE BORROWER
 
The Borrower covenants and agrees that, until the payment in full of the
Obligations, it will not do or permit, directly or indirectly, any of the
following:
 
9.01   Fundamental Change. 
 
(a)   Mergers; Consolidations; Disposal of Assets.  Except as expressly provided
in Section 9.03(a)(viii), none of the Borrower Parties will merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease (other than tenant leases pursuant
to and in accordance with Sections 8.13 and 9.09 of this Agreement) or otherwise
dispose of (in one transaction or in a series of transactions) any substantial
part of its Properties and assets whether now owned or hereafter acquired (but
excluding any Transfer permitted by Section 9.03 (including, without limitation,
any sale or disposition of any Excluded Projects) or any sale or disposition of
Projects subject to and in accordance with Section 2.09 of this Agreement or of
obsolete or excess furniture, fixture and equipment in the ordinary course of
business if same is unnecessary or is replaced with furniture, fixtures and
equipment of equal or greater value and utility), or wind up, liquidate or
dissolve, or enter into any agreement to do any of the foregoing.
 
(b)   Organizational Documents.  Without the prior written consent of the
Administrative Agent, the Borrower will not, and will not permit any of the
other Borrower Parties to, make any Modification of the terms or provisions of
its Organizational Documents, except: (i) Modifications necessary to
clarify existing provisions of such Organizational Documents, (ii) Modifications
which would have no adverse, substantive effect on the rights or interests of
the Lenders in conjunction with the Loans or under the Loan Documents, or
(iii) Modifications necessary to effectuate Transfers to the extent expressly
permitted in this Agreement.
 
9.02   Limitation on Liens.  Except for the Liens set forth on Schedule 9.02
attached hereto, neither the Borrower, nor any of its Subsidiaries shall create,
incur, assume or suffer to exist any Lien upon or with respect to any of its
Property, now owned or hereafter acquired; provided, however, that the following
shall be permitted Liens except (in the case of any Lien described in clauses
(d), (f) or (g) below) to the extent that they would encumber any interest in
any Project, any other asset which is collateral for the Loans or any interest
in Borrower:
 
(a)   the Liens created by the Loan Documents; any Permitted Title Exceptions
affecting the Projects; any Permitted Liens; and any Lien for the performance of
work or the supply of materials affecting any Property (unless, in the case of
any such Lien affecting any Project, the Borrower fails to discharge such Lien
by payment or bonding (in accordance with statutory bonding requirements the
effect of which is to release such Lien from the affected Project and to limit
the Lien claimant’s rights to a recovery on the bond) on or prior to the date
that is the earlier of (i) thirty (30) days after the date of filing of such
lien against such Project and (ii) the date on which the Project (or the
Borrower’s interest therein) is in danger of being sold, forfeited, terminated,
canceled or lost);
 
(b)   Liens for taxes or assessments or other government charges or levies if
not yet delinquent or if they are being contested in good faith by appropriate
proceedings in accordance with Sections 8.04(b) and/or 8.06(b), if applicable;
 
(c)   Liens imposed by law, such as mechanic’s, materialmen’s, landlord’s,
warehousemen’s and carrier’s Liens, and other similar Liens securing obligations
incurred in the Borrower’s or its Subsidiary’s ordinary course of business
which, in the case of the Projects, are not past due for more than thirty (30)
days, or which are being contested in good faith by appropriate proceedings and
for which appropriate reserves have been established;
 
(d)   Liens or pledges to secure the performance of bids, tenders, contracts
(other than contracts for the payment of money), leases, public or statutory
obligations, surety, stay, appeal, indemnity, performance or other similar
bonds, or other similar obligations arising in the ordinary course of the
Borrower’s or its Subsidiary’s business;
 
(e)   Judgment and other similar Liens (which shall be subordinate to the Liens
of the Deeds of Trust, in the case of any such Lien encumbering any Project or
the Borrower’s interest therein) in an aggregate amount not in excess of
$1,000,000 arising in connection with court proceedings, but only if the
execution or other enforcement of such Liens is effectively stayed (or bonded
over through the posting of a bond in accordance with a statutory bonding
procedure the effect of which is to release such Lien from any Property of the
Borrower and to limit the Lien claimant’s rights to recovery under the bond) and
the claims secured thereby are being actively contested in good faith by
appropriate proceedings and for which appropriate reserves have been
established;
 
(f)   Easements, rights-of-way, restrictions and other similar non-monetary
encumbrances encumbering assets other than the Projects or any other collateral
for the Loans;
 
(g)   Liens on any of the Qualified Real Estate Interests (it being understood
that the Liens permitted under this Section 9.02(g) shall also include Liens
encumbering interests in accounts, rents, leases, management and other
contracts, personal property and other items related to the applicable Qualified
Real Estate Interest and Liens on Swap Agreements entered into in connection
therewith), but only to the extent created to secure Indebtedness incurred in
connection with the acquisition, financing or refinancing thereof, in compliance
with Section 9.04(e) or (g);
 
(h)   Liens consisting of the rights of the lessor to the property covered by
any equipment lease entered into in compliance with Section 9.04(d), provided
that such lien consists solely of such rights with respect to the leased
property;
 
(i)   Liens encumbering cash and other liquid assets (not constituting
collateral for the Loans to the Borrower) in the aggregate amount not to exceed
the sum required to be pledged by the Borrower or any of its Subsidiaries in
order to secure their respective obligations with respect to the negative value
of any Hedge Agreement or Excess Hedge Agreement entered into by the Borrower or
Other Swap Pledgor in compliance with Section 8.19 hereof or the negative value
of any Hedge Agreement entered into by the Borrower or Other Swap Pledgor or
their respective Subsidiaries in connection with the Indebtedness permitted by
Section 9.04(e) or (g);
 
(j)   Liens securing the Indebtedness permitted by Section 9.04(e) and
encumbering the specific Excluded Projects and/or other real estate assets
financed pursuant to such section (it being understood that the Liens permitted
under this Section 9.02(j) shall also include Liens encumbering interests in
accounts, rents, leases, management and other contracts, personal property and
other items related to the applicable Excluded Projects and/or other real estate
assets financed and Liens on Swap Agreements entered into in connection
therewith); and
 
(k)   Liens securing the obligations of Borrower or its Subsidiaries on account
of Guarantees described in Section 9.04(h) provided that such Liens encumber
Excluded Projects (which may include Liens on any interests in accounts, rents,
leases, management and other contracts, personal property and, other items
related thereto) exclusively.
 
9.03   Due on Sale; Transfer; Pledge.  Without the prior written consent of the
Administrative Agent and (subject to the last paragraph of this Section 9.03)
the Required Lenders:
 
(a)   None of the Borrower, nor any Borrower Party, nor any Principal shall
(w) directly or indirectly Transfer any interest in any Project or any part
thereof (including any direct or indirect interest in any partnership,
membership or other ownership interest or other Equity Interest in the Borrower,
the Borrower’s Member or the Borrower’s Manager); (x) directly or indirectly
grant any Lien on any direct or indirect interest in any Project or any part
thereof, whether voluntarily or involuntarily; (y) enter into any arrangement
granting any direct or indirect right or power to direct the operations,
decisions and affairs of the Borrower, the Borrower’s Member or the Borrower’s
Manager, whether through the ability to exercise voting power, by contract or
otherwise; or (z) except as described in clause (e) of the definition of
“Permitted Liens,” enter into any easement or other agreement granting rights in
or restricting the use or development of any Project except for easements and
other agreements which, in the reasonable opinion of the Administrative Agent,
have no Material Adverse Effect; provided, however, that, the foregoing
restrictions shall not apply with respect to:
 
(i) any Transfer of direct or indirect ownership interests in the Borrower’s
Member, or a successor to the Borrower’s Member (other than the ownership
interests that are covered by Section 9.03(a)(ii)), provided that following such
Transfer, (A) if the Permitted Fund Transfer has not occurred, the REIT shall
directly or indirectly own fifty-one percent (51%) or more of the ownership
interests in the Borrower and the REIT shall directly or indirectly control the
Borrower, and no Change of Control shall result from such Transfer, or (B) if
the Permitted Fund Transfer has occurred, Fund X shall directly or indirectly
own all of the ownership interests in the Borrower (other than the preferred
stock of Douglas Emmet Fund X REIT, Inc., a Maryland corporation, issued to its
preferred stockholders), and the REIT shall directly or indirectly control the
Borrower, and no Change of Control shall result from such Transfer;
 
(ii) the Transfer of direct or indirect ownership interests in, or the admission
or withdrawal of any partner, member or shareholder to or from, the Borrower’s
Manager or any general partner, manager or managing member of any successor to
the Borrower or the Borrower’s Member referred to in Section 9.03(a)(iii);
 
(iii) the conveyance of all of the Projects (or all of the Projects owned by a
Borrower) to a Qualified Successor Entity which assumes all of the obligations
of  the Borrower under the Loan Documents in form and substance satisfactory to
the Administrative Agent and in recordable form; provided, however, that such
Qualified Successor Entity and the general partner, manager or managing member
of such Qualified Successor Entity, after giving effect to such Transfer, is in
compliance with all of the covenants of the Borrower or applicable to the
Borrower’s Manager or any Borrower Party (as applicable) contained in the Loan
Documents except as otherwise provided in the definition of “Borrower’s Manager”
(with all references herein to “Borrower” to mean such Qualified Successor
Entity,  and all references herein to “Borrower’s Manager” to mean (except as
otherwise provided in the definition of “Borrower’s Manager”) any general
partner, manager or managing member of the Qualified Successor Entity; no
Default or Event of Default is then existing or would result therefrom; and upon
the transfer of such Projects to such Qualified Successor Entity, such Qualified
Successor Entity, its controlling entity and the general partner, manager or
managing member of such Qualified Successor Entity are in compliance in all
material respects with all of the representations and warranties of the Borrower
or applicable to the  Borrower’s Manager (whether directly or as a Borrower
Party) (as applicable) contained herein and in the other Loan Documents (after
giving effect to the modifications reflecting the identity of the transferee
resulting from such transfer) except as otherwise provided in the definition of
“Borrower’s Manager” (with all references herein to “Borrower” to mean such
Qualified Successor Entity, and all references herein to “Borrower’s Manager” to
mean (except as otherwise provided in the definition of “Borrower’s Manager”)
any general partner, manager or managing member of the Qualified Successor
Entity); and provided, further, that from and after such Transfer, in the case
of a Transfer to a Qualified Successor Entity consisting of a REIT Subsidiary,
such Projects may be managed by the REIT or any property management company
owned or controlled directly or indirectly by the REIT.  Prior to such Transfer,
the Administrative Agent shall have received and approved (which approval shall
not be unreasonably withheld) the Organizational Documents of such Qualified
Successor Entity and the general partner, manager or managing member of such
Qualified Successor Entity (except that, in the case of a Qualified Successor
Entity which is a REIT Subsidiary, there shall be no approval rights over the
Organizational Documents of such general partner, manager or managing member if
it is the REIT or the Operating Partnership ), together with such financial
information relating to such Qualified Successor Entity as the Administrative
Agent may reasonably request, and concurrently with such Transfer, the
Administrative Agent shall have received such endorsements to the Title Policies
insuring ownership of the applicable Projects by such Qualified Successor Entity
and the continued priority of the Liens of the applicable Deeds of Trust after
giving effect to the delivery by such entity of the assumption agreement
referred to above (subject only to Permitted Title Exceptions), in form and
substance satisfactory to the Administrative Agent, and such confirmation as the
Administrative Agent may require that the Hedge Agreements required under
Section 8.19(a) remain in full force and effect, in compliance with Section 8.19
hereof, as to the Loans as assumed by such Qualified Successor Entity.  In
connection with any such Transfer, the assumption agreement to be entered into
by the Borrower and the Qualified Successor Entity (and such other parties
deemed appropriate by the Administrative Agent) shall include such modifications
to this Agreement and the other Loan Documents as the Administrative Agent may
reasonably require, including, without limitation, such modifications to the
covenants and other provisions that are contained herein and that relate to the
Borrower or Borrower’s Manager, as shall be deemed necessary by the
Administrative Agent to allocate to the Qualified Successor Entity and its
general partner or manager responsibility for the performance of the covenants
of, and satisfaction of the other provisions set forth herein that relate to,
the Borrower or Borrower’s Manager, and, if and only if the Guarantor Documents
do not remain in effect after such Transfer, of such limited indemnity
agreements and guaranties as shall be deemed necessary by the Administrative
Agent to obtain recourse liability from the general partner or manager of the
Qualified Successor Entity (if such general partner or manager is not the
Guarantor) on terms consistent with the obligations of the Guarantor under the
Guarantor Documents immediately upon the Closing Date.  Upon compliance with the
foregoing requirements in connection with such Transfer, the original Borrower,
shall be released from its obligations under the Loan Documents arising from and
after such Transfer, but such release shall not limit the obligations of such
Borrower to comply with any requirements applicable to it (if any) in other
capacities (including, without limitation, in capacities such as the general
partner, managing member or manager of such Qualified Successor Entity).  As
used herein, “Qualified Successor Entity” shall mean either (I) an entity (other
than the REIT, the Operating Partnership or any Subsidiary of such REIT),
majority-owned, directly or indirectly, by (A) the Borrower and/or (B) the
Borrower’s Member and/or (C) from and after the occurrence of the Permitted Fund
Transfer, Fund X, or (II) a REIT Subsidiary (other than the Operating
Partnership); and, provided further, however, that in the case of clauses (I)
and (II) above, such Qualified Successor Entity shall, from the date of its
formation, have been in compliance with the provisions of Sections 9.02, 9.04
and 9.05 hereof as if each reference therein to “Borrower” were to mean and
refer to such Qualified Successor Entity;
 
(iv) entering into Approved Leases or the granting of Liens expressly permitted
by the Loan Documents;
 
(v) the Permitted Fund Transfer; provided, however, that (A) at all times
following the Permitted Fund Transfer, Fund X shall directly or indirectly own
all of the ownership interests in the Borrower (other than the preferred stock
of Douglas Emmett Fund X REIT, Inc., a Maryland corporation, issued to its
preferred stockholders), (B) at all times following the Permitted Fund Transfer,
the REIT or the Operating Partnership shall directly or indirectly own ten
percent (10%) or more of the ownership interests in Fund X and ten percent (10%)
or more of the ownership interests in the Borrower, and shall directly or
indirectly control both Fund X and the Borrower, (B) no Change of Control shall
result from such Transfer, (C) subject to the other provisions of this Section
9.03, following the Permitted Fund Transfer, Borrower’s Manager shall continue
to be the sole manager of the Borrower, and the REIT shall directly or
indirectly own all of the ownership interests in the Borrower’s Manager and
control the Borrower’s Manager, (D) after giving effect to such Transfer and
with such modifications to the representations and warranties of the Borrower
and the other Borrower Parties as are appropriate to reflect the revised
organizational structure, the Borrower Parties are in compliance with all of the
covenants of the Borrower or applicable to the other Borrower Parties and are in
compliance in all material respects with all of the representations and
warranties of the Borrower or applicable to the Borrower Parties contained
herein and in the other Loan Documents, and (E) no Default or Event of Default
exists at the time of such Permitted Fund Transfer or would result from such
Permitted Fund Transfer.  Prior to and as conditions to such Transfer, the
Administrative Agent shall have received and approved (which approval shall not
be unreasonably withheld) the Organizational Documents of the Fund-Related
Entities, together with such financial statements relating to Fund X as the
Administrative Agent may reasonably request; provided, further, however, that to
the extent the Administrative Agent shall have pre-approved of the
Organizational Documents (or draft Organizational Documents) of Fund X or any of
the Fund-Related Entities in writing (which approval may be by e-mail) prior to
the Closing Date, then no further approval thereof shall be required as a
condition to such Transfer and no Modifications thereof shall require
Administrative Agent’s approval except for Modifications that could reasonably
be expected to have an adverse, substantive effect on the rights or interests of
the Lenders in conjunction with the Loans or under the Loan Documents.
 
(vi) any Transfers which are permitted under Section 14.31;
 
(vii) any Transfers expressly permitted by the Loan Documents; and
 
(viii) any of the following so long as no Change of Control shall result
therefrom:  (A) any Transfer or issuance (whether through public offerings,
private placements or other means) of shares or Equity Interests in the REIT or
the Operating Partnership; (B) any conversion, into securities of the REIT, of
partnership units or other Equity Interests of the Operating Partnership; (C)
any issuance or Transfer of any Equity Interests in any REIT Subsidiary owning
any direct or indirect Equity Interests in any Borrower Party, so long as
following such issuance or Transfer, (1) if the Permitted Fund Transfer has not
occurred, the REIT shall directly or indirectly own fifty-one percent (51%) or
more of the ownership interests in the Borrower and the REIT shall directly or
indirectly control the Borrower, or (2) if the Permitted Fund Transfer has
occurred, Fund X shall directly or indirectly own all of the ownership interests
in the Borrower (other than the preferred stock of Douglas Emmet Fund X REIT,
Inc., a Maryland corporation, issued to its preferred stockholders), and the
REIT shall directly or indirectly control the Borrower; and/or (D) any merger,
consolidation, dissolution, liquidation, reorganization, sale, lease or other
transaction involving any Person other than the Borrower so long as the REIT
(or, as applicable, a REIT Subsidiary) is the surviving entity and (1) if the
Permitted Fund Transfer has not occurred, the REIT shall directly or indirectly
own fifty-one percent (51%) or more of the ownership interests in the Borrower
and the REIT shall directly or indirectly control the Borrower, or (2) if the
Permitted Fund Transfer has occurred, Fund X shall directly or indirectly own
all of the ownership interests in the Borrower (other than the preferred stock
of Douglas Emmet Fund X REIT, Inc., a Maryland corporation, issued to its
preferred stockholders), and the REIT shall directly or indirectly control the
Borrower.
 
(b)   [Reserved];
 
(c)   [Reserved]; and
 
(d)   As used in Sections 9.03(a)(i), (a)(iii) and (a)(viii), “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) shall mean possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise) of such Person.
 
Notwithstanding the foregoing provisions of this Section 9.03, any Transfer of a
direct or indirect ownership interest in the Borrower, the Borrower’s Member,
the Borrower’s Manager or any Qualified Successor Entity or any general partner,
manager or managing member of any Qualified Successor Entity shall be further
subject to the requirement that, after giving effect to such Transfer, the
Borrower, the Borrower’s Member, the Borrower’s Manager, any Qualified Successor
Entity and its controlling entity and general partner or manager shall be in
compliance with all applicable laws applicable to such Persons and relating to
such Transfer, including the USA Patriot Act and regulations issued pursuant
thereto and “know your customer” laws, rules, regulations and orders.  In
addition, any such Transfer (except for the Permitted Fund Transfer, any
Transfer of publicly-traded stocks in the REIT or any Transfers that are
permitted by Section 9.03(a)(viii)) shall be further subject to (w) the Borrower
providing prior written notice to Administrative Agent of any such Transfer, (x)
no Default or Event of Default then existing, (y) the proposed transferee being
a corporation, partnership, limited liability company, joint venture,
joint-stock company, trust or individual approved in writing by each Lender
subject to a Limiting Regulation in its discretion, and (z) payment to the
Administrative Agent on behalf of the Lenders of all reasonable costs and
expenses incurred by the Administrative Agent or any Lenders in connection with
such Transfer.  Each Lender at the time subject to a Limiting Regulation shall,
within ten (10) Business Days after receiving the Borrower’s notice of a
proposed Transfer subject to this Section 9.03, furnish to the Borrower a
certificate (which shall be conclusive absent manifest error) stating that it is
subject to a Limiting Regulation, whereupon such Lender shall have the approval
right contained in clause (y) above.  Each Lender which fails to furnish such a
certificate to the Borrower during such ten (10) Business Day period shall be
automatically and conclusively deemed not to be subject to a Limiting Regulation
with respect to such Transfer.  If any Lender subject to a Limiting Regulation
fails to approve a proposed transferee under clause (y) above (any such Lender
being herein called a “Rejecting Lender”), the Borrower, upon three (3) Business
Days’ notice, may (A) notwithstanding the terms of Sections 2.06, prepay such
Rejecting Lender’s outstanding Loans or (B) require that such Rejecting Lender
transfer all of its right, title and interest under this Agreement and such
Rejecting Lender’s Note to any Eligible Assignee or Proposed Lender selected by
the Borrower that is reasonably satisfactory to the Administrative Agent if such
Eligible Lender or Proposed Lender (x) agrees to assume all of the obligations
of such Rejecting Lender hereunder, and to purchase all of such Rejecting
Lender’s Loans hereunder for consideration equal to the aggregate outstanding
principal amount of such Rejecting Lender’s Loans, together with interest
thereon to the date of such purchase (to the extent not paid by the Borrower),
and satisfactory arrangements are made for payment to such Rejecting Lender of
all other amounts accrued and payable hereunder to such Rejecting Lender as of
the date of such transfer (including any fees accrued hereunder and any amounts
that would be payable under Section 2.06 as if all such Rejecting Lender’s Loans
were prepaid in full on such date) and (y) approves the proposed
transferee.  Subject to the provisions of Section 14.07 such Eligible Assignee
or Proposed Lender shall be a “Lender” for all purposes hereunder.  Without
prejudice to the survival of any other agreement of the Borrower hereunder, the
agreements of the Borrower contained in Section 5.05 shall survive for the
benefit of such Rejecting Lender with respect to the time period prior to such
replacement.]
 
9.04   Indebtedness.  Except for the Indebtedness set forth on Schedule 9.04
attached hereto, none of the Borrower nor any of its Subsidiaries shall create,
incur, assume, suffer to exist, or otherwise become or remain directly or
indirectly liable with respect to, any Indebtedness or enter into any equipment
leases (whether or not constituting Indebtedness), except for the following:
 
(a)   Indebtedness Under the Loan Documents.  Indebtedness of the Borrower and
its Subsidiaries in favor of the Administrative Agent and the Lenders pursuant
to this Agreement and the other Loan Documents;
 
(b)   Accounts Payable.  Accounts payable to trade creditors for goods and
services and current operating liabilities (not the result of the borrowing of
money) incurred in the ordinary course of the Borrower’s or its Subsidiary’s
business in accordance with customary terms and paid within the specified time,
unless contested in good faith by appropriate actions or proceedings and
reserved for in accordance with GAAP, and provided such trade payables and
accrued expenses are not outstanding for more than sixty (60) days;
 
(c)   Contingent Obligations.  Indebtedness consisting of (i) endorsements by
the Borrower or its Subsidiary for collection or deposit in the ordinary course
of business or (ii) unsecured Swap Agreements entered into by the Borrower or
its Subsidiaries with respect to Indebtedness permitted under Section 9.04 (a),
(e) or (g);
 
(d)   Indebtedness for Capital Improvements.  Unsecured Indebtedness of the
Borrower and its Subsidiaries (including obligations under equipment leases or
other personal property used in the ownership or operation of their respective
Properties), in the aggregate amount during the term of the Loans not to exceed
$20,000,000 (inclusive of the portion of the value of the equipment covered by
equipment leases entered into pursuant to this Section 9.04(d) amortized through
the rental payments under such leases) incurred in connection with capital or
tenant improvements to (or other tenant concessions made in connection with) the
Borrower’s and its Subsidiaries’ Properties (including, without limitation, the
Projects) or the acquisition of equipment or other assets for the benefit of the
Borrower’s and its Subsidiaries’ Properties (including, without limitation, the
Projects), and that is not used for the purposes of making Restricted
Payments.  Not more than Two Million Dollars ($2,000,000) of the foregoing
$20,000,000 maximum may be incurred in the form of equipment leases (as measured
by the value of the equipment covered by such equipment leases amortized through
the rental payments under such leases); provided that such equipment leases
relate to equipment constituting neither fixtures nor personal property material
to the operation, maintenance or management of any of the Projects; and
 
(e)   Additional Indebtedness of Borrower Parties and Wholly-Owned
Subsidiaries.  Indebtedness of the Borrower or its wholly-owned Subsidiaries for
borrowed money incurred in connection with the acquisition, financing or
refinancing of one or more of the Excluded Projects, but only if such
Indebtedness satisfies the following requirements:
 
(i) the obligation to repay such Indebtedness is non-recourse to the Borrower
and the Bankruptcy Parties (except for “carve-outs” (or Guarantees guarantying
the debtor’s liability with respect to “carve-outs”) for fraud,
misrepresentation, misappropriation and other exceptions-from-non-recourse
customary in the real estate finance industry and not materially more favorable
to such lender than the exceptions-from-non-recourse set forth in the second
sentence of Sections 14.23(a));
 
(ii) such Indebtedness is secured solely by Liens on the Excluded Projects owned
by the Borrower or one or more of its wholly-owned Subsidiaries (if the Borrower
or any such Subsidiary is a borrower of Indebtedness secured thereby), and/or
with the consent of the Administrative Agent (which shall not be unreasonably
withheld), by Liens on any real estate assets owned by other REIT Subsidiaries
(other than the Borrower or its wholly-owned Subsidiaries) (if any such REIT
Subsidiary is a borrower of Indebtedness secured thereby), of a type, quality
and location satisfying the type, quality and location requirements of a
Qualified Real Estate Interest, together with Liens on any interests in
accounts, rents, leases, management and other contracts, personal property and
other items (including, without limitation, Swap Agreements) related thereto;
 
(iii) the amount of such Indebtedness (or if there is multiple collateral the
applicable allocated loan amount), when incurred, does not exceed (A) sixty
percent (60%) of the “stabilized” value and (B) sixty-five percent (65%) of the
“as-is” value, of any Excluded Project or other real estate, as determined by
the lender’s appraisal (or, in the case of financing for the acquisition of
Excluded Projects or other real estate, sixty percent (60%) based on the
“stabilized” value, or sixty-five percent (65%) based on the “as-is” value, of
the acquisition cost of the Excluded Projects or other real estate so acquired)
encumbered as collateral for such Indebtedness; and
 
(iv) no Major Default or Event of Default shall have occurred or be continuing
immediately prior to the incurrence of such Indebtedness or would occur after
giving effect thereto.
 
(f)   Reserved.
 
(g)   Additional Indebtedness of Qualified Sub-Tier Entities.  Indebtedness of
any Qualified Sub-Tier Entity for borrowed money incurred in connection with the
acquisition, financing or refinancing by such Qualified Sub-Tier Entity of
Qualified Real Estate Interests, but only if the obligation to repay such
Indebtedness is non-recourse to such Qualified Sub-Tier Entity and Bankruptcy
Parties (except for “carve-outs” (or Guarantees guarantying the debtor’s
liability with respect to “carve-outs”) for fraud, misrepresentation,
misappropriation and other exceptions-from-nonrecourse customary in the real
estate finance industry and not materially more favorable to the holder of such
Indebtedness than the exceptions from non-recourse set forth in the second
sentence of Sections 14.23(a)) and such Indebtedness otherwise is in compliance
with the requirements set forth in Sections 9.04(e) above.
 
(h)   Guarantees of REIT or Operating Partnership Line of Credit.  Guarantees by
the Borrower or its Subsidiaries of one or more credit facilities provided to
the REIT, the Operating Partnership or another REIT Subsidiary (each, a
“Guaranteed Line of Credit”), which Guarantees, if secured, shall be secured
only in compliance with Section 9.02(k) and shall in no event be secured by any
of the Projects or other Collateral encumbered by the Security Documents;
provided that no Major Default or Event of Default shall exist or be continuing
immediately prior to the incurrence of such Guarantees or would occur after
giving effect thereto.
 
9.05   Investments.  Neither the Borrower nor any of its Subsidiaries will make
or permit to remain outstanding any Investments except (a) operating deposit
accounts or money market accounts with banks, (b) Permitted Investments,
(c) reserved, (d) the Projects, (e) the Excluded Projects (which are owned or
may hereafter be acquired by the Borrower or any Subsidiary thereof),
(f) Borrower’s Equity Interests in any Subsidiary of Borrower existing on the
Closing Date, (g) Borrower’s Equity Interests in any Qualified Sub-Tier Entity
or any Subsidiary permitted or contemplated by this Agreement, (h) other
investments which are permitted by the Organizational Documents of the Borrower
as in effect on the Closing Date, (i) other investments required or permitted by
the Loan Documents, and (j) other investments (including, without limitation,
investments owned by Subsidiaries) which are consistent with the investment
practices prior to the date hereof of the Operating Partnership and its
Subsidiaries taken as a whole.
 
9.06   Restricted Payments.  The Borrower will not make any Restricted Payment
at any time during the existence of a Major Default or Event of Default.
 
9.07   Change of Organization Structure; Location of Principal Office.  The
Borrower or any Qualified Successor Entity that may hereafter acquire title to
any of the Projects shall not change its name or change the location of its
chief executive office, state of formation or organizational structure unless,
in each instance, the Borrower shall have (a) given the Administrative Agent at
least thirty (30) days’ prior written notice thereof, and (b) made all filings
or recordings, and taken all other action, reasonably requested by the
Administrative Agent that is reasonably necessary under Applicable Law to
protect and continue the priority of the Liens created by the Security
Documents.  
 
9.08   Reserved.
 
9.09   Leases.
 
(a)   Negative Covenants.  The Borrower shall not (i) accept from any tenant,
nor permit any tenant to pay, Rent for more than one month in advance except for
payment in the nature of security for performance of a tenant’s obligations,
escalations, percentage rents and estimated payments (not prepaid more than one
month prior to the date such estimated payments are due) of operating expenses,
taxes and other pass-throughs paid by tenants pursuant to their Leases, (ii)
Modify (other than ministerial changes), terminate, or accept surrender of, any
Major Lease now existing or hereafter made, without the prior written consent of
the Administrative Agent; notwithstanding the foregoing, the Borrower shall
retain the right to Modify, terminate, or accept surrender of any Approved Lease
that is not a Major Lease; provided that (A) any such Modification, is
(1) consistent with fair market terms and (2) is entered into pursuant to
arm’s-length negotiations with a tenant not affiliated with the Borrower, and
(B) any such termination is (1) in the ordinary course of business,
(2) consistent with good business practice and (3) in the best interests of the
affected Project, (iii) except for the Deed of Trust, assign, transfer (except
for a Transfer thereof together with the transfer of the Projects to the entity
described in Section 9.03(a)(iii) in full compliance with the provisions of such
Section), pledge, subordinate or mortgage any Lease or any Rent without the
prior written consent of the Administrative Agent and the Required Lenders, (iv)
waive or release any nonperformance of any material covenant of any Major Lease
by any tenant without the Administrative Agent’s prior written consent, (v)
release any guarantor from its obligations under any guaranty of any Major Lease
or any letter of credit or other credit support for a tenant’s performance under
any Major Lease, except as expressly permitted pursuant to the terms of such
Lease or (vi) enter into any master lease for any space at the
Projects.  Notwithstanding the foregoing or anything to the contrary contained
herein, the Borrower shall have the right, at its option, to terminate or accept
the surrender of any Lease (including any Major Lease), and to pursue any other
rights and remedies the Borrower may have against any tenant, following an
uncured material default by a tenant under its Lease.
 
(b)   Approvals.  The Borrower shall not enter into any Lease for any space at
any Project (unless such proposed Lease is held in escrow pending the receipt of
any approval required below) except as follows:
 
(i) Non-Major Leases.  The Borrower may enter into Leases that do not constitute
Major Leases, and extensions, Modifications and renewals thereof without the
approval of the Administrative Agent or any Lender; provided that such Lease,
extension, renewal or Modification (A) in the case of a Lease, is substantially
in the form of the Borrower’s standard form office lease or standard form retail
lease, as applicable, previously approved by the Administrative Agent, (B) is
consistent with fair market terms and (C) is entered into pursuant to arm-length
negotiations with a tenant not affiliated with the Borrower.  Any proposed Lease
that is not a Major Lease, or any extension, renewal or modification of any such
Lease, that does not comply with the preceding sentence shall require the prior
approval of the Administrative Agent.
 
(ii) Major Leases.  The Borrower shall not enter into any Major Lease or any
extension, renewal or Modification of any Major Lease without the prior written
approval of the Administrative Agent.
 
(iii) Information.  With respect to any Lease or Modification of Lease that
requires approval of the Administrative Agent, the Borrower shall provide the
Administrative Agent with the following information (collectively, the “Lease
Approval Package”):  (A) all material information available to the Borrower
concerning the lessee and its business and financial condition; (B) a draft of
the lease (or lease modification); and (C) a summary (the “Lease Information
Summary”) substantially in the form attached hereto as Exhibit N, of the
material terms of such lease or lease modification.  Within ten (10) Business
Days after the Administrative Agent shall have received a Lease Approval
Package, the Administrative Agent shall either consent or refuse to consent to
such Lease Approval Package.  If the Administrative Agent shall fail to respond
within such ten (10) Business Day period, the Administrative Agent shall be
deemed to have approved such lease or lease modification; provided that such
lease or lease modification is documented pursuant to a lease or lease
modification which is consistent with the draft and lease summary previously
delivered to the Administrative Agent in all material respects.  If such Lease
Approval Package is not consistent in all material respects, the Borrower shall
provide the Administrative Agent with a revised Lease Approval Package showing
material changes from the draft previously delivered to the Administrative
Agent.  Within five (5) Business Days after the Administrative Agent shall have
received such revised Lease Approval Package, the Administrative Agent shall
either consent or refuse to consent to such Lease Approval Package.  If the
Administrative Agent shall fail to respond within such five (5) Business Day
period, the Administrative Agent shall be deemed to have approved such lease or
lease modification.
 
(c)   Additional Requirements as to all Leases.  Notwithstanding anything to the
contrary set forth in this Section 9.09, the following requirements shall apply
with respect to all Leases and all Modifications of Leases entered into after
the date hereof:
 
(i) The Borrower shall within ten (10) days after the Administrative Agent’s
request, provide the Administrative Agent with a true, correct and complete copy
thereof as signed by all such parties, including any Modifications and
Guarantees thereof.
 
(ii) All Leases must be subordinate to the Deed of Trust, and all existing and
future advances thereunder, and to any Modification thereof.
 
(iii) Notwithstanding anything to the contrary set forth above, the
Administrative Agent may require that the Borrower and the tenant under any
Major Lease execute and deliver an SNDA Agreement (with such commercially
reasonable changes thereto as may be requested by such tenant).  The
Administrative Agent (on behalf of the Lenders) shall, if requested by the
Borrower, and as a condition to a tenant’s obligation to subordinate its lease
(if necessary or if requested by the Borrower) or attorn, enter into an SNDA
Agreement with such tenant (with such commercially reasonable changes thereto as
may be requested by such tenant).  The Administrative Agent’s execution thereof
shall be conditioned upon the prior execution thereof by both the tenant and the
Borrower.
 
(iv) All Leases shall be substantially in the form of the Borrower’s standard
form office lease, approved by the Administrative Agent and the Borrower on the
Closing Date, with such Modifications as the Administrative Agent shall
thereafter approve prior to the execution of such Leases.
 
9.10   [Reserved.]
 
9.11   No Joint Assessment; Separate Lots.  The Borrower shall not suffer,
permit or initiate the joint assessment of any Project with any other real
property constituting a separate tax lot.
 
9.12   Zoning.  The Borrower shall not, without the Administrative Agent’s prior
written consent, seek, make, suffer, consent to or acquiesce in any change or
variance in any zoning or land use laws or other conditions of any Project or
any portion thereof.  Except as disclosed on the Appraisals delivered to the
Administrative Agent prior to the Closing Date, any zoning reports furnished to
or obtained by the Administrative Agent prior to the Closing Date or any other
existing non-conforming use disclosed on Schedule 9.12, the Borrower shall not
use or permit the use of any portion of any Project in any manner that could
result in such use becoming a non-conforming use under any zoning or land use
law or any other applicable law, or Modify any agreements relating to zoning or
land use matters or permit the joinder or merger of lots for zoning, land use or
other purposes, without the prior written consent of the Administrative
Agent.  Without limiting the foregoing, in no event shall the Borrower take any
action that would reduce or impair either (a) the number of parking spaces at
any Project or (b) access to any Project from adjacent public roads.  
 
Further, without the Administrative Agent’s prior written consent, the Borrower
shall not file or subject any part of any Project to any declaration of
condominium or co-operative or convert any part of any Project to a condominium,
co-operative or other direct or indirect form of multiple ownership and
governance.
 
9.13   ERISA.  The Borrower shall not take any action, or omit to take any
action, which would (a) cause the Borrower’s assets to constitute “plan assets”
for purposes of ERISA or the Code or (b) cause the Transactions to be a
nonexempt prohibited transaction (as such term is defined in Section 4975 of the
Code or Section 406 of ERISA) that could subject the Administrative Agent and/or
the Lenders, on account of any Loan or execution of the Loan Documents
hereunder, to any tax or penalty on prohibited transactions imposed under
Section 4975 of the Code or Section 502(i) of ERISA.
 
9.14   Reserved.  
 
9.15   Property Management.  The Borrower will not, without the prior written
approval of the Administrative Agent, (i) enter into any new Property Management
Agreement; (ii) terminate or make any material changes to the Property
Management Agreement, either orally or in writing, in any respect; or (iii)
consent to, approve or agree to any assignment or transfer by or with respect to
the Property Manager (including transfers of beneficial interests in the
Property Manager or assignments or transfers by the Property Manager of any or
all of its rights under any Property Management Agreement) except as otherwise
permitted by Section 9.03 or Section 14.31.  Notwithstanding the foregoing, the
Borrower may, on prior written notice to the Administrative Agent, subject to
the limitations set forth herein with respect to the Administrative Agent’s
approval of any new manager for any Project, terminate a Property Management
Agreement in accordance with its terms as a result of a material default by a
Property Manager thereunder.  Any change in ownership or control of the Property
Manager other than as specifically set forth herein, or permitted by Section
9.03 or Section 14.31, shall be cause for the Administrative Agent to re-approve
such Property Manager and Property Management Agreement.  If at any time the
Administrative Agent consents to the appointment of a new Property Manager, such
new Property Manager and the Borrower shall, as a condition of the
Administrative Agent’s consent, execute a Property Manager’s Consent in the form
then used by the Administrative Agent.  Each Property Manager shall be required
to hold and maintain all necessary licenses, certifications and permits required
by Applicable Law.    
 
9.16   Foreign Assets Control Regulations.  Neither the Borrower, any Borrower
Party nor the Operating Partnership shall use the proceeds of the Loan in any
manner that will violate the Trading with the Enemy Act, as amended, or any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or the Anti-Terrorism Order or any
enabling legislation or executive order relating to any of the same.  Without
limiting the foregoing, neither the Borrower, any Borrower Party nor the
Operating Partnership will permit itself nor any of its Subsidiaries to (a)
become a blocked person described in Section 1 of the Anti-Terrorism Order or
(b) knowingly engage in any dealings or transactions or be otherwise associated
with any person who is known by the Borrower, such Borrower Party or the
Operating Partnership or who (after such inquiry as may be required by
Applicable Law) should be known by the Borrower Party or the Operating
Partnership to be a blocked person.  
 
 
ARTICLE X
 
 


 
 
INSURANCE AND CONDEMNATION PROCEEDS
 
10.01   Casualty Events.  
 
(a)   If a Casualty Event shall occur as to any Project which results in damage
in excess of $500,000, the Borrower shall give prompt notice of such damage to
the Administrative Agent and shall, subject to the provisions of Section 10.03,
promptly commence and diligently prosecute in accordance with Section 8.07 and
this Article X the completion of the repair and restoration of such Project in
accordance with Applicable Law to, as nearly as reasonably possible, the
condition such Project was in immediately prior to such Casualty Event, with
such alterations as may be reasonably approved by the Administrative Agent (a
“Restoration”) for any Restoration for which such approval is otherwise required
pursuant to Section 10.03(e) or alteration for which such approval is otherwise
required pursuant to Section 8.07.  The Borrower shall pay all costs of such
Restoration whether or not such costs are covered by Insurance Proceeds.  The
Administrative Agent may, but shall not be obligated to make proof of loss if
not made promptly by the Borrower.  All Net Proceeds with respect to a
Significant Casualty Event, shall, at the Administrative Agent’s option, be
applied to the payment of the Obligations unless required to be made available
to the Borrower for Restoration hereunder, in which case such Net Proceeds
shall, subject to the provisions of this Agreement, be made available to the
Borrower to pay the costs incurred in connection with the Restoration.  All Net
Proceeds with respect to a Casualty Event that is not a Significant Casualty
Event shall, subject to the provisions of this Agreement, be made available to
the Borrower to pay the costs incurred in connection with the Restoration of the
affected Project.
 
(b)   If Restoration of any Project following a Casualty Event is reasonably
expected to cost not more than the lesser of (i) $5,000,000 and (ii) ten percent
(10%) of the Appraised Value of such Project (the “Insurance Threshold Amount”),
provided no Event of Default exists, the Borrower may, upon notice to the
Administrative Agent, settle and adjust any claim with respect to such Casualty
Event without the prior consent of the Administrative Agent and the Borrower is
hereby authorized to collect the Insurance Proceeds with respect to any such
claim; provided such adjustment is carried out in a manner consistent with good
business practice.  In the event that Restoration of any Project is reasonably
expected to cost an amount equal to or in excess of the Insurance Threshold
Amount (a “Significant Casualty Event”), provided no Event of Default exists,
the Borrower may, with the prior written consent of the Administrative Agent
(which consent shall not be unreasonably withheld), settle and adjust any claim
of the Borrower and agree with the insurer(s) on the amount to be paid on the
loss, and the Insurance Proceeds shall be due and payable solely to the
Administrative Agent (on behalf of the Lenders); notwithstanding the foregoing,
the Administrative Agent shall retain the right to participate (not to the
exclusion of the Borrower) in any such insurance settlement at any time.  If an
Event of Default exists, with respect to any Casualty Event, the Administrative
Agent, in its sole discretion, may settle and adjust any claim without the
consent of the Borrower and agree with the insurer(s) on the amount to be paid
on the loss, and the Insurance Proceeds shall be due and payable solely to the
Administrative Agent (on behalf of the Lenders) and deposited in a Controlled
Account and disbursed in accordance herewith.  If the Borrower or any party
other than the Administrative Agent is a payee on any check representing
Insurance Proceeds with respect to a Significant Casualty Event, the Borrower
shall immediately endorse, and cause all such third parties to endorse, such
check payable to the order of the Administrative Agent.  The Borrower hereby
irrevocably appoints the Administrative Agent as its attorney-in-fact, coupled
with an interest, to endorse such check payable to the order of the
Administrative Agent.  The reasonable out-of-pocket expenses incurred by the
Administrative Agent in the settlement, adjustment and collection of the
Insurance Proceeds shall become part of the Obligations and shall be reimbursed
by the Borrower to the Administrative Agent upon demand to the extent not
already deducted by the Administrative Agent from such Insurance Proceeds in
determining Net Proceeds.
 
10.02   Condemnation Awards.
 
(a)   The Borrower shall promptly give the Administrative Agent notice of any
actual Taking or any Taking that has been threatened in writing and shall
deliver to the Administrative Agent copies of any and all papers served in
connection with such actual or threatened Taking.  The Administrative Agent may
participate in any Taking proceedings (not to the exclusion of the Borrower),
and the Borrower shall from time to time deliver to the Administrative Agent all
instruments requested by it to permit such participation.  The Borrower shall,
at its expense, diligently prosecute any such proceedings, and shall consult
with the Administrative Agent, its attorneys and experts, and cooperate with
them in the carrying on or defense of any such proceedings.  The Administrative
Agent may participate in any such proceedings (not to the exclusion of the
Borrower) and may be represented therein by counsel of the Administrative
Agent’s selection at the Borrower’s cost and expense.  Without the
Administrative Agent’s prior consent, the Borrower (i) shall not agree to any
Condemnation Award and (ii) shall not take any action or fail to take any action
which would cause the Condemnation Award to be determined; provided, however,
that if no Event of Default exists, and upon prior written notice to the
Administrative Agent, the Borrower shall have the right to compromise and
collect or receive any Condemnation Award that does not exceed the lesser of (a)
$5,000,000 and (b) ten percent (10%) of the Appraised Value of such Project,
provided that such condemnation does not result in any material adverse effect
upon the Project affected thereby.  In the event of such Taking, the
Condemnation Award payable is hereby assigned to and (except as provided in the
preceding sentence) shall be paid to the Administrative Agent (on behalf of the
Lenders) and, except as expressly set forth in Section 10.03 hereof, shall be
applied to the repayment of the Obligations.  If any Project or any portion
thereof is subject to a Taking, the Borrower shall promptly commence and
diligently prosecute the Restoration of such Project in accordance with this
Article X and otherwise comply with the provisions of Section 10.03.  If such
Project is sold, through foreclosure or otherwise, prior to the receipt by the
Administrative Agent of the Condemnation Award, the Administrative Agent and the
Lenders shall have the right, whether or not a deficiency judgment on the Notes
shall have been sought, recovered or denied, to receive the Condemnation Award,
or a portion thereof sufficient to pay the Obligations.
 
10.03   Restoration.
 
(a)   If each of the Net Proceeds and the cost of completing the Restoration
shall be not more than the Insurance Threshold Amount, the Net Proceeds will be
disbursed by the Administrative Agent to the Borrower upon receipt; provided
that no Major Default or Event of Default then exists and, except where the
Restoration has already been completed by the Borrower and the Borrower seeks
reimbursement for costs of the Restoration, the Borrower delivers to the
Administrative Agent a written undertaking to expeditiously commence and to
satisfactorily complete with due diligence the Restoration in accordance with
the terms of this Agreement; and the Borrower thereafter commences and
diligently proceeds with the Restoration thereof in compliance with Section 8.07
and this Article X.
 
(b)   If either the Net Proceeds or the costs of completing the Restoration is
equal to or greater than the Insurance Threshold Amount, the Administrative
Agent shall make the Net Proceeds available for the Restoration in accordance
with the provisions of this Section 10.03.  The term “Net Proceeds” for purposes
of this Article X shall mean:  (i) the net amount of all Insurance Proceeds
received by the Administrative Agent pursuant to the Policies as a result of
such damage or destruction, after deduction of the Administrative Agent’s
reasonable out-of-pocket costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same, or (ii) the net amount of
the Condemnation Award, after deduction of the Administrative Agent’s reasonable
out-of-pocket costs and expenses (including, but not limited to, reasonable
counsel fees), if any, in collecting same, whichever the case may be.
 
(c)   The Net Proceeds shall be made available to the Borrower for Restoration;
provided that each of the following conditions is met:
 
(i) no Major Default or Event of Default exists;
 
(ii) (A) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total (gross) floor area of the Improvements on
such Project has been damaged, destroyed or rendered unusable as a result of
such Casualty Event or (B) in the event the Net Proceeds are Condemnation
Awards, less than ten percent (10%) of the land constituting such Project is
taken, and such land is located along the perimeter or periphery of such
Project, and no portion of the Improvements (other than sidewalks, paved areas
and decorative non-structural elements of the Improvements) is located on such
land;
 
(iii) Reserved;
 
(iv) the Debt Service Coverage Ratio projected (with Operating Income and
Operating Expenses also being projected rather than being based on the previous
calendar quarter) by the Administrative Agent for a period of one year after the
Administrative Agent’s estimated date for the stabilization of the affected
Project following completion of the Restoration will be equal to or greater than
1.35-to-1.00 based on Leases with respect to which the tenants do not have the
right to or have waived any right to terminate their respective Leases;
 
(v) subject to the applicable provisions of Section 10.03(l), the Borrower shall
commence the Restoration as soon as reasonably practicable (but in no event
later than ninety (90) days after such Casualty Event or Taking, as the case may
be, occurs) and shall diligently pursue the same to completion to the reasonable
satisfaction of the Administrative Agent;
 
(vi) the Administrative Agent shall be satisfied that any operating deficits,
including all scheduled payments of principal and interest under the Notes,
which will be incurred with respect to the subject Project as a result of the
occurrence of any such Casualty Event or Taking, as the case may be, will be
covered out of (A) the Net Proceeds, (B) the proceeds of Business Interruption
Insurance, if applicable, or (C) other funds of the Borrower;
 
(vii) the Administrative Agent shall be satisfied that the Restoration will be
completed on or before the earliest to occur of (A) six (6) months prior to the
Stated Maturity Date, (B) such time as may be required under Applicable Law in
order to repair and restore the subject Project to the condition it was in
immediately prior to such Casualty Event or to as nearly as possible the
condition it was in immediately prior to such Taking, as the case may be, and
(C) six (6) months prior to the expiration of the Business Interruption
Insurance unless the Borrower delivers to the Administrative Agent such
additional security to the Administrative Agent in an amount reasonably
determined by the Administrative Agent which additional security shall consist
of cash or a letter of credit reasonably satisfactory to the Administrative
Agent;
 
(viii) the subject Project and the use thereof after the Restoration will be in
substantial compliance with and permitted under all Applicable Laws;
 
(ix) the Borrower shall deliver, or cause to be delivered, to the Administrative
Agent satisfactory evidence that after Restoration, the subject Project would be
at least as valuable as immediately before the Casualty Event or Taking
occurred;
 
(x) such Casualty Event or Taking, as the case may be, does not result in the
permanent loss of any current access to the subject Project;
 
(xi) the Borrower shall deliver, or cause to be delivered, to the Administrative
Agent a signed detailed budget approved in writing by the Borrower’s architect
or engineer stating the entire cost of completing the Restoration, which budget
shall be reasonably acceptable to the Administrative Agent and any architect or
engineer the Administrative Agent may engage (at the Borrower’s expense); and
 
(xii) the Net Proceeds together with any cash or cash equivalent deposited by
the Borrower with the Administrative Agent are sufficient in the Administrative
Agent’s judgment to cover the cost of the Restoration.
 
(d)   Except for proceeds of a Casualty Event or Taking received and retained by
the Borrower in compliance with the provisions of this Article X, the Net
Proceeds shall be held by the Administrative Agent in a Controlled Account,
until disbursed in accordance with the provisions of this Section 10.03, and
shall constitute additional security for the Obligations.  Upon receipt of
evidence reasonably satisfactory to the Administrative Agent that all the
conditions precedent to such advance, including those set forth in subsection
(c) above, have been satisfied, the Net Proceeds shall be disbursed by the
Administrative Agent to, or as directed by, the Borrower from time to time
during the course of the Restoration in substantially the same manner and
subject to similar conditions as if such advances were being made in connection
with a construction loan, such manner of disbursement and conditions to be
determined by the Administrative Agent, including the Administrative Agent’s
receipt of (i) advice from the Restoration Consultant (who shall be employed by
the Administrative Agent at the Borrower’s sole expense) that the work completed
or materials installed conform to said budget and plans, as approved by the
Administrative Agent, (ii) evidence that all materials installed and work and
labor performed to the date of the applicable advance (except to the extent that
they are to be paid for out of the requested disbursement) in connection with
the Restoration have been paid for in full, including the receipt of waivers of
lien, contractor’s certificates, surveys, receipted bills, releases, title
policy endorsements and such other evidences of cost, payment and performance
satisfactory to the Administrative Agent, and (iii) evidence that there exist no
notices of pendency, stop orders, mechanic’s or materialman’s liens or notices
of intention to file same, or any other Liens of any nature whatsoever on the
subject Project which have not either been fully bonded to the reasonable
satisfaction of the Administrative Agent and discharged of record or in the
alternative fully insured to the reasonable satisfaction of the Administrative
Agent under the Title Policy.
 
(e)   All plans and specifications required in connection with any Restoration
resulting in Net Proceeds in excess of the Insurance Threshold Amount shall be
subject to prior review and approval (such approval not to be unreasonably
withheld) in all respects by the Administrative Agent and by an independent
consulting engineer selected by the Administrative Agent (the “Restoration
Consultant”).  All plans and specifications required in connection with any
Restoration resulting in Net Proceeds not in excess of the Insurance Threshold
Amount shall be provided to the Administrative Agent in the ordinary course of
business.  The Administrative Agent shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with any Restoration.  With respect to any Restoration resulting in
Net Proceeds in excess of the Insurance Threshold Amount (whether resulting from
a Casualty Event or a Taking), the identity of the contractors, subcontractors
and materialmen engaged in the Restoration, as well as all contracts having a
cost in excess of $100,000, shall be subject to the prior review and approval
(such approval not to be unreasonably withheld) of the Administrative Agent and
the Restoration Consultant.  All costs and expenses incurred by the
Administrative Agent in connection with making the Net Proceeds available for
the Restoration including reasonable counsel fees and disbursements and the
Restoration Consultant’s fees, shall be paid by the Borrower.  The Borrower
shall also obtain, at its sole cost and expense, all necessary Government
Approvals as and when required in connection with such Restoration and provide
copies thereof to the Administrative Agent and the Restoration Consultant.
 
(f)   In no event shall the Administrative Agent be obligated to make
disbursements of the Net Proceeds in excess of an amount equal to the costs
actually incurred from time to time for work in place as part of the
Restoration, as certified by the Restoration Consultant, minus the Restoration
Retainage.  The term “Restoration Retainage” shall mean the greater of (i) an
amount equal to ten percent (10%) of the hard costs actually incurred for work
in place as part of the Restoration, as certified by the Restoration Consultant
and (ii) the amount actually held back by the Borrower from contractors,
subcontractors and materialmen engaged in the Restoration.  The Restoration
Retainage shall not be released until the Restoration Consultant certifies to
the Administrative Agent that the Restoration has been substantially completed
in accordance with the provisions of this Section 10.03, subject to punch-list
items and other non-material items of work and that all approvals necessary for
the re-occupancy and use of the subject Project have been obtained from all
appropriate Governmental Authorities, and the Administrative Agent receives
evidence reasonably satisfactory to the Administrative Agent that the costs of
the Restoration have been paid in full or will be paid in full out of the
Restoration Retainage; provided, however, that the Administrative Agent will
release the portion of the Restoration Retainage being held with respect to any
contractor, subcontractor or materialman engaged in the Restoration as of the
date upon which the Restoration Consultant certifies to the Administrative Agent
that such contractor, subcontractor or materialman has satisfactorily completed
all work and has supplied all materials in accordance with its contract, and the
Administrative Agent receives lien waivers and evidence of payment in full of
all sums due to such contractor, subcontractor or materialman as may be
reasonably requested by the Administrative Agent or by the Title Company issuing
the Title Policy, and the Administrative Agent receives an endorsement to the
Title Policy insuring the continued priority of the lien of the Deed of Trust
and evidence of payment of any premium payable for such endorsement.  If
required by the Administrative Agent, the release of any such portion of the
Restoration Retainage shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to such contractor,
subcontractor or materialman.
 
(g)   The Administrative Agent shall not be obligated to make disbursements of
the Net Proceeds more frequently than once per month.
 
(h)   If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of the Administrative Agent in consultation with
the Restoration Consultant, be sufficient to pay in full the balance of the
costs which are estimated by the Restoration Consultant to be incurred in
connection with the completion of the Restoration, the Borrower shall deposit
the deficiency (the “Net Proceeds Deficiency”) with the Administrative Agent
within ten (10) Business Days of the Administrative Agent’s request and before
any further disbursement of the Net Proceeds shall be made.  The Net Proceeds
Deficiency shall be held in a Controlled Account and shall be disbursed for
costs actually incurred in connection with the Restoration on the same
conditions applicable to the disbursement of the Net Proceeds, and, until so
disbursed, shall constitute additional security for the Obligations.
 
(i)   After the Restoration Consultant certifies to the Administrative Agent
that a Restoration has been substantially completed in accordance with the
provisions of this Section 10.03, and the receipt by the Administrative Agent of
evidence satisfactory to the Administrative Agent that all costs incurred in
connection with the Restoration have been paid in full, the excess, if any, of
the Net Proceeds and the remaining balance, if any, of the Net Proceeds
Deficiency deposited in a Controlled Account shall be remitted to the Borrower,
provided that no Event of Default shall exist.
 
(j)   All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to the Borrower as excess Net Proceeds pursuant to
subsection (i) above may (A) be retained and applied by the Administrative Agent
toward the payment of the Obligations, whether or not then due and payable, in
such order, priority and proportions as the Administrative Agent in its sole
discretion shall deem proper (but without premium or penalty) or (B) at the sole
discretion of the Administrative Agent, be paid, either in whole or in part, to
the Borrower for such purposes and upon such conditions as the Administrative
Agent shall designate.  In the event the Net Proceeds are applied to the
Obligations and all of the Obligations have been performed or are discharged by
the application of less than all of the Net Proceeds, then any remaining Net
Proceeds will be paid over to the Borrower or any other party legally entitled
thereto.
 
(k)   Notwithstanding any Casualty Event or Taking, the Borrower shall continue
to pay the Obligations in the manner provided in the Notes, this Agreement and
the other Loan Documents and the Outstanding Principal Amount shall not be
reduced unless and until (i) any Insurance Proceeds or Condemnation Award shall
have been actually received by the Administrative Agent, (ii) the Administrative
Agent shall have deducted its reasonable expenses of collecting such proceeds
and (iii) the Administrative Agent shall have applied any portion of the balance
thereof to the repayment of the Outstanding Principal Amount in accordance with
Section 10.03(j).  The Lenders shall not be limited to the interest paid on any
Condemnation Award but shall continue to be entitled to receive interest at the
rate or rates provided in the Notes and this Agreement if such interest is then
due hereunder.
 
(l)   Notwithstanding anything to the contrary contained in this Article X or
Section 8.07, if pursuant to the provisions of this Article X the Net Proceeds
are required to be made available to the Borrower for Restoration of the damage
caused by a Casualty Event or any Taking, the Borrower’s obligation to commence
or thereafter to proceed with such Restoration shall be conditioned upon the
Borrower’s receipt of the Net Proceeds attributable to such Casualty Event or
Taking, respectively; provided, however, that nothing contained in this sentence
(or any other provision of this Article X) shall (i) defer, limit or excuse in
any respect the Borrower’s obligation to commence or proceed with the
Restoration of any Project: (A) if the Borrower does not diligently pursue the
collection of such Net Proceeds; (B) where the relevant Casualty Event is not a
Significant Casualty Event or the Taking involves a claim of not more than the
lesser of $5,000,000 or ten percent (10%) of the Appraised Value of the affected
Project; (C) in the case of a Casualty Event, to the extent that the costs of
such Restoration are included within any applicable deductible or self-insurance
retention, or exceed the applicable limits of insurance, under any insurance
policy maintained hereunder; (D) in the case of a Casualty Event, if the
Borrower is, at the time of such Casualty Event, in default in its obligation to
maintain the insurance policies required under Section 8.05 in any respect which
would reduce the amount of Net Proceeds available to the Borrower on account of
such Casualty Event below the amount which would have been available had the
Borrower not been in default of such obligation, then to the extent of such
reduction; or (E) to the extent that the Net Proceeds available to the Borrower
on account of such Casualty Event or Taking are reasonably anticipated to be
reduced as a result of any defense to coverage or other defense available to the
insurer or condemning authority, whether as a result of any act or omission of
the Borrower or otherwise (provided that the undisputed portion of such Net
Proceeds shall have been paid by the insurer or condemning authority and made
available to the Borrower); (ii) defer, limit or excuse in any respect the
Borrower’s obligation to undertake such prudent measures (subject in all cases
to any applicable provisions in Section 8.07) as may be necessary to keep any
Project, following any Casualty Event or Taking, safe, secure and protected and
as may be appropriate to avoid further deterioration or damage; or (iii) defer,
limit or excuse any obligation of the Borrower under this Agreement or the other
Loan Documents (other than the obligation to commence and diligently prosecute
the Restoration of such damage).
 
 
ARTICLE XI
 
 


 
 
CASH TRAP ACCOUNT
 
11.01   Low DSCR Trigger Event.  Upon the occurrence of a Low DSCR Trigger Event
and on each day that the required monthly report is due under Section 8.01(e)
and continuing for each month thereafter during any Low DSCR Trigger Period, the
Borrower shall cause all Excess Cash from the Projects to be paid each month
directly to the Administrative Agent for deposit into a Cash Trap Account
established for the Borrower as additional collateral for its Obligations.  
 
(a)           Establishment and Maintenance of the Cash Trap Account.
 
(i) The Cash Trap Account (A) shall be a separate and identifiable account from
all other funds held by the Depository Bank and (B) shall contain only funds
required to be deposited pursuant to this Section 11.01.  Any interest which may
accrue on the amounts on deposit in a Cash Trap Account shall be added to and
shall become part of the balance of the Cash Trap Account.  The Borrower shall
enter into with the Administrative Agent and the applicable Depository Bank a
Cash Trap Account Security Agreement (with such changes thereto as may be
required by the Depository Bank and satisfactory to the Administrative Agent)
which shall govern the Cash Trap Account established for it and the rights,
duties and obligations of each party to such Cash Trap Account Security
Agreement.
 
(ii) The Cash Trap Account Security Agreement shall provide that (A) the Cash
Trap Account shall be established in the name of the Administrative Agent, (B)
the Cash Trap Account shall be subject to the sole dominion, control and
discretion of the Administrative Agent, and (C) neither the Borrower nor any
other Person, including, without limitation, any Person claiming on behalf of or
through the Borrower, shall have any right or authority, whether express or
implied, to make use of or withdraw, or cause the use or withdrawal of, any
proceeds from the Cash Trap Account or any of the other proceeds deposited in
the Cash Trap Account, except as expressly provided in this Agreement or in the
Cash Trap Account Security Agreement.
 
(b)   Deposits to, Disbursements and Release from the Cash Trap Account.  All
deposits to and disbursements of all or any portion of the deposits to the Cash
Trap Account shall be in accordance with this Agreement and the Cash Trap
Account Security Agreement.  The Borrower hereby agrees to pay any and all fees
charged by Depository Bank in connection with the maintenance of the Cash Trap
Account and the performance of its duties.  During any Low DSCR Trigger Period,
provided that no Event of Default exists at the time of any request by the
Borrower for a disbursement from the Cash Trap Account, the Administrative Agent
will direct the Depository Bank to transfer amounts credited to the Cash Trap
Account to the Borrower’s Account to pay or reimburse the Borrower for (i) Real
Estate Taxes or Insurance Premiums, (ii) capital expenditures incurred pursuant
to an Approved Annual Budget (such capital expenditures, “Approved Capital
Expenditures”), (iii) actual costs of tenant improvements and/or leasing
commissions pursuant to an Approved Lease and set forth in an Approved Annual
Budget (such expenditures, “Approved Leasing Expenditures”), or (iv) capital
expenditures which have been approved by the Administrative Agent in accordance
with subsection (c)(iv) below or leasing expenditures incurred pursuant to an
Approved Lease, in either case which are not set forth in an Approved Annual
Budget (such expenditures, “Extraordinary Capital or Leasing Expenditures”), in
accordance with the terms and conditions set forth below in subsection
(c).  Provided no Default or Event of Default then exists, any funds held in the
Cash Trap Account shall be released to the Borrower for the account of the
Borrower upon the occurrence of a Low DSCR Release Event and, in such event the
Borrower shall no longer be required to cause the deposit of the subsequent
Excess Cash into the Cash Trap Account unless a Low DSCR Trigger Event occurs
with respect to any future calendar quarter.
 
(c)   Conditions to Disbursements from Cash Trap Account.  Each disbursement
from a Cash Trap Account is subject to the satisfaction of each of the following
conditions:
 
(i)           Disbursements shall be utilized solely for Real Estate Taxes,
Insurance Premiums, Approved Capital Expenditures, Approved Leasing Expenditures
or Extraordinary Capital or Leasing Expenditures and shall be in an amount no
greater than the actual cost of such Real Estate Taxes or Insurance Premiums,
Approved Capital Expenditures, Approved Leasing Expenditures or Extraordinary
Capital or Leasing Expenditures to the extent not theretofore paid from
Operating Income;
 
(ii)           Disbursements for Approved Capital Expenditures, Approved Leasing
Expenditures and Extraordinary Capital or Leasing Expenditures shall not be made
more frequently than monthly, and each disbursement (if any) shall be in an
amount not less than $25,000.00 (unless the disbursement represents the final
disbursement for a particular Approved Capital Expenditure or Approved Leasing
Expenditure);
 
(iii)           Not less than ten (10) days prior to the requested funding date
for a disbursement, the Administrative Agent shall have received a written
request for such disbursement executed by an Authorized Officer on behalf of the
Borrower, which request shall specify the date on which the Borrower requests
the disbursement to be made and the Person(s) or account(s) to whom such
disbursement should be made (such duly completed request is referred to herein
as a “Disbursement Request”);
 
(iv)           Not less than ten (10) days prior to each disbursement for
Approved Capital Expenditures, Approved Leasing Expenditures or Extraordinary
Capital or Leasing Expenditures, the Administrative Agent shall have received,
reviewed and approved (A) a certificate executed by the Borrower, or, if such
Person was engaged for such work, the Borrower’s architect or engineer, as
applicable, certifying that, to the knowledge of such Person, the work for which
such disbursement is being requested has been completed to the percentage of
completion specified in the Disbursement Request substantially in accordance
with the applicable plans and specifications therefor and in a good and
workmanlike manner; (B) sworn statements and conditional lien waivers from all
contractors, subcontractors and materialmen with respect to such work; (C) sworn
statements and final lien waivers from all contractors and subcontractors and
materialmen with respect to work theretofore completed and for which a
disbursement was made to the Borrower in a prior month; (D) copies of paid
invoices for prior disbursements and open invoices for requested disbursements,
and an all bills paid affidavit from the Borrower; (E) with respect to the final
payment for a work of improvement, certificates of occupancy (or similar
documentation), as required by Applicable Law, relating to the work for which
such disbursement is being made; and (F) such other supporting documentation as
may be reasonably required by the Administrative Agent, all in form and
substance reasonably satisfactory to the Administrative Agent.  Notwithstanding
the foregoing, in lieu of complying with the requirements in clauses (A) through
(F) above with respect to any requested disbursement for Approved Capital
Expenditures, Approved Leasing Expenditures or Extraordinary Capital or Leasing
Expenditures which consists of leasing commissions or sums due pursuant to any
contract or subcontract providing for an aggregate contract sum of not more than
$50,000, the Borrower may, not less than ten (10) days prior to the requested
funding date for any disbursement on account thereof, deliver to the
Administrative Agent, together with (or as part of) its Disbursement Request, a
certificate executed by an Authorized Officer on behalf of the Borrower
certifying that such sums so requested are due and payable and are Approved
Capital Expenditures, Approved Leasing Expenditures or Extraordinary Capital or
Leasing Expenditures which have been incurred in compliance with this Agreement
and containing copies of the relevant invoices, contracts or other back-up
documentation to confirm that such sums are then owing; and
 
(v)           Based on the most recent reconciliation report delivered by the
Borrower pursuant to Section 8.01(e)(iii) prior to the delivery of such
Disbursement Request (or, if the most recent such report has not been delivered
pursuant to such section or article, based on such other information as the
Administrative Agent shall determine in its reasonable discretion), the results
from the operations of the Projects for the month and year-to-date covered by
such reconciliation report shall be equal to or better than the results
contemplated by the Approved Annual Budget for such month and year-to-date,
except for Extraordinary Capital or Leasing Expenditures or other expenses or
items approved by the Administrative Agent.
 
ARTICLE XII
 
 


 
 
EVENTS OF DEFAULT
 
12.01   Events of Default.  Any one or more of the following events shall
constitute an “Event of Default”:
 
(a)   The Borrower shall: (i) fail to pay any principal of any Loan when due
(whether at stated maturity, mandatory prepayment or otherwise); or (ii) fail to
pay any interest on any Loan, any fee or any other amount (other than an amount
referred to in clause (i) above) payable by it under this Agreement or under any
other Loan Document, when and as the same shall become due and payable, and, in
the case of this clause (ii), such default shall continue for a period of five
(5) days; or
 
(b)   The Borrower (or, if applicable, any Borrower Party) shall default in the
performance of any of its obligations under any of Sections 8.05, 8.06, 8.12,
8.17, 8.19 or Article IX (other than Section 9.06); or any Change in Control
shall occur; or the Borrower shall default in the performance of any of its
obligations under Section 8.16 which are required to be performed during any Low
DSCR Trigger Period; or the Borrower shall make any Restricted Payment while any
Event of Default exists; or the Borrower shall make a Restricted Payment while
any other Major Default exists unless such Major Default is cured within the
applicable cure or grace period therefor; or
 
(c)   Any representation, warranty or certification made or deemed made herein
or in any other Loan Document (or in any Modification hereto or thereto) by the
Borrower or any request, notice or certificate furnished by or on behalf of any
Borrower Party or the Operating Partnership pursuant to the provisions hereof or
thereof, shall prove to have been false or misleading as of the time made or
furnished in any material respect; or
 
(d)   Any of the Bankruptcy Parties shall admit in writing its inability to, or
be generally unable to, pay its debts as such debts become due; or
 
(e)   An involuntary proceeding shall be commenced or an involuntary petition
shall be filed, seeking (i) liquidation, reorganization or other relief in
respect of any of the Bankruptcy Parties or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any of the Bankruptcy Parties or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for a
period of sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered; or
 
(f)   Any Bankruptcy Party shall (i) voluntarily commence as to itself any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (e) of this Section 12.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for it or for a substantial part of any of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing; or
 
(g)   The Borrower shall default in the payment when due of any principal of or
interest on any of its Indebtedness (other than the Obligations) in excess of
Five Million Dollars ($5,000,000) and such default shall not be cured within any
applicable notice or cure period provided with respect to such Indebtedness; or
any event specified in any note, agreement, indenture or other document
evidencing or relating to any such Indebtedness shall occur if the effect of
such event is to cause, or (with the giving of any notice or the lapse of time
or both) to permit the holder or holders of such Indebtedness to cause, such
Indebtedness to become due, or to be prepaid in full (whether by redemption,
purchase, offer to purchase or otherwise), prior to its stated maturity; or
 
(h)   Any of the Bankruptcy Parties shall be terminated, dissolved or liquidated
(as a matter of law or otherwise) or proceedings shall be commenced by any
Person (including any Bankruptcy Party) seeking the termination, dissolution or
liquidation of any Bankruptcy Party, except, in each case, in connection with a
merger, termination, dissolution or liquidation permitted by Section 9.03(a); or
 
(i)   One or more (i) judgments for the payment of money (exclusive of judgment
amounts fully covered by insurance (other than permitted deductibles) where the
insurer has admitted liability in respect of the full amount of such judgment)
aggregating in excess of One Million Dollars ($1,000,000) shall be rendered
against one or more of the Borrower Parties or (ii) non-monetary judgments,
orders or decrees shall be entered against any of the Borrower Parties which
have or would reasonably be expected to have a Material Adverse Effect, and, in
either case, the same shall remain undischarged for a period of thirty (30)
consecutive days during which execution shall not be effectively stayed (or
bonded over through the posting of a bond in accordance with a statutory bonding
procedure the effect of which is to limit the judgment creditor’s claim to
recovery under the bond), or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of such Borrower Party to enforce any
such judgment; or
 
(j)   An ERISA Event shall have occurred that, in the opinion of the
Administrative Agent, when taken together with all other such ERISA Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect; or
 
(k)   The Liens created by the Security Documents shall at any time not
constitute a valid and perfected first priority Lien (subject to the Permitted
Title Exceptions) on the collateral intended to be covered thereby in favor of
the Administrative Agent, free and clear of all other Liens (other than the
Permitted Title Exceptions and Liens which are described in clauses (b), (c),
(e) and (g) of the definition of “Permitted Liens” or which are described in
clauses (a), (b), (c), (e) and (h) of Section 9.02 of this Agreement, and which
are in the case of Liens described in clause (e) of the definition of “Permitted
Liens” and Section 9.02 (e) of this Agreement subordinate to the Lien of the
Deed of Trust encumbering the affected Project), or, except for expiration in
accordance with its terms or releases or terminations contemplated by this
Agreement, any of the Security Documents shall for whatever reason be terminated
or cease to be in full force and effect, or the enforceability thereof shall be
contested by any Borrower Party or any of their Affiliates (controlled by the
REIT); or
 
(l)   The Guarantor shall (i) default under any of the Guarantor Documents
beyond any applicable notice and grace period; or (ii) revoke or attempt to
revoke, contest or commence any action against its obligations under any of the
Guarantor Documents; or
 
(m)   [Reserved]; or
 
(n)   At any time the REIT fails to satisfy the requirements of being a real
estate investment trust as defined in the Code if such failure could reasonably
be expected to result in a Material Adverse Effect;
 
(o)   The Borrower uses, or permits the use of, funds from the Security Accounts
for any purpose other than the purpose for which such funds were disbursed from
the Security Accounts; or
 
(p)   Except as permitted by Section 8.19(i), the failure of the Borrower to
maintain, or cause to be maintained, Hedge Agreements with respect to the
Aggregate Notional Amount in accordance with Section 8.19; or the occurrence of
any default by or termination event as to the Borrower or Other Swap Pledgor
under any Hedge Agreement maintained with respect to the Aggregate Notional
Amount which is not cured within the applicable notice and grace or cure periods
provided therein; or
 
(q)   Reserved;
 
(r)   Any of the Borrower Parties shall default under any of the other terms,
covenants or conditions of this Agreement or any other Loan Document not set
forth above in this Section 12.01 and such default shall continue for thirty
(30) days after notice from the Administrative Agent to the Borrower; provided,
however, that if (i) such default is susceptible of cure but the Administrative
Agent reasonably determines that such non-monetary default cannot be reasonably
cured within such thirty (30) day period, (ii) the Administrative Agent
determines, in its sole discretion, that such default does not create a material
risk of sale or forfeiture of, or substantial impairment in value to, any
material portion of the Projects, and (iii) the Borrower has provided the
Administrative Agent with security reasonably satisfactory to the Administrative
Agent against any interruption of payment or impairment of collateral that is
reasonably likely to result from such continuing failure, then, so long as the
relevant Borrower Party shall have commenced to cure such default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for the relevant Borrower Party in the exercise of due
diligence to cure such default, but in no event shall such period exceed ninety
(90) days after the original notice from the Administrative Agent or extend
beyond the Maturity Date; or
 
(s)   Reserved.
 
12.02   Remedies.  Upon the occurrence of an Event of Default and at any time
thereafter during the existence of such event, the Administrative Agent may
(subject to, and in accordance with, the provisions of Section 13.03) and, upon
request of the Required Lenders shall, by written notice to the Borrower, pursue
any one or more of the following remedies, concurrently or successively, it
being the intent hereof that none of such remedies shall be to the exclusion of
any other:
 
(a)   In the case of an Event of Default other than one referred to in
clause (e) or (f) of Section 12.01 with respect to any Bankruptcy Party,
terminate the Commitments and/or declare the Outstanding Principal Amount of the
Loans, and the accrued interest on the Loans and all other amounts payable by
the Borrower hereunder (including any amounts payable under Section 5.05) and
under the Notes and the Obligations of the Borrower under the other Loan
Documents to be forthwith due and payable and, if the Administrative Agent or an
Affiliate is a counterparty to a Hedge Agreement, then the Administrative Agent
may designate a default or similar event under such Hedge Agreement whereupon
such amounts shall be immediately due and payable without presentment, demand,
protest or other formalities of any kind, all of which are hereby expressly
waived by the Borrower.  In the case of the occurrence of an Event of Default
referred to in clause (e) or (f) of Section 12.01 with respect to a Bankruptcy
Party, the Commitments shall automatically be terminated and the Outstanding
Principal Amount of the Loans, and the accrued interest on, the Loans and all
other amounts payable by the Borrower hereunder (including any amounts payable
under Section 5.05) and under the Notes and the Obligations of the Borrower
under the other Loan Documents shall automatically become immediately due and
payable without presentment, demand, protest or other formalities of any kind,
all of which are hereby expressly waived by the Borrower;
 
(b)   If the Borrower shall fail, refuse or neglect to make any payment or
perform any Obligations under the Loan Documents, then, while any Event of
Default exists and without notice to or demand upon the Borrower and without
waiving or releasing any other right, remedy or recourse the Administrative
Agent may have because of such Event of Default, the Administrative Agent may
(but shall not be obligated to) make such payment or perform such Obligation for
the account of and at the expense of the Borrower, and shall have the right to
enter upon the Projects for such purpose and to take all such action thereon and
with respect to the Projects as it may deem necessary or appropriate.  If the
Administrative Agent shall elect to pay any sum due with respect to the
Projects, the Administrative Agent may do so in reliance on any bill, statement
or assessment procured from the appropriate Governmental Authority or other
issuer thereof without inquiring into the accuracy or validity
thereof.  Similarly, in making any payments to protect the security intended to
be created by the Loan Documents, the Administrative Agent shall not be bound to
inquire into the validity of any apparent or threatened adverse title, Lien,
encumbrance, claim or charge before making an advance for the purpose of
preventing or removing the same.  Additionally, if any Hazardous Substance
affects or threatens to affect any of the Projects, the Administrative Agent may
(but shall not be obligated to) give such notices and take such actions as it
deems necessary or advisable in order to abate the discharge of or remove any
Hazardous Substance; and/or
 
(c)   Exercise or pursue any other remedy or cause of action permitted under
this Agreement, any or all of the Security Documents or any other Loan Document,
or conferred upon the Administrative Agent and the Lenders by operation of law.
 
 
ARTICLE XIII
 


 
 
THE ADMINISTRATIVE AGENT
 
13.01   Appointment, Powers and Immunities.  Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to act as its agent hereunder
and under the other Loan Documents with such powers as are specifically
delegated to the Administrative Agent by the terms of this Agreement and of the
other Loan Documents, together with such other powers as are reasonably
incidental thereto.  The Administrative Agent (which term as used in this
sentence and in Section 13.05 and the first sentence of Section 13.06 shall
include reference to its Affiliates and its own and its Affiliates’ officers,
directors, employees and agents):
 
(a)   shall have no duties or responsibilities except those expressly set forth
in this Agreement and in the other Loan Documents, and shall not by reason of
this Agreement or any other Loan Document be a fiduciary or trustee for any
Lender except to the extent that the Administrative Agent acts as an agent with
respect to the receipt or payment of funds, nor shall the Administrative Agent
have any fiduciary duty to the Borrower nor shall any Lender have any fiduciary
duty to the Borrower or any other Lender;
 
(b)   shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement or in any other Loan
Document, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement or any other Loan Document,
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, any Note or any other Loan Document or any other
document referred to or provided for herein or therein or for any failure by the
Borrower or any other Person to perform any of its obligations hereunder or
thereunder;
 
(c)   shall administer the Loan and the Loan Documents in a manner consistent
with its administration of other loans for its own account, but shall not be
responsible for any action taken or omitted to be taken by it hereunder or under
any other Loan Document or under any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith, except
for its own gross negligence, bad faith or willful misconduct;
 
(d)   shall not, except to the extent expressly instructed by the Required
Lenders with respect to collateral security under the Security Documents, be
required to initiate or conduct any litigation or collection proceedings
hereunder or under any other Loan Document; and
 
(e)   shall not be required to take any action which is contrary to this
Agreement or any other Loan Document or Applicable Law.
 
The relationship between the Administrative Agent and each Lender is a
contractual relationship only, and nothing herein shall be deemed to impose on
the Administrative Agent any obligations other than those for which express
provision is made herein or in the other Loan Documents.  The Administrative
Agent may employ agents and attorneys-in-fact and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith.  The Administrative Agent may deem and treat the payee of a
Note as the holder thereof for all purposes hereof unless and until a notice of
the assignment or transfer thereof shall have been filed with the Administrative
Agent, any such assignment or transfer to be subject to the provisions of
Section 14.07.  Except to the extent expressly provided in Sections 13.08 and
13.10, the provisions of this Article XIII are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have any rights
as a third-party beneficiary of any of the provisions hereof and the Lenders may
Modify or waive such provisions of this Article XIII in their sole and absolute
discretion.
 
13.02   Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon any certification, notice, document or other communication
(including any thereof by telephone, telecopy, telegram or cable) reasonably
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by the
Administrative Agent in good faith.  As to any matters not expressly provided
for by this Agreement or any other Loan Document, the Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder or thereunder in accordance with instructions given by the Required
Lenders, and such instructions of the Required Lenders and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders.
 
13.03   Defaults.
 
(a)   The Administrative Agent shall give the Lenders notice of any material
Default of which the Administrative Agent has knowledge or notice.  Except with
respect to (i) the nonpayment of principal, interest or any fees that are due
and payable under any of the Loan Documents, (ii) Defaults with respect to which
the Administrative Agent has actually sent written notice of to the Borrower and
(iii) material Defaults with respect to which the Administrative Agent is given
written notice (or copied on such written notice) from a third party specifying
such Default, the Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of a Default unless the Administrative Agent has
received notice from a Lender or the Borrower specifying such Default and
stating that such notice is a “Notice of Default”.  If the Administrative Agent
has such knowledge or receives such a notice from the Borrower or a Lender in
accordance with the immediately preceding sentence with respect to the
occurrence of a material Default, the Administrative Agent shall give prompt
notice thereof to the Lenders.  Within ten (10) days of delivery of such notice
of Default from the Administrative Agent to the Lenders (or such shorter period
of time as the Administrative Agent determines is necessary), the Administrative
Agent and the Lenders shall consult with each other to determine a proposed
course of action.  The Lenders agree that the Administrative Agent shall
(subject to Section 13.07) take such action with respect to such Default as
shall be directed by the Required Lenders, provided that, (A) unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may while a Default exists (but shall not be obligated to) take such
action, or refrain from taking such action, including decisions (1) to make
protective advances that the Administrative Agent determines are necessary to
protect or maintain the Projects and (2) to foreclose on any of the Projects or
exercise any other remedy, with respect to such Default as it shall deem
advisable in the interest of the Lenders and (B) no actions approved by the
Required Lenders shall violate the Loan Documents or Applicable Law; provided,
further, that notwithstanding clause (A) above or Section 12.02, the
Administrative Agent shall provide the Lenders with ten (10) Business Days’
prior written notice before commencing foreclosure on any of the Projects and,
if the Required Lenders shall, during such ten (10) Business Day period, direct
the Administrative Agent not to commence such foreclosure, the Administrative
Agent shall refrain from doing so until otherwise directed by the Required
Lenders.  Each of the Lenders acknowledges and agrees that no individual Lender
may separately enforce or exercise any of the provisions of any of the Loan
Documents (including the Notes) other than through the Administrative
Agent.  The Administrative Agent shall advise the Lenders of all material
actions which the Administrative Agent takes in accordance with the provisions
of this Section 13.03(a) and shall continue to consult with the Lenders with
respect to all of such actions.  Notwithstanding the foregoing, if the Required
Lenders shall at any time direct that a different or additional remedial action
be taken from that already undertaken by the Administrative Agent, including the
commencement of foreclosure proceedings, such different or additional remedial
action shall be taken in lieu of or in addition to, the prosecution of such
action taken by the Administrative Agent; provided that all actions already
taken by the Administrative Agent pursuant to this Section 13.03(a) shall be
valid and binding on each Lender.  All money (other than money subject to the
provisions of Section 13.03(f)) received from any enforcement actions, including
the proceeds of a foreclosure sale of the Projects, shall be applied, first, to
the payment or reimbursement of the Administrative Agent for expenses and
advances incurred in accordance with the provisions of Sections 13.03(a) and (d)
and 13.05 and to the payment of any fees owing to the Administrative Agent
pursuant to the Loan Documents, second, to the payment or reimbursement of the
Lenders for expenses incurred in accordance with the provisions of Sections
13.03(b), (c) and (d) and 13.05; third, to the payment or reimbursement of the
Lenders for any advances made pursuant to Section 13.03(b); fourth, pari passu
to the Lenders in accordance with their respective Proportionate Shares until
the Obligations have been fully paid and discharged in full; and fifth to the
person(s) legally entitled thereto.
 
(b)   All losses with respect to interest (including interest at the
Post-Default Rate) and other sums payable pursuant to the Notes or incurred in
connection with the Loans, the enforcement thereof or the realization of the
security therefor, shall be borne by the Lenders in accordance with their
respective Proportionate Shares of the Loan, and the Lenders shall promptly,
upon request, remit to the Administrative Agent their respective Proportionate
Shares of (i) any expenses incurred by the Administrative Agent in connection
with any Default to the extent any expenses have not been paid by the Borrower,
(ii) any advances made to pay taxes or insurance or otherwise to preserve the
Lien of the Security Documents or to preserve and protect the Projects, whether
or not the amount necessary to be advanced for such purposes exceeds the amount
of the Obligations,  (iii) any other expenses incurred in connection with the
enforcement of the Deeds of Trust or other Loan Documents, and (iv) any expenses
incurred in connection with the consummation of the Loans not paid or provided
for by the Borrower.  To the extent any such advances are recovered in
connection with the enforcement of the Deeds of Trust or the other Loan
Documents, each Lender shall be paid its Proportionate Share of such recovery
after deduction of the expenses of the Administrative Agent and the Lenders.
 
(c)   If, at the direction of the Required Lenders or otherwise as provided in
Section 13.03(a), any action(s) is brought to collect on the Notes or enforce
the Security Documents or any other Loan Document, such action shall (to the
extent permitted under applicable law and the decisions of the court in which
such action is brought) be an action brought by the Administrative Agent and the
Lenders, collectively, to collect on all or a portion of the Notes or enforce
the Security Documents or any other Loan Document and counsel selected by the
Administrative Agent shall prosecute any such action at the direction of the
Administrative Agent on behalf of the Administrative Agent and the Lenders, and
the Administrative Agent and the Lenders shall consult and cooperate with each
other in the prosecution thereof.  All decisions concerning the appointment of a
receiver while such action is pending, the conduct of such receivership, the
conduct of such action, the collection of any judgment entered in such action
and the settlement of such action shall be made by the Administrative
Agent.  The costs and expenses of any such action shall be borne by the Lenders
in accordance with each of their respective Proportionate Shares (without
diminishing or releasing any obligation of the Borrower to pay for such costs).
 
(d)   If, at the direction of the Required Lenders or otherwise as provided in
Section 13.03(a), any action(s) is brought to foreclose any Deed of Trust, such
action shall (to the extent permitted under applicable law and the decisions of
the court in which such action is brought) be an action brought by the
Administrative Agent and the Lenders, collectively, to foreclose all or a
portion of the Deed of Trust and collect on the Notes.  Counsel selected by the
Administrative Agent shall prosecute any such foreclosure at the direction of
the Administrative Agent on behalf of the Administrative Agent and the Lenders
and the Administrative Agent and the Lenders shall consult and cooperate with
each other in the prosecution thereof.  All decisions concerning the appointment
of a receiver, the conduct of such foreclosure, the manner of taking and holding
title to any such Project (other than as set forth in subsection (e) below), and
the commencement and conduct of any deficiency judgment proceeding shall be made
by the Administrative Agent (subject to the rights of the Required Lenders under
Section 13.03(a)), and all decisions concerning the acceptance of a deed in lieu
of foreclosure and the bid on behalf of the Administrative Agent and the Lenders
at the foreclosure sale of any Project shall be made by the Administrative Agent
with the approval of the Required Lenders.  The costs and expenses of
foreclosure will be borne by the Lenders in accordance with their respective
Proportionate Shares.
 
(e)   If title is acquired to any Project after a foreclosure sale, nonjudicial
foreclosure or by a deed in lieu of foreclosure, title shall be held by the
Administrative Agent in its own name in trust for the Lenders or, at the
Administrative Agent’s election, in the name of a wholly owned subsidiary of the
Administrative Agent on behalf of the Lenders.
 
(f)   If the Administrative Agent (or its subsidiary) acquires title to any
Project or is entitled to possession of any Project during or after the
foreclosure, all material decisions with respect to the possession, ownership,
development, construction, control, operation, leasing, management and sale of
such Project shall be made by the Administrative Agent; provided, however, that,
prior to consummating a sale of any Project, the Administrative Agent shall
obtain the consent of the Required Lenders to the price and other material
economic terms upon which such Project shall be sold.  All income or other money
received after so acquiring title to or taking possession of such Project with
respect to the Project, including income from the operation and management of
such Project and the proceeds of a sale of such Project, shall be applied,
first, to the payment or reimbursement of the Administrative Agent and the
expenses incurred in accordance with the provisions of this Article XIII and to
the payment of any fees owed to the Administrative Agent; second, to the payment
of operating expenses with respect to such Project; third, to the establishment
of reasonable reserves for the operation of such Project; fourth, to the payment
or reimbursement of the Lenders for any advances made pursuant to Section
13.03(b); fifth to fund any capital improvement, leasing and other reserves; and
sixth, to the Lenders in accordance with their respective Proportionate Shares.
 
13.04   Rights as a Lender.  With respect to its Commitment and the Loans made
by it, Eurohypo (and any successor acting as Administrative Agent) in its
capacity as a Lender hereunder shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not acting as
the Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include the Administrative Agent in its individual
capacity.  Subject to the provisions of Sections 4.07 and 14.10, Eurohypo (and
any successor acting as Administrative Agent) and any of its Affiliates may
(without having to account therefor to any other Lender) accept deposits from,
lend money to, make investments in and generally engage in any kind of banking,
investment banking, trust or other business with the Borrower (and any of its
Affiliates) as if it were not acting as the Administrative Agent and Eurohypo
(and any such successor) and any of its Affiliates may accept fees and other
consideration from the Borrower for services in connection with this Agreement
or otherwise without having to account for the same to the Lenders; provided,
however, that neither Eurohypo (nor any other Lender) make any loan to Borrower
which would not constitute Permitted Indebtedness hereunder.  
 
13.05   Indemnification.  Each Lender agrees to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower, but without limiting the
obligations of the Borrower under Section 14.03) in accordance with their
Proportionate Shares, for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever that may be imposed on, incurred by or asserted
against the Administrative Agent in its capacity as Administrative Agent
(including by any Lender) arising out of or by reason of any investigation in or
in any way relating to or arising out of this Agreement or any other Loan
Document or any other documents contemplated by or referred to herein or therein
or the Transactions (including the costs and expenses that the Borrower is
obligated to pay under Section 14.03, but excluding, unless a Default has
occurred and is continuing, normal administrative costs and expenses incident to
the performance of its agency duties hereunder) or the enforcement of any of the
terms hereof or thereof, provided that no Lender shall be liable for any of the
foregoing to the extent they arise from the gross negligence, bad faith or
willful misconduct of the Administrative Agent.
 
13.06   Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
agrees that it has, independently and without reliance on the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Borrower and its
decision to enter into this Agreement and that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or under any other Loan Document.  The Administrative Agent
shall not be required to keep itself informed as to the performance or
observance by the Borrower of this Agreement or any of the other Loan Documents
or any other document referred to or provided for herein or therein or to
inspect the Properties or books of the Borrower.  Except for notices, reports
and other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent hereunder or under the other Loan Documents,
the Administrative Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) that
may come into the possession of the Administrative Agent or any of its
Affiliates.
 
13.07   Failure to Act.  Except for action expressly required of the
Administrative Agent hereunder and under the other Loan Documents, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 13.05 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action,
subject to the limitations on such obligations contained in such Section 13.05.
 
13.08   Resignation of Administrative Agent.  It is agreed by the Lenders that
subject to the terms of this Loan Agreement, the Administrative Agent will
remain the Administrative Agent under this Agreement and the other Loan
Documents throughout the term of the Loans; provided, however, that (a) the
Administrative Agent may assign all its rights as the Administrative Agent to
any Related Entity of Eurohypo, and such Related Entity shall assume the
obligations of Administrative Agent hereunder arising after the date of such
assignment, (b) subject to the appointment and acceptance of a successor
Administrative Agent as provided below, the Administrative Agent may resign at
any time by giving at least thirty (30) days’ prior written notice thereof to
the Lenders and the Borrower and (c) the Administrative Agent may be removed
upon the unanimous consent of the Lenders (excepting therefrom the
Administrative Agent in its capacity as a Lender) on account of the gross
negligence, bad faith or willful misconduct of the Administrative Agent.  Upon
any such resignation or removal, the Required Lenders shall have the right to
appoint a successor Administrative Agent that shall be a Person that, provided
that no Event of Default then exists, meets the qualifications of an Eligible
Assignee with an office in the United States through which it will act as the
servicer of the Loans; who is knowledgeable and experienced in servicing real
estate secured syndicated commercial loans in the United States; who (together
with its Affiliates and Related Entities and any Approved Funds managed by it or
by any of its Affiliates or Related Entities) then holds or, at the time it
becomes successor Administrative Agent hereunder will hold (and agrees in
writing for the benefit of the Borrower to maintain, for so long as it shall
remain the Administrative Agent and provided that no Event of Default has
occurred), minimum Loans and Commitments in an aggregate principal amount not
less than ten percent (10%) of the aggregate Outstanding Principal Amount of the
Loans; and who agrees in writing for the benefit of the Borrower not to resign
except in accordance with the provisions of this Loan Agreement.  If such
successor Administrative Agent is not a Lender (or is a Lender, but such Lender
does not comply with the requirements of the second sentence of this Section
13.08), as long as no Major Default exists, the Borrower shall have the right to
approve such successor Administrative Agent, such approval not to be
unreasonably withheld or delayed and which consent shall be deemed to have been
given unless written notice of disapproval is delivered by the Borrower to the
resigning Administrative Agent within five (5) Business Days after notice of
such proposed successor Administrative Agent has been delivered to the
Borrower.  If, in the case of a resignation by the Administrative Agent, no
successor Administrative Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, that shall be a Person that meets the requirements of the
second sentence of this Section 13.08.  If any successor Administrative Agent is
not a Lender (or is a Lender, but such Lender does not comply with the
requirements of the second sentence of this Section 13.08), the Borrower, as
long as no Major Default exists, shall have the right to approve such successor
Administrative Agent, such approval not to be unreasonably withheld or delayed
and which consent shall be deemed to have been given unless, in the case of a
resignation, written notice of disapproval is delivered by the Borrower to the
resigning Administrative Agent within five (5) Business Days after notice of
such proposed successor Administrative Agent has been delivered to the
Borrower.  Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and such successor
Administrative Agent shall assume all obligations of the Administrative Agent
hereunder arising after the date of such acceptance, and the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder; provided, however, that the retiring or removed Administrative Agent
shall not be discharged from any liabilities which existed prior to the
effective date of such resignation.  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After any retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Article XIII shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent.
 
13.09   Consents under Loan Documents.  Subject to the provisions of Section
14.05, the Administrative Agent may (a) grant any consent or approval required
of it or (b) consent to any Modification or waiver under any of the Loan
Documents.  If the Administrative Agent solicits any consents or approvals from
the Lenders under any of the Loan Documents, each Lender shall within ten (10)
Business Days of receiving such request, give the Administrative Agent written
notice of its consent or approval or denial thereof; provided that, if any
Lender does not respond within such ten (10) Business Days or within any such
shorter period as required in this Agreement or any other Loan Document, such
Lender shall be deemed to have authorized the Administrative Agent to vote such
Lender’s interest with respect to the matter which was the subject of the
Administrative Agent’s solicitation as the Administrative Agent elects.  Any
such solicitation by the Administrative Agent for a consent or approval (i)
shall be in writing, (ii) shall include a statement in capitalized, bold faced,
14 point font indicating that failure to respond within such ten (10) Business
Days or such shorter period, as required, shall be deemed consent, (iii) shall
include a description of the matter or thing as to which such consent or
approval is requested and (iv) shall include the Administrative Agent’s
recommended course of action or determination in respect thereof.
 
13.10   Authorization.  The Administrative Agent is hereby authorized by the
Lenders to execute, deliver and perform in accordance with the terms of each of
the Loan Documents to which the Administrative Agent is or is intended to be a
party and each Lender agrees to be bound by all of the agreements of the
Administrative Agent contained in such Loan Documents.  The Borrower shall be
entitled to rely on all written agreements, approvals and consents received from
the Administrative Agent as being that also of the Lenders, without obtaining
separate acknowledgment or proof of authorization of same.
 
13.11   Amendments Concerning Agency Function.  Notwithstanding anything to the
contrary contained in this Agreement, the Administrative Agent shall not be
bound by any waiver, amendment, supplement or Modification of this Agreement or
any other Loan Document which affects its duties, rights and/or functions
hereunder or thereunder unless it shall have given its prior written consent
thereto.
 
13.12   Liability of the Administrative Agent.  The Administrative Agent shall
not have any liabilities or responsibilities to the Borrower on account of the
failure of any Lender (other than the Administrative Agent in its capacity as a
Lender) to perform its obligations hereunder or to any Lender on account of the
failure of the Borrower to perform its obligations hereunder or under any other
Loan Document.
 
13.13   Transfer of Agency Function.  Without the consent of the Borrower or any
Lender, the Administrative Agent may at any time or from time to time transfer
its functions as the Administrative Agent hereunder to any of its offices
wherever located in the United States; provided that the Administrative Agent
shall promptly notify the Borrower and the Lenders thereof.
 
13.14   Documentation Agents.  No Lender identified on the cover page of or
elsewhere in this Agreement as a “Documentation Agent” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to a Lender having that Lender’s Commitment under this
Agreement and the other Loan Documents.
 
 
ARTICLE XIV
 
 


 
 
MISCELLANEOUS
 
14.01   Non-Waiver; Remedies Cumulative.  No failure on the part of the
Administrative Agent or any Lender to exercise and no delay in exercising, and
no course of dealing with respect to, any right, power or privilege under this
Agreement or any other Loan Documents shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under this
Agreement or any other Loan Documents preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The remedies
provided herein and in the other Loan Documents are cumulative and not exclusive
of any remedies provided by law.
 
14.02   Notices.
 
(a)   All notices, requests, demands, statements, authorizations, approvals,
directions, consents and other communications provided for herein and under the
Loan Documents shall be given or made in writing and shall be deemed
sufficiently given or served for all purposes as of the date (a) when hand
delivered, (b) three (3) days after being sent by postage pre-paid registered or
certified mail, return receipt requested, (c) one (1) Business Day after being
sent by reputable overnight courier service, or (d) with a simultaneous delivery
by one of the means in clause (a), (b) or (c) above, by facsimile, when sent,
with confirmation and a copy sent by first class mail, in each case addressed to
the intended recipient at the “Address for Notices” specified below its name on
the signature pages hereof; or, as to any party, at such other address as shall
be designated by such party in a notice to each other party hereto.  Unless
otherwise expressly provided in the Loan Documents, the Borrower shall only be
required to send notices, requests, demands, statements, authorizations,
approvals, directions, consents and other communications to the Administrative
Agent on behalf of all of the Lenders.
 
(b)   Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or notices pursuant to Section 13.03 unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree (in writing)
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures by such party may be limited to particular notices or
communications.
 
(c)   Any person shall have the right to specify, from time to time, as its
address or addresses for purposes of this Agreement, any other address or
addresses upon giving notice thereof to each other person then entitled to
receive notices or other instruments hereunder at least five (5) days before
such change of address shall become effective for purposes of this Agreement.
 
14.03   Expenses, Etc.  Subject to the limitation set forth in Section 14.26:
 
(a)   The Borrower agrees to pay on demand or reimburse on demand to the
applicable party all reasonable out-of-pocket costs and expenses of the
Administrative Agent and the Arranger incurred prior to the Closing Date or
otherwise in connection with the closing of the Loans (including customary
post-closing follow-through) and in connection with the satisfaction of the
requirements of Section 8.19 following the Closing Date, including, but not
limited to, (i) the reasonable fees and expenses for Morrison & Foerster LLP,
counsel to the Administrative Agent and Eurohypo; such legal fees to be paid on
the Closing Date; provided, however, that payment of ten percent (10%) of such
legal fees shall be deferred and payable promptly upon the Borrower’s receipt of
a closing binder and legal invoices prepared by Morrison & Foerster LLP and
payment of any such legal fees relating to the satisfaction of the requirements
of Section 8.19 following the Closing Date shall be payable promptly following
the Borrower’s receipt of any legal invoice therefor (if delivered subsequent to
the invoices covering the 10% retention referred to above), (ii) due diligence
expenses, including title insurance reports and policies, surveys, title and
lien searches and appraisals (including the Appraisal and the Environmental
Reports) and (iii) fees and expenses for the services of an insurance
consultant, in connection with:  the negotiation, preparation, execution and
delivery of this Agreement and the other Loan Documents and initial funding of
the Loans hereunder and the creation and perfection of the Liens to be created
by the Security Documents.
 
(b)   The Borrower also agrees to pay on demand or reimburse on demand to the
applicable party all reasonable out-of-pocket costs and expenses of the
Administrative Agent incurred after the Closing Date (including, but not limited
to, the reasonable fees and expenses of legal counsel, but excluding any travel
expenses incurred for travel by the personnel of the Administrative Agent (but
not any of its consultants when engaged in services for which the Borrower is
required to reimburse the Administrative Agent hereunder, with the understanding
that the Administrative Agent shall use good faith efforts to attempt to engage
qualified local consultants to provide such services) and also excluding the
Administrative Agent’s internal overhead) in connection with (i) any release of
a Project under Section 2.09, (ii) the negotiation or preparation of any
Modification or waiver of any of the terms of this Agreement or any of the other
Loan Documents (whether or not consummated), (iii) the protection and
maintenance of the perfection and priority of the Liens created pursuant to the
Security Documents, (iv) the negotiation with any tenant, execution, delivery or
recordation of any SNDA Agreement, (v) any review or inspection of the work
undertaken pursuant to Section 8.21 (including, without limitation, any seismic
review undertaken to measure the probable maximum loss with respect to the
affected Projects following the completion of such work); any monitoring or
evaluation of environmental conditions occurring at any Project following the
occurrence of (A) any event for which notice is required under Section 8.11(b),
(B) any violation by the Borrower of any of its covenants contained in Section
8.11(a) or (C) any act or occurrence for which the Borrower is obligated to
indemnify the Administrative Agent or any Lender pursuant to the terms set forth
in the Environmental Indemnity Agreement; any review, inspection or evaluation
undertaken by the Restoration Consultant; and the preparation of any reports or
studies in connection with any of the foregoing, (vi) any review of documents or
requests, consideration for approval or disapproval or exercise of rights
outside of the ordinary day-to-day administration of the Loans and the Loan
Documents, and (vii) any other act, condition, request, delivery or other item,
if any other applicable provision of this Agreement or the other Loan Documents
provides for the costs and expenses of the Administrative Agent in connection
therewith to be paid by the Borrower and are not in violation of the limitations
contained herein.
 
(c)   The Borrower also agrees to pay on demand or reimburse on demand to the
applicable party all reasonable out-of-pocket costs and expenses of the Lenders
and the Administrative Agent (including, but not limited to, the reasonable fees
and expenses of legal counsel) in connection with (i) any Default and any
enforcement or collection proceedings resulting therefrom, including all manner
of participation in or other involvement with (A) bankruptcy, insolvency,
receivership, foreclosure, winding up or liquidation proceedings, (B) judicial
or regulatory proceedings and (C) workout, restructuring or other negotiations
or proceedings (whether or not the workout, restructuring or transaction
contemplated thereby is consummated) and (ii) the enforcement of this Section
14.03.
 
(d)   The Borrower also agrees to pay on demand or reimburse on demand to the
applicable party all transfer, stamp, documentary or other similar taxes,
assessments or charges levied by any Governmental Authority in respect of this
Agreement or any of the other Loan Documents or any other document referred to
herein or therein and all costs, expenses, taxes, assessments and other charges
incurred in connection with any filing, registration, recording or perfection of
any security interest contemplated by any Security Document or any other
document referred to therein.
 
14.04   Indemnification.  The Borrower hereby agrees to (i) protect and
indemnify the Indemnified Parties from, and hold each of them harmless, from and
against all damages, losses, claims, actions, liabilities (or actions,
investigations or other proceedings commenced or threatened in respect thereof)
penalties, fines, costs and expenses including reasonable attorneys’ fees and
expenses (collectively and severally, “Losses”) which may be imposed upon,
asserted against or incurred or paid by any of them resulting from the claims of
any third party relating to or arising out of (A) the Projects, (B) any of the
Loan Documents or the Transactions, (C) any ERISA Events, (D) any Environmental
Losses and (E) any act performed or permitted to be performed by any Indemnified
Party under any of the Loan Documents, except for Losses to the extent
determined by a court of competent jurisdiction to be caused by the gross
negligence, bad faith or willful misconduct of an Indemnified Party (but the
effect of this exception only eliminates the liability of the Borrower with
respect to the Indemnified Party (and if such Indemnified Party is not a Lender,
the Lender on whose behalf such Indemnified Party was acting) to the extent such
Indemnified Party has been adjudged to have so acted and not with respect to any
other Indemnified Party), and (ii) reimburse each Indemnified Party on demand
for any expenses (including the reasonable attorneys’ fees and disbursements)
reasonably incurred in connection with the investigation of, preparation for or
defense of any actual or threatened claim, action or proceeding arising
therefrom (excluding any action or proceeding where the Indemnified Party is not
a party to such action or proceeding out of which any such expenses arise unless
such Indemnified Party is required to participate or respond in connection with
such action or proceeding (e.g., by way of deposition, discovery requests,
testimony, subpoena or similar reason)).  The Obligations shall not be
considered to have been paid in full unless all obligations of the Borrower
under this Section 14.04 shall have been fully performed (except for contingent
indemnification obligations for which no claim has actually been made pursuant
to this Agreement).  This Section 14.04 shall survive repayment in full of the
Obligations and, as to any Project, the release of that Project as collateral
for the Loans in accordance with Section 2.09 of this Agreement, and in
addition, shall survive the assignment, sale or other transfer of the
Administrative Agent’s or any Lender’s interest hereunder.
 
14.05   Amendments, Etc.  Except as otherwise expressly provided in this
Agreement or the other Loan Documents, this Agreement and the other Loan
Documents may be Modified only by an instrument in writing signed by the
Borrower and the Administrative Agent acting with the consent of the Required
Lenders; provided that:  (a) no Modification or waiver shall, unless by an
instrument signed by all of the Lenders or by the Administrative Agent acting
with the written consent of all of the Lenders: (i) extend the date fixed for
the payment of principal of or interest on any Loan or any fee hereunder or
under the Loan Documents, including, without limitation, any extension of the
Maturity Date, (ii) reduce the amount of any such payment of principal,
(iii) reduce the rate at which interest is payable thereon or any fee is payable
hereunder, (iv) alter the rights or obligations of the Borrower to prepay Loans,
(v) alter the manner in which payments or prepayments of principal, interest or
other amounts hereunder shall be applied as between the Lenders or Types of
Loans, (vi) alter the terms of this Section 14.05, (vii) Modify the definition
of the term “Required Lenders” or Modify in any other manner the number or
percentage of the Lenders required to make any determinations or waive any
rights hereunder or to Modify any provision hereof, (viii) alter the several
nature of the Lenders’ obligations hereunder, (ix) release the Borrower, any
collateral or the Guarantor or otherwise terminate any Lien under any Security
Document providing for collateral security (except that no such consent shall be
required, and the Administrative Agent is hereby authorized, to release any Lien
covering the collateral under the Security Documents, and to release (or
terminate the liability of) the Borrower under the Loan Documents, and to
release the Guarantor under the Guarantor Documents:  (A) as expressly provided
in the Loan Documents and (B) upon payment of the Obligations in full in
accordance with the terms of the Loan Documents), (x) agree to additional
obligations being secured by such collateral security, or (xi) alter the
relative priorities of the obligations entitled to the benefits of the Liens
created under the Security Documents; (b) any Modification of Article XIII, or
of any of the rights or duties of the Administrative Agent hereunder shall
require the consent of the Administrative Agent and the Required Lenders; and
(c) no Modification shall increase the Commitment of any Lender without the
consent of such Lender; and provided, further, that without the consent of the
Required Lenders, the Administrative Agent shall not (I) waive any provision in
the Loan Documents requiring Insurance Proceeds to be applied to Indebtedness
when the Administrative Agent has determined that Borrower has not satisfied
conditions for release of Insurance Proceeds for Restoration; (II) waive any
provision in the Loan Documents requiring Condemnation Awards to be applied to
Indebtedness when Condemnation Awards exceed the Insurance Threshold Amount;
(III) waive any violation by Borrower of any of its covenants set forth in
Articles 8 and 9 hereof; (IV) waive any of the limitations on Liens contained in
Section 9.02 hereof; or (V) waive any material Default or Event of
Default.  Notwithstanding anything to the contrary contained in this Agreement
or the other Loan Documents, the Administrative Agent is hereby authorized by
the Lenders to enter into Modifications to the Loan Documents which are
ministerial in nature, including the preparation and execution of Uniform
Commercial Code forms, Assignments and Assumptions and SNDA Agreements and any
amendment to the definition of “Change of Control” that would eliminate the
exclusions set forth in clause (i) or (ii) of such definition.
 
14.06   Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.
 
14.07   Assignments and Participations.
 
(a)   Consent Required for Assignments by the Borrower.  Except as otherwise
expressly permitted by this Agreement, the Borrower may not assign any of its
rights or obligations hereunder or under the Loan Documents without the prior
consent of all of the Lenders and the Administrative Agent.
 
(b)   Assignments by Lenders.
 
(i) Subject to the conditions set forth in subsection (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent of:
 
(A) the Borrower, whose consent shall not be unreasonably withheld, conditioned
or delayed; provided that (1) such consent shall be deemed granted should the
Borrower fail to respond within five (5) Business Days upon receipt of a notice
of such assignment and (2) should the Borrower not give such consent, the
Borrower shall provide to the Administrative Agent and the Lender requesting
such assignment its specific reasons for such disapproval; provided that no
consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business (and which is not engaged in the business of acquiring direct or
indirect ownership interests in commercial real estate projects), an Eligible
Assignee or, if a Major Default exists, any other assignee; and
 
(B) the Administrative Agent, whose consent shall not be unreasonably withheld,
conditioned or delayed; provided that no consent of the Administrative Agent
shall be required for an assignment of all or a portion of any Commitment or
Loans to an assignee that is a Lender with a Commitment immediately prior to
giving effect to such assignment or an Affiliate of the assigning Lender if also
an Eligible Assignee.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loan, the amount of the Commitment or Loan of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if a Major Default exists;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $4,500; and
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(iii) Subject to acceptance and recording thereof pursuant to subsection (b)(iv)
of this Section 14.07, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 5.01, 5.05, 5.06 and 14.04); provided, however, that in no event shall
such assigning Lender be released with respect to any defaults by or liabilities
of such Lender under the Loan Documents which accrued prior to such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 14.07 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (c)
of this Section 14.07.
 
(iv) The Administrative Agent shall maintain at its Principal Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loan owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Administrative Agent
shall record all entries in the Register promptly upon their being
effected.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire, the processing and recordation fee referred to in subsection (b)
of this Section 14.07 and any written consent to such assignment required by
subsection (b) of this Section 14.07, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this subsection.
 
(c)   Participations.
 
(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other financial institutions
(including, without limitation, life insurance companies), or an Affiliate of
the Lender that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course of its business
(and which is not engaged in the business of acquiring direct or indirect
ownership interests in commercial real estate projects) (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement and
the other Loan Documents (including all or a portion of its Commitment and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged, (B) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents.  Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any Modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of such Participant, agree to (1)
increase or extend the term of such Lender’s Commitment to the extent that it
affects such Participant, (2) extend the date fixed for the payment of principal
of or interest on the related Loan or Loans, (3) reduce the amount of any such
payment of principal or (4) reduce the rate at which interest is payable thereon
to a level below the rate at which the Participant is entitled to receive such
interest.  Subject to subsection (c)(ii) of this Section 14.07, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 5.01,
5.05 and 5.06 to the same extent, but subject to the same limitations,
conditions and duties set forth in such sections, as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section
14.07.  To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 14.10 as though it were a Lender; provided that such
Participant agrees to be subject to Section 14.10 as though it were a Lender.
 
(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or 5.06 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.06 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees in writing, for the benefit of the Borrower, to comply with Section 5.06
as though it were a Lender.
 
(d)   Pledges.  In addition to the assignments and participations permitted
under the foregoing provisions of this Section 14.07:  (i) any Lender may
(without notice to the Borrower, the Administrative Agent or any other Lender
and without payment of any fee) assign and pledge all or any portion of its
Loans and its Note to any Federal Reserve Bank as collateral security pursuant
to Regulation A and any Operating Circular issued by such Federal Reserve Bank,
and such Loans and Note shall be transferable as provided therein; and (ii) any
Lender may (upon notice to the Administrative Agent and without payment of any
fee) assign and pledge all or any portion of its Loans and its Note as
collateral for financing, and such Loans and Note shall be fully transferable as
provided therein.  No such assignment shall release the assigning Lender from
its obligations hereunder.
 
(e)   Provision of Information to Assignees and Participants.  A Lender may
furnish any information concerning the Borrower, the Projects, the Loans, the
Borrower’s Member or any Borrower Party in the possession of such Lender from
time to time to assignees, pledgees and participants (including prospective
assignees, pledgees and participants), subject, however, to the party receiving
such information confirming in writing that such party and such information is
subject to the provisions of Section 14.24.
 
(f)   No Assignments to the Borrower or Affiliates.  Anything in this Section
14.07 or Section 14.27 to the contrary notwithstanding, each Lender agrees for
itself that it shall not assign or participate any interest in any Loan held by
it hereunder to the Borrower or any of its Affiliates without the prior consent
of each Lender.
 
14.08   Survival.  The obligations of the Borrower under Sections 3.02(e), 5.01,
5.05, 5.06, 14.03, 14.04 and 14.12, and the obligations of the Lenders under
Sections 13.05, shall survive the repayment of the Obligations, the termination
of the Commitments and, as to any Project, the release of that Project as
collateral for the Loans in accordance with Section 2.09 of this Agreement, and
in addition, in the case of any Lender that may assign any interest under the
Loan Documents in accordance with the terms thereof including any Lender’s
interest in its Commitment or Loan hereunder, shall survive the making of such
assignment, notwithstanding that such assigning Lender may cease to be a
“Lender” hereunder.  In addition, each representation and warranty made herein
or pursuant hereto by the Borrower shall survive the making of such
representation and warranty, and no Lender shall be deemed to have waived, by
reason of making any Loan, any Default that may arise by reason of such
representation or warranty proving to have been false or misleading,
notwithstanding that such Lender or the Administrative Agent may have had notice
or knowledge or reason to believe that such representation or warranty was false
or misleading at the time such Loan was made.
 
14.09   Reserved.  
 
14.10   Right of Set-off.
 
(a)   Upon the occurrence and during the continuance of any Event of Default,
each of the Lenders is, subject (as between the Lenders) to the provisions of
subsection (c) of this Section 14.10, hereby authorized at any time and from
time to time, without notice to the Borrower (any such notice being expressly
waived by the Borrower) and to the fullest extent permitted by law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held, and other indebtedness at any time owing, by such
Lender in any of its offices, in Dollars or in any other currency, to or for the
credit or the account of the Borrower against any and all of the respective
obligations of the Borrower now or hereafter existing under the Loan Documents,
irrespective of whether or not such Lender or any other Lender shall have made
any demand hereunder and although such obligations may be contingent or
unmatured and such deposits or indebtedness may be unmatured.  Each Lender and
the Administrative Agent acknowledges that it is aware of the implications of
the anti-deficiency laws and “one form of action” laws of various jurisdictions
in which the Collateral may be located.  These laws, in general, restrict or
prohibit the exercise of remedies under loans secured by real property, and the
violation of those laws can result in severe consequences to a lender, including
a loss of the real property security.  These laws include, for example, Section
726 of the California Code of Civil Procedure.  Therefore, anything obtained in
this Section 14.10 to the contrary notwithstanding, no Lender shall exercise any
right of set-off against any Borrower Party with respect to the Obligations
under the Loan Documents without the prior written consent of all of the
Lenders.  In the event that any Lender exercises any right of set-off without
all of the Lenders’ prior consent, such Lender shall protect, indemnify, defend
and hold harmless the Administrative Agent and each of the other Lenders from
and against any liability, loss, cost, damage, or injury that may result from
such Person’s exercise of its right of set-off.  This Section 14.10 shall inure
only for the benefit of the Lenders and the Administrative Agent, and may not be
relied upon by any third party, including but not limited to the Borrower and
its Subsidiaries.
 
(b)   Each Lender shall promptly notify the Borrower and the Administrative
Agent after any such set-off and application, provided that the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of the Lenders under this Section 14.10 are in addition to other rights
and remedies (including other rights of set-off) which the Lenders may have.
 
(c)   If an Event of Default has resulted in the Loans becoming due and payable
prior to the stated maturity thereof, each Lender agrees that it shall turn over
to the Administrative Agent any payment (whether voluntary or involuntary,
through the exercise of any right of setoff or otherwise) on account of the
Loans held by it in excess of its ratable portion of payments on account of the
Loans obtained by all the Lenders.
 
14.11   Remedies of Borrower.  It is expressly understood and agreed that,
notwithstanding any Applicable Law or any provision of this Agreement or the
other Loan Documents to the contrary, the liability of the Administrative Agent
and each Lender (including their respective successors and assigns) and any
recourse of the Borrower against the Administrative Agent and each Lender shall
be limited solely and exclusively to their respective interests in the Loans
and/or Commitments or the Projects.  Without limiting the foregoing, in the
event that a claim or adjudication is made that the Administrative Agent, any of
the Lenders, or their agents, acted unreasonably or unreasonably delayed acting
in any case where by Applicable Law or under this Agreement or the other Loan
Documents, the Administrative Agent, any Lender or any such agent, as the case
may be, has an obligation to act reasonably or promptly, or otherwise violated
this Agreement or the Loan Documents, the Borrower agrees that none of the
Administrative Agent, the Lenders or their agents shall be liable for any
incidental, indirect, special, punitive, consequential or speculative damages or
losses resulting from such failure to act reasonably or promptly in accordance
with this Agreement or the other Loan Documents.  
 
14.12   Brokers.  The Borrower hereby represents to the Administrative Agent and
each Lender that it has not dealt with any broker, underwriter, placement agent,
or finder in connection with the Transactions.  The Borrower hereby agrees that
it shall pay any and all brokerage commissions or finders fees owing to any
broker or finder engaged by Borrower or any of its Affiliates in connection with
the Transactions and agrees and acknowledges that payment of all such brokerage
commissions or finders fees shall be the Borrower’s sole responsibility.  The
Borrower hereby agrees to protect and indemnify and hold the Administrative
Agent and each Lender harmless from and against any and all claims, liabilities,
costs and expenses of any kind in any way relating to or arising from a claim by
any broker or finder engaged by Borrower or any of its Affiliates that such
Person acted on behalf of the Borrower and is entitled to compensation in
connection with the Transactions.
 
14.13   Estoppel Certificates.
 
(a)   The Borrower, within ten (10) days after the Administrative Agent’s
request, shall furnish to the Administrative Agent a written statement, duly
acknowledged, certifying to the Administrative Agent and each Lender and/or,
subject to the terms of Section 14.07, any proposed assignee of any portion of
the interests hereunder:  (i) the amount of the Outstanding Principal Amount
then owing under this Agreement and each of the Notes, (ii) the terms of payment
and Stated Maturity Date of the Loans (or if earlier, the Maturity Date), (iii)
the date to which interest has been paid under each of the Notes, (iv) whether,
to the Borrower’s knowledge, any offsets or defenses exist against the repayment
of the Loans and, if any are alleged to exist, a reasonably detailed description
thereof, (v) the extent to which the Loan Documents have been Modified by the
Borrower and (vi) such other information as the Administrative Agent shall
reasonably request.
 
(b)   The Administrative Agent, within ten (10) days after the Borrower’s
reasonable request therefor, shall furnish to the Borrower a written statement,
duly acknowledged, certifying to any prospective permitted purchaser of an
interest in the Borrower or any prospective permitted lender to the Borrower or
any lender providing any Guaranteed Line of Credit, as to which the Borrower or
any Subsidiary thereof remains or will be obligated under a Guarantee: (i) the
amount of the Outstanding Principal Amount, (ii) the terms of payment and Stated
Maturity Date of the Loans (or if earlier, the Maturity Date), (iii) the date to
which interest has been paid under each of the Notes, (iv) whether, to the
actual knowledge of the Person signing on behalf of the Administrative Agent,
there are any Defaults on the part of the Borrower under this Agreement or under
any of the other Loan Documents, and, if any are alleged to exist, a detailed
description thereof and (v) the extent to which the Loan Documents have been
Modified.
 
14.14   Preferences.  To the extent that the Borrower makes a payment or
payments to the Administrative Agent and/or any Lender, which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the obligations hereunder or part thereof intended to be satisfied
shall be revived and continue in full force and effect, as if such payment or
proceeds had not been received by the Administrative Agent or a Lender, as the
case may be.
 
14.15   Certain Waivers.  The Borrower hereby irrevocably and unconditionally
waives (a) promptness and diligence, (b) notice of any actions taken by the
Administrative Agent or any Lender hereunder or under any other Loan Document or
any other agreement or instrument relating thereto except to the extent (i)
otherwise expressly provided herein or therein or (ii) the Borrower is not,
pursuant to Applicable Law, permitted to waive the giving of such notice,
(c) all other notices, demands and protests, and all other formalities of every
kind in connection with the enforcement of the Borrower’s obligations hereunder
and under the other Loan Documents, the omission of or delay in which, but for
the provisions of this Section 14.15, might constitute grounds for relieving the
Borrower of any of its obligations hereunder or under the other Loan Documents,
except to the extent otherwise expressly provided herein or to the extent that
the Borrower is not, pursuant to Applicable Law, permitted to waive the giving
of such notice, (d) any requirement that the Administrative Agent or any Lender
protect, secure, perfect or insure any lien on any collateral for the Loans or
exhaust any right or take any action against the Borrower or any other Person or
against any collateral for the Loans, (e) any right or claim of right to cause a
marshalling of the Borrower’s assets and (f) until the Obligations are paid in
full and discharged, all rights of subrogation or contribution, whether arising
by contract or operation of law or otherwise by reason of payment by the
Borrower pursuant hereto or to the other Loan Documents.
 
14.16   Entire Agreement.  This Agreement, the Notes and the other Loan
Documents constitute the entire agreement between the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and all understandings, oral representations and agreements heretofore or
simultaneously had among the parties are merged in, and are contained in, such
documents and instruments.
 
14.17   Severability.  If any provision of this Agreement shall be held by any
court of competent jurisdiction to be unlawful, void or unenforceable for any
reason as to any Person or circumstance, such provision or provisions shall be
deemed severable from and shall in no way affect the enforceability and validity
of the remaining provisions of this Agreement.
 
14.18   Captions.  The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.
 
14.19   Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.
 
14.20   GOVERNING LAW. THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS
ARE TO BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF CALIFORNIA (AS PERMITTED BY SECTION 1646.5 OF THE CALIFORNIA CIVIL CODE
OR ANY SIMILAR SUCCESSOR PROVISION), WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN
THE INTERNAL LAWS OF THE STATE OF CALIFORNIA TO GOVERN THE RIGHTS AND DUTIES OF
THE PARTIES.
 
14.21   SUBMISSION TO JURISDICTION.  THE BORROWER, THE ADMINISTRATIVE AGENT AND
EACH OF THE LENDERS HEREBY IRREVOCABLY (I) AGREE THAT ANY SUIT, ACTION OR OTHER
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES, ANY
SECURITY DOCUMENT, OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN A COURT OF
RECORD IN THE STATE OF CALIFORNIA, COUNTY OF LOS ANGELES OR IN THE COURTS OF THE
UNITED STATES OF AMERICA LOCATED IN SUCH STATE AND COUNTY, (II) CONSENT TO THE
JURISDICTION OF EACH SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, (III)
WAIVE ANY OBJECTION WHICH IT MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING IN ANY OF SUCH COURTS AND ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND (IV) AGREE
AND CONSENT THAT ALL SERVICE OF PROCESS UPON THE BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN ANY SUCH STATE OR FEDERAL COURT MAY BE MADE BY CERTIFIED
OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE BORROWER, AT THE
ADDRESS FOR NOTICES PURSUANT TO SECTION 14.02 HEREOF, AND SERVICE SO MADE SHALL
BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.  NOTHING IN
THIS SECTION 14.21 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
LENDER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE
RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING ANY SUIT, ACTION OR
PROCEEDING AGAINST THE BORROWER OR THE PROPERTY OF THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTIONS.
 
14.22   WAIVER OF JURY TRIAL; COUNTERCLAIM.  EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES, THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS.  THE BORROWER FURTHER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY LEGAL PROCEEDING
BROUGHT BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT OR THE LENDERS WITH RESPECT
TO THIS AGREEMENT, THE NOTES , THE OTHER LOAN DOCUMENTS OR OTHERWISE IN RESPECT
OF THE LOANS, ANY AND EVERY RIGHT THE BORROWER MAY HAVE TO (A) INTERPOSE ANY
COUNTERCLAIM THEREIN, OTHER THAN A MANDATORY OR COMPULSORY COUNTERCLAIM, AND
(B) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR
PROCEEDING.  NOTHING CONTAINED IN THE IMMEDIATELY PRECEDING SENTENCE SHALL
PREVENT OR PROHIBIT THE BORROWER FROM INSTITUTING OR MAINTAINING A SEPARATE
ACTION AGAINST THE ADMINISTRATIVE AGENT OR THE LENDERS WITH RESPECT TO ANY
ASSERTED CLAIM.  THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY WAIVE ANY
DEFENSE OR OBJECTION TO THE BORROWER INSTITUTING OR MAINTAINING SUCH A SEPARATE
ACTION AGAINST THE ADMINISTRATIVE AGENT OR THE LENDERS FOR ANY CLAIM WHICH THE
BORROWER IS PRECLUDED FROM INTERPOSING AS A COUNTERCLAIM IN OR CONSOLIDATING
WITH ANY PROCEEDING COMMENCED BY THE ADMINISTRATIVE AGENT OR THE LENDERS
DESCRIBED IN THIS SECTION 14.22, BUT THE DEFENSES AND OBJECTIONS SO WAIVED ARE
LIMITED SOLELY TO DEFENSES AND OBJECTIONS BASED ON THE ASSERTION OF SUCH CLAIM
IN A SEPARATE ACTION AND DO NOT INCLUDE ANY OTHER DEFENSES OR OBJECTIONS,
WHETHER PROCEDURAL OR SUBSTANTIVE.
 
14.23   Limitation of Liability.  
 
(a)   Neither the Borrower, nor any past, present or future member in, partner
in, or manager of the Borrower, nor any owner of any direct or indirect Equity
Interests in the Borrower, shall be personally liable for payments due hereunder
or under any other Loan Document or for the performance of any obligation of the
Borrower hereunder or thereunder, or breach of any representation or warranty
made by the Borrower hereunder or thereunder.  Notwithstanding the foregoing
provisions of this Section 14.23(a), the Borrower (but not  any past, present or
future member in, partner in, or manager of the Borrower, nor any owner of any
direct or indirect Equity Interests in the Borrower) shall be personally (and on
a full recourse basis) liable for and shall protect, indemnify and defend the
Administrative Agent and the Lenders from and against, and shall hold the
Administrative Agent and the Lenders harmless of, from and against any
deficiency, liability, loss, damage, costs, and expenses (including legal fees
and disbursements) suffered by the Administrative Agent and/or the Lenders and
caused by, or related to or as a result of any of the following:  (i) the
commission of a criminal act by or on behalf of the Borrower, (ii) fraud,
intentional misrepresentation or intentionally inaccurate certification made at
any time in connection with the Loan Documents or the Loans by or on behalf of
the Borrower; (iii) misapplication or misappropriation of cash flow or other
revenue derived from or in respect of the Projects, including security deposits,
Insurance Proceeds, Condemnation Awards, or any rental, sales or other income
derived directly or indirectly from the Projects in violation of the Loan
Documents by or on behalf of the Borrower; and/or (iv) intentional or bad faith
commission of waste to or of the Projects or any portion thereof by or on behalf
of the Borrower.  In addition, the Borrower (but not any past, present or future
member in, partner in or manager of the Borrower, nor any owner of any direct or
indirect Equity Interests in the Borrower) shall be personally (and on a full
recourse basis) liable for and shall protect, indemnify and defend the
Administrative Agent and the Lenders from and against, and shall hold the
Administrative Agent and the Lenders harmless of, from and against any
deficiency, liability, loss, damage, costs, and expenses (including legal fees
and disbursements) suffered by the Administrative Agent and/or the Lenders and
caused by, or related to or as a result of any of the following: (A) voluntary
bankruptcy or collusion in an involuntary bankruptcy of the Borrower by or on
behalf of the Borrower, (B) any violation of Section 8.11(a) or resulting from a
failure to perform under the Environmental Indemnity, and/or (C) interference
with foreclosure following an Event of Default by or on behalf of the Borrower.
 
(b)   Nothing contained in this Section shall impair the validity of the
indebtedness, obligations or Liens arising under the Loan Documents.
Notwithstanding anything to the contrary contained herein, the Administrative
Agent may pursue any power of sale, bring any foreclosure action, any action for
specific performance, or any other appropriate action or proceedings against the
Borrower or any other Person for the purpose of enabling the Administrative
Agent and the Lenders to realize upon the collateral for the Loans (including,
without limitation, any Rents and Net Proceeds to the extent provided for in the
Loan Documents) or to obtain the appointment of a receiver.
 
(c)   Notwithstanding anything to the contrary contained herein, the Guarantor
shall have personal liability on the terms contained in the Guarantor Documents
(to the extent provided therein).
 
14.24   Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information that may be disclosed (a) to it and its Subsidiaries’
and Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Applicable Laws or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 14.24, to
(i) any assignee or pledgee of or Participant in, or any prospective assignee or
pledgee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 14.24 or of arrangements entered into pursuant hereto or (ii) becomes
available to the Administrative Agent or any Lender on a non-confidential basis
from a source other than the Borrower; provided, however, the obligation to
maintain the confidentiality of the Information provided hereunder shall expire
twelve (12) months after the date upon which the Obligations hereunder are
indefeasibly paid in full.  For the purposes of this Section 14.24,
“Information” means all written information received from or on behalf of the
Borrower relating to the Borrower, its Subsidiaries or Affiliates or their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis (and obtained from
a Person not known by the Administrative Agent or such Lender to have disclosed
such information in violation of a contractual confidentiality obligation of
such Person owed to the Borrower) prior to disclosure by the Borrower.  The
Administrative Agent and each Lender, to the extent required to maintain the
confidentiality of Information as provided in this Section 14.24, shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as a commercial banker exercising reasonable and customary business
practices would accord to its own confidential information.  Notwithstanding
anything herein to the contrary, the information subject to this Section 14.24
shall not include, and the Administrative Agent and each Lender may disclose
without limitation of any kind, any information with respect to the “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Administrative Agent or such Lender relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transactions as well as other information,
this sentence shall only apply to such portions of the document or similar item
that relate to the tax treatment or tax structure of the Loans and transactions
contemplated hereby.  Subject to the terms set forth in this sentence, Borrower
authorizes Administrative Agent and each of the Lenders to issue, at their own
expense, press releases, advertisements and other promotional materials in
connection with Administrative Agent’s or such Lender’s own promotional and
marketing activities, so long as such materials describe the Loans in a manner
which is consistent with any accurate description of the Loans contained in any
press release or public filing issued by the Borrower; provided, however, that
prior to issuing any such press release, advertisement or other promotional
materials, the Lender seeking to issue the same shall first deliver the proposed
form of the same to the Administrative Agent for its review and submission to
the Borrower, and provided, further, that no such press release, advertisement
or other promotional materials shall be issued unless the Borrower has approved
the form of the same (which approval shall not be unreasonably withheld,
conditioned or delayed, and which approval shall be granted so long as the
information set forth therein is consistent with the description of the Loans
contained in any press release or public filing issued by the Borrower).
 
14.25   Usury Savings Clause.  It is the intention of the Borrower, the
Administrative Agent and the Lenders to conform strictly to the usury and
similar laws relating to interest from time to time in force, and all Loan
Documents between the Borrower, the Administrative Agent and the Lenders,
whether now existing or hereafter arising and whether oral or written, are
hereby expressly limited so that in no contingency or event whatsoever, whether
by acceleration of maturity hereof or otherwise, shall the amount paid or agreed
to be paid in the aggregate to the Lenders as interest (whether or not
designated as interest, and including any amount otherwise designated by or
deemed to constitute interest by a court of competent jurisdiction) hereunder or
under the other Loan Documents or in any other agreement given to secure the
Loans, or in any other document evidencing, securing or pertaining to the Loans,
exceed the maximum amount (the “Maximum Rate”) permissible under Applicable
Laws.  If under any circumstances whatsoever fulfillment of any provision
hereof, of this Agreement or of the other Loan Documents, at the time
performance of such provisions shall be due, shall involve exceeding the Maximum
Rate, then, ipso facto, the obligation to be fulfilled shall be reduced to the
Maximum Rate.  For purposes of calculating the actual amount of interest paid
and/or payable hereunder in respect of laws pertaining to usury or such other
laws, all sums paid or agreed to be paid to the Lenders for the use, forbearance
or detention of the Loans evidenced hereby, outstanding from time to time shall,
to the extent permitted by Applicable Law, be amortized, pro-rated, allocated
and spread from the date of disbursement of the proceeds of the Notes until
payment in full of all of such indebtedness, so that the actual rate of interest
on account of such Loans is uniform through the term hereof.  If under any
circumstances any Lender shall ever receive an amount which would exceed the
Maximum Rate, such amount shall be deemed a payment in reduction of the
principal amount of the applicable Loans and shall be treated as a voluntary
prepayment under this Agreement (without prepayment penalty or premium) and
shall be so applied in accordance with the provisions of this Agreement, or if
such excessive interest exceeds the outstanding amount of the applicable Loans
and any other Obligations, the excess shall be deemed to have been a payment
made by mistake and shall be refunded to the Borrower. 
 
14.26   Cooperation with Syndication.  The Borrower acknowledges that Arranger
intends to syndicate a portion of the Commitments to one or more Lenders (the
“Syndication”) and in connection therewith, the Borrower will take all actions
as Arranger may reasonably request to assist Arranger in its Syndication
effort.  Without limiting the generality of the foregoing, the Borrower shall,
at the request of Arranger (i) facilitate the review of the Loan and the
Projects by any prospective Lender; (ii) assist Arranger and otherwise cooperate
with Arranger in the preparation of information offering materials (which
assistance may include reviewing and commenting on drafts of such information
materials and drafting portions thereof); (iii) deliver updated information on
the Borrower and the Projects; (iv) make representatives of the Borrower
available to meet with prospective Lenders at tours of the Projects and bank
meetings; (v) facilitate direct contact between the senior management and
advisors of the Borrower and any prospective Lender; and (vi) provide Arranger
with all information reasonably deemed necessary by it to complete the
Syndication successfully.  The Borrower agrees to take such further action, in
connection with documents and amendments to the Loan Documents, as may
reasonably be required to effect such Syndication.  The Borrower shall not be
responsible for any costs or expenses incurred by the Administrative Agent, the
Arranger, any Lender or any other Person in connection with such Syndication,
other than Arranger’s attorneys’ fees incurred through the closing of the
Loan.  
 
14.27   [Reserved.]
 
14.28   Controlled Account.  The Borrower hereby agrees with the Administrative
Agent, as to any Controlled Account into which this Agreement requires the
Borrower to deposit funds, as follows:
 
(a)           Establishment and Maintenance of the Controlled Account.
 
(i) Each Controlled Account (A) shall be a separate and identifiable account
from all other funds held by the Depository Bank and (B) shall contain only
funds required to be deposited pursuant to this Agreement or any other Loan
Document.  Any interest which may accrue on the amounts on deposit in a
Controlled Account shall be added to and shall become part of the balance of
such Controlled Account.  The Borrower, the Administrative Agent and the
applicable Depository Bank shall enter into an agreement (the “Controlled
Account Agreement”), substantially in the form of Exhibit O attached hereto
(with such changes thereto as may be required by the Depository Bank and
satisfactory to the Administrative Agent, including, without limitation,
revisions necessary to utilize a separate deposit account control agreement
reasonably satisfactory to the Administrative Agent, the Depository Bank and the
Borrower) which shall govern the Controlled Account and the rights, duties and
obligations of each party to the Controlled Account Agreement.
 
(ii) The Controlled Account Agreement shall provide that (A) the Controlled
Account shall be established in the name of the Administrative Agent, as agent
for the Lenders, (B) the Controlled Account shall be subject to the sole
dominion, control and discretion of the Administrative Agent, and (C) neither
the Borrower nor any other Person, including, without limitation, any Person
claiming on behalf of or through the Borrower, shall have any right or
authority, whether express or implied, to make use of or withdraw, or cause the
use or withdrawal of, any proceeds from the Controlled Account or any of the
other proceeds deposited in the Controlled Account, except as expressly provided
in this Agreement or in the Controlled Account Agreement.
 
(b)           Deposits to and Disbursements from the Controlled Account.  All
deposits to and disbursements of all or any portion of the deposits to the
Controlled Account shall be in accordance with this Agreement and the Controlled
Account Agreement.  The Borrower shall pay any and all fees charged by
Depository Bank in connection with the maintenance of the Controlled Account
required to be established by or for it hereunder, and the performance of the
Depository Bank’s duties.
 
(c)           Security Interest.
 
(i) The Borrower hereby grants a perfected first priority security interest in
favor of the Administrative Agent for the ratable benefit of the Lenders in each
Controlled Account established by or for it hereunder and all financial assets
and other property and sums at any time held, deposited or invested therein, and
all security entitlements and investment property relating thereto, together
with any interest or other earnings thereon, and all proceeds thereof, whether
accounts, general intangibles, chattel paper, deposit accounts, instruments,
documents or securities (collectively, “Controlled Account Collateral”),
together with all rights of a secured party with respect thereto (even if no
further documentation is requested by the Administrative Agent or the Lenders or
executed by the Borrower).
 
(ii) The Borrower covenants and agrees:
 
(A)           to do all acts that may be reasonably necessary to maintain,
preserve and protect the Controlled Account Collateral;
 
(B)           to pay promptly when due all material taxes, assessments, charges,
encumbrances and liens now or hereafter imposed upon or affecting any Controlled
Account Collateral;
 
(C)           to appear in and defend any action or proceeding which may
materially and adversely affect the Borrower’s title to or the Administrative
Agent’s interest in the Controlled Account Collateral;
 
(D)           following the creation of each Controlled Account established by
or for the Borrower and the initial funding thereof, other than to the
Administrative Agent pursuant to this Agreement or a Controlled Account
Agreement, not to transfer, assign, sell, surrender, encumber, mortgage,
hypothecate, or otherwise dispose of any of the Controlled Account Collateral or
rights or interests therein, and to keep the Controlled Account Collateral free
of all levies and security interests or other liens or charges except the
security interest in favor of the Administrative Agent granted hereunder;
 
(E)           to account fully for and promptly deliver to the Administrative
Agent, in the form received, all documents, chattel paper, instruments and
agreements constituting the Controlled Account Collateral hereunder, endorsed to
the Administrative Agent or in blank, as requested by the Administrative Agent,
and accompanied by such powers as appropriate and until so delivered all such
documents, instruments, agreements and proceeds shall be held by the Borrower in
trust for the Administrative Agent, separate from all other property of the
Borrower; and
 
(F)           from time to time upon request by the Administrative Agent, to
furnish such further assurances of the Borrower’s title with respect to the
Controlled Account Collateral, execute such written agreements, or do such other
acts, all as may be reasonably necessary to effectuate the purposes of this
agreement or as may be required by law, or in order to perfect or continue the
first-priority lien and security interest of the Administrative Agent in the
Controlled Account Collateral.
 
(iii) All interest earned on the Controlled Account shall be retained in such
Controlled Account subject to the Borrower’s withdrawal rights set forth
herein.  The Borrower shall treat all interest earned on the Controlled Account
as its income for federal income tax purposes.
 
(iv) Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent may (and, upon the instruction of the Required Lenders,
shall):
 
(A)           without any advertisement or notice to or authorization from the
Borrower (all of which advertisements, notices and/or authorizations are hereby
expressly waived), withdraw, sell or otherwise liquidate the funds deposited
into any Controlled Account, and apply the proceeds thereof to the unpaid
Obligations in such order as the Administrative Agent may elect in its sole
discretion, without liability for any loss, and the Borrower hereby consents to
any such withdrawal and application as a commercially reasonable disposition of
such funds and agrees that such withdrawal shall not result in satisfaction of
the Obligations except to the extent the proceeds are applied to such sums;
 
(B)           without any advertisement or notice to or authorization from the
Borrower (all of which advertisements, notices and/or authorizations are hereby
expressly waived), notify any account debtor on any Controlled Account
Collateral pledged by the Borrower pursuant hereto to make payment directly to
the Administrative Agent;
 
(C)           foreclose upon all or any portion of the Controlled Account
Collateral pledged by the Borrower or otherwise enforce the Administrative
Agent’s security interest in any manner permitted by law or provided for in this
Agreement;
 
(D)           sell or otherwise dispose of all or any portion of the Controlled
Account Collateral pledged by the Borrower at one or more public or private
sales, whether or not such Controlled Account Collateral is present at the place
of sale, for cash or credit or future delivery, on such terms and in such manner
as the Administrative Agent may determine;
 
(E)           recover from the Borrower all costs and expenses, including,
without limitation, reasonable attorneys’ fees, incurred or paid by the
Administrative Agent in exercising any right, power or remedy provided by this
subsection (iv); and
 
(F)           exercise any other right or remedy available to the Administrative
Agent or the Lenders under Applicable Law or in equity.
 
(v) [Reserved.]
 
14.29   Financing Statements.  The Borrower authorizes the Administrative Agent
to file such financing statements (and any continuation statements with respect
thereto) as the Administrative Agent may deem necessary in order to perfect or
maintain the perfection of any security interest granted or to be granted to the
Administrative Agent pursuant to any of the Loan Documents, in such
jurisdictions as the Administrative Agent may elect.
 
14.30   Severance of Loan.  Eurohypo shall have the right, at any time, but at
no additional cost to the Borrower, to direct the Administrative Agent, with
respect to all or any portion of the Loan, to (a) cause the Notes, the Deeds of
Trust and the other Security Documents to be severed and/or split into two or
more separate notes, deeds of trust and other security agreements, so as to
evidence and secure one or more senior and subordinate mortgage loans,
(b) create one more senior and subordinate notes (i.e., an A/B or A/B/C
structure) secured by the Deeds of Trust and the other Security Documents, (c)
create multiple components of the Notes (and allocate or reallocate the
Outstanding Principal Amount of the Loans amount among such components or among
the components of the Notes delivered upon the Closing Date) or (d) otherwise
sever the Loan into two or more loans secured by the Deeds of Trust and the
other Security Documents; in each such case, in whatever proportions and
priorities as Eurohypo may so direct in its discretion to the Administrative
Agent; provided, however, that in each such instance (i) the Outstanding
Principal Amount of all the Notes evidencing the Loans (or (in any case
involving the splitting, modification, componentization or other severance of
any previously-split, componentized or severed Note) components of such Notes)
immediately after the effective date of such splitting, modification,
componentization or other severance, equals the Outstanding Principal Amount of
the Loans (or (in any case involving the splitting, modification,
componentization or other severance of any previously-split, componentized or
severed Note) the applicable component thereof) immediately prior to such
splitting, modification, componentization or other severance, (ii) the weighted
average of the interest rates for all such Notes (or, if applicable, components
of such Notes) immediately after the effective date of such splitting,
modification, componentization or other severance equals the interest rate of
the original Note (or the applicable component thereof) immediately prior to
such splitting, modification, componentization or other severance thereof, (iii)
there shall be no modification of the Maturity Date, the Types of Loans
available to be selected by the Borrower (provided that the Applicable Margins
on the relevant Types may be modified, and may differ for each of such split,
modified, componentized or otherwise severed Notes or components, so long as the
restrictions set forth in clause (ii) above are not violated), the due dates for
mandatory principal payments, prepayment terms, Events of Default (other than
cross defaulting of any severed Notes or Security Documents) or any other
modifications which would result, in the aggregate, in an increase in the
economic obligations of the Borrower with respect to all Loans outstanding
hereunder following such splitting, modification, componentization or other
severance as compared to the obligations of the Borrower immediately prior
thereto (other than changes in the interest rate or Applicable Margins which do
not violate the restrictions in clause (ii) above), including, without
limitation, any recourse provisions, and (iv) except for modifications which do
not violate the restrictions set forth in clauses (ii) and (iii) above, such
modification shall not result, in the aggregate, in an increase in any liability
or obligation, or any change in any substantive rights, of the Borrower, any
Borrower Party, the Guarantor or any Named Principal under the Loan Documents
following such splitting, modification, componentization or other severance as
compared to the respective liabilities, obligations or rights of such parties
immediately prior thereto.  If requested by the Administrative Agent in writing,
subject to the provisions of Section 2.04(b), the Borrower shall execute within
ten (10) Business Days after such request, a severance agreement, amendments to
or amendments and restatements of any one or more Loan Documents, and such
documentation as the Administrative Agent may reasonably request to evidence
and/or effectuate any such splitting, modification, componentization or other
severance, all in form and substance reasonably satisfactory to Eurohypo, the
Administrative Agent and the Borrower.
 
14.31                      Additional REIT Provisions.  
 
(a)   The Borrower shall have the right from time to time upon notice to, but
without the consent of, the Administrative Agent to change the Borrower’s
Manager to the REIT or any other REIT Subsidiary determined by the REIT.  Upon
the occurrence of such change, the Borrower shall notify the Administrative
Agent of the name and principal place of business or chief executive office of
the new Borrower’s Manager within ten (10) Business Days after any change in the
same.
 
(b)   Notwithstanding the provisions of Section 1.02(b), the Borrower shall have
the right from time to time upon notice to, but without the consent of, the
Administrative Agent, to change its fiscal year, including the last days of its
fiscal year and fiscal quarters, to correspond with those of the REIT.  The
Borrower shall provide written notice thereof to the Administrative Agent within
ten (10) Business Days after the occurrence of such change.
 
(c)   [Reserved.]
 
(d)   The Borrower shall have the right to terminate (or assign to the new
property manager) the existing Property Management Agreement for each Project
and to replace, pursuant to this Section 14.31(d), the Property Manager by the
REIT or by a management company controlled directly or indirectly by the REIT
(including, without limitation, the Operating Partnership of the REIT or any
other wholly-owned REIT Subsidiary).  If any Project is managed by the REIT or a
REIT Subsidiary, then the Borrower may dispense with the requirement of entering
into a property management agreement or may enter into a new property management
agreement for one or more of the Projects on such terms as it deems satisfactory
(which may include, without limitation, a separate cost sharing agreement
delegating responsibilities for property management to the REIT or a REIT
Subsidiary); provided that, if a property management agreement is entered into,
such agreement shall in all events be subordinate to the Deeds of Trust and the
other Loan Documents, and, within thirty (30) days after entering into a new
property management agreement, the Borrower and the new property manager will
execute and deliver to the Administrative Agent a Property Manager’s Consent,
with such changes thereto as may be reasonably necessary for the REIT or its
Affiliates to comply with tax or other Applicable Laws pertaining to their
status.
 


[Signature Pages Follow]






 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
 


 
BORROWER

 
Douglas Emmett 2008, LLC, a Delaware limited liability company


By:           Douglas Emmett Management, Inc., a Delaware corporation, its
Manager


By:           __________________
Name:                      William Kamer
Title:                      Chief Financial Officer




Address for Notices:
 
Douglas Emmett 2008, LLC
c/o Douglas Emmett Properties, LP
808 Wilshire Boulevard, Suite 200
Santa Monica, California  90401
Attention:  Jordan L. Kaplan
Telecopier No.:  (310) 255-7702


With copies to:


Douglas Emmett 2008, LLC
c/o Douglas Emmett Properties, LP
808 Wilshire Boulevard, Suite 200
Santa Monica, California  90401
Attention: William Kamer, Esq.
Telecopier No.: (310) 255-7702


 

--------------------------------------------------------------------------------

 




LENDERS


EUROHYPO AG, NEW YORK BRANCH




By:_________________________
     Name:
     Title:




By:_________________________
     Name:
     Title:


Address for Notices to Eurohypo AG,
New York Branch:


Eurohypo AG, New York Branch
1114 Avenue of the Americas, 29th Floor
New York, New York  10036
Attention: Peter Tzelios
Telecopier No.: (866) 267-7680


With copies to:


Eurohypo AG, New York Branch
1114 Avenue of the Americas, 29th Floor
New York, New York  10036
Attention: Head of Portfolio Operations
Telecopier No.: (866) 267-7680


- and -


Morrison & Foerster LLP
555 West Fifth Street, Suite 3500
Los Angeles, California  90013
Attention: Thomas R. Fileti, Esq.
Telecopier No.: (213) 892-5454






 

--------------------------------------------------------------------------------

 


LANDESBANK BADEN-WÜRTTEMBERG,
NEW YORK BRANCH




By:_________________________
     Name:
     Title:




By:_________________________
     Name:
     Title:


Address for Notices to Landesbank Baden-Württemberg, New York Branch:


 
Landesbank Baden-Württemberg,
 
 
New York Branch
 
 
280 Park Avenue, West Building, 31st Floor
 
 
New York, New York 10017
 
 
Attention:  Leonard J. Crann
 
 
Telecopier No.:  (212) 584-1769
 




With copies to:


 
Landesbank Baden-Württemberg,
 
 
New York Branch
 
 
280 Park Avenue, West Building, 31st Floor
 
 
New York, New York 10017
 
 
Attention:  William Gonzalez
 
Telecopier No.:  (212) 584-1729






 

--------------------------------------------------------------------------------

 


PB (USA) REALTY CORP




By:_________________________
     Name:
     Title:




By:_________________________
     Name:
     Title:


Address for Notices to PB (USA) Realty Corp:


 
Pb (USA) Realty Corp
 
 
230 Park Avenue
 
 
New York, New York 10169
 
 
Attention:  Ann Wilhem
 
 
Telecopier No.:  (212) 756-5536
 




With copies to:


 
Pb (USA) Realty Corp
 
 
230 Park Avenue
 
 
New York, New York 10169
 
 
Attention:  Rosa M. Larriu
 
 
Telecopier No.:  (212) 756-5536
 




 

--------------------------------------------------------------------------------

 


LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE




By:_________________________
     Name:
     Title:




By:_________________________
     Name:
     Title:


Address for Notices to Landesbank Hessen-Thüringen Girozentrale:
 
Landesbank Hessen-Thüringen Girozentrale
 
 
420 Fifth Avenue, 24th Floor
 
 
New York, New York 10018-2729
 
 
Attention:  William J. Rogers
 
 
Telecopier No.:  (212) 703-5296
 


with copies to:


 
Landesbank Hessen-Thüringen Girozentrale
 
 
420 Fifth Avenue, 24th Floor
 
 
New York, New York 10018-2729
 
 
Attention:  Gudrun Dronca
 
 
Telecopier No.:  (212) 703-5256
 




 

--------------------------------------------------------------------------------

 


THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND




By:_________________________
     Name:
     Title:




By:_________________________
     Name:
     Title:


Address for Notices to The Governor and Company of the Bank of Ireland:


The Governor and Company of The Bank of Ireland
405 Lexington Avenue, 64th Floor
New York, New York 10174
Attention:  Warwick Olney
Telecopier No.:  (212) 616-1045






 

--------------------------------------------------------------------------------

 


WESTDEUTSCHE IMMOBILIENBANK AG




By:_________________________
     Name:
     Title:




By:_________________________
     Name:
     Title:


Address for Notices to Westdeutsche ImmobilienBank AG:


Westdeutsche ImmobilienBank AG
Grosse Bleiche 46
55116 Mainz, Germany
Attention:  Klaus May
Telecopier No.:  49-6131-9280-7490






 

--------------------------------------------------------------------------------

 


DEUTSCHE GENOSSENSCHAFTS-HYPOTHEKENBANK AG




By:_________________________
     Name:
     Title:




By:_________________________
     Name:
     Title:


Address for Notices to Deutsche Genossenschafts-Hypothekenbank AG:


Deutsche Genossenschafts-Hypothekenbank AG
Rosenstrasse 2
120095 Hamburg, Germany
Attention:  Joerg Roth
Telecopier No.:  0119-40-3334-2916




With copies to:


TriMont Real Estate Advisors
Monarch Tower
3424 Peachtree Road NE, Suite 2200
Atlanta, GA 30326
Attention:  Laura Holton/Tricia Burell
Telecopier No.: (404) 582-8901/(404) 581-7841






 

--------------------------------------------------------------------------------

 


ADMINISTRATIVE AGENT


EUROHYPO AG, NEW YORK BRANCH,
as Administrative Agent




By:_________________________
     Name:
     Title:




By:_________________________
     Name:
     Title:


Address for Notices to
Eurohypo as Administrative Agent:


Eurohypo AG, New York Branch
1114 Avenue of the Americas, 29th Floor
New York, New York  10036
Attention: Peter Tzelios
Telecopier No.: (866) 267-7680


With copies to:


Eurohypo AG, New York Branch
1114 Avenue of the Americas, 29th Floor
New York, New York  10036
Attention: Head of Portfolio Operations
Telecopier No.: (866) 267-7680


- and -


Morrison & Foerster LLP
555 West Fifth Street, Suite 3500
Los Angeles, California  90013
Attention: Thomas R. Fileti, Esq.
Telecopier No.: (213) 892-5454




 

--------------------------------------------------------------------------------

 


SCHEDULE 1A
 
LIST OF PROJECTS


1.           2001 Wilshire, 2001 Wilshire Blvd., Santa Monica, California


2.           8383 Wilshire, 8383 Wilshire Blvd., Beverly Hills, California


3.           9100 Wilshire, 9100 Wilshire Blvd., Beverly Hills, California


4.           15250 Ventura, 15250 Ventura Blvd., Los Angeles, California


5.           16000 Ventura, 16000 Ventura Blvd., Los Angeles, California


6.           Warner Corporate Center, 21300 Victory Blvd., Los Angeles,
California








 

--------------------------------------------------------------------------------

 


SCHEDULE 1B
 
LEGAL DESCRIPTION OF THE
PROJECTS


[See attached]




 

--------------------------------------------------------------------------------

 


SCHEDULE 1B-1


LEGAL DESCRIPTION
2001 Wilshire, 2001 Wilshire Blvd., Santa Monica, California


All of that certain real property located in the County of Los Angeles, State of
California described as follows:


LOTS 4, 5, 6 AND 7 IN BLOCK 7 OF GREEN ACRES, IN THE CITY OF SANTA MONICA,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 9 PAGE
126 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


TOGETHER WITH THE PORTION OF THAT ALLEY 20 FEET WIDE, AS SHOWN ON SAID MAP LYING
SOUTHEASTERLY OF LOT 4 OF SAID GREEN ACRES, VACATED BY RESOLUTION 5173 (CCS) OF
THE CITY COUNCIL OF THE CITY OF SANTA MONICA, RECORDED JANUARY 23, 1979 AS
INSTRUMENT NO. 79-96679.


EXCEPT THEREFROM ALL MINERALS RIGHTS IN AND TO SAID REAL PROPERTY, BUT WAVING
ALL SURFACE RIGHTS IN AND TO SUCH PROPERTY TO A DEPTH OF 500 FEET, AS PROVIDED
IN THE DEED RECORDED OCTOBER 4, 1977 AS INSTRUMENT NO. 77-1096459.




 

--------------------------------------------------------------------------------

 




 
SCHEDULE 1B-2
LEGAL DESCRIPTION
8383 Wilshire, 8383 Wilshire Blvd., Beverly Hills, California


All of that certain real property located in the County of Los Angeles, State of
California described as follows:


LOTS 458 THROUGH 476 INCLUSIVE OF TRACT NO. 4988, IN THE CITY OF BEVERLY HILLS,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 54 PAGES
98 AND 99 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.




 

--------------------------------------------------------------------------------

 




 
SCHEDULE 1B-3
 
LEGAL DESCRIPTION
9100 Wilshire, 9100 Wilshire Blvd., Beverly Hills, California


All of that certain real property located in the County of Los Angeles, State of
California described as follows:


PARCEL 1:


LOTS 809, 810 AND 811 OF TRACT 6380, IN THE CITY OF BEVERLY HILLS, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 69 PAGES 11 TO 20
INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


PARCEL 2:


LOTS 814, 815, 816, 817 AND 818 OF TRACT 6380, IN THE CITY OF BEVERLY HILLS,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 69 PAGES
11 TO 20 INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


PARCEL 3:


LOT 3 OF TRACT 11938, IN THE CITY OF BEVERLY HILLS, COUNTY OF LOS ANGELES, STATE
OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 217 PAGE 23 OF MAPS, IN THE OFFICE OF
THE COUNTY RECORDER OF SAID COUNTY.


PARCEL 4:


LOTS 812 AND 813 OF TRACT 6380, IN THE CITY OF BEVERLY HILLS, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 69 PAGES 11 TO 20
INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


PARCEL 5:


LOTS 807 AND 808 OF TRACT 6380, IN THE CITY OF BEVERLY HILLS, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 69 PAGES 11 TO 20
INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.








 

--------------------------------------------------------------------------------

 




 
SCHEDULE 1B-4
LEGAL DESCRIPTION
15250 Ventura, 15250 Ventura Blvd., Los Angeles, California


All of that certain real property located in the County of Los Angeles, State of
California described as follows:


LOTS 515, 542, 543 AND THE WEST ONE HALF OF LOT 516 OF TRACT NO. 5822, IN THE
CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
RECORDED IN BOOK 66 PAGES 64 AND 65 OF MAPS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY.


EXCEPT ALL MINERALS, COAL, OILS, PETROLEUM, AND KINDRED SUBSTANCES AND NATURAL
GAS, UNDER AND IN SAID REALTY, AS RESERVED BY TITLE INSURANCE AND TRUST COMPANY,
IN DEED RECORDED IN BOOK 4248 PAGE 328, OFFICIAL RECORDS.




 

--------------------------------------------------------------------------------

 




 
SCHEDULE 1B-5
LEGAL DESCRIPTION
16000 Ventura, 16000 Ventura Blvd., Los Angeles, California


All of that certain real property located in the County of Los Angeles, State of
California described as follows:


PARCEL 1:


PARCEL “B” OF PARCEL MAP L.A. NO. 5174, IN THE CITY OF LOS ANGELES, COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, AS SHOWN ON MAP FILED IN BOOK 164 PAGES 70 AND
71 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPT FROM A PORTION OF SAID LAND ALL OIL, GAS, MINERALS AND KINDRED SUBSTANCES
IN OR UNDER SAID LAND WITHOUT RIGHT OF SURFACE ENTRY, THEREOF, AS RESERVED IN A
DEED FROM TITLE INSURANCE AND TRUST COMPANY, A CORPORATION, RECORDED IN BOOK 90
PAGE 39, OFFICIAL RECORDS.


PARCEL 2:


THOSE PORTIONS OF VENTURA BOULEVARD AND GAVIOTA AVENUE, ADJOINING PARCEL “B” OF
PARCEL MAP L.A. NO. 5174, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS SHOWN ON MAP FILED IN BOOK 164 PAGES 70 AND 71 OF PARCEL
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, VACATED BY RESOLUTION
NO. 91-21893 OF THE COUNCIL OF THE CITY OF LOS ANGELES, A CERTIFIED COPY OF
WHICH WAS RECORDED JANUARY 31, 1992 AS INSTRUMENT NO. 92-169455, OFFICIAL
RECORDS, TITLE TO WHICH WOULD PASS WITH A LEGAL CONVEYANCE OF THE ABOVE
MENTIONED PARCEL “B”.




 

--------------------------------------------------------------------------------

 




 
SCHEDULE 1B-6
LEGAL DESCRIPTION
Warner Corporate Center, 21300 Victory Blvd., Los Angeles, California


All of that certain real property located in the County of Los Angeles, State of
California described as follows:


PARCEL 1:


PARCEL B OF PARCEL MAP L.A. NO. 6086, IN THE CITY OF LOS ANGELES, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 210 PAGE 99 OF PARCEL
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


PARCEL 2:


A NON-EXCLUSIVE EASEMENT FOR STORM DRAIN AND PUBLIC OR PRIVATE UTILITIES OVER
THOSE PORTIONS OF LOTS 1 AND 2 OF TRACT NO. 22479, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 697
PAGES 3 AND 4 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY AND
LOT 1 OF TRACT NO. 22482, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 713 PAGES 32 AND 33 OF SAID
MAPS, AS SET FORTH IN THE GRANT OF EASEMENT RECORDED AUGUST 2, 1965 AS
INSTRUMENT NO. 4465, DESCRIBED AS FOLLOWS:


BEGINNING AT THE NORTHWESTERLY CORNER OF LOT 1 OF SAID TRACT NO. 22479, SAID
POINT ALSO BEING IN THE SOUTHERLY LINE OF TOPHAM STREET AS SHOWN ON SAID MAP;
THENCE ALONG THE NORTHERLY LINE OF SAID LAST MENTIONED LOT 1, NORTH 89 DEGREES
55 MINUTES 30 SECONDS EAST, 14.00 FEET; THENCE SOUTHERLY PARALLEL TO THE
WESTERLY LINE OF SAID LAST MENTIONED LOT 1, SOUTH 00 DEGREES 04 MINUTES 30
SECONDS EAST, 699.75 FEET; THENCE WESTERLY AT RIGHT ANGLES SOUTH 89 DEGREES 55
MINUTES 30 SECONDS WEST, 14.00 FEET TO THE WESTERLY LINE OF SAID LOT 2; THENCE
CONTINUING SOUTH 89 DEGREES 55 MINUTES 30 SECONDS WEST, 20.00 FEET; THENCE
NORTHERLY PARALLEL TO THE WESTERLY LINE OF SAID LOTS 1 AND 2, NORTH 00 DEGREES
04 MINUTES 30 SECONDS WEST, 20.00 FEET; THENCE EASTERLY AT RIGHT ANGLES NORTH 89
DEGREES 55 MINUTES 30 SECONDS EAST, 15.00 FEET TO A POINT IN A LINE THAT IS
PARALLEL WITH AND 5.00 FEET WESTERLY FROM THE WESTERLY LINE OF SAID LOTS 1 AND
2; THENCE ALONG SAID PARALLEL LINE NORTH 00 DEGREES 04 MINUTES 30 SECONDS WEST,
679.75 FEET TO A POINT IN THE NORTHERLY LINE OF SAID LOT 1 OF TRACT NO. 22482;
THENCE ALONG SAID NORTHERLY LINE NORTH 89 DEGREES 55 MINUTES 30 SECONDS EAST,
5.00 FEET TO THE POINT OF BEGINNING.


EXCEPT THEREFROM THAT PORTION LYING WITHIN PARCEL 1 ABOVE.






PARCEL 3:


A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS FOR VEHICULAR AND PEDESTRIAN
TRAFFIC OVER THAT PORTION OF LOT 1 OF TRACT NO. 22479, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK
697 PAGES 3 AND 4 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
AS SET FORTH IN THE GRANT OF EASEMENT RECORDED AUGUST 2, 1965 AS INSTRUMENT NO.
4466, DESCRIBED AS FOLLOWS:


BEGINNING AT THE NORTHWESTERLY CORNER OF SAID LOT 1; THENCE SOUTHERLY ALONG THE
WESTERLY LINE OF SAID LOT 1, SOUTH 00 DEGREES 04 MINUTES 30 SECONDS EAST, 67.00
FEET; THENCE EASTERLY AT RIGHT ANGLES NORTH 89 DEGREES 55 MINUTES 30 SECONDS
EAST, 22.00 FEET; THENCE NORTHERLY PARALLEL TO SAID WESTERLY LINE NORTH 00
DEGREES 04 MINUTES 30 SECONDS WEST, 52.00 FEET TO THE BEGINNING OF A TANGENT
CURVE CONCAVE SOUTHEASTERLY, HAVING A RADIUS OF 15.00 FEET; THENCE NORTHEASTERLY
ALONG SAID CURVE 23.56 FEET TO ITS POINT OF TANGENCY IN THE NORTHERLY LINE OF
SAID LOT 1; THENCE SOUTH 89 DEGREES 55 MINUTES 30 SECONDS WEST, 37.00 FEET TO
THE POINT OF BEGINNING.




PARCEL 4:


EASEMENTS FOR INGRESS, EGRESS, SEWER, PARKING AND UTILITY PURPOSES OVER THOSE
PORTIONS OF PARCEL “A” OF PARCEL MAP L.A. NO. 6086, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 210 PAGE 99
OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, AS SET
FORTH IN THE RECIPROCAL EASEMENT RECORDED SEPTEMBER 26, 1988 AS INSTRUMENT NO.
88-1537849, OFFICIAL RECORDS AND AMENDED JULY 19, 1990 AS INSTRUMENT NO.
90-1207844, OFFICIAL RECORDS.










 

--------------------------------------------------------------------------------

 


SCHEDULE 1.01(1)
 
ALLOCATED LOAN AMOUNTS





   
PROPERTY
ALLOCATED LOAN AMOUNT
Projects
 
2001 Wilshire
$33,500,000
8383 Wilshire
$117,600,000
9100 Wilshire
$108,000,000
15250 Ventura
$23,000,000
16000 Ventura
$39,300,000
Warner Corporate Center
$43,600,000
   
Total
$365,000,000









 

--------------------------------------------------------------------------------

 


SCHEDULE 1.01(2)
 
APPLICABLE LENDING OFFICES




1.           Eurohypo AG, New York Branch:


 
(a)
Lending Office for Base Rate Loans and Eurodollar Loans:



Eurohypo AG, New York Branch
1114 Avenue of the Americas
New York, New York  10036




 
2.           Landesbank Baden-Württemberg:
 
 


 
 
(a)
Lending Office for Base Rate Loans and Eurodollar Loans:

 


 
 
 
New York Branch

 
 
 
280 Park Avenue, West Building, 31st Floor

 
 
 
New York, New York 10017

 


3.           PB (USA) Realty Corp


(a)           Lending Office for Base Rate Loans and Eurodollar Loans:


230 Park Avenue
New York, New York 10169


4.           Landesbank Hessen-Thüringen Girozentrale


(a)           Lending Office for Base Rate Loans and Eurodollar Loans:


420 Fifth Avenue, 24th Floor
New York, New York 10018-2729


5.           The Governor and Company of the Bank of Ireland


(a)           Lending Office for Base Rate Loans and Eurodollar Loans:


405 Lexington Avenue, 64th Floor
New York, New York 10174


6.            Westdeutsche ImmobilienBank AG


(a)           Lending Office for Base Rate Loans and Eurodollar Loans:


Grosse Bleiche 46
55116 Mainz, Germany


7.            DG HYP Deutsche Genossenschafts-Hypothekenbank AG


(a)           Lending Office for Base Rate Loans and Eurodollar Loans:


 
Deutsche Genossenschafts-Hypothekenbank AG (aka “DG Hyp”)
 
 
Rosenstrasse 2
 
 
20095 Hamburg, Germany
 






 

--------------------------------------------------------------------------------

 


SCHEDULE 1.01(3)
 
APPRAISED AMOUNTS



   
PROPERTY
APPRAISED AMOUNT
2001 Wilshire
$57,600,000
8383 Wilshire
$202,000,000
9100 Wilshire
$185,500,000
15250 Ventura
$39,500,000
16000 Ventura
$67,500,000
Warner Corporate Center
$71,800,000
   





 

--------------------------------------------------------------------------------

 


SCHEDULE 1.01(4)
 
COMMITMENTS AND PROPORTIONATE SHARES




LENDER
PROPORTIONATE SHARE
TOTAL COMMITMENT
     
EUROHYPO AG, NEW YORK BRANCH
34.2465754%
$125,000,000
PB CAPITAL
10.9589041%
$40,000,000
LANDESBANK BADEN-WÜRTTEMBERG, NEW YORK BRANCH
10.9589041%
$40,000,000
LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE
10.9589041%
$40,000,000
THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND
10.9589041%
$40,000,000
WESTDEUTSCHE IMMOBILIENBANK AG
10.9589041%
$40,000,000
DG HYP DEUTSCHE GENOSSENSCHAFTS-HYPOTHEKENBANK AG
10.9589041%
$40,000,000
Totals
100%
$365,000,000



 

--------------------------------------------------------------------------------

 


SCHEDULE 1.01(5)
 
CERTAIN ELIGIBLE ASSIGNEES




1.  
Landesbank Hessen-Thüringen Girozentrale

 
2.  
Aareal Bank AG

 
3.  
Massachusetts Mutual Life Insurance Company

 
4.  
General Electric Capital Assurance Company

 
5.  
General Electric Capital Markets Group Inc.

 
6.  
Landesbank Baden-Württemberg

 
7.  
Landesbank Sachsen Girozentrale

 
8.  
Metropolitan Life Insurance Company

 
9.  
MetLife Bank, N.A.

 
10.  
PB Capital

 
11.  
LRP Landesbank Rheinland-Pfalz

 
12.  
Bank of America

 
13.  
Bank of Montreal

 
14.  
Bayerische Landesbank

 
15.  
KeyBank Commercial Real Estate

 
16.  
New York Life Insurance Co.

 
17.  
New York State Teachers Retirement System

 
18.  
Principal Capital Management

 
19.  
Prudential Capital Group

 
20.  
Union Bank REIG

 
21.  
Wells Fargo

 
22.  
Wurttembergische Hypothekenbank Aktiengesellschaft

 
23.  
EssenHyp

 
24.  
Wachovia Bank N.A.

 
25.  
PNC

 
26.  
AHBR (Allgemeine Hypotekenbank Rheinboden)

 
27.  
Barclays Capital Real Estate Inc.

 
28.  
Teachers Insurance and Annuity Association

 
29.  
PB (USA) Realty Corporation

 
30.  
The Governor and Company of the Bank of Ireland

 
31.  
Westdeutsche Immobilienbank AG

 
32.  
DG Hyp Deutsche Genossenschafts-Hypothekenbank AG

 
33.  
Münchener Hypothekenbank eG

 






 

--------------------------------------------------------------------------------

 


SCHEDULE 1.01(6)
 
LIST OF ENVIRONMENTAL REPORTS




All of the Phase I Environmental Site Assessment reports were performed by EMG.


1.           2001 Wilshire
Project                                                                                     dated
July 18, 2008


2.           8383 Wilshire
Project                                                                                     dated
July 18, 2008


3.           9100 Wilshire
Project                                                                                     dated
July 18, 2008


4.           15250 Ventura                                
Project                                           dated July 18, 2008


5.           16000 Ventura
Project                                                                           dated
July 18, 2008


6.           Warner Corporate Center
Project                                                                                     dated
July 19, 2008






 

--------------------------------------------------------------------------------

 


SCHEDULE 1.01(7)
 
LIST OF PROPERTY CONDITION REPORTS




All Property Condition Assessment reports were prepared by EMG.




1.           2001 Wilshire
Project                                                                                     dated
July 18, 2008


2.           8383 Wilshire
Project                                                                                     dated
July 18, 2008


3.           9100 Wilshire
Project                                                                                     dated July
18, 2008


4.           15250 Ventura                                
Project                                           dated July 18, 2008


5.           16000 Ventura
Project                                                                           dated
July 18, 2008


6.           Warner Corporate Center
Project                                                                                     dated
July 18, 2008






 

--------------------------------------------------------------------------------

 


SCHEDULE 1.01(8)
 
LIST OF PROPERTY MANAGEMENT AGREEMENTS


1.
Property Management Agreement for 2001 Wilshire Blvd., dated March 24, 2008, by
and between Douglas Emmett 2008, LLC, as Owner, and Douglas Emmett Management,
LLC, as Agent.

 
2.
Property Management Agreement for 8383 Wilshire Blvd., dated March 24, 2008, by
and between Douglas Emmett 2008, LLC, as Owner, and Douglas Emmett Management,
LLC, as Agent.

 
3.
Property Management Agreement for 9100 Wilshire Blvd., dated March 24, 2008, by
and between Douglas Emmett 2008, LLC, as Owner, and Douglas Emmett Management,
LLC, as Agent.

 
4.
Property Management Agreement for 15250 Ventura Blvd., dated March 24, 2008, by
and between Douglas Emmett 2008, LLC, as Owner, and Douglas Emmett Management,
LLC, as Agent.

 
5.
Property Management Agreement for 16000 Ventura Blvd., dated March 24, 2008, by
and between Douglas Emmett 2008, LLC, as Owner, and Douglas Emmett Management,
LLC, as Agent.

 
6.
Property Management Agreement for 21300 Victory Blvd. (Warner Corporate Center),
dated March 24, 2008, by and between Douglas Emmett 2008, LLC, as Owner, and
Douglas Emmett Management, LLC, as Agent.

 






 

--------------------------------------------------------------------------------

 




SCHEDULE 1.01(9)
 
TITLE COMPANIES






Company
Primary Liability
Secondary Liability
Total
Chicago Title Insurance Company
$18,250,000
$164,250,000
$182,500,000
Fidelity National Title Insurance Company
$0
$182,500,000
$182,500,000
TOTAL
$18,250,000
$346,750,000
$365,000,000.00









 

--------------------------------------------------------------------------------

 


SCHEDULE 7.04
 
FINANCIAL CONDITION EVENTS


Matters listed on Schedule 9.02 and Schedule 9.04.




 

--------------------------------------------------------------------------------

 


SCHEDULE 7.05
 
PENDING LITIGATION


None.


 


 

--------------------------------------------------------------------------------

 




 
SCHEDULE 7.09
 
 
ENVIRONMENTAL MATTERS



1.           Matters listed on Schedule 8.11.
 
2.           The Phase I Environmental Site Assessment of the Warner Corporate
Center Project prepared for Eurohypo AG by EMG dated July 19, 2008, indicates
the presence of groundwater in the lower levels of the parking garage.  We
understand that the prior owner of the property ceased pumping the water into
the storm drain some time ago which has led to the accumulation of this
water.  We have provided the Administrative Agent with a copy of a 2008 1st
Quarter Water Discharge Monitoring test that identifies chloride levels in
excess of the allowable limit for discharge into the storm drain.  An
appropriate sewer discharge permit is currently being pursued that will allow
the groundwater to be pumped and discharged into the storm drain.
 








 

--------------------------------------------------------------------------------

 


SCHEDULE 7.11
 
 
SUBSIDIARIES





SUBSIDIARIES OF BORROWER:
 
None.
 


 


 

--------------------------------------------------------------------------------

 


SCHEDULE 7.22
 
RENT ROLL




[See Attached]




 

--------------------------------------------------------------------------------

 


SCHEDULE 8.11
 
LIST OF UNDERGROUND STORAGE TANKS


UNDERGROUND STORAGE TANKS


1)  
2001 Wilshire

None


2) 8383 Wilshire
None


3) 9100 Wilshire
None


4) 16000 Ventura
2 Gas USTs


5) 15250 Ventura
None


6) Warner Corporate
1 Diesel UST
1 Water UST


ABOVE GROUND STORAGE TANKS


1)  
2001 Wilshire

None


2) 8383 Wilshire
3 ASTs


3) 9100 Wilshire
3 ASTs


4) 16000 Ventura
3 ASTs


5) 15250 Ventura
2 ASTs


6) Warner Corporate
2 ASTs








 

--------------------------------------------------------------------------------

 


SCHEDULE 8.21
 
REQUIRED WORK


The Borrower shall commence, and thereafter implement and complete with
commercially reasonable diligence the planning and subsequent implementation of
the following work, in accordance with the applicable schedule set forth below,
and in accordance with the recommendations of the Borrower’s structural and or
environmental engineers.  All such work shall be performed by licensed personnel
in accordance with all Applicable Laws and shall be completed free and clear of
mechanics’, materialmen’s and other Liens.  Upon completion of such work, the
Borrower shall deliver to the Administrative Agent a true and correct copy of
the signed final inspection on the building permit for such work from the
applicable municipality as well as a certificate signed by the Borrower
certifying that such work has been completed in compliance with the requirements
of this Agreement.  Such work shall be performed in accordance with the
provisions of Section 8.21 and any other applicable provisions of this
Agreement.  The Borrower shall upon the request of the Administrative Agent
provide reasonably detailed information concerning the status of the progress of
such work.


Project
Description of Work
Required Date for Completion
Warner Corporate Center
Repair CO fan control system in parking garage.
Within 1 year after the Closing Date.
 
Obtain appropriate sewer discharge permit to permit discharge of groundwater
from lower levels of parking garage into storm drain.  If discharge permit is
determined not to be reasonably obtainable, or if such work is required to
obtain such permit, then Borrower to install filtration system to permit such
water to be discharged into storm drain.
Borrower to use all commercially reasonable diligence to seek appropriate sewer
discharge permit in a timely manner and, if such permit is determined not to be
reasonably obtainable, then Borrower to commence and use all commercially
reasonable diligence to install appropriate water filtration system within 24
months after the Closing Date.
 
Install automatic natural gas shut off valve.
Within 90 days after the Closing Date.
1600 Ventura
Inspect and renew elevator permit which has expired.
Within 90 days after the Closing Date.
15250 Ventura
Unless ADA compliance is accomplished through valet parking service, add 5
additional ADA parking stalls for cars and 1 additional parking stall for vans.
When the parking is sealed and re-striping is required.
9100 Wilshire
Inspect and renew elevator permit which has expired.
Within 90 days after the Closing Date.







 

--------------------------------------------------------------------------------

 


SCHEDULE 9.02
 
EXISTING LIENS


1.  Liens disclosed to the Administrative Agent set forth in the UCC and Lien
searches provided to the Administrative Agent prior to the Closing Date.






 

--------------------------------------------------------------------------------

 


SCHEDULE 9.04
 
EXISTING INDEBTEDNESS


1.  Non-delinquent Taxes and Other Charges in respect of the Projects.


2.  Indebtedness arising under the terms of the Permitted Title Exceptions
encumbering a Project.


3.  Security deposits and tenant improvement allowances under Approved Leases.


4.  Indebtedness of the Borrower referred to or reflected or provided for in the
financial statements delivered to the Administrative Agent prior to the Closing
Date.




 

--------------------------------------------------------------------------------

 






SCHEDULE 9.12
 
OTHER EXISTING NON-CONFORMING USES


Non-conforming uses reflected in the Zoning and Site Requirements Summary
reports.  All Zoning and Site Requirements Summaries were prepared by The
Planning & Zoning Resource Corporation.




1)           2001 Wilshire
Project                                                                           dated
August 5, 2008


2)           8383 Wilshire
Project                                                                           dated
August 11, 2008


3)           9100 Wilshire
Project                                                                           dated
August 11, 2008


4)           15250 Ventura
Project                                                                           dated
August 5, 2008


5)           16000 Ventura
Project                                                                           dated
August 6, 2008


6)           Warner Corporate Center
Project                                                                           dated
August 7, 2008








 

--------------------------------------------------------------------------------

 


EXHIBIT A


[Form of Assignment and Assumption]


ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (as amended, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Loan Agreement, any other documents or
instruments delivered pursuant thereto or the Loan Transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.


1.
Assignor:



2.
Assignee:

 
[and is an Affiliate of [identify Lender]1]



3.
Borrower:
Douglas Emmett 2008, LLC, a Delaware limited liability company,



4.
Administrative Agent:  Eurohypo AG, New York Branch, as the administrative agent
under the Loan Agreement



 
5.
Loan Agreement:
The $365,000,000 Loan Agreement dated as of ______ __, 2008 among Douglas Emmett
2008, LLC, a Delaware limited liability company, Lenders parties thereto, and
Eurohypo AG, New York Branch, as Administrative Agent




--------------------------------------------------------------------------------

 
1
Select as applicable.



 

--------------------------------------------------------------------------------

 
--


 




 
6.
Assigned Interest:



Aggregate Amount of Assignor’s Outstanding Loan
 
Amount of
Loan
Assigned
Proportionate Share Assigned 2
$
$
%





Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


 
[NAME OF ASSIGNOR]





By:______________________________
     Name:
     Title:




ASSIGNEE


[NAME OF ASSIGNEE]




By:______________________________
     Name:
     Title:




Applicable Lending Office


Address for Notices:




Telephone No.:                                (   )
Telecopier No.:                                (   )





--------------------------------------------------------------------------------

 
2Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.


 

--------------------------------------------------------------------------------

 
--


 


[Consented to and]3 Accepted:


EUROHYPO AG, NEW YORK BRANCH,
as Administrative Agent




By___________________________
    Name:
    Title:




By:_________________________
     Name:
     Title:




[Consented to:]4


Douglas Emmett 2008, LLC,
a Delaware limited liability company


By:           Douglas Emmett Management, Inc.,
a Delaware corporation, its Manager


By:           __________________
Name:                      William Kamer
Title:                      Chief Financial Officer







--------------------------------------------------------------------------------

 
3
To be added only if the consent of the Administrative Agent is required by the
terms of the Loan Agreement.

 
4
To be added only if the consent of the Borrower is required by the terms of the
Loan Agreement.



 

--------------------------------------------------------------------------------

 


ANNEX 1
 


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.


1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the Transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the Transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it satisfies the
requirements, if any, specified in the Loan Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) it satisfies the requirements of
an Eligible Assignee as defined in the Loan Agreement, and (vi) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Loan Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.


 

--------------------------------------------------------------------------------

 


EXHIBIT B
[Limited Indemnity and Guarantee]




 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
[Form of Cash Trap Account Security Agreement]






 

--------------------------------------------------------------------------------

 


EXHIBIT D
 
[Form of Deed of Trust]







       

la-984404
 

--------------------------------------------------------------------------------

 


EXHIBIT E
 
[Form of Environmental Indemnity]






 

--------------------------------------------------------------------------------

 


EXHIBIT F
 
[Form of General Assignment]








 

--------------------------------------------------------------------------------

 


EXHIBIT G-1
 
[Form of Hedge Agreement Pledge (Required)]




 

--------------------------------------------------------------------------------

 


EXHIBIT G-2
 
[Form of Hedge Agreement Pledge (Optional)]




 

--------------------------------------------------------------------------------

 


EXHIBIT H
 
[Form of Notes]


NOTE






 _______ __, 2008
 Los Angeles, California


FOR VALUE RECEIVED, Douglas Emmett 2008, LLC, a Delaware limited liability
company (the “Company”), hereby promises to pay to the order of
__________________ (the “Lender”), for account of its respective Applicable
Lending Office provided for by the Loan Agreement referred to below, at the
principal office of Eurohypo AG, New York Branch, at 1114 Avenue of the
Americas, New York, New York 10036, the principal sum of _______________ Dollars
(or such lesser amount as shall equal the aggregate unpaid principal amount of
the Loans made by the Lender to the Company under the Loan Agreement), in lawful
money of the United States of America and in immediately available funds, on the
dates and in the principal amounts provided in the Loan Agreement, and to pay
interest on the unpaid principal amount of each such Loan, at such office, in
like money and funds, for the period commencing on the date of such Loan until
such Loan shall be paid in full, at the rates and on the dates provided in the
Loan Agreement.
 
This Note is one of the Notes referred to in the Loan Agreement dated as of
________ __, 2008 (as Modified and in effect from time to time, the “Loan
Agreement”) among the Company, the lenders party thereto (including the Lender)
and Eurohypo AG, New York Branch, as Administrative Agent, evidences a Loan made
by the Lender thereunder and is secured by the Deeds of Trust.  Terms used but
not defined in this Note have the respective meanings assigned to them in the
Loan Agreement.
 
The Loan Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of the Loan upon the
terms and conditions specified therein.  The Company may prepay this Note in
whole or in part subject to and in accordance with the terms set forth in the
Loan Agreement.
 
Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity, or in bankruptcy, receivership or any other court
proceeding (whether at the trial or appellate level), or should this Note be
placed in the hands of attorneys for collection upon default, the Company agrees
to pay, in addition to the principal, interest and other sums due and payable
hereon, all costs of collecting or attempting to collect this Note, including
attorneys’ fees and disbursements.
 
All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.
 
The sale, assignment, transfer or pledge of this Note by the Lender to any other
Person is subject to the restrictions set forth in Section 14.07 of the Loan
Agreement.
 
This Note shall be governed by, and construed in accordance with, the laws of
the State of California.
 
 
The liability of the Company and certain other parties for the Company’s
obligations hereunder is subject to the limitation on liability provisions of
Section 14.23(a) of the Loan Agreement.
 


Douglas Emmett 2008, LLC,
a Delaware limited liability company


By:           Douglas Emmett Management, Inc.,
a Delaware corporation, its Manager


By:           __________________
Name:                      William Kamer
Title:                      Chief Financial Officer






 

--------------------------------------------------------------------------------

 


EXHIBIT I
 
[Form of Project-Level Account Security Agreement]


 

--------------------------------------------------------------------------------

 


EXHIBIT J
 
[Form of Property Manager’s Consent]


 

--------------------------------------------------------------------------------

 


EXHIBIT K
 
[Form of Subordination, Non-Disturbance and Attornment Agreement]






 

--------------------------------------------------------------------------------

 


EXHIBIT L
 
[Form of Notice of Conversion or Continuation]


_________ __, 200_
 
Eurohypo AG, New York Branch, as Administrative Agent
for the Lenders party to the Loan Agreement
referred to below
1114 Avenue of the Americas
New York, NY 10036
Attn:
 
Ladies and Gentlemen:
 
Reference is made to that certain Loan Agreement dated as of ________ __, 2008
(as Modified and in effect from time to time, the “Loan Agreement”) by and among
the undersigned, Eurohypo AG, New York Branch, as Administrative Agent, and the
Lenders party thereto.  Terms used but not defined in this Interest Election
Request have the respective meanings assigned to such terms in the Loan
Agreement.


Pursuant to Section 4.05 of the Loan Agreement, the undersigned notifies you
that it hereby elects to Continue or Convert Loans as follows:


1.
Effective Date of Election:
_________ __, 200_



 
2.
Amount, Type and Interest Period of Eurodollar Loans to be Continued as
Eurodollar Loans:



 

Eurodollar Loans in the aggregate amount of $____________ to be Continued as
Eurodollar Loans with an Interest Period of ___ months



 
3.
Amount, Type and Interest Period of Base Rate Loans to be Converted to
Eurodollar Loans:



 

Base Rate Loans in the aggregate amount of $____________ to be Converted to
Eurodollar Loans with an Interest Period of ___ months



 
4.
Amount and Type of Eurodollar Loans to be Converted to Base Rate Loans:



 

Eurodollar Loans in the aggregate amount of $____________ to be Converted to
Base Rate Loans



You are hereby irrevocably instructed to continue and/or convert such Loans in
accordance with the foregoing instructions.


The undersigned hereby certifies that no Default exists.


Douglas Emmett 2008, LLC,
a Delaware limited liability company


By:           Douglas Emmett Management, Inc.,
a Delaware corporation, its Manager


By:           __________________
Name:                      William Kamer
Title:                      Chief Financial Officer






 

--------------------------------------------------------------------------------

 


EXHIBIT M
 
SURVEY REQUIREMENTS
Eurohypo must obtain an acceptable as-built survey (the “Survey”) meeting the
requirements set forth below accompanied by a certificate in the form prescribed
by Eurohypo from time to time.
A.  
As-Built Survey. The Survey shall satisfy the following requirements:

 
1.  
The Survey for the property shall be prepared by a land surveyor licensed to
practice surveying in the jurisdiction where the property is located and done
pursuant to the 2005 ALTA/ACSM Minimum Standard Detail Requirements for Land
Title Surveys (the “ACSM Standards”) including items 2, 3, 4, 6, 7(a), 7(b)(1),
8, 9, 10, 11(a) (as to utilities, surface matters only), 13 and 16 of Table A
thereof.  In certain cases, other Table A items may be required.

 
2.  
The Survey shall be dated no more than thirty (30) days prior to closing, must
be certified to Eurohypo AG, New York Branch, as the Administrative Agent for
the Lenders party to the Loan Agreement with the Borrower (the “Administrative
Agent”) and to the Lenders, and to their respective successors and/or assigns,
must contain the certification set forth in the ACSM Standards, and must be
signed and sealed by the surveyor.  A copy of the certification contained in the
ACSM Standards is set forth below.

 
3.  
The Survey shall also be certified to the title insurance company insuring title
in the transaction, shall be satisfactory to the title insurance company, shall
refer to the title insurance commitment by number and effective date, and shall
list every recorded exception appearing in the title insurance commitment, with
a note stating whether the exception affects the property, and if so whether the
exception is plottable.  If the exception is plottable, it must be plotted on
the Survey.  Any appurtenant easement that is plottable must also be plotted on
the Survey.

 
4.  
Where the loan is a construction loan, the proposed locations of all
improvements shown on the site plan shall be plotted on the Survey, and
identified as proposed improvements; and the Survey shall indicate the locations
of all necessary utility lines and the distances from the property to the
proposed connections to distribution lines.

 
5.  
The Survey shall contain a note concerning the flood zone designation of the
property in substantially the following form:  “Said described property is
located within an area having a Zone Designation _______________ by the
Secretary of Housing and Urban Development, on Flood Insurance Rate Map
No. ____________, with a date of identification of __________, for Community
Number __________, in ___________ County, State of ___________, which is the
current Flood Insurance Rate Map for the community in which said property is
situated.”

 
6.  
All set back, side yard and rear yard lines shown on the recorded plat or set
forth in the applicable zoning ordinance shall be drawn on the Survey, and
identified by recording number or zoning ordinance, as the case may be.

 
7.  
The number of regular and handicap parking spaces located on the property shall
be stated on the Survey, and all parking spaces shall be drawn on the Survey to
the extent possible.

 
B.  
SURVEY CERTIFICATION REQUIREMENTS.  The Survey shall be prepared by a land
surveyor licensed to practice surveying in the jurisdiction where the Mortgaged
Property is located, shall be dated no more than thirty (30) days prior to the
Closing Date and shall contain the following certification:

 
To Eurohypo AG, New York Branch, as the Administrative Agent for the Lenders
party to the Loan Agreement with ___________ (the Borrower) (the “Administrative
Agent”) and to such Lenders, and to their respective successors and/or assigns,
(name of title insurance company), (name of others as instructed by client):
 
This is to certify that this map or plat and the survey on which it is based
were made in accordance with “Minimum Standard Detail Requirements for ALTA/ACSM
Land Title Surveys,” jointly established and adopted by ALTA and NSPS in 2005,
and includes items 2, 3, 4, 6, 7(a), 7(b)(1), 8, 9, 10, 11(a) (as to utilities,
surface matters only), 13 and 16 of Table A thereof.  Pursuant to the Accuracy
Standards as adopted by ALTA and NSPS and in effect on the date of this
certification, undersigned further certifies that in my professional opinion, as
a land surveyor registered in the State of _____________, (a) the Relative
Positional Accuracy of this survey does not exceed that which is specified
therein; (b) the information shown on the Survey is correct as of the last
revision date; (c) the property description included in the Survey (the “Land”)
is identical to the property description attached to the Title Company's
Commitment dated ___________________ (Order No. _______________) (the “Title
Commitment”) and the Survey is a correct representation of the property; (d) the
Survey correctly shows the size and location of all buildings, structures, and
visible improvements, if any; (e) all visible indications of and recorded rights
of way, easements, set-backs and other significant matters of a similar nature
of which the Surveyor has been advised or is aware, including, without
limitation, those matters shown on the Title Commitment, whether burdening or
benefiting the Land, have been correctly plotted and identified on the Survey,
and there are no visible indications of or recorded rights of way, easements,
set-backs, discrepancies, conflicts, encroachments on or off the Land, or
overlapping of visible improvements except as shown on the Survey; (f) all
evidence showing use of the Land by occupants other than the Owner or lessees
specifically identified in the Title Commitment is noted on the Survey; (g) all
streets or roads adjoining the Land are shown, and the Land has access to and
from [name of road(s)], which is(are) a paved, public roadway(s), currently in
use as such and maintained by [name of maintaining authority], as shown on the
Survey; (h) if the Land is composed of several parcels, all interior lines,
calls and distances are correctly set forth on the Survey and there are no gaps
or unclosed interior lines; and (i) all visible and recorded evidence of
easements or rights of way benefiting the Land or across adjoining land are
indicated on the Survey.
 
Date: _______________
 
(signed)_______________________(seal)
 
 Registration No.
 


 


 


 
**
 
Date:_______________
 
(signed)_______________________(seal)
 
 Registration No.


 


 

--------------------------------------------------------------------------------

 


EXHIBIT N
 
[FORM OF LEASE INFORMATION SUMMARY]


LEASE INFORMATION TO BE FURNISHED AND
CERTIFIED TO BY THE BORROWER




Note:  If any item listed below is not referred to in the Lease, please indicate
by using the symbol “NR”; items which are not under any circumstances applicable
should be designated by the symbol “NA”.  If the Lease is the Borrower’s
standard form, this abstract should so indicate, and only the items proper to
the Lease under consideration and any deviations from the standard form need be
referred to.
Borrower:


Premises:                      ___________________
___________________




Standard Form Lease:  Yes ____  No ____
 
Type of Lease:                                  Office ____  Retail ____
Date:


Article, Page
or Section:
________
Tenant:
________                      1.           Trade Name:
________                      2.           Date of Lease:
________                      3.           Premises:
________                                a.           Location:
________                                b.           Area (sq. ft.):
4.           Term:
________                                a.           Basic:
________                                b.           Renewals:
5.           Rent:
________                                a.           Minimum Annual Rent:
________                                           1.           Original Term:
________                                           2.           Renewal Term:
 
________
b.
Percentage Rent:  (Gross Receipts X Rate-Base)

________                                           1.           Rate:
________                                           2.           Base:
________                                c.           Tax escalation:
________                                d.           Applicable Operating
Expense Escalation:
________                      6.           Allowances by Landlord:
________                                a.           Construction Work Letter:
________                                b.           Other:
________                      7.           Permitted Use:
________                      8.           Conditions Precedent to Lease
Commencement:
________                                a.           Key Tenant Requirements:
________                                b.           Completion of Tenant
Improvements:
________                                c.           Other:
9.           Construction:
________                                a.           Scope of Landlord’s Work:
________                                b.           Period for Completion of
Landlord’s Work:
________                                c.           Scope of Tenant’s Work:
________                                d.           Period for Completion of
Tenant’s Work:
10.           Rent Abatement or Concessions:
11.           Rent Setoff:
12.           Tenant’s Cancellation Rights:
________                                a.           Condemnation:
________                                           _________% of leased
premises:
________                                           _________% of common area:
________                                           Other:
________                                b.           Casualty, whether or not
restored.
 
________
c.
Destruction ______% of leased premises during last ________ years of _______
term.

________                                d.           Other:
________                      13.           Subordination:
________                                a.           Subordination provided:
________                                b.           Conditioned on
Non-Disturbance:
________                                c.           Attornment:
________                      14.           Options:
________                                a.           Additional Space:
________                                b.           Purchase:
________                      15.           Exclusivity Rights or Other
Restrictions on Landlord:




 

--------------------------------------------------------------------------------

 


CERTIFICATE
The undersigned (“Borrower”) hereby certifies that the foregoing information is
true and correct, that tenant’s use of the leased premises in accordance with
its lease will not violate use restrictions contained in any other leases
affecting the Premises and that the use by tenants of their premises in
accordance with their respective leases does not violate use restrictions
contained in this lease.  This Certificate is made with the intent that it be
relied upon by Eurohypo AG, New York Branch, as administrative agent, and the
Lenders that are party to that certain Loan Agreement, dated __________, 2008
among Eurohypo AG, New York Branch, as Administrative Agent, certain Lenders
thereto and the Borrower.


Douglas Emmett 2008, LLC,
a Delaware limited liability company


By:           Douglas Emmett Management, Inc.,
a Delaware corporation, its Manager


By:           __________________
Name:                      William Kamer
Title:                      Chief Financial Officer








 

--------------------------------------------------------------------------------

 


EXHIBIT O
 
[Form of Controlled Account Agreement]




 

--------------------------------------------------------------------------------

 

